ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_00_FR.txt.            INTERNATIONAL COURT OF JUSTICE


             REPORTS OF JUDGMENTS,
          ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE
(BOSNIA AND HERZEGOVINA v. SERBIA AND MONTENEGRO)


          JUDGMENT OF 26 FEBRUARY 2007




                  2007
           COUR INTERNATIONALE DE JUSTICE


              RECUEIL DES ARRE| TS,
       AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE A v L’APPLICATION
DE LA CONVENTION POUR LA PRE   u VENTION
ET LA RE
       u PRESSION DU CRIME DE GE u NOCIDE
  (BOSNIE-HERZE
              u GOVINE c. SERBIE-ET-MONTE
                                        u NE
                                           u GRO)


             ARRE
                | T DU 26 FE
                           u VRIER 2007

                             Official citation :
     Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro),
                   Judgment, I.C.J. Reports 2007, p. 43




                       Mode officiel de citation :
    Application de la convention pour la prévention et la répression
 du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro),
                    arrêt, C.I.J. Recueil 2007, p. 43




                                               Sales number
ISSN 0074-4441
ISBN 978-92-1-071029-9
                                               No de vente :   921

                                   26 FEBRUARY 2007

                                       JUDGMENT




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE
(BOSNIA AND HERZEGOVINA v. SERBIA AND MONTENEGRO)




APPLICATION DE LA CONVENTION POUR LA PRE  u VENTION
      ET LA RE
             u PRESSION DU CRIME DE GE
                                     u NOCIDE
  (BOSNIE-HERZE
              u GOVINE c. SERBIE-ET-MONTE
                                        u NE
                                           u GRO)




                                     26 FE
                                         u VRIER 2007

                                         ARRE
                                            |T

                                                                          43




                        TABLE DES MATIÈRES
                                                                 Paragraphes
 I. QUALITÉS                                                            1-66
II. IDENTIFICATION DE LA PARTIE DÉFENDERESSE                           67-79
III. COMPÉTENCE DE LA COUR                                            80-141
      1) Introduction : l’exception d’incompétence soulevée par la
         Serbie-et-Monténégro                                          80-87
      2) Historique du statut de la RFY vis-à-vis de l’Organisation
         des Nations Unies                                             88-99
      3) La réponse de la Bosnie-Herzégovine                         100-104
      4) Précédentes décisions de la Cour revêtant une pertinence en
         l’espèce                                                    105-113
      5) Principe de l’autorité de la chose jugée                    114-120
      6) Application du principe de l’autorité de la chose jugée à
         l’arrêt de 1996                                             121-139
      7) Conclusion : compétence retenue                             140-141
IV. LE DROIT APPLICABLE : LA CONVENTION POUR LA PRÉVENTION ET LA
    RÉPRESSION DU CRIME DE GÉNOCIDE                                 142-201
     1) Bref retour sur la Convention                               142-149
     2) Décision rendue par la Cour en 1996 concernant la portée et
        le sens de l’article IX                                     150-152
     3) Décision rendue par la Cour en 1996 concernant le champ
        d’application territorial de la Convention                  153-154
     4) Les obligations que la Convention impose aux parties
        contractantes                                               155-179
     5) Question de savoir si la Cour peut conclure qu’un Etat a
        commis un génocide sans qu’un individu ait préalablement
        été reconnu coupable de génocide par un tribunal compé-
        tent                                                        180-182
     6) L’éventuelle limitation territoriale des obligations        183-184
     7) Les allégations du demandeur au sujet d’un génocide qui
        aurait été commis en dehors de son territoire contre des
        non-nationaux                                                   185
     8) La question de l’intention de commettre le génocide         186-189
     9) Intention et « nettoyage ethnique »                             190
    10) Définition du groupe protégé                                191-201
V. QUESTIONS RELATIVES À LA PREUVE : CHARGE DE LA PREUVE, CRITÈRE
   D’ÉTABLISSEMENT DE LA PREUVE, MODES DE PREUVE                  202-230
VI. LES FAITS INVOQUÉS PAR LE DEMANDEUR EN RAPPORT AVEC L’AR-
    TICLE II                                                          231-376
     1) Le contexte                                                   231-234
     2) Les entités impliquées dans les événements dont tire grief le
        demandeur                                                     235-241
     3) Examen des éléments de preuve factuels : introduction         242-244

                                                                           4

       APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       44

4) Litt. a) de l’article II : meurtre de membres du groupe pro-
   tégé                                                             245-277
   Sarajevo                                                         246-249
   La vallée de la Drina                                            250-256
     a) Zvornik                                                     250-251
     b) Les camps                                                   252-256
            i) Le camp de Sušica                                        252
           ii) Le camp Kazneno-Popravní Dom de Foča                253-254
          iii) Le camp de Batković                                 255-256
   Prijedor                                                         257-269
     a) Kozarac et Hambarine                                        257-261
     b) Les camps                                                   262-269
            i) Le camp d’Omarska                                    262-264
           ii) Le camp de Keraterm                                  265-266
          iii) Le camp de Trnopolje                                 267-269
   Banja Luka                                                           270
     Le camp de Manjača                                                270
   Brčko                                                           271-277
     Le camp de Luka                                                271-277
5) Le massacre de Srebrenica                                        278-297
6) Litt. b) de l’article II : atteinte grave à l’intégrité physique
   ou mentale de membres du groupe protégé                          298-319
   La vallée de la Drina                                            305-310
     a) Zvornik                                                         305
     b) Foča                                                           306
     c) Les camps                                                   307-310
            i) Le camp de Batković                                     307
           ii) Le camp de Sušica                                        308
          iii) Le camp Kazneno-Popravní Dom de Foča                309-310
   Prijedor                                                         311-314
     a) La municipalité                                                 311
     b) Les camps                                                   312-314
            i) Le camp d’Omarska                                        312
           ii) Le camp de Keraterm                                      313
          iii) Le camp de Trnopolje                                     314
   Banja Luka                                                       315-316
     Le camp de Manjača                                            315-316
   Brčko                                                           317-318
     Le camp de Luka                                                317-318
7) Litt. c) de l’article II : soumission intentionnelle du groupe
   à des conditions d’existence devant entraîner sa destruction
   totale ou partielle                                              320-354
   Encerclement, bombardements et privation de nourriture 323-328
   Déportations et expulsions                                       329-334
   Destruction du patrimoine historique, religieux et culturel 335-344

                                                                         5

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       45

          Les camps                                                        345-354
          a) La vallée de la Drina                                         346-347
               i) Le camp de Sušica                                            346
              ii) Le camp Kazneno-Popravní Dom de Foča                        347
          b) Prijedor                                                      348-350
                i) Le camp d’Omarska                                           348
               ii) Le camp de Keraterm                                         349
              iii) Le camp de Trnopolje                                        350
          c) Banja Luka                                                        351
              Le camp de Manjača                                              351
          d) Bosanski Šamac                                                    352
       8) Litt. d) de l’article II : imposition de mesures visant à entra-
          ver les naissances au sein du groupe protégé                     355-361
       9) Litt. e) de l’article II : transfert forcé d’enfants du groupe
          protégé à un autre groupe                                        362-367
      10) Allégation selon laquelle un génocide aurait été commis en
          dehors de la Bosnie-Herzégovine                                  368-369
      11) La question des actes réputés démontrer l’intention de com-
          mettre le génocide                                               370-376
VII. LA QUESTION DE LA RESPONSABILITÉ DU DÉFENDEUR EN CE QUI
     CONCERNE LES ÉVÉNEMENTS DE SREBRENICA, EN VERTU DU LITT. a)
     DE L’ARTICLE III DE LA CONVENTION SUR LE GÉNOCIDE           377-415
       1) La prétendue reconnaissance                                    377-378
       2) Le critère de responsabilité                                   379-384
       3) La question de l’attribution du génocide de Srebrenica au
          défendeur à raison du comportement de ses organes              385-395
       4) La question de l’attribution du génocide de Srebrenica au
          défendeur à raison de ses instructions ou de son contrôle 396-412
       5) Conclusion quant à la responsabilité des événements de Sre-
          brenica au titre du litt. a) de l’article III de la convention
          sur le génocide                                                413-415
VIII. LA QUESTION DE LA RESPONSABILITÉ, S’AGISSANT DE SREBRENICA, À
      RAISON D’ACTES ÉNUMÉRÉS AUX LITT. b) À e) DE L’ARTICLE III DE LA
      CONVENTION SUR LE GÉNOCIDE                                         416-424
 IX. LA RESPONSABILITÉ POUR MANQUEMENT AUX OBLIGATIONS DE PRÉVE-
      NIR ET DE PUNIR LE GÉNOCIDE                                        425-450
       1) L’obligation de prévenir le génocide                           428-438
       2) L’obligation de réprimer le génocide                           439-450
  X. LA QUESTION DE LA RESPONSABILITÉ POUR NON-RESPECT DES ORDON-
      NANCES EN INDICATION DE MESURES CONSERVATOIRES RENDUES PAR
      LA COUR                                                            451-458
 XI. LA QUESTION DE LA RÉPARATION                                        459-470
XII. DISPOSITIF                                                               471



                                                                                6

                                                                            46




                      LISTE DES ACRONYMES

 Abréviation              Nom entier                      Observations
ARBiH          Armée de la République de Bos-
               nie-Herzégovine
CDI            Commission du droit internatio-
               nal
FORPRONU       Force de protection des Nations
               Unies
HCR            Haut Commissariat des Nations
               Unies pour les réfugiés
JNA            Armée populaire yougoslave         Armée de la RFSY (a
                                                  cessé d’exister le 27 avril
                                                  1992, avec la création de
                                                  la VJ)
MUP            Ministarstvo Unutrašnjih Pollova Ministère de l’intérieur
OTAN           Organisation du Traité de l’Atlan-
               tique Nord
RFSY           République fédérative socialiste
               de Yougoslavie
RFY            République fédérale de Yougo-
               slavie                             Nom de la Serbie-et-Mon-
                                                  ténégro entre le 27 avril
                                                  1992 (adoption de la
                                                  Constitution) et le 3 février
                                                  2003
TO             Teritorijalna Odbrana              Forces de défense territo-
                                                  riale
TPIR           Tribunal pénal international pour
               le Rwanda
TPIY           Tribunal pénal international pour
               l’ex-Yougoslavie
VJ             Armée yougoslave                   Armée de la RFY, selon
                                                  la Constitution du 27 avril
                                                  1992 (a succédé à la JNA)
VRS            Armée de la Republika Srpska




                                                                             7

                                                                              47




               COUR INTERNATIONALE DE JUSTICE

                                ANNÉE 2007                                             2007
                                                                                     26 février
                                                                                    Rôle général
                                26 février 2007                                        no 91



   AFFAIRE RELATIVE A v L’APPLICATION
DE LA CONVENTION POUR LA PRE   u VENTION
ET LA RE
       u PRESSION DU CRIME DE GE u NOCIDE
    (BOSNIE-HERZE
                u GOVINE c. SERBIE-ET-MONTE
                                          u NE
                                             u GRO)




                                   ARRE
                                      |T

Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, OWADA, SIMMA, TOMKA, ABRAHAM,
           KEITH, SEPÚLVEDA-AMOR,      BENNOUNA,     SKOTNIKOV,      juges ;
           MM. MAHIOU, KRECuA, juges ad hoc ; M. COUVREUR, greffier.


  En l’affaire relative à l’application de la convention pour la prévention et la
répression du crime de génocide,
  entre
la Bosnie-Herzégovine,
représentée par
   M. Sakib Softić,
   comme agent ;
   M. Phon van den Biesen, avocat, Amsterdam,
   comme agent adjoint ;
   M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
     ancien président de la Commission du droit international des Nations
     Unies,
   M. Thomas M. Franck, professeur émérite à la faculté de droit de l’Univer-
     sité de New York,
   Mme Brigitte Stern, professeur à l’Université de Paris I,

                                                                               8

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    48

  M. Luigi Condorelli, professeur à la faculté de droit de l’Université de Flo-
   rence,
  Mme Magda Karagiannakis, B.Ec., LL.B., LL.M., Barrister at Law, Mel-
   bourne (Australie),
  Mme Joanna Korner, Q.C., Barrister at Law, Londres,
   me
  M Laura Dauban, LL.B. (Hons),
  M. Antoine Ollivier, attaché temporaire d’enseignement et de recherche à
   l’Université de Paris X-Nanterre,
  comme conseils et avocats ;
  M. Morten Torkildsen, BSc., MSc., Torkildsen Granskin og Rådgivning,
   Norvège,
  comme conseil-expert et avocat ;
  S. Exc. M. Fuad Šabeta, ambassadeur de Bosnie-Herzégovine auprès du
    Royaume des Pays-Bas,
  M. Wim Muller, LL.M., M.A.,
  M. Mauro Barelli, LL.M. (Université de Bristol),
  M. Ermin Sarajlija, LL.M.,
  M. Amir Bajrić, LL.M.,
  Mme Amra Mehmedić, LL.M.,
  Mme Isabelle Moulier, doctorante en droit international à l’Université de
    Paris I,
  M. Paolo Palchetti, professeur associé à l’Université de Macerata (Italie),

  comme conseils,
  et
la Serbie-et-Monténégro,
représentée par
   S. Exc. M. Radoslav Stojanović, S.J.D., chef du conseil juridique du
     ministère des affaires étrangères de la Serbie-et-Monténégro, professeur à
     la faculté de droit de l’Université de Belgrade,
  comme agent ;
  M. Saša Obradović, premier conseiller à l’ambassade de Serbie-et-Monténé-
   gro auprès du Royaume des Pays-Bas,
  M. Vladimir Cvetković, deuxième secrétaire à l’ambassade de Serbie-et-
   Monténégro auprès du Royaume des Pays-Bas,
  comme coagents ;
  M. Tibor Varady, S.J.D. (Harvard), professeur de droit à l’Université
   d’Europe centrale de Budapest et à l’Université Emory d’Atlanta,
  M. Ian Brownlie, C.B.E., Q.C., F.B.A., membre de la Commission du droit
   international, membre du barreau d’Angleterre, Distinguished Fellow au
   All Souls College, Oxford,
  M. Xavier de Roux, maîtrise de droit, avocat à la cour, Paris,
  Mme Nataša Fauveau-Ivanović, avocat à la cour, Paris, et membre du conseil
   du barreau pénal international,
  M. Andreas Zimmermann, LL.M. (Harvard), professeur de droit à l’Univer-
   sité de Kiel, directeur de l’Institut Walther-Schücking,

                                                                             9

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                        49

  M. Vladimir Djerić, LL.M. (Michigan), avocat, cabinet Mikijelj, Janković &
    Bogdanović, Belgrade, et président de l’association de droit international
    de la Serbie-et-Monténégro,
  M. Igor Olujić, avocat, Belgrade,
  comme conseils et avocats ;
  Mme Sanja Djajić, S.J.D, professeur associé à la faculté de droit de l’Univer-
    sité de Novi Sad,
  Mme Ivana Mroz, LL.M. (Minneapolis),
  M. Svetislav Rabrenović, expert-associé au bureau du procureur pour les
    crimes de guerre de la République de Serbie,
  M. Aleksandar Djurdjić, LL.M., premier secrétaire au ministère des affaires
    étrangères de la Serbie-et-Monténégro,
  M. Miloš Jastrebić, deuxième secrétaire au ministère des affaires étrangères
    de la Serbie-et-Monténégro,
  M. Christian J. Tams, LL.M., Ph.D. (Cambridge), Institut Walther-Schü-
    cking, Université de Kiel,
  Mme Dina Dobrkovic, LL.B.,
  comme assistants,

  LA COUR,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 20 mars 1993, le Gouvernement de la République de Bosnie-Herzégo-
vine (devenue, à compter du 14 décembre 1995, la « Bosnie-Herzégovine ») a
déposé au Greffe de la Cour une requête introductive d’instance contre la
République fédérale de Yougoslavie (devenue, à compter du 4 février 2003, la
« Serbie-et-Monténégro » et, à compter du 3 juin 2006, la République de Serbie
— voir plus loin paragraphes 67 à 79) au sujet d’un différend concernant d’une
part une série de violations alléguées de la convention pour la prévention et la
répression du crime de génocide, adoptée par l’Assemblée générale des
Nations Unies le 9 décembre 1948 (dénommée ci-après la « convention sur le
génocide » ou « la Convention »), et d’autre part diverses questions qui, selon
la Bosnie-Herzégovine, seraient liées à ces violations. La requête invoquait
comme base de compétence de la Cour l’article IX de la convention sur le géno-
cide.
   2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
requête a été immédiatement communiquée au Gouvernement de la Répu-
blique fédérale de Yougoslavie (dénommée ci-après la « RFY ») par le gref-
fier ; conformément au paragraphe 3 de cet article, tous les Etats admis à
ester devant la Cour ont été informés de la requête.
   3. Conformément à l’article 43 du Règlement de la Cour, le greffier a adressé
la notification prévue au paragraphe 1 de l’article 63 du Statut à tous les Etats
figurant sur la liste des parties à la convention sur le génocide telle que tenue
par le Secrétaire général de l’Organisation des Nations Unies en tant que dépo-
sitaire. Le greffier a en outre adressé au Secrétaire général la notification prévue
au paragraphe 3 de l’article 34 du Statut.
   4. Le 20 mars 1993, dès après le dépôt de sa requête, la Bosnie-Herzégovine

                                                                                 10

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       50

a présenté une demande en indication de mesures conservatoires en vertu de
l’article 73 du Règlement. Le 31 mars 1993, la Bosnie-Herzégovine a déposé au
Greffe, en l’invoquant comme base supplémentaire de compétence, le texte
d’une lettre en date du 8 juin 1992 adressée conjointement par le président de la
République du Monténégro de l’époque et le président de la République de Ser-
bie de l’époque au président de la commission d’arbitrage de la conférence
internationale pour la paix en Yougoslavie. Le 1er avril 1993, la RFY a pré-
senté des observations écrites sur la demande en indication de mesures conser-
vatoires déposée par la Bosnie-Herzégovine, dans lesquelles elle a, à son tour,
prié la Cour d’indiquer des mesures conservatoires à la Bosnie-Herzégovine.
Par une ordonnance en date du 8 avril 1993, la Cour, après avoir entendu les
Parties, a indiqué certaines mesures conservatoires à l’effet de protéger des
droits conférés par la convention sur le génocide.
   5. Par une ordonnance en date du 16 avril 1993, le président de la Cour a
fixé au 15 octobre 1993 la date d’expiration du délai pour le dépôt du mémoire
de la Bosnie-Herzégovine et au 15 avril 1994 la date d’expiration du délai pour
le dépôt du contre-mémoire de la RFY.
   6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’affaire : la Bosnie-Herzégovine a désigné M. Elihu Lauterpacht, et la RFY
M. Milenko Kreća.
   7. Le 27 juillet 1993, la Bosnie-Herzégovine a présenté une nouvelle demande
en indication de mesures conservatoires. Par des lettres du 6 août et du
10 août 1993, l’agent de la Bosnie-Herzégovine a indiqué que son gouverne-
ment entendait invoquer comme bases supplémentaires de compétence de la
Cour en l’espèce le traité entre les Puissances alliées et associées et le Royaume
des Serbes, Croates et Slovènes sur la protection des minorités, signé à Saint-
Germain-en-Laye le 10 septembre 1919, et le droit international de la guerre
coutumier et conventionnel ainsi que le droit international humanitaire. Par
une lettre du 13 août 1993, l’agent de la Bosnie-Herzégovine a confirmé la
volonté de son gouvernement d’invoquer également la lettre susvisée des prési-
dents du Monténégro et de Serbie en date du 8 juin 1992 comme base supplé-
mentaire de compétence (voir le paragraphe 4).
   8. Le 10 août 1993, la RFY a également présenté une demande en indication
de mesures conservatoires et, les 10 août et 23 août 1993, elle a déposé des
observations écrites sur la nouvelle demande de la Bosnie-Herzégovine. Par une
ordonnance en date du 13 septembre 1993, la Cour, après avoir entendu les
Parties, a réaffirmé les mesures indiquées dans son ordonnance du 8 avril 1993
et a déclaré que ces mesures devaient être immédiatement et effectivement mises
en œuvre.
   9. Par une ordonnance en date du 7 octobre 1993, le vice-président de la
Cour, à la demande de la Bosnie-Herzégovine, a reporté la date d’expiration du
délai pour le dépôt du mémoire au 15 avril 1994 et, en conséquence, la date
d’expiration du délai pour le dépôt du contre-mémoire au 15 avril 1995. La
Bosnie-Herzégovine a déposé son mémoire dans le délai ainsi prorogé. Par une
lettre en date du 9 mai 1994, l’agent de la RFY a déclaré que le mémoire déposé
par la Bosnie-Herzégovine ne satisfaisait pas aux conditions de l’article 43 du
Statut et des articles 50 et 51 du Règlement. Par une lettre en date du
30 juin 1994, le greffier, agissant sur instruction de la Cour, a invité la Bosnie-
Herzégovine, en vertu du paragraphe 2 de l’article 50 du Règlement, à déposer
en tant qu’annexes à son mémoire les extraits des documents qui y étaient cités.

                                                                                11

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                        51

La Bosnie-Herzégovine a déposé en conséquence des annexes additionnelles à
son mémoire le 4 janvier 1995.
   10. Par une ordonnance en date du 21 mars 1995, le président de la Cour, à la
demande de la RFY, a reporté au 30 juin 1995 la date d’expiration du délai pour
le dépôt du contre-mémoire. Dans le délai ainsi prorogé, la RFY, se référant au
paragraphe 1 de l’article 79 du Règlement du 14 avril 1978, a présenté des excep-
tions préliminaires portant sur la compétence de la Cour pour connaître de
l’affaire et sur la recevabilité de la requête. En conséquence, par une ordonnance
en date du 14 juillet 1995, le président de la Cour a constaté que, en vertu des
dispositions du paragraphe 3 de l’article 79 du Règlement de 1978, la procédure
sur le fond était suspendue et a fixé au 14 novembre 1995 la date d’expiration du
délai dans lequel la Bosnie-Herzégovine pourrait présenter un exposé écrit conte-
nant ses observations et conclusions sur les exceptions préliminaires soulevées
par la RFY. La Bosnie-Herzégovine a déposé un tel exposé dans le délai ainsi
fixé.
   11. Par une lettre en date du 2 février 1996, l’agent de la RFY a soumis à la
Cour le texte de l’accord-cadre général pour la paix en Bosnie-Herzégovine et
ses annexes paraphés à Dayton (Ohio) le 21 novembre 1995 et signés à Paris le
14 décembre 1995 (dénommés ci-après les « accords de Dayton »).

   12. Des audiences publiques ont été tenues sur les exceptions préliminaires
entre le 29 avril et le 3 mai 1996. Par son arrêt du 11 juillet 1996, la Cour a
rejeté les exceptions préliminaires et dit qu’elle avait compétence pour statuer
sur le différend sur la base de l’article IX de la convention sur le génocide et que
la requête était recevable.
   13. Par une ordonnance en date du 23 juillet 1996, le président a fixé au
23 juillet 1997 la date d’expiration du délai pour le dépôt par la RFY de son
contre-mémoire. Le contre-mémoire, déposé le 22 juillet 1997, contenait des
demandes reconventionnelles. Par une lettre du 28 juillet 1997, la Bosnie-Her-
zégovine, invoquant l’article 80 du Règlement de 1978, a contesté la recevabilité
desdites demandes. Le 22 septembre 1997, au cours d’une réunion entre le pré-
sident de la Cour et les agents des Parties, ces derniers ont accepté que leurs
gouvernements respectifs déposent des observations écrites sur la question de la
recevabilité des demandes reconventionnelles. La Bosnie-Herzégovine et la
RFY ont soumis leurs observations à la Cour le 10 octobre 1997 et le 24 oc-
tobre 1997 respectivement. Par une ordonnance en date du 17 décembre 1997, la
Cour a dit que les demandes reconventionnelles présentées par la RFY dans
son contre-mémoire étaient recevables comme telles et faisaient partie de l’ins-
tance en cours puisqu’elles remplissaient les conditions énoncées aux para-
graphes 1 et 2 de l’article 80 du Règlement de 1978. La Cour a prescrit également
la présentation d’une réplique par la Bosnie-Herzégovine et d’une duplique par
la RFY sur les demandes soumises par les deux Parties, et fixé au 23 jan-
vier 1998 et au 23 juillet 1998 respectivement les dates d’expiration des délais
pour le dépôt de ces pièces. La Cour a aussi réservé le droit, pour la Bosnie-
Herzégovine, de s’exprimer par écrit sur les demandes reconventionnelles de la
RFY dans une pièce additionnelle.
   14. Par une ordonnance en date du 22 janvier 1998, le président, à la
demande de la Bosnie-Herzégovine, a reporté la date d’expiration du délai pour
le dépôt de la réplique de la Bosnie-Herzégovine au 23 avril 1998 et, en consé-
quence, la date d’expiration du délai pour le dépôt de la duplique de la RFY au
22 janvier 1999.
   15. Le 15 avril 1998, le coagent de la RFY a déposé des « Annexes addition-

                                                                                 12

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                          52

nelles au contre-mémoire de la République fédéra[le] de Yougoslavie ». Par une
lettre du 14 mai 1998, l’agent adjoint de la Bosnie-Herzégovine, se référant aux
articles 50 et 52 du Règlement, a contesté la recevabilité de ces documents en
raison de leur dépôt tardif. Le 22 septembre 1998, les Parties ont été informées
que la Cour avait décidé que les documents en question étaient « recevables en
tant qu’annexes au contre-mémoire dans la mesure où ils avaient été établis,
dans la langue originale, au plus tard à la date fixée par l’ordonnance du
23 juillet 1996 pour le dépôt du contre-mémoire » et que « tout document établi
après cette date devrait être annexé à la duplique si la Yougoslavie le sou-
haitait ».
   16. Le 23 avril 1998, dans le délai ainsi prorogé, la Bosnie-Herzégovine a
déposé sa réplique. Par une lettre en date du 27 novembre 1998, la RFY a
demandé à la Cour de reporter la date d’expiration du délai pour le dépôt de sa
duplique au 22 avril 1999. Par une lettre en date du 9 décembre 1998, la Bosnie-
Herzégovine s’est élevée contre toute prorogation du délai fixé pour le dépôt de
la duplique. Par une ordonnance du 11 décembre 1998, la Cour, eu égard à ce
que la Bosnie-Herzégovine avait elle-même bénéficié d’un report de délai pour
le dépôt de sa réplique, a reporté au 22 février 1999 la date d’expiration du délai
pour le dépôt de la duplique de la RFY. La RFY a déposé sa duplique dans le
délai ainsi prorogé.
   17. Le 19 avril 1999, le président de la Cour a tenu une réunion avec les
représentants des Parties afin de connaître leurs vues sur des questions de pro-
cédure. La Bosnie-Herzégovine a fait savoir qu’elle ne déposerait pas de pièce
additionnelle sur les demandes reconventionnelles de la RFY et qu’elle consi-
dérait que l’affaire était en état. Les Parties ont aussi fait part de leurs vues sur
l’organisation de la procédure orale.
   18. Par une lettre en date du 9 juin 1999, M. Zivko Radisić, alors président
de la présidence de Bosnie-Herzégovine, a informé la Cour de la désignation
d’un coagent, M. Svetozar Miletić. Par une lettre en date du 10 juin 1999, le
coagent ainsi désigné a informé la Cour que la Bosnie-Herzégovine souhaitait
se désister de l’instance. Par une lettre en date du 14 juin 1999, l’agent de la
Bosnie-Herzégovine a affirmé que la présidence de la Bosnie-Herzégovine
n’avait pris aucune mesure pour désigner un coagent ou mettre fin à la procé-
dure engagée devant la Cour. Par une lettre du 15 juin 1999, l’agent de la RFY
a déclaré que son gouvernement acceptait le désistement d’instance. Par une
lettre du 21 juin 1999, l’agent de la Bosnie-Herzégovine a répété que la prési-
dence n’avait pas décidé de se désister de l’instance et il a transmis à la Cour les
lettres de deux membres de la présidence, dont le nouveau président, confir-
mant qu’aucune décision dans ce sens n’avait été prise.
   19. Par des lettres en date du 30 juin 1999 et du 2 septembre 1999, le prési-
dent de la Cour a demandé au président de la présidence de préciser la position
de la Bosnie-Herzégovine sur le point de savoir si l’affaire demeurait pendante.
Par une lettre du 3 septembre 1999, l’agent de la RFY a présenté certaines
observations sur cette question, concluant que les deux Parties étaient conve-
nues de mettre fin à la procédure. Par une lettre du 15 septembre 1999, le pré-
sident de la présidence de Bosnie-Herzégovine a informé la Cour que, à
la 58e séance qu’elle avait tenue le 8 septembre 1999, la présidence avait conclu
que : i) elle « n’a[vait] pas pris la décision de se désister de l’instance introduite
devant la Cour internationale de Justice » ; ii) elle « n’a[vait] pas pris la décision
de désigner un coagent en cette affaire ; iii) elle informerait la Cour « en temps
utile de toute autre décision concernant cette affaire ».
   20. Par une lettre en date du 20 septembre 1999, le président de la Cour a

                                                                                   13

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       53

informé les Parties que la Cour entendait fixer le début des audiences en
l’affaire à la fin du mois de février 2000, et demandé au président de la prési-
dence de la Bosnie-Herzégovine de confirmer que la position de la Bosnie-Her-
zégovine était que la procédure devait se poursuivre. Par une lettre du 4 octobre
1999, l’agent de la Bosnie-Herzégovine a confirmé que son gouvernement
estimait que la procédure devait se poursuivre et a demandé à la Cour de fixer
au plus tôt une date pour le début des audiences. Par une lettre datée du
10 octobre 1999, le membre de la présidence de la Bosnie-Herzégovine repré-
sentant la Republika Srpska a informé la Cour que la lettre du 15 septembre
1999 du président de la présidence était « dépourvue d’effet juridique », notam-
ment parce que l’Assemblée nationale de la Republika Srpska, invoquant la
Constitution de la Bosnie-Herzégovine, avait déclaré que la décision du 15 sep-
tembre « portait gravement atteinte à un intérêt vital » de la Republika Srpska.
Le 22 octobre 1999, le président a informé les Parties que, compte tenu de la
correspondance reçue sur cette question, la Cour avait décidé de ne pas tenir
d’audiences en février 2000.
   21. Par une lettre en date du 23 mars 2000, sous le couvert de laquelle il
transmettait à la Cour une lettre du président de la présidence datée du
20 mars 2000, l’agent de la Bosnie-Herzégovine a réaffirmé que la désignation
d’un coagent par l’ancien président de la présidence de Bosnie-Herzégovine, le
9 juin 1999, était dépourvue de base juridique et que les communications du
coagent ne reflétaient pas la position de la Bosnie-Herzégovine. L’agent affir-
mait en outre que, contrairement aux dires du membre de la présidence de
Bosnie-Herzégovine représentant la Republika Srpska, la lettre du 15 sep-
tembre 1999 ne relevait pas de la procédure de veto prévue par la Constitution
de la Bosnie-Herzégovine. L’agent priait aussi la Cour de fixer une date, aussi
rapprochée que possible, pour le début de la procédure orale.
   22. Par une lettre en date du 13 avril 2000, l’agent de la RFY a transmis à la
Cour un document intitulé « Requête en interprétation de la décision de la Cour
sur la question de savoir si l’affaire relative à l’Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie) est toujours pendante », demandant l’interprétation de la déci-
sion à laquelle le président de la Cour s’était référé dans sa lettre du 22 oc-
tobre 1999. Par une lettre datée du 18 avril 2000, le greffier a informé l’agent de
la RFY que, aux termes de l’article 60 du Statut, une demande en interpréta-
tion ne pouvait porter que sur un arrêt de la Cour et que, par conséquent, le
document communiqué à la Cour le 13 avril 2000 ne pouvait pas constituer une
requête en interprétation et n’avait donc pas été inscrit au rôle général de la
Cour. Le greffier précisait que la décision visée dans la lettre du 22 octobre 1999
avait pour unique objet de ne pas tenir d’audiences en février 2000. Le greffier
demandait à l’agent de lui faire parvenir au plus vite toutes observations qu’il
pourrait souhaiter formuler sur la lettre de l’agent de la Bosnie-Herzégovine en
date du 23 mars 2000 et la lettre du président de la présidence qui y était jointe.
Par une lettre en date du 25 avril 2000, l’agent de la RFY a soumis ses obser-
vations à la Cour, en la priant de prendre acte et d’assurer l’application de
l’accord sur le désistement de l’instance constaté par l’échange de la lettre du
coagent du demandeur en date du 10 juin 1999 et de la lettre de l’agent de la
RFY en date du 15 juin 1999. Par une lettre en date du 8 mai 2000, l’agent de
la Bosnie-Herzégovine a présenté certaines observations sur la lettre de l’agent
de la RFY en date du 25 avril 2000 et réitéré le souhait de son gouvernement de
voir la procédure suivre son cours. Par des lettres datées du 8 juin, du 26 juin et
du 4 octobre 2000, d’une part, et des 9 juin et 21 septembre 2000, d’autre part,

                                                                                14

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                          54

les agents de la RFY et de la Bosnie-Herzégovine ont réaffirmé leurs positions
respectives.
   23. Par une lettre en date du 29 septembre 2000, M. Svetozar Miletić,
coagent censément désigné le 9 juin 1999 par le président de la présidence de
Bosnie-Herzégovine, a redit que, selon lui, il y avait eu désistement en l’affaire.
Par une lettre datée du 6 octobre 2000, l’agent de la Bosnie-Herzégovine a
affirmé que ni cette communication ni celle récemment reçue de l’agent de la
RFY n’avaient modifié la résolution du Gouvernement de la Bosnie-Herzégo-
vine de poursuivre l’instance.
   24. Par des lettres en date du 16 octobre 2000, le président de la Cour et le
greffier ont informé les Parties que, ayant examiné toute la correspondance
reçue sur cette question, la Cour, à sa séance du 10 octobre 2000, avait constaté
que la Bosnie-Herzégovine n’avait pas manifesté de manière non équivoque sa
volonté de retirer sa requête et avait donc conclu qu’il n’y avait pas eu en
l’espèce désistement de la Bosnie-Herzégovine. Conformément à l’article 54 du
Règlement, la Cour, après avoir consulté les Parties, fixerait donc, le moment
venu, la date d’ouverture de la procédure orale.

   25. Par une lettre en date du 18 janvier 2001, le ministre des affaires étran-
gères de la RFY a prié la Cour de suspendre la procédure ou de reporter de
douze mois la date de l’ouverture des audiences en arguant, notamment, du
changement de gouvernement intervenu en RFY et de la mutation radicale de
l’orientation et de la position internationale de ce pays qui s’en était ensuivie.
Par une lettre datée du 25 janvier 2001, l’agent de la Bosnie-Herzégovine a
communiqué à la Cour les observations de son gouvernement sur la demande
de la RFY et dit que son gouvernement réservait sa position finale sur cette
question, mais que, en attendant, la Bosnie-Herzégovine restait favorable à un
prompt règlement du différend.
   26. Par une lettre en date du 20 avril 2001, l’agent de la RFY a informé la
Cour que son gouvernement souhaitait retirer les demandes reconventionnelles
présentées par la RFY dans son contre-mémoire ; que, par ailleurs, son gouver-
nement considérait que la Cour n’avait pas compétence ratione personae à
l’égard de la RFY, et que celle-ci avait l’intention de déposer une demande en
revision de l’arrêt du 11 juillet 1996. Le 24 avril 2001, la RFY a déposé au
Greffe de la Cour une requête introductive d’instance dans laquelle, se référant
à l’article 61 du Statut de la Cour, elle priait celle-ci de reviser l’arrêt rendu sur
les exceptions préliminaires le 11 juillet 1996 (Demande en revision de l’arrêt du
11 juillet 1996 en l’affaire relative à l’Application de la convention pour la pré-
vention et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie), exceptions préliminaires (Yougoslavie c. Bosnie-Herzégovine), dénom-
mée ci-après l’« affaire de la Demande en revision »). En la présente espèce,
l’agent de la RFY, sous le couvert d’une lettre en date du 4 mai 2001, a soumis
un document intitulé « Initiative présentée à la Cour aux fins d’un réexamen
d’office de sa compétence » et accompagné d’un volume d’annexes (dénommé
ci-après l’« Initiative »). L’agent informait la Cour que l’Initiative reposait sur
des faits et des arguments substantiellement identiques à ceux qu’avait présen-
tés la RFY dans sa demande en revision de l’arrêt du 11 juillet 1996, son gou-
vernement estimant qu’il s’agissait de deux cadres procéduraux également per-
tinents. Dans l’Initiative, la RFY priait la Cour de dire et juger qu’elle n’était
pas compétente ratione personae à son égard, au motif qu’elle n’était pas partie
au Statut de la Cour avant son admission à l’Organisation des Nations Unies le
1er novembre 2000, qu’elle n’avait pas été et n’était toujours pas partie à la

                                                                                   15

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                          55

convention sur le génocide et que, de surcroît, elle avait assorti sa notification
d’adhésion à ladite Convention, datée du 8 mars 2001, d’une réserve à l’ar-
ticle IX. La RFY priait la Cour de surseoir à statuer sur le fond tant qu’elle
ne se serait pas prononcée sur l’Initiative.
   27. Par une lettre en date du 12 juillet 2001 reçue au Greffe le 15 août 2001,
la Bosnie-Herzégovine a indiqué à la Cour qu’elle n’avait pas d’objection au
retrait par la RFY de ses demandes reconventionnelles et a fait part de son
intention de présenter des observations au sujet de l’Initiative. Par une ordon-
nance en date du 10 septembre 2001, le président de la Cour a pris acte du
retrait par la RFY des demandes reconventionnelles présentées dans son contre-
mémoire.
   28. Par une lettre en date du 3 décembre 2001, la Bosnie-Herzégovine a fait
connaître à la Cour son point de vue sur l’Initiative et lui a transmis un mémo-
randum sur « les différences entre la demande en revision du 23 avril 2001 et
« l’Initiative » du 4 mai 2001 », ainsi qu’une copie des observations écrites et
annexes déposées par elle le 3 décembre 2001 en l’affaire de la Demande en revi-
sion. Dans cette lettre, la Bosnie-Herzégovine soutenait que « rien, en fait ou en
droit, ne permet[tait] de donner suite à cette prétendue « Initiative » » et priait la
Cour, notamment, de « répond[re] par la négative à la demande formulée par le
biais de cette « Initiative » ».
   29. Par une lettre en date du 22 février 2002 adressée au président de la
Cour, M. Lauterpacht a démissionné de ses fonctions de juge ad hoc en
l’affaire.
   30. Sous le couvert d’une lettre du 18 avril 2002, le greffier, se référant au
paragraphe 3 de l’article 34 du Statut, a communiqué la procédure écrite au
Secrétaire général de l’Organisation des Nations Unies.
   31. Dans l’arrêt qu’elle a rendu le 3 février 2003 dans l’affaire de la Demande
en revision, la Cour a jugé que la demande en revision de son arrêt du
11 juillet 1996 sur les exceptions préliminaires, déposée par la RFY en vertu de
l’article 61 du Statut de la Cour, était irrecevable.
   32. Par une lettre en date du 5 février 2003, la RFY a informé la Cour que,
à la suite de l’adoption et de la promulgation par l’Assemblée de la RFY, le
4 février 2003, de la charte constitutionnelle de la Serbie-et-Monténégro, le
nom de l’Etat de la « République fédérale de Yougoslavie » était désormais
« Serbie-et-Monténégro ». Le titre de l’affaire a été dûment modifié et la déno-
mination « Serbie-et-Monténégro » a été ensuite utilisée par la Cour à toutes
fins officielles.
   33. Par une lettre en date du 17 février 2003, la Bosnie-Herzégovine a
confirmé sa position au sujet de l’Initiative, telle qu’elle l’avait exposée dans sa
lettre du 3 décembre 2001, et exprimé le souhait que la procédure se poursuive.
Par une lettre du 8 avril 2003, la Serbie-et-Monténégro a indiqué que, en raison
d’importants événements survenus depuis le dépôt de la dernière pièce écrite,
d’autres pièces de procédure écrite étaient nécessaires pour que la procédure
orale soit plus efficace et moins longue. Le 24 avril 2003, le président de la Cour
a tenu une réunion avec les agents des Parties pour parler de questions de pro-
cédure. La Serbie-et-Monténégro a déclaré maintenir la demande qu’elle avait
faite à la Cour de statuer sur son Initiative, tandis que la Bosnie-Herzégovine a
déclaré considérer qu’il n’était pas nécessaire de déposer des pièces écrites sup-
plémentaires. Les dates et la durée possibles de la procédure orale ont égale-
ment été abordées.
   34. Par une lettre en date du 25 avril 2003, la Bosnie-Herzégovine a désigné
M. Ahmed Mahiou comme juge ad hoc en l’affaire.

                                                                                   16

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                        56

   35. Par une lettre en date du 12 juin 2003, le greffier a informé la Serbie-et-
Monténégro que la Cour ne pouvait accéder à sa demande tendant à ce que la
procédure soit suspendue jusqu’à ce qu’une décision ait été rendue sur les ques-
tions de compétence soulevées dans l’Initiative mais que, si la Serbie-et-Mon-
ténégro le souhaitait, elle serait libre de présenter des observations complémen-
taires à la Cour sur les questions de compétence au cours de la procédure orale
sur le fond. Par d’autres lettres portant la même date, les Parties ont été infor-
mées que la Cour, ayant examiné la demande de la Serbie-et-Monténégro, avait
décidé de ne pas autoriser le dépôt d’autres pièces de procédure en l’affaire.
   36. Dans le cadre d’un échange de lettres, en octobre et en novembre 2003,
les agents des Parties ont fait des observations sur le calendrier de la procédure
orale.
   37. A la suite d’un autre échange de lettres entre les Parties, en mars et
en avril 2004, le président a tenu une réunion avec les agents des Parties le
25 juin 2004, au cours de laquelle celles-ci ont notamment présenté leur point
de vue sur le calendrier des audiences et la citation de témoins et d’experts.
   38. Par des lettres en date du 26 octobre 2004, les Parties ont été informées
que, après avoir examiné la liste des affaires en état et à la lumière de toutes les
circonstances pertinentes, la Cour avait décidé de fixer au lundi 27 février 2006
la date de l’ouverture de la procédure orale en l’affaire.
   39. Le 14 mars 2005, le président a rencontré les agents des Parties pour
s’informer de leurs vues sur l’organisation de la procédure orale. Au cours de
cette réunion, les deux Parties ont indiqué qu’elles avaient l’intention de faire
entendre des témoins et des experts.
   40. Par des lettres en date du 19 mars 2005, le greffier, se référant aux
articles 57 et 58 du Règlement, a demandé aux Parties de fournir avant le 9 sep-
tembre 2005 des renseignements détaillés sur les témoins, experts et témoins-
experts qu’elles entendaient faire comparaître, en indiquant le ou les points
particuliers sur lesquels porterait leur déposition ou exposé. Par une lettre du
8 septembre 2005, l’agent de la Serbie-et-Monténégro a communiqué à la Cour
une liste de huit témoins et deux témoins-experts que son gouvernement sou-
haitait faire entendre au cours de la procédure orale. Par une autre lettre por-
tant la même date, l’agent de la Serbie-et-Monténégro a communiqué la liste de
cinq témoins que son gouvernement demandait à la Cour de faire déposer
conformément au paragraphe 2 de l’article 62 du Règlement. Par une lettre du
9 septembre 2005, la Bosnie-Herzégovine a communiqué à la Cour la liste des
trois experts qu’elle souhaitait faire entendre.
   41. Par une lettre en date du 5 octobre 2005, l’agent adjoint de la Bosnie-
Herzégovine a informé le Greffe des vues de la Bosnie-Herzégovine sur le temps
qui paraissait nécessaire à celle-ci aux fins de l’audition des experts qu’elle sou-
haitait voir comparaître à l’audience et formulé certaines observations, notam-
ment sur la demande faite par la Serbie-et-Monténégro sur le fondement du
paragraphe 2 de l’article 62 du Règlement. Par des lettres datées du 4 et du
11 octobre 2005, l’agent et le coagent de la Serbie-et-Monténégro, respective-
ment, ont informé le Greffe des vues de leur gouvernement sur le temps qui
paraissait nécessaire à celui-ci aux fins de l’audition des témoins et témoins-
experts qu’il souhaitait voir comparaître à l’audience.
   42. Par des lettres en date du 15 novembre 2005, le greffier a informé les
Parties, notamment, que la Cour avait décidé d’entendre les trois experts et
dix témoins et témoins-experts que la Bosnie-Herzégovine et la Serbie-et-Mon-
ténégro, respectivement, souhaitaient voir comparaître et qu’elle avait en outre
décidé de ne pas faire déposer, conformément au paragraphe 2 de l’article 62 du

                                                                                 17

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                          57

Règlement, les cinq témoins proposés par la Serbie-et-Monténégro. Toutefois,
la Cour se réservait le droit d’exercer ultérieurement, s’il y avait lieu, les pou-
voirs que lui donnait cette disposition de faire comparaître de sa propre initia-
tive des personnes de son choix. Le greffier demandait aussi aux Parties de
fournir certains renseignements relatifs à l’audition des témoins, experts et
témoins-experts, notamment de préciser la langue dans laquelle chacun d’eux
s’exprimerait et, s’agissant de ceux qui emploieraient une langue autre que le
français ou l’anglais, les dispositions que les Parties entendaient prendre, en
application du paragraphe 2 de l’article 70 du Règlement, pour assurer l’inter-
prétation dans l’une des langues officielles de la Cour. Enfin, le greffier com-
muniquait aux Parties le calendrier des audiences adopté par la Cour.
   43. Par une lettre en date du 12 décembre 2005, l’agent de la Serbie-et-Mon-
ténégro a informé la Cour, notamment, que huit des dix témoins et témoins-
experts que la Serbie-et-Monténégro souhaitait faire entendre s’exprimeraient
en serbe, et a présenté les dispositions que prendrait la Serbie-et-Monténégro
pour assurer l’interprétation du serbe dans l’une des langues officielles de la
Cour. Par une lettre datée du 15 décembre 2005, l’agent adjoint de la Bosnie-
Herzégovine a informé la Cour, notamment, que les trois experts cités par la
Bosnie-Herzégovine s’exprimeraient dans l’une des langues officielles de la
Cour.
   44. Par une lettre en date du 28 décembre 2005, l’agent adjoint de la Bosnie-
Herzégovine, au nom de son gouvernement, a demandé à la Cour d’inviter la
Serbie-et-Monténégro, en application de l’article 49 du Statut et du para-
graphe 1 de l’article 62 du Règlement, à produire un certain nombre de docu-
ments. Par une lettre datée du 16 janvier 2006, l’agent de la Serbie-et-Monté-
négro a informé la Cour des vues de son gouvernement sur cette demande. Par
une lettre datée du 19 janvier 2006, le greffier, agissant sur instruction de la
Cour, a prié la Bosnie-Herzégovine de fournir certains renseignements se rap-
portant à la demande qu’elle avait faite dans le cadre de l’article 49 du Statut et
du paragraphe 2 de l’article 62 du Règlement. Par des lettres en date des 19 et
24 janvier 2006, l’agent adjoint de la Bosnie-Herzégovine a communiqué des
renseignements complémentaires et informé la Cour que la Bosnie-Herzégovine
avait décidé pour le moment de limiter sa demande aux passages occultés de
certains documents. Par une lettre datée du 31 janvier 2006, le coagent de la
Serbie-et-Monténégro a communiqué les vues de son gouvernement concernant
cette demande modifiée. Par des lettres datées du 2 février 2006, le greffier a
informé les Parties que la Cour avait décidé, à ce stade de la procédure, de ne
pas inviter la Serbie-et-Monténégro à produire les documents en question. Tou-
tefois, la Cour se réservait le droit d’exercer ultérieurement, s’il y avait lieu, les
pouvoirs que lui donnaient l’article 49 du Statut et le paragraphe 1 de l’ar-
ticle 62 du Règlement de demander d’office à la Serbie-et-Monténégro de pro-
duire ces documents.
   45. Par une lettre en date du 16 janvier 2006, l’agent adjoint de la Bosnie-
Herzégovine a adressé au Greffe des exemplaires de documents nouveaux que
la Bosnie-Herzégovine souhaitait produire conformément à l’article 56 du
Règlement. Sous le couvert de cette même lettre et d’une lettre en date du
23 janvier 2006, l’agent adjoint de la Bosnie-Herzégovine a aussi communiqué
au Greffe des copies d’enregistrements vidéo dont la Bosnie-Herzégovine avait
l’intention de présenter des extraits au cours des audiences. Par une lettre en
date du 31 janvier 2006, le coagent de la Serbie-et-Monténégro a informé la
Cour que son gouvernement n’avait pas d’objections à ce que la Bosnie-Herzé-
govine produise les documents nouveaux. Il n’avait pas non plus d’objections à

                                                                                   18

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                         58

ce que les enregistrements vidéo soient présentés au cours des audiences. Par
des lettres du 2 février 2006, le greffier a informé les Parties que, la Serbie-et-
Monténégro n’ayant pas soulevé d’objections, la Cour avait décidé d’autoriser
la Bosnie-Herzégovine à produire les documents nouveaux conformément à
l’article 56 du Règlement, et qu’elle avait aussi décidé de l’autoriser à présenter
au cours des audiences des extraits des enregistrements vidéo.
   46. Sous le couvert d’une lettre datée du 18 janvier 2006 et reçue le 20 jan-
vier 2006, l’agent de la Serbie-et-Monténégro a transmis au Greffe des copies de
documents nouveaux que son gouvernement souhaitait produire au titre de
l’article 56 du Règlement. Par une lettre en date du 1er février 2006, l’agent
adjoint de la Bosnie-Herzégovine a informé la Cour que la Bosnie-Herzégovine
ne s’opposait pas à la production desdits documents par la Serbie-et-Monténé-
gro. Par une lettre en date du 2 février 2006, le greffier a informé les Parties que,
la Bosnie-Herzégovine n’ayant pas soulevé d’objection, la Cour avait décidé
d’autoriser la production des documents nouveaux par la Serbie-et-Monténé-
gro. Par une lettre datée du 9 février 2006, le coagent de la Serbie-et-Monténé-
gro a transmis à la Cour certains éléments manquants des documents nouveaux
présentés le 20 janvier 2006 et fait certaines observations concernant les docu-
ments nouveaux produits par la Bosnie-Herzégovine. Par une lettre du 20 février
2006, l’agent adjoint de la Bosnie-Herzégovine a informé la Cour que la Bos-
nie-Herzégovine n’avait pas l’intention de présenter des observations au sujet
des documents nouveaux produits par la Serbie-et-Monténégro.

   47. Sous le couvert d’une lettre en date du 31 janvier 2006, le coagent de la
Serbie-et-Monténégro a transmis à la Cour une liste de documents publics aux-
quels son gouvernement entendait se référer lors du premier tour de la procé-
dure orale. Par une autre lettre datée du 14 février 2006, le coagent de la Serbie-
et-Monténégro a communiqué à la Cour des exemplaires de dossiers contenant
les documents publics répertoriés dans la liste soumise le 31 janvier 2006, et l’a
informée que la Serbie-et-Monténégro avait décidé de ne pas présenter les enre-
gistrements vidéo mentionnés dans cette liste. Par une lettre datée du
20 février 2006, l’agent adjoint de la Bosnie-Herzégovine a informé la Cour que
la Bosnie-Herzégovine n’avait pas d’observations à présenter au sujet des docu-
ments publics figurant sur la liste soumise par la Serbie-et-Monténégro le
31 janvier 2006. Il a également indiqué que la Bosnie-Herzégovine se référerait,
à l’audience, à des sources analogues et prévoyait de fournir à la Cour et au
défendeur, à la fin de son premier tour de plaidoiries, un CD-ROM contenant
les versions numérisées des documents qu’elle aurait cités (voir paragraphe 54
ci-après).
   48. Par une lettre en date du 26 janvier 2006, le greffier a porté à la connais-
sance des Parties certaines décisions que la Cour avait prises au sujet de l’audi-
tion des témoins, experts et témoins-experts qu’elles feraient comparaître,
notamment quant au fait que, exceptionnellement, les comptes rendus des
audiences au cours desquelles des témoins, experts et témoins-experts auraient
été entendus ne seraient pas accessibles au public ni publiés sur le site Internet
de la Cour avant la fin de la procédure orale.
   49. Par une lettre en date du 13 février 2006, l’agent de la Serbie-et-Monté-
négro a informé la Cour que son gouvernement avait décidé de ne pas faire
comparaître deux des témoins et témoins-experts dont le nom figurait sur la
liste communiquée à la Cour le 8 septembre 2005 et que l’ordre dans lequel les
autres témoins et témoins-experts seraient entendus avait été modifié. Par une
lettre en date du 21 février 2006, l’agent de la Serbie-et-Monténégro a demandé

                                                                                  19

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                         59

l’autorisation de la Cour pour interroger en serbe trois des témoins que son
gouvernement entendait faire déposer (à savoir, MM. Dušan Mihajlović, Vla-
dimir Milićević et Dragoljub Mićunović). Par une lettre datée du 22 février 2006,
le greffier a informé l’agent de la Serbie-et-Monténégro qu’il n’y avait, au
regard du paragraphe 3 de l’article 39 du Statut et de l’article 70 du Règlement,
aucune objection à ce qu’une telle procédure fût suivie.

  50. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
  51. Des audiences publiques ont été tenues du 27 février au 9 mai 2006, au
cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour la Bosnie-Herzégovine :        M. Sakib Softić,
                                    M. Phon van den Biesen,
                                    M. Alain Pellet,
                                    M. Thomas M. Franck,
                                    Mme Brigitte Stern,
                                    M. Luigi Condorelli,
                                    Mme Magda Karagiannakis,
                                    Mme Joanna Korner,
                                    Mme Laura Dauban,
                                    M. Antoine Ollivier,
                                    M. Morten Torkildsen.
Pour la Serbie-et-Monténégro :      S. Exc. M. Radoslav Stojanović,
                                    M. Saša Obradović,
                                    M. Vladimir Cvetković,
                                    M. Tibor Varady,
                                    M. Ian Brownlie,
                                    M. Xavier de Roux,
                                    Mme Nataša Fauveau-Ivanović,
                                    M. Andreas Zimmerman,
                                    M. Vladimir Djerić,
                                    M. Igor Olujić.
   52. Le 1er mars 2006, le greffier, sur instruction de la Cour, a demandé à la
Bosnie-Herzégovine de préciser l’origine exacte de chacun des extraits des enre-
gistrements vidéo ainsi que celle des cartes, tableaux et photographies qu’elle
avait montrés ou entendait montrer à l’audience. Le 2 mars 2006, la Bosnie-
Herzégovine a fourni à la Cour certaines informations sur les documents vidéo
qu’elle avait montrés à l’audience le 1er mars 2006 et ceux qu’elle entendait
montrer le 2 mars 2006, en indiquant leur source. Sous le couvert d’une lettre
datée du 5 mars 2006, l’agent de la Bosnie-Herzégovine a transmis à la Cour
une liste précisant l’origine des extraits des documents vidéo, des cartes, des
tableaux et des photographies que la Bosnie-Herzégovine avait montrés ou
entendait montrer au cours de son premier tour de plaidoiries, ainsi que la
transcription, en anglais et en français, desdits extraits.
   53. Par une lettre en date du 5 mars 2006, l’agent de la Bosnie-Herzégovine
a informé la Cour de son souhait de retirer de sa liste l’un des experts qu’elle
avait prévu de faire entendre. Dans cette lettre, l’agent de la Bosnie-Herzégo-
vine priait également la Cour de demander à chacune des Parties de lui fournir

                                                                                  20

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       60

pour chaque témoin, expert ou témoin-expert un résumé d’une page indiquant
les sujets qu’il aborderait devant la Cour dans le cadre de son exposé ou de sa
déposition. Par des lettres datées du 7 mars 2006, les Parties ont été informées
que la Cour les priait de lui fournir, au moins trois jours à l’avance, un résumé
en une page de la déposition ou de l’exposé de chaque témoin, expert ou
témoin-expert.
   54. Le 7 mars 2006, la Bosnie-Herzégovine a communiqué à la Cour et au
défendeur un CD-ROM intitulé « Documents publics du TPIY et autres docu-
ments cités par la Bosnie-Herzégovine durant ses plaidoiries (07/03/2006) ». Par
une lettre datée du 10 mars 2006, la Serbie-et-Monténégro a fait savoir à la
Cour qu’elle avait des objections à la production de ce CD-ROM, la présenta-
tion aussi tardive d’un tel volume de documents « [étant] source de graves pré-
occupations quant au respect du Règlement de la Cour et quant aux principes
d’équité et d’égalité entre les Parties ». Elle indiquait également que les docu-
ments figurant sur le CD-ROM « sembl[ai]ent discutables au regard du para-
graphe 4 de l’article 56 du Règlement ». Par une lettre en date du 13 mars 2006,
l’agent de la Bosnie-Herzégovine a informé la Cour des vues de son gouverne-
ment sur les objections précitées de la Serbie-et-Monténégro. Dans cette lettre,
l’agent faisait notamment valoir que tous les documents contenus dans le CD-
ROM avaient été mentionnés à l’audience par la Bosnie-Herzégovine, qu’ils
relevaient du domaine public et étaient des documents « facilement acces-
sible[s] », au sens du paragraphe 4 de l’article 56 du Règlement. L’agent ajoutait
que la Bosnie-Herzégovine était disposée à retirer le CD-ROM si la Cour le
jugeait souhaitable. Par une lettre du 14 mars 2006, le greffier a informé la Bos-
nie-Herzégovine que, le paragraphe 4 de l’article 56 du Règlement n’imposant
ni n’autorisant la présentation à la Cour de l’intégralité du texte d’un document
mentionné à l’audience en vertu de cette disposition, et la Partie adverse et la
Cour ayant quelque difficulté à gérer, à ce stade tardif de la procédure, un
volume aussi considérable de documents, lesquels étaient en tout état de cause
dans le domaine public et pouvaient donc être consultés en cas de besoin, la
Cour avait décidé qu’il était dans l’intérêt d’une bonne administration de la jus-
tice que le CD-ROM fût retiré. Par une lettre datée du 16 mars 2006, l’agent de
la Bosnie-Herzégovine a retiré le CD-ROM qui avait été présenté le 7 mars
2006.
   55. Le 17 mars 2006, la Bosnie-Herzégovine a présenté une carte destinée à
être utilisée au cours de l’exposé de l’un de ses experts le matin du 20 mars
2006. Le 20 mars 2006, la Bosnie-Herzégovine a produit un dossier d’autres
documents devant être utilisés au cours de l’interrogatoire de cet expert. La Ser-
bie-et-Monténégro a élevé des objections très fermes à la présentation de ces
documents à un stade aussi tardif, faisant valoir que ses conseils n’auraient pas
le temps de se préparer au contre-interrogatoire. Le 20 mars 2006, la Cour a
décidé que la carte présentée le 17 mars 2006 ne pourrait pas être utilisée au
cours de l’exposé de l’expert. En outre, après avoir consulté les deux Parties,
elle a décidé d’annuler la séance du matin et de reporter l’audition de l’expert à
une séance de l’après-midi, afin de permettre à la Serbie-et-Monténégro de se
préparer au contre-interrogatoire.
   56. Le 20 mars 2006, la Serbie-et-Monténégro a indiqué à la Cour que l’un
des témoins qu’elle avait prévu d’appeler à la barre ne déposerait finalement
pas.
   57. Les experts suivants ont été appelés à la barre par la Bosnie-Herzégovine
et ont fait leurs exposés au cours des audiences publiques des 17 et 20 mars
2006 : M. András J. Riedlmayer et le général sir Richard Dannatt. Ces experts

                                                                               21

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                        61

ont été soumis à un interrogatoire par les conseils de la Bosnie-Herzégovine et
à un contre-interrogatoire par les conseils de la Serbie-et-Monténégro. Ils ont
ensuite été soumis à un nouvel interrogatoire par les conseils de la Bosnie-
Herzégovine. Les juges Kreća, Tomka, Simma et le vice-président ont posé
des questions à M. Riedlmayer, lequel y a répondu oralement. Le président, le
juge Koroma et le juge Tomka ont posé des questions au général Dannatt,
lequel y a répondu oralement.
   58. Les témoins et le témoin-expert suivants ont été appelés à la barre par la
Serbie-et-Monténégro et ont déposé au cours des audiences publiques des 23,
24, 27 et 28 mars 2006 : M. Vladimir Lukić ; M. Vitomir Popović ; le général
sir Michael Rose ; M. Jean-Paul Sardon (témoin-expert) ; M. Dušan Mihajlo-
vić ; M. Vladimir Milićević ; M. Dragoljub Mićunović. Ces témoins et le témoin-
expert ont été soumis à un interrogatoire par les conseils de la Serbie-et-Mon-
ténégro et à un contre-interrogatoire par les conseils de la Bosnie-Herzégovine.
Le général Rose, M. Mihajlović et M. Milićević ont ensuite été soumis à un
nouvel interrogatoire par les conseils de la Serbie-et-Monténégro. Les juges
Ranjeva, Simma, Tomka et Bennouna ont posé des questions à M. Lukić,
lequel y a répondu oralement. Le vice-président ainsi que les juges Owada et
Simma ont posé des questions au général Rose, lequel y a répondu oralement.
   59. A l’exception du général Rose et de M. Jean-Paul Sardon, les témoins de
la Serbie-et-Monténégro se sont exprimés en serbe et, conformément au para-
graphe 3 de l’article 39 du Statut et au paragraphe 2 de l’article 70 du Règle-
ment, la Serbie-et-Monténégro a pris toutes dispositions pour assurer l’inter-
prétation de leur déposition dans l’une des langues officielles de la Cour et le
Greffe a procédé au contrôle de cette interprétation. M. Stojanović a interrogé
M. Dragoljub Mićunović en serbe, conformément à l’échange de lettres des 21
et 22 février 2006 entre la Serbie-et-Monténégro et la Cour (voir paragraphe 49
ci-dessus).
   60. Au cours des audiences, des questions ont été posées par certains
membres de la Cour, questions auxquelles des réponses ont été apportées orale-
ment et par écrit conformément au paragraphe 4 de l’article 61 du Règlement.
   61. Par une lettre datée du 8 mai 2006, l’agent de la Bosnie-Herzégovine a
demandé à la Cour d’autoriser l’agent adjoint à prendre brièvement la parole le
9 mai 2006 afin de rectifier une affirmation faite à l’audience par la Serbie-et-
Monténégro concernant l’un des conseils de la Bosnie-Herzégovine et l’un des
experts appelés par celle-ci à la barre. Par une lettre du 9 mai 2006, l’agent de
la Serbie-et-Monténégro a communiqué les vues de son gouvernement à ce
sujet. Le 9 mai 2006, la Cour a décidé, dans les circonstances particulières de
l’espèce, d’autoriser l’agent adjoint de la Bosnie-Herzégovine à faire une très
brève déclaration concernant l’affirmation faite au sujet de son conseil.

   62. Par une lettre datée du 3 mai 2006, l’agent de la Bosnie-Herzégovine a
fait savoir à la Cour que les références indiquées dans sa plaidoirie du
2 mars 2006 comportaient des erreurs, et a communiqué à la Cour les réfé-
rences corrigées. Par une lettre en date du 8 mai 2006, l’agent de la Serbie-et-
Monténégro, « compte tenu des corrections tardives apportées par le deman-
deur, et dans un souci d’égalité entre les Parties », a prié la Cour d’accepter un
paragraphe du projet de sa plaidoirie du 2 mai 2006 qui répondait à l’une
des corrections apportées par la Bosnie-Herzégovine, mais avait été omis dans
la version finale de la plaidoirie dans le souci de « respecter le temps imparti
pour [les] plaidoiries [de la Serbie-et-Monténégro] ». Par une lettre datée du
7 juin 2006, les Parties ont été informées que la Cour avait pris acte de l’expli-

                                                                                 22

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                            62

cation fournie par l’agent de la Bosnie-Herzégovine ainsi que des observations
formulées en réponse par l’agent de la Serbie-et-Monténégro.
   63. Au mois de janvier 2007, le juge Parra-Aranguren, qui avait assisté aux
audiences en l’affaire, et participé à une partie des délibérations, mais n’avait
pu, pour des raisons d’ordre médical, prendre part aux derniers stades de celles-
ci, a informé le président de la Cour que, conformément au paragraphe 1 de
l’article 24 du Statut, il estimait devoir ne pas participer au jugement de
l’affaire. Le président a considéré que la Cour devait respecter et accepter la
position du juge Parra-Aranguren, et en a informé la Cour en conséquence.

                                          *
 64. Dans la requête, les demandes ci-après ont été formulées par la Bosnie-
Herzégovine :
       « En conséquence, tout en se réservant le droit de reviser, compléter ou
    modifier la présente requête, et sous réserve de la présentation à la Cour
    des preuves et arguments juridiques pertinents, la Bosnie-Herzégovine prie
    la Cour de dire et juger :
    a) que la Yougoslavie (Serbie et Monténégro) a violé, et continue de vio-
       ler, ses obligations juridiques à l’égard du peuple et de l’Etat de Bos-
       nie-Herzégovine en vertu des articles premier, II a), II b), II c), II d),
       III a), III b), III c), III d), III e), IV et V de la convention sur le
       génocide ;
    b) que la Yougoslavie (Serbie et Monténégro) a violé et continue de vio-
       ler ses obligations juridiques à l’égard du peuple et de l’Etat de Bos-
       nie-Herzégovine en vertu des quatre conventions de Genève de 1949,
       de leur protocole additionnel I de 1977, du droit international coutu-
       mier de la guerre, et notamment du règlement de La Haye de 1907
       concernant la guerre sur terre, et d’autres principes fondamentaux du
       droit international humanitaire ;
    c) que la Yougoslavie (Serbie et Monténégro) a violé et continue de vio-
       ler les dispositions des articles 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15,
       16, 17, 18, 19, 20, 21, 22, 23, 25, 26 et 28 de la Déclaration universelle
       des droits de l’homme vis-à-vis des citoyens de la Bosnie-Herzégovine ;
    d) que la Yougoslavie (Serbie et Monténégro), en violation de ses obli-
       gations en vertu du droit international général et coutumier, a tué,
       assassiné, blessé, violé, volé, torturé, enlevé, détenu illégalement et
       exterminé des citoyens de la Bosnie-Herzégovine, et continue de le
       faire ;
    e) qu’en traitant ainsi les citoyens de la Bosnie-Herzégovine, la Yougo-
       slavie (Serbie et Monténégro) a violé et continue de violer les obliga-
       tions qu’elle a solennellement assumées en vertu du paragraphe 3 de
       l’article 1 et des articles 55 et 56 de la Charte des Nations Unies ;
    f) que la Yougoslavie (Serbie et Monténégro) a employé et continue
       d’employer la force et de recourir à la menace de la force contre la
       Bosnie-Herzégovine en violation des paragraphes 1, 2, 3 et 4 de l’ar-
       ticle 2 et du paragraphe 1 de l’article 33 de la Charte des Nations Unies ;
    g) que la Yougoslavie (Serbie et Monténégro), en violation de ses obli-
       gations en vertu du droit international général et coutumier, a utilisé
       et utilise la force et la menace de la force contre la Bosnie-Her-
       zégovine ;

                                                                                    23

          APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      63

h) que la Yougoslavie (Serbie et Monténégro), en violation de ses obli-
   gations en vertu du droit international général et coutumier, a violé et
   viole la souveraineté de la Bosnie-Herzégovine du fait :

     — d’attaques armées contre la Bosnie-Herzégovine par air et par
       terre ;
     — de la violation de l’espace aérien de la Bosnie-Herzégovine ;
     — d’actes directs et indirects de coercition et d’intimidation à l’en-
       contre du Gouvernement de la Bosnie-Herzégovine ;
i) que la Yougoslavie (Serbie et Monténégro), en violation des obliga-
   tions que lui impose le droit international général et coutumier, est
   intervenue et intervient dans les affaires intérieures de la Bosnie-
   Herzégovine ;
j) que la Yougoslavie (Serbie et Monténégro), en recrutant, entraînant,
   armant, équipant, finançant, approvisionnant et en encourageant,
   appuyant, aidant et dirigeant des actions militaires et paramilitaires en
   Bosnie-Herzégovine ou contre celle-ci par le moyen de ses agents et de
   ses auxiliaires, a violé et viole ses obligations fondamentales et conven-
   tionnelles expresses à l’égard de la Bosnie-Herzégovine et, en particu-
   lier, ses obligations fondamentales et conventionnelles expresses en
   vertu du paragraphe 4 de l’article 2 de la Charte des Nations Unies, de
   même que ses obligations en vertu du droit international général et
   coutumier ;
k) que vu les circonstances exposées ci-dessus, la Bosnie-Herzégovine
   possède le droit souverain de se défendre et de défendre son peuple en
   vertu de l’article 51 de la Charte des Nations Unies et du droit inter-
   national coutumier, y compris en se procurant immédiatement auprès
   d’autres Etats des armes, des matériels et fournitures militaires ainsi
   que des troupes ;
l) que vu les circonstances exposées ci-dessus, la Bosnie-Herzégovine
   possède le droit souverain en vertu de l’article 51 de la Charte des
   Nations Unies et du droit international coutumier de demander à tout
   Etat de l’assister immédiatement en se portant à son secours, y com-
   pris par des moyens militaires (armes, matériels et fournitures mili-
   taires, troupes, etc.) ;
m) que la résolution 713 (1991) du Conseil de sécurité imposant un
   embargo sur les livraisons d’armes à l’ex-Yougoslavie doit être inter-
   prétée d’une manière telle qu’elle ne porte pas atteinte au droit naturel
   de légitime défense, individuelle ou collective, de la Bosnie-Herzé-
   govine en vertu de l’article 51 de la Charte des Nations Unies et des
   règles du droit international coutumier ;
n) que toutes les résolutions ultérieures du Conseil de sécurité qui se
   réfèrent à la résolution 713 (1991) ou la réaffirment doivent être inter-
   prétées d’une manière telle qu’elles ne portent pas atteinte au droit
   naturel de légitime défense, individuelle ou collective, de la Bosnie-
   Herzégovine en vertu des dispositions de l’article 51 de la Charte des
   Nations Unies et des règles du droit international coutumier ;
o) que la résolution 713 (1991) du Conseil de sécurité et toutes les réso-
   lutions ultérieures du Conseil de sécurité qui s’y réfèrent ou la réaf-
   firment ne doivent pas être interprétées comme imposant un embar-
   go sur les livraisons d’armes à la Bosnie-Herzégovine, conformément

                                                                          24

          APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       64

   aux dispositions du paragraphe 1 de l’article 24 et de l’article 51
   de la Charte des Nations Unies et au principe coutumier d’ultra vires ;
p) qu’en vertu du droit de légitime défense collective reconnu par l’ar-
   ticle 51 de la Charte des Nations Unies tous les autres Etats parties à
   la Charte ont le droit de se porter immédiatement au secours de la
   Bosnie-Herzégovine — à sa demande — y compris en lui fournis-
   sant immédiatement des armes, des matériels et des fournitures mili-
   taires, et des forces armées (soldats, marins, aviateurs, etc.) ;
q) que la Yougoslavie (Serbie et Monténégro), et ses agents et auxiliaires,
   sont tenus de mettre fin et de renoncer immédiatement à leurs viola-
   tions susmentionnées de leurs obligations juridiques, et ont le devoir
   exprès de mettre fin et de renoncer immédiatement :
     — à leur pratique systématique de la « purification ethnique » des
       citoyens et du territoire souverain de la Bosnie-Herzégovine ;
     — à l’assassinat, à l’exécution sommaire, à la torture, au viol, à
       l’enlèvement, à la mutilation, aux blessures, aux sévices physiques
       et psychologiques et à la détention des citoyens de la Bosnie-
       Herzégovine ;
     — à la dévastation sauvage et aveugle de villages, de villes, de dis-
       tricts, d’agglomérations et d’institutions religieuses en Bosnie-
       Herzégovine ;
     — au bombardement de centres de population civile en Bosnie-
       Herzégovine, et spécialement de sa capitale, Sarajevo ;
     — à la poursuite du siège de centres de population civile de Bosnie-
       Herzégovine, et spécialement de sa capitale, Sarajevo ;
     — à la privation de nourriture de la population civile de Bosnie-
       Herzégovine ;
     — aux actes ayant pour effet d’interrompre, d’entraver ou de gêner
       l’acheminement des secours humanitaires envoyés par la commu-
       nauté internationale aux citoyens de Bosnie-Herzégovine ;
     — à toute utilisation de la force — directe ou indirecte, manifeste ou
       occulte — contre la Bosnie-Herzégovine, et à toutes les menaces
       d’utilisation de la force contre la Bosnie-Herzégovine ;
     — à toutes les violations de la souveraineté, de l’intégrité territoriale
       ou de l’indépendance politique de la Bosnie-Herzégovine, y com-
       pris toute intervention, directe ou indirecte, dans les affaires inté-
       rieures de la Bosnie-Herzégovine ;
     — à tout appui de quelque nature qu’il soit — y compris l’entraîne-
       ment et la fourniture d’armes, de munitions, de fonds, de maté-
       riels, d’assistance, d’instruction ou toute autre forme de soutien —
       à toute nation, groupe, organisation, mouvement ou individu se
       livrant ou se disposant à se livrer à des actions militaires ou para-
       militaires en Bosnie-Herzégovine ou contre celle-ci ;
r)   que la Yougoslavie (Serbie et Monténégro) est tenue de payer à la
     Bosnie-Herzégovine, en son propre nom et en tant que parens patriae
     de ses citoyens, des réparations pour les dommages subis par les per-
     sonnes et les biens ainsi que par l’économie et l’environnement de la
     Bosnie à raison des violations susvisées du droit international, dont le
     montant sera déterminé par la Cour. La Bosnie-Herzégovine se réserve
     le droit de présenter à la Cour une évaluation précise des dommages
     causés par la Yougoslavie (Serbie et Monténégro). »

                                                                           25

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     65

   65. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement de la Bosnie-Herzégovine,
dans le mémoire :
      « Sur la base des éléments de preuve et des arguments juridiques exposés
    dans le présent mémoire, la Bosnie-Herzégovine
    prie la Cour de dire et juger :
       1. Que la République fédérative de Yougoslavie (Serbie et Monténégro),
    directement ou par le truchement de ses auxiliaires, a violé et continue de
    violer la convention pour la prévention et la répression du crime de géno-
    cide, en détruisant partiellement, et en tentant de détruire totalement, des
    groupes nationaux, ethniques ou religieux, notamment mais non exclusi-
    vement sur le territoire de la République de Bosnie-Herzégovine, en par-
    ticulier la population musulmane, en se livrant aux actes suivants :
    — meurtre de membres du groupe ;
    — atteinte grave à l’intégrité physique ou mentale de membres du groupe ;
    — soumission intentionnelle du groupe à des conditions d’existence visant
        à entraîner sa destruction physique totale ou partielle ;
    — imposition de mesures aux fins d’entraver les naissances au sein du
        groupe ;
       2. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
    a violé et continue de violer la convention pour la prévention et la répres-
    sion du crime de génocide en se rendant coupable d’entente en vue de com-
    mettre le génocide, de complicité dans le génocide, de tentative de génocide
    et d’incitation à commettre le génocide ;
       3. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
    a violé et continue de violer la convention pour la prévention et la répres-
    sion du crime de génocide en aidant et encourageant des individus et des
    groupes se livrant à des actes de génocide ;
       4. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
    a violé et continue de violer la convention pour la prévention et la répres-
    sion du crime de génocide en manquant à son obligation de prévenir et de
    punir les actes de génocide ;
       5. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
    doit immédiatement mettre fin aux actes susmentionnés et prendre des
    mesures immédiates et efficaces pour s’acquitter pleinement de ses obliga-
    tions aux termes de la convention pour la prévention et la répression du
    crime de génocide ;
       6. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
    doit effacer les conséquences de ses actes internationalement illicites et
    rétablir la situation qui existait avant que les violations de la convention
    pour la prévention et la répression du crime de génocide ne fussent com-
    mises ;
       7. Que, sa responsabilité internationale étant engagée à raison des vio-
    lations susmentionnées de la convention pour la prévention et la répression
    du crime de génocide, la République fédérative de Yougoslavie (Serbie et
    Monténégro) est tenue de payer à la Bosnie-Herzégovine, et cette dernière
    est fondée à recevoir, en son propre nom et en tant que parens patriae de
    ses citoyens, pleine réparation pour les dommages et les pertes causés,

                                                                             26

                APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                            66

     réparation dont le montant sera déterminé par la Cour lors d’une phase
     ultérieure de la procédure en l’instance.
        La République de Bosnie-Herzégovine se réserve le droit de compléter
     ou de modifier ses conclusions dans le cadre d’autres pièces de procédure.
        La République de Bosnie-Herzégovine appelle également respectueuse-
     ment l’attention de la Cour sur le fait qu’elle n’a pas réitéré, à ce stade,
     plusieurs des demandes qu’elle avait formulées dans sa requête, partant du
     postulat formel que la République fédérative de Yougoslavie (Serbie et
     Monténégro) a accepté la compétence de la Cour en vertu de la convention
     pour la prévention et la répression du crime de génocide. Si le défendeur
     devait revenir sur son acceptation de la compétence de la Cour en applica-
     tion de ladite convention — ce qu’en tout état de cause il n’est pas autorisé
     à faire — le Gouvernement de la Bosnie-Herzégovine se réserve le droit
     d’invoquer toutes les autres bases de compétence existantes, ou certaines
     d’entre elles, et de formuler de nouveau toutes les conclusions et demandes
     qu’il a déjà présentées, ou certaines d’entre elles. »
Au nom du Gouvernement de la Serbie-et-Monténégro,
dans le contre-mémoire 1 :
       « La République fédérative de Yougoslavie prie la Cour internationale
     de Justice de dire et juger :
        1. Attendu qu’aucune des obligations créées par la convention de 1948
     pour la prévention et la répression du crime de génocide n’a été violée à
     l’encontre de Musulmans ou de Croates,
     — puisque les actes allégués par le demandeur soit n’ont nullement été
         commis, soit n’ont pas eu l’ampleur et la forme alléguées par le deman-
         deur, ou
     — puisque, si certains de ces actes ont été commis, ils l’ont été en
         l’absence de toute intention de commettre un génocide, et/ou
     — puisque ces actes n’étaient pas spécifiquement dirigés contre les membres
         d’un groupe ethnique ou religieux, c’est-à-dire qu’ils n’ont pas été commis
         contre des individus pour la seule raison qu’ils appartenaient à un groupe
         ethnique ou religieux donné, en conséquence, ces actes ne sauraient être
         qualifiés d’actes de génocide ou d’autres actes prohibés par la convention
         de 1948 pour la prévention et la répression du crime de génocide, et/ou
        2. Attendu que les actes allégués par le demandeur dans ses pièces ne
     peuvent pas être attribués à la République fédérative de Yougoslavie,
     — puisqu’ils n’ont pas été commis par les organes de la République fédé-
         rative de Yougoslavie,
     — puisqu’ils n’ont pas été commis sur le territoire de la République fédé-
         rative de Yougoslavie,
     — puisqu’ils n’ont pas été commis sur ordre ou sous le contrôle des
         organes de la République fédérative de Yougoslavie,
     — puisqu’il n’existe aucun autre motif fondé sur les règles de droit inter-
         national de les considérer comme des actes de la République fédérative
         de Yougoslavie,

  1 Les chefs de conclusions 3 à 6 ont trait à des demandes reconventionnelles qui furent

par la suite retirées (voir paragraphes 26 et 27 ci-dessus).

                                                                                      27

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                         67

    que la Cour rejette en conséquence toutes les demandes du demandeur et
    que
       3. La Bosnie-Herzégovine est responsable des actes de génocide commis
    contre les Serbes en Bosnie-Herzégovine et d’autres violations des obliga-
    tions établies par la convention de 1948 pour la prévention et la répression
    du crime de génocide
    — parce qu’elle a incité à la perpétration d’actes de génocide dans la
        « Déclaration islamique » et, en particulier, dans le passage suivant : « Il
        ne peut y avoir de paix ou de coexistence entre la « foi islamique » et les
        institutions sociales et politiques « non islamiques »,
    — parce qu’elle a incité à la perpétration d’actes de génocide dans la
        revue Novi Vox destinée à la jeunesse musulmane et, en particulier,
        dans les paroles d’un « chant patriotique » :
        « Chère maman, je m’en vais planter des saules,
        Auxquels nous pendrons les Serbes.
        Chère maman, je m’en vais aiguiser les couteaux,
        Bientôt les fosses seront pleines à nouveau. »
    — parce qu’elle a incité à la perpétration d’actes de génocide dans le jour-
        nal Zmaj od Bosne et, en particulier, dans la phrase suivante tirée d’un
        article qui y a été publié : « chaque Musulman doit désigner un Serbe et
        faire serment de le tuer » ;
    — parce que des appels publics à l’exécution de Serbes ont été diffusés sur
        Radio-Hajat, ce qui constitue une incitation à commettre des actes de
        génocide ;
    — parce que les forces armées de la Bosnie-Herzégovine, de même que
        des autres organes de la Bosnie-Herzégovine, ont commis des actes de
        génocide et d’autres actes prohibés par la convention de 1948 pour la
        prévention et la répression du crime de génocide à l’encontre de Serbes
        en Bosnie-Herzégovine, actes qui ont été exposés dans le chapitre VII
        du contre-mémoire ;
    — parce que la Bosnie-Herzégovine n’a pas empêché la perpétration, sur
        son territoire, d’actes de génocide et d’autres actes prohibés par la
        convention de 1948 pour la prévention et la répression du crime de
        génocide à l’encontre de Serbes, actes qui ont été exposés dans le
        chapitre VII du contre-mémoire ;
       4. La Bosnie-Herzégovine a l’obligation de punir les personnes respon-
    sables des actes de génocide et d’autres actes prohibés par la convention de
    1948 pour la prévention et la répression du crime de génocide.

      5. La Bosnie-Herzégovine est tenue de prendre les mesures nécessaires
    pour que de tels actes ne se reproduisent pas à l’avenir.
      6. La Bosnie-Herzégovine est tenue de supprimer toutes les consé-
    quences de la violation des obligations créées par la convention de 1948
    pour la prévention et la répression du crime de génocide et de verser une
    juste indemnité. »
Au nom du Gouvernement de la Bosnie-Herzégovine,
dans la réplique :
      « C’est pourquoi le demandeur persiste dans les demandes qu’il a pré-
    sentées à la Cour le 14 avril 1994, et reprend ses conclusions dans leur inté-

                                                                                 28

          APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       68

gralité. La Bosnie-Herzégovine prie la Cour internationale de Justice de
dire et juger :
   1. Que la République fédérale de Yougoslavie, directement ou par le
truchement de ses auxiliaires, a violé et continue de violer la convention
pour la prévention et la répression du crime de génocide, en détruisant par-
tiellement, et en tentant de détruire totalement, des groupes nationaux,
ethniques ou religieux, notamment mais non exclusivement sur le territoire
de la Bosnie-Herzégovine, en particulier la population musulmane, en
se livrant aux actes suivants :
— meurtre de membres du groupe ;
— atteinte grave à l’intégrité physique ou mentale de membres du groupe ;
— soumission intentionnelle du groupe à des conditions d’existence visant
     à entraîner sa destruction physique totale ou partielle ;
— imposition de mesures aux fins d’entraver les naissances au sein du
     groupe ;
   2. Que la République fédérale de Yougoslavie a violé et continue de vio-
ler la convention pour la prévention et la répression du crime de génocide
en se rendant coupable d’entente en vue de commettre le génocide, de
complicité dans le génocide, de tentative de génocide et d’incitation à com-
mettre le génocide ;
   3. Que la République fédérale de Yougoslavie a violé et continue de vio-
ler la convention pour la prévention et la répression du crime de génocide
en aidant et encourageant des individus et des groupes se livrant à des
actes de génocide ;
   4. Que la République fédérale de Yougoslavie a violé et continue de vio-
ler la convention pour la prévention et la répression du crime de génocide
en manquant à son obligation de prévenir et de punir les actes de géno-
cide ;
   5. Que la République fédérale de Yougoslavie doit immédiatement
mettre fin aux actes susmentionnés et prendre des mesures immédiates et
efficaces pour s’acquitter pleinement de ses obligations aux termes de
la convention pour la prévention et la répression du crime de génocide ;
   6. Que la République fédérale de Yougoslavie doit effacer les consé-
quences de ses actes internationalement illicites et rétablir la situation qui
prévalait avant que les violations de la convention pour la prévention et la
répression du crime de génocide ne fussent commises ;
   7. Que, sa responsabilité internationale étant engagée à raison des viola-
tions susmentionnées de la convention pour la prévention et la répression du
crime de génocide, la République fédérale de Yougoslavie est tenue de payer
à la Bosnie-Herzégovine, et cette dernière est fondée à recevoir, de son
propre droit et comme parens patriae de ses citoyens, pleine réparation pour
les dommages et les pertes causés, réparation dont le montant sera déter-
miné par la Cour lors d’une phase ultérieure de la procédure en l’instance.
   La Bosnie-Herzégovine se réserve le droit de compléter ou de modifier
ses conclusions dans le cadre d’autres pièces de procédure.
   8. Pour les mêmes motifs, les conclusions de la République fédérale de
Yougoslavie relatives aux conclusions de la Bosnie-Herzégovine doivent
être rejetées.
   9. S’agissant des demandes reconventionnelles du défendeur, le deman-
deur parvient à la conclusion suivante. La thèse selon laquelle des actes de

                                                                           29

                APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                            69

     génocide auraient été commis contre des Serbes en Bosnie-Herzégovine est
     dénuée de fondement, tant en fait qu’en droit. La thèse selon laquelle de
     tels actes, à les supposer établis, auraient été commis sous la responsabilité
     de la Bosnie-Herzégovine ou que de tels actes, à les supposer établis,
     seraient attribuables à la Bosnie-Herzégovine, est dénuée de fondement,
     tant en fait qu’en droit. De même, la thèse selon laquelle la Bosnie-Herzé-
     govine aurait violé l’une ou plusieurs des obligations lui incombant en
     vertu de la convention pour la prévention et la répression du crime de
     génocide est dénuée de fondement, tant en fait qu’en droit. Au contraire, la
     Bosnie-Herzégovine a constamment fait tout son possible pour s’acquitter
     des obligations contractées en vertu de la convention et elle continuera de
     le faire.
        10. Pour ces raisons, la Bosnie-Herzégovine demande à la Cour inter-
     nationale de Justice de rejeter les demandes reconventionnelles soumises
     par le demandeur dans son contre-mémoire du 23 juillet 1997. »
Au nom du Gouvernement de la Serbie-et-Monténégro,
dans la duplique2 :
       « La République fédérale de Yougoslavie prie la Cour internationale de
     Justice de dire et juger :
        1. Attendu qu’aucune des obligations créées par la convention de 1948
     pour la prévention et la répression du crime de génocide n’a été violée à
     l’encontre de Musulmans ou de Croates
     — puisque les actes allégués par le demandeur soit n’ont nullement été
         commis, soit n’ont pas eu l’ampleur et la forme alléguées par le deman-
         deur, ou
     — puisque, si certains de ces actes ont été commis, ils l’ont été en
         l’absence de toute intention de commettre un génocide, et/ou
     — puisque ces actes n’étaient pas spécifiquement dirigés contre les
         membres d’un groupe ethnique ou religieux, c’est-à-dire qu’ils n’ont
         pas été commis contre des individus pour la seule raison qu’ils apparte-
         naient à un groupe ethnique ou religieux donné,
     en conséquence, ces actes ne sauraient être qualifiés d’actes de génocide ou
     d’autres actes prohibés par la convention de 1948 pour la prévention et la
     répression du crime de génocide, et/ou
        2. Attendu que les actes allégués par le demandeur dans ses pièces ne
     peuvent pas être attribués à la République fédérale de Yougoslavie,
     — puisqu’ils n’ont pas été commis par les organes de la République fédé-
         rale de Yougoslavie,
     — puisqu’ils n’ont pas été commis sur le territoire de la République fédé-
         rale de Yougoslavie,
     — puisqu’ils n’ont pas été commis sur ordre ou sous le contrôle des
         organes de la République fédérale de Yougoslavie,
     — puisqu’il n’existe aucun autre motif fondé sur les règles du droit inter-
         national de les considérer comme des actes de la République fédérale
         de Yougoslavie,

  2 Les chefs de conclusions 3 à 6 ont trait à des demandes reconventionnelles qui furent

par la suite retirées (voir paragraphes 26 et 27 ci-dessus).

                                                                                      30

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                         70

    que la Cour rejette en conséquence toutes les demandes du demandeur et
    que
       3. La Bosnie-Herzégovine est responsable des actes de génocide commis
    contre les Serbes en Bosnie-Herzégovine et d’autres violations des obliga-
    tions établies par la convention de 1948 pour la prévention et la répression
    du crime de génocide
    — parce qu’elle a incité à la perpétration d’actes de génocide dans la
        « Déclaration islamique » et, en particulier, dans le passage suivant : « il
        ne peut y avoir de paix ou de coexistence entre la « foi islamique » et les
        institutions sociales et politiques « non islamiques » » ;
    — parce qu’elle a incité à la perpétration d’actes de génocide dans la
        revue Novi Vox destinée à la jeunesse musulmane et, en particulier,
        dans les paroles d’un « chant patriotique » :
        « Chère maman, je m’en vais planter des saules,
        Auxquels nous pendrons les Serbes.
        Chère maman, je m’en vais aiguiser les couteaux,
        Bientôt les fosses seront pleines à nouveau » ;
    — parce qu’elle a incité à la perpétration d’actes de génocide dans le jour-
        nal Zmaj od Bosne et, en particulier, dans la phrase suivante tirée d’un
        article qui y a été publié : « chaque Musulman doit désigner un Serbe et
        faire serment de le tuer » ;
    — parce que des appels publics à l’exécution de Serbes ont été diffusés sur
        Radio-Hajat, ce qui constitue une incitation à commettre des actes de
        génocide ;
    — parce que les forces armées de la Bosnie-Herzégovine, de même que
        des autres organes de la Bosnie-Herzégovine, ont commis des actes de
        génocide et d’autres actes prohibés par la convention de 1948 pour la
        prévention et la répression du crime de génocide (énumérés à l’ar-
        ticle III) à l’encontre de Serbes en Bosnie-Herzégovine, actes qui
        ont été exposés dans le chapitre VII du contre-mémoire ;
    — parce que la Bosnie-Herzégovine n’a pas empêché la perpétration, sur
        son territoire, d’actes de génocide et d’autres actes prohibés par la
        convention de 1948 pour la prévention et la répression du crime de
        génocide (énumérés à l’article III) à l’encontre de Serbes, actes qui ont
        été exposés dans le chapitre VII du contre-mémoire.
       4. La Bosnie-Herzégovine a l’obligation de punir les personnes respon-
    sables des actes de génocide et d’autres actes prohibés par la convention
    de 1948 pour la prévention et la répression du crime de génocide.

      5. La Bosnie-Herzégovine est tenue de prendre les mesures nécessaires
    pour que de tels actes ne se reproduisent pas à l’avenir.
      6. La Bosnie-Herzégovine est tenue de supprimer toutes les consé-
    quences de la violation des obligations créées par la convention de 1948
    pour la prévention et la répression du crime de génocide et de verser une
    juste indemnité. »
   66. Dans la procédure orale, les conclusions finales ci-après ont été présen-
tées par les Parties :
Au nom du Gouvernement de la Bosnie-Herzégovine,
à l’audience du 24 avril 2006 :

                                                                                 31

          APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       71

  « La Bosnie-Herzégovine prie la Cour internationale de Justice de dire et
juger :
   1. Que la Serbie-et-Monténégro, par le truchement de ses organes ou
d’entités sous son contrôle, a violé les obligations qui lui incombent en
vertu de la convention pour la prévention et la répression du crime de
génocide, en détruisant en partie et de façon intentionnelle le groupe natio-
nal, ethnique ou religieux non serbe, notamment mais non exclusivement,
sur le territoire de la Bosnie-Herzégovine, en particulier la population
musulmane, par les actes suivants :
— meurtre de membres du groupe ;
— atteinte grave à l’intégrité physique ou mentale de membres du groupe ;
— soumission intentionnelle du groupe à des conditions d’existence devant
    entraîner sa destruction physique totale ou partielle ;
— mesures visant à entraver les naissances au sein du groupe ;
— transfert forcé d’enfants du groupe à un autre groupe ;
   2. A titre subsidiaire :
 i) que la Serbie-et-Monténégro a violé les obligations qui lui incombent
    en vertu de la convention pour la prévention et la répression du crime
    de génocide en se rendant coupable de complicité dans le génocide tel
    que défini au paragraphe 1 ci-dessus ; et/ou
ii) que la Serbie-et-Monténégro a violé les obligations qui lui incombent
    en vertu de la convention pour la prévention et la répression du crime
    de génocide en apportant aide et soutien à des individus, des groupes et
    des entités commettant des actes de génocide tels que définis au para-
    graphe 1 ci-dessus ;
   3. Que la Serbie-et-Monténégro a violé les obligations qui lui incombent
en vertu de la convention pour la prévention et la répression du crime de
génocide en se rendant coupable d’entente en vue de commettre le géno-
cide et d’incitation à commettre le génocide tel que défini au paragraphe 1
ci-dessus ;
   4. Que la Serbie-et-Monténégro a violé les obligations qui lui incombent
en vertu de la convention pour la prévention et la répression du crime de
génocide en manquant à son obligation de prévenir le génocide ;
   5. Que la Serbie-et-Monténégro a violé et continue de violer les obliga-
tions qui lui incombent en vertu de la convention pour la prévention et la
répression du crime de génocide en manquant et en continuant à manquer
à son obligation de punir les actes de génocide ou autres actes prohibés par
la convention pour la prévention et la répression du crime de génocide et
en manquant et en continuant à manquer à son obligation de transférer au
Tribunal pénal pour l’ex-Yougoslavie les personnes accusées de génocide
ou d’autres actes prohibés par la convention et de coopérer pleinement
avec ledit Tribunal ;
   6. Que les violations du droit international exposées dans les conclu-
sions 1 à 5 constituent des actes illicites attribuables à la Serbie-et-Monté-
négro qui engagent sa responsabilité internationale et, en conséquence,
a) que la Serbie-et-Monténégro doit immédiatement prendre des mesures
     efficaces pour s’acquitter pleinement de l’obligation qui lui incombe,
     en vertu de la convention pour la prévention et la répression du crime
     de génocide, de punir les actes de génocide ou autres actes prohibés par
     la convention, de transférer au Tribunal pénal pour l’ex-Yougoslavie

                                                                           32

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                          72

         les personnes accusées de génocide ou d’autres actes prohibés par la
         convention et de coopérer pleinement avec ledit Tribunal ;
    b) que la Serbie-et-Monténégro doit réparer les conséquences de ses actes
         internationalement illicites et que, par suite de la responsabilité inter-
         nationale encourue à raison des violations susmentionnées de la
         convention pour la prévention et la répression du crime de génocide,
         est tenue de payer à la Bosnie-Herzégovine, et cette dernière est fondée
         à recevoir, en son nom propre et comme parens patriae, pleine répara-
         tion pour le préjudice et les pertes causés. Que, en particulier, la répa-
         ration doit couvrir tout préjudice financièrement évaluable correspon-
         dant :
           i) au préjudice causé à des personnes physiques par les actes énumé-
              rés à l’article III de la convention, y compris le préjudice moral
              subi par les victimes, leurs héritiers ou leurs ayants droit survivants
              et les personnes dont elles ont la charge ;
          ii) au préjudice matériel causé aux biens de personnes physiques ou
              morales, publiques ou privées, par les actes énumérés à l’article III
              de la convention ;
         iii) au préjudice matériel subi par la Bosnie-Herzégovine à raison des
              dépenses raisonnablement encourues pour réparer ou atténuer le
              préjudice découlant des actes énumérés à l’article III de la conven-
              tion ;
    c) que la nature, la forme et le montant de la réparation seront détermi-
         nés par la Cour, au cas où les Parties ne pourraient se mettre d’accord
         à ce sujet dans l’année suivant le prononcé de l’arrêt de la Cour, et que
         celle-ci réserve à cet effet la suite de la procédure ;
    d) que la Serbie-et-Monténégro est tenue de fournir des garanties et assu-
         rances spécifiques de non-répétition des faits illicites qui lui sont repro-
         chés, les formes de ces garanties et assurances devant être déterminées
         par la Cour ;
       7. Qu’en ne respectant pas les ordonnances en indication de mesures
    conservatoires rendues par la Cour le 8 avril 1993 et le 13 septembre 1993,
    la Serbie-et-Monténégro a violé les obligations internationales qui sont les
    siennes et est tenue de verser à la Bosnie-Herzégovine, à raison de cette
    dernière violation, une indemnisation symbolique dont le montant sera
    déterminé par la Cour. »
Au nom du Gouvernement de la Serbie-et-Monténégro,
à l’audience du 9 mai 2006 :
     « La Serbie-et-Monténégro prie la Cour de dire et juger :
    — que la Cour n’a pas compétence car, au moment pertinent, l’Etat
       défendeur n’avait pas accès à la Cour ; ou alternativement
    — que la Cour n’a pas compétence car l’Etat défendeur n’est jamais
       demeuré ni devenu lié par l’article IX de la convention sur la préven-
       tion et la répression du crime de génocide et parce qu’il n’existe aucun
       autre fondement à la compétence de la Cour.

    Si la Cour détermine qu’elle a compétence, la Serbie-et-Monténégro prie la
    Cour de dire et juger :
    — que les demandes contenues dans les paragraphes 1 à 6 des conclusions

                                                                                  33

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    73

      de la Bosnie-Herzégovine concernant les violations alléguées des obli-
      gations incombant à l’Etat en application de la convention sur la pré-
      vention et la répression du crime de génocide sont rejetées comme non
      fondées en droit et en fait ;
    — en tout état de cause, que les actes et/ou les omissions dont le défen-
      deur aurait été responsable ne sont pas imputables au défendeur. Une
      telle imputation aurait nécessairement impliqué la violation du droit
      applicable dans cette procédure ;
    — sans préjudice des demandes susvisées, que la réparation accordée à
      l’Etat demandeur dans cette procédure, en application d’une interpré-
      tation appropriée de la convention sur la prévention et la répression du
      crime de génocide, se limite à un jugement déclaratoire ;

    — ensuite, et sans préjudice des demandes susvisées, qu’aucune question
      relative à la responsabilité juridique concernant les violations préten-
      dues des ordonnances en indication de mesures conservatoires rendues
      par la Cour les 8 avril 1993 et 13 septembre 1993 n’entre dans la com-
      pétence de la Cour, qui ne peut accorder de remèdes appropriés à
      l’Etat demandeur dans le contexte de la procédure contentieuse, et
      qu’en conséquence la demande contenue dans le paragraphe 7 des
      conclusions de la Bosnie-Herzégovine doit être rejetée. »

                                   * * *

             II. IDENTIFICATION DE LA PARTIE DÉFENDERESSE
   67. La Cour doit d’abord examiner la question de l’identification de la
partie défenderesse en l’espèce. Après la clôture de la procédure orale, le
président de la République de Serbie, par une lettre datée du 3 juin 2006,
a informé le Secrétaire général de l’Organisation des Nations Unies que,
à la suite de la déclaration d’indépendance adoptée par l’Assemblée
nationale du Monténégro le 3 juin 2006, « la République de Serbie assu-
re[rait] la continuité de la qualité de Membre de la communauté étatique
de Serbie-et-Monténégro au sein de l’Organisation des Nations Unies, y
compris au sein de tous les organes et organisations du système des
Nations Unies, en vertu de l’article 60 de la charte constitutionnelle de la
Serbie-et-Monténégro ». Il a en outre indiqué que, « au sein de l’Organisa-
tion des Nations Unies, la dénomination « République de Serbie » d[evait]
désormais être utilisée à la place de l’appellation « Serbie-et-Monténé-
gro » », et ajouté que la République de Serbie « conserv[ait] tous les droits
et assum[ait] toutes les obligations de la communauté étatique de Serbie-
et-Monténégro qui découlent de la Charte des Nations Unies ».
   68. Par une lettre du 16 juin 2006, le ministre des affaires étrangères de
la République de Serbie a notamment informé le Secrétaire général que
« la République de Serbie continu[ait] d’exercer les droits et de respecter
les obligations découlant des traités internationaux conclus par la Serbie-
et-Monténégro », et demandé que « la République de Serbie soit considé-
rée comme partie à tous les accords internationaux en vigueur conclus
par celle-ci ». Par une lettre datée du 30 juin 2006 adressée au Secrétaire

                                                                           34

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  74

général, le ministre des affaires étrangères a confirmé l’intention de la
République de Serbie de continuer d’exercer les droits et de s’acquitter
des obligations découlant des traités internationaux conclus par la Serbie-
et-Monténégro. Il a précisé que « [t]outes les formalités [conventionnelles]
accomplies par la Serbie-et-Monténégro reste[raie]nt en vigueur à l’égard
de la République de Serbie avec effet au 3 juin 2006 » et que, « [p]ar
conséquent, la République de Serbie maintiendra[it] toutes les déclara-
tions, réserves et notifications faites par la Serbie-et-Monténégro jusqu’à
notification contraire adressée au Secrétaire général en sa qualité de
dépositaire ».
   69. Le 28 juin 2006, par sa résolution 60/264, l’Assemblée générale a
admis la République du Monténégro (ci-après dénommée le « Monténé-
gro ») en tant que nouveau Membre de l’Organisation des Nations Unies.
   70. Par des lettres datées du 19 juillet 2006, le greffier a demandé à
l’agent de la Bosnie-Herzégovine, à l’agent de la Serbie-et-Monténégro et
au ministre des affaires étrangères du Monténégro de faire connaître à la
Cour les vues de leurs gouvernements sur les conséquences que, dans le
contexte de l’affaire, il y aurait lieu d’attacher aux développements sus-
mentionnés. Par une lettre du 26 juillet 2006, l’agent de la Serbie-et-Mon-
ténégro a indiqué que, selon son gouvernement, « il y a[vait] continuité
entre la Serbie-et-Monténégro et la République de Serbie (sur le fonde-
ment de l’article 60 de la charte constitutionnelle de la Serbie-et-Monté-
négro) ». Il a fait observer que l’entité qu’avait constituée la Serbie-et-
Monténégro « a[vait] été remplacée par deux Etats distincts, la Serbie
d’une part, le Monténégro d’autre part ». Dans cette situation, son gou-
vernement considérait que « c’[était] d’abord au demandeur qu’il incom-
b[ait] de prendre position et de décider s’il souhait[ait] maintenir sa
demande initiale visant à la fois la Serbie et le Monténégro, ou procéder
différemment ».
   71. Par une lettre au greffier datée du 16 octobre 2006, l’agent de la
Bosnie-Herzégovine s’est référé à la lettre en date du 26 juillet 2006 de
l’agent de la Serbie-et-Monténégro et a fait observer que la définition
donnée d’elle-même par la Serbie comme continuateur de l’ancienne Ser-
bie-et-Monténégro avait été acceptée tant par le Monténégro que par la
communauté internationale. Il a toutefois poursuivi comme suit :
       « [C]ette acceptation ne saurait avoir d’effet sur les règles appli-
    cables à la responsabilité de l’Etat. Celles-ci ne peuvent évidemment
    pas être modifiées de manière bilatérale ou rétroactive. A l’époque
    où le génocide a été commis et à celle où la présente instance a été
    introduite, la Serbie et le Monténégro constituaient un seul et même
    Etat. Par conséquent, la Bosnie-Herzégovine estime que la Serbie et
    le Monténégro sont, conjointement et séparément, responsables du
    comportement illicite qui est à l’origine de la présente instance. »
  72. Par une lettre en date du 29 novembre 2006, le procureur général
du Monténégro, après avoir indiqué qu’il avait capacité pour agir en tant
que représentant légal de la République du Monténégro, s’est référé à la

                                                                         35

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  75

lettre de l’agent de la Bosnie-Herzégovine en date du 16 octobre 2006,
citée au paragraphe précédent, dans laquelle était soutenue la thèse selon
laquelle « la Serbie et le Monténégro [étaient], conjointement et séparé-
ment, responsables du comportement illicite ... à l’origine de la présente
instance ». Le procureur général a affirmé que cette allégation concernait
la responsabilité au regard du droit international de l’Etat souverain du
Monténégro, et que celui-ci considérait qu’il s’agissait là d’une tentative
visant, sans son consentement, à en faire une partie à l’affaire, « c’est-à-
dire à ce qu’il devienne défendeur dans la présente procédure ». Le pro-
cureur général a appelé l’attention sur le fait que, à la suite du référen-
dum tenu le 21 mai 2006 au Monténégro, l’Assemblée nationale du
Monténégro avait adopté une décision portant proclamation de l’indé-
pendance de la République du Monténégro. Après avoir indiqué que la
République du Monténégro était devenue « un Etat indépendant doté
d’une personnalité juridique internationale à part entière dans le cadre de
ses frontières administratives existantes », le procureur général a ajouté :
       « La question de la succession à la communauté étatique de Ser-
    bie-et-Monténégro au regard du droit international est régie par
    l’article 60 de la charte constitutionnelle, en vertu duquel le succes-
    seur juridique à la communauté étatique de Serbie-et-Monténégro
    est la République de Serbie, qui, en tant qu’Etat souverain, est l’Etat
    continuateur s’agissant de toutes les obligations internationales et
    l’Etat successeur au sein des organisations internationales. »
Le procureur général a conclu en indiquant : « Pour les motifs qui pré-
cèdent, la République du Monténégro ne peut donc pas avoir la qualité
de défendeur » dans le cadre du différend porté devant la Cour.
   73. Par une lettre en date du 11 décembre 2006, l’agent de la Serbie
s’est référé aux lettres du demandeur et du Monténégro évoquées aux
paragraphes 71 et 72 ci-dessus, et a fait observer qu’il y avait « une
contradiction manifeste entre la position du demandeur, d’une part, et
celle du Monténégro, d’autre part, s’agissant de la question de savoir si la
présente instance p[ouvait] ou non conduire à une décision susceptible
d’engager la responsabilité internationale du Monténégro » à raison du
comportement illicite invoqué par le demandeur. L’agent a indiqué que
« [l]a Serbie considér[ait] que cette question d[evait] être tranchée par la
Cour ».
   74. La Cour observe que les faits et événements auxquels se rapportent
les conclusions finales de la Bosnie-Herzégovine remontent à une époque
où la Serbie et le Monténégro formaient un seul Etat.
   75. La Cour relève que la Serbie a reconnu la « continuité entre la Ser-
bie-et-Monténégro et la République de Serbie » (paragraphe 70 ci-des-
sus), et a accepté d’assumer la responsabilité à raison « [des] obligations
découlant des traités internationaux conclus par la Serbie-et-Monténé-
gro » (paragraphe 68 ci-dessus), y compris donc les obligations découlant
de la convention sur le génocide. En revanche, le Monténégro ne prétend
pas être le continuateur de la Serbie-et-Monténégro.

                                                                         36

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   76

   76. La Cour rappelle que selon un principe fondamental aucun Etat ne
peut être soumis à sa juridiction sans y avoir consenti ; comme la Cour l’a
fait observer dans l’affaire de Certaines terres à phosphates à Nauru
(Nauru c. Australie), « [s]a compétence dépend en effet du consentement
des Etats et, par voie de conséquence, elle ne saurait contraindre un Etat
à se présenter devant elle... » (exceptions préliminaires, arrêt, C.I.J.
Recueil 1992, p. 260, par. 53). Dans son arrêt du 11 juillet 1996 (voir
paragraphe 12 ci-dessus), dont la portée sera précisée ci-après, la Cour a
constaté qu’un tel consentement existait, aux fins de la présente affaire,
de la part de la RFY, qui a pris par la suite la dénomination de Serbie-
et-Monténégro, sans changer pour autant de personnalité juridique. Il
résulte clairement des événements relatés aux paragraphes 67 à 69 ci-des-
sus que la République du Monténégro ne continue pas la personnalité
juridique de la Serbie-et-Monténégro ; elle ne saurait donc avoir acquis, à
ce titre, la qualité de partie défenderesse dans la présente instance. Par
ailleurs, il ressort de la lettre du 29 novembre 2006 citée au paragraphe 72
ci-dessus qu’elle ne consent pas à la compétence de la Cour, à son égard,
aux fins du présent différend. En outre, le demandeur n’a pas prétendu,
dans sa lettre du 16 octobre 2006, que le Monténégro serait toujours par-
tie à la présente espèce, se limitant à rappeler sa thèse d’une responsabi-
lité conjointe et solidaire de la Serbie et du Monténégro.
   77. La Cour relève donc que la République de Serbie demeure défen-
deresse en l’espèce ; à la date du présent arrêt, elle constitue, en vérité,
l’unique défendeur. En conséquence, toute conclusion à laquelle la Cour
parviendrait dans le dispositif du présent arrêt ne pourra être dirigée qu’à
l’endroit de la Serbie.
   78. Cela étant dit, il convient toutefois de garder à l’esprit que toute
responsabilité établie dans le présent arrêt à raison d’événements passés
concernait à l’époque considérée l’Etat de Serbie-et-Monténégro.
   79. La Cour fait observer que la République du Monténégro est partie
à la convention sur le génocide. Toute partie à celle-ci s’est engagée à res-
pecter les obligations qui en découlent, en particulier celle de coopérer
aux fins de punir les auteurs d’un génocide.

                                   * * *
                      III. COMPÉTENCE DE LA COUR
        1) Introduction : l’exception d’incompétence soulevée par
                         la Serbie-et-Monténégro
   80. Malgré l’arrêt rendu en 1996 sur les exceptions préliminaires
d’incompétence (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 595, ci-après
dénommé « l’arrêt de 1996 »), l’affaire étant parvenue au stade de la pro-
cédure orale sur les questions de fond, une question de compétence
importante a été soulevée dans l’Initiative, et la Cour a été priée de la

                                                                          37

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   77

trancher (voir paragraphes 26-28 ci-dessus). La base de compétence invo-
quée par le demandeur — et retenue par la Cour dans son arrêt de 1996 —
est constituée par l’article IX de la convention sur le génocide. La Répu-
blique fédérative socialiste de Yougoslavie (dénommée ci-après la
« RFSY ») est devenue partie à cette Convention le 29 août 1950. En
substance, la question centrale soulevée à présent par le défendeur est la
suivante : assurait-il la continuité de la RFSY au moment du dépôt de la
requête introductive d’instance ? Il répond aujourd’hui par la négative :
ainsi, non seulement n’aurait-il pas été partie à la convention sur le géno-
cide à la date de l’introduction de la présente instance, mais il n’aurait
pas non plus été partie au Statut de la Cour en qualité de Membre de
l’Organisation des Nations Unies ; n’étant pas partie au Statut, conclut-il,
il n’avait pas accès à la Cour, laquelle n’avait de ce fait pas compétence
ratione personae à son égard.

   81. Dans le cadre de la présente affaire, cet argument a pour la pre-
mière fois été soulevé dans l’« Initiative présentée à la Cour aux fins d’un
réexamen d’office de sa compétence », déposée par le défendeur le
4 mai 2001 (voir plus haut paragraphe 26). Les circonstances à l’origine
de cette Initiative seront examinées plus en détail ci-dessous (para-
graphes 88 à 99). En bref, la situation était la suivante : le défendeur,
qui, depuis la dissolution de la RFSY, en 1992, soutenait qu’il assu-
rait la continuité de cet Etat et pouvait de ce fait conserver la qualité de
Membre de l’Organisation des Nations Unies qui avait été celle de la
RFSY, avait, le 27 octobre 2000, demandé, « comme suite à la réso-
lution 777 (1992) du Conseil de sécurité », à être admis à l’Organisation
en tant que nouveau Membre, renonçant de ce fait à sa précédente
prétention. Le défendeur alléguait qu’il était devenu manifeste, en 2000,
qu’il n’était pas membre de l’Organisation des Nations Unies pendant
la période allant de 1992 à 2000 ni, par conséquent, partie au Statut à la
date du dépôt de la requête en l’affaire, et qu’il n’était pas davantage par-
tie à la convention sur le génocide à cette date. Le défendeur concluait
que la Cour « n’[était] pas compétente ratione personae » à son égard et
priait la Cour de « surseoir à statuer sur le fond tant qu’elle ne se
ser[ait] pas prononcée sur » cette Initiative.
   82. Par une lettre datée du 12 juin 2003, le greffier, agissant sur ins-
truction de la Cour, a informé le défendeur que la Cour ne pouvait accé-
der à la demande, formulée dans l’Initiative, tendant à ce que la procé-
dure soit suspendue jusqu’à ce qu’une décision ait été rendue sur les
questions de compétence soulevées dans ce document. Il lui indiquait
néanmoins que la Cour « ne se prononcera[it] sur le fond de la présente
affaire qu’à condition d’avoir pu établir qu’elle a[vait] compétence » et
que, « si la Serbie-et-Monténégro souhait[ait] présenter à la Cour des
arguments supplémentaires sur les questions de compétence lors de la
procédure orale au fond, elle [était] libre de le faire ». Le défendeur a donc
soulevé, à titre de « question de procédure », le point de savoir s’il avait
qualité pour ester devant la Cour à la date du dépôt de la requête, et cha-

                                                                           38

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   78

cune des Parties a présenté à la Cour ses arguments à cet égard. Dans le
même temps, le demandeur a toutefois fait valoir que la Cour ne pouvait
pas traiter cette question, ou que le défendeur était empêché de la soule-
ver à ce stade de la procédure. Ces thèses seront examinées dans la suite
de l’arrêt.
   83. Par la suite, le 15 décembre 2004, la Cour s’est prononcée dans
huit affaires introduites par la Serbie-et-Monténégro contre des Etats
membres de l’OTAN (affaires relatives à la Licéité de l’emploi de la
force). Les requêtes introductives d’instance correspondantes avaient été
déposées le 29 avril 1999, autrement dit avant l’admission de la Serbie-
et-Monténégro (alors connue sous le nom de République fédérale de
Yougoslavie) à l’Organisation des Nations Unies, le 1er novembre 2000.
La Cour a, dans chacun des cas, dit qu’elle n’avait pas compétence pour
connaître des demandes formulées dans la requête (voir, par exemple,
Licéité de l’emploi de la force (Serbie-et-Monténégro c. Belgique), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2004, p. 328, par. 129), au motif
que « la Serbie-et-Monténégro n’avait, au moment de l’introduction de
l’instance, qualité pour ester devant la Cour, ni en vertu du paragraphe 1,
ni en vertu du paragraphe 2 de l’article 35 du Statut » (ibid., p. 327,
par. 127). La Cour a, « compte tenu des conséquences juridiques du nou-
vel état de fait existant depuis le 1er novembre 2000 », conclu que « la Ser-
bie-et-Monténégro n’était pas membre de l’Organisation des Nations
Unies, ni en cette qualité partie au Statut de la Cour internationale de
Justice, au moment où elle a[vait] déposé sa requête... » (ibid., p. 311,
par. 79). La Cour ne se prononçait nulle part, dans ces arrêts, sur la ques-
tion de savoir si le défendeur était ou non partie à la convention sur le
génocide à la période pertinente.
   84. Les deux Parties reconnaissent que chacun de ces arrêts est revêtu
de l’autorité de la chose jugée pour les parties en présence dans l’affaire
concernée ; mais elles reconnaissent aussi que, n’ayant pas été rendus en
la présente espèce, et étant adressés à des Etats qui ne sont pas ceux par-
ties à la présente espèce, ces arrêts n’ont pas force de chose jugée aux fins
de la présente instance. Le défendeur a néanmoins invoqué, comme venant
étayer ses arguments en la présente espèce, les décisions rendues dans les
affaires relatives à la Licéité de l’emploi de la force quant au statut de la
RFY vis-à-vis de l’Organisation des Nations Unies et de la Cour en 1999.
   85. La Bosnie-Herzégovine a plaidé que la Cour, à un stade aussi tar-
dif de la procédure, devrait s’abstenir d’examiner les questions soulevées
par le défendeur quant à la situation de la Serbie-et-Monténégro au
regard de l’article 35 du Statut, d’une part, et de la convention sur le
génocide, d’autre part, au motif que la conduite du défendeur à l’égard de
l’affaire avait conduit à la création d’une sorte de forum prorogatum, ou
d’une situation d’estoppel, ou qu’elle lui interdisait à ce stade de la pro-
cédure de prétendre de bonne foi qu’il n’avait pas qualité pour ester
devant la Cour à la date de l’introduction de l’instance et que les ques-
tions soulevées par le défendeur avaient déjà été tranchées par l’arrêt
de 1996 avec l’autorité de la chose jugée.

                                                                          39

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   79

   86. Avec l’Initiative du défendeur (paragraphe 81 ci-dessus) et la thèse
qu’il a développée par la suite à propos de sa « question de procédure », la
Cour se trouve en présence de ce qui correspond fondamentalement à une
exception d’incompétence — exception de nature préliminaire dans le
sens où, si elle est retenue, la Cour ne tranchera pas le différend au fond.
Le demandeur objecte quant à lui à ce que la Cour examine plus avant
cette exception. Ces points requièrent à l’évidence d’être examinés à titre
préliminaire, et c’est pour cette raison que la Cour a chargé le greffier
d’adresser aux Parties la lettre du 12 juin 2003, à laquelle il est fait réfé-
rence au paragraphe 82 ci-dessus. La lettre visait à indiquer que la Cour
entendrait tout argument soulevé dans l’Initiative qui pourrait lui être
présenté, non qu’elle se prononcerait de telle ou telle façon sur l’un quel-
conque de ces arguments.
   87. Afin d’éclaircir le contexte dans lequel s’inscrivent ces questions, la
Cour procédera à un bref récapitulatif de l’histoire des relations entre le
défendeur et l’Organisation des Nations Unies pendant la période allant
de la dissolution de la RFSY, en 1992, à l’admission de la Serbie-et-Mon-
ténégro (alors appelée République fédérale de Yougoslavie) au sein de
l’Organisation des Nations Unies, le 1er novembre 2000. Les précédentes
décisions rendues par la Cour dans la présente affaire, ainsi que dans
l’affaire de la Demande en revision, ont été brièvement rappelées plus
haut (paragraphes 4, 8, 12 et 31). Elles seront évoquées plus en détail
dans la suite de l’arrêt (paragraphes 105-113), aux fins, notamment, de
l’examen des thèses de la Bosnie-Herzégovine sur la question de l’autorité
de la chose jugée.

                                    *   *

     2) Historique du statut de la RFY vis-à-vis de l’Organisation
                          des Nations Unies

   88. Au début des années quatre-vingt-dix, la RFSY, Etat Membre ori-
ginaire de l’Organisation des Nations Unies constitué de la Bosnie-
Herzégovine, de la Croatie, de la Macédoine, du Monténégro, de la Serbie
et de la Slovénie, commença à se désintégrer. Le 25 juin 1991, la Croatie
et la Slovénie déclarèrent l’une et l’autre leur indépendance, suivies
par la Macédoine le 17 septembre 1991 et par la Bosnie-Herzégovine le
6 mars 1992. Le 22 mai 1992, la Bosnie-Herzégovine, la Croatie et la
Slovénie furent admises en qualité de Membres à l’Organisation des
Nations Unies. Il en fut de même le 8 avril 1993 pour l’ex-République
yougoslave de Macédoine.
   89. Le 27 avril 1992, les « participants à la session commune de l’Assem-
blée de la RFSY, de l’Assemblée nationale de la République de Serbie et
de l’Assemblée de la République du Monténégro » avaient adopté une
déclaration, dont les passages les plus pertinents en l’espèce sont les
suivants :

                                                                           40

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   80

       «. . . . . . . . . . . . . . . . . . . . . . . . . . . .
       1. La République fédérale de Yougoslavie, assurant la continuité
    de l’Etat et de la personnalité juridique et politique internationale de
    la République fédérative socialiste de Yougoslavie, respectera stric-
    tement tous les engagements que la République fédérative socialiste
    de Yougoslavie a pris à l’échelon international.
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Restant liée par toutes ses obligations vis-à-vis des organisations
    et institutions internationales auxquelles elle appartient... »
    (Nations Unies, doc. A/46/915, annexe II.)
   90. Dans une note officielle de la mission permanente de la Yougo-
slavie auprès de l’Organisation des Nations Unies, datée du 27 avril 1992
et adressée au Secrétaire général de l’Organisation, il fut notamment
indiqué ce qui suit :
       « L’Assemblée de la République fédérative socialiste de Yougo-
    slavie, à la session qu’elle a tenue le 27 avril 1992, a promulgué la
    Constitution de la République fédérale de Yougoslavie. Aux termes
    de la Constitution, et compte tenu de la continuité de la personnalité
    de la Yougoslavie et des décisions légitimes qu’ont prises la Serbie
    et le Monténégro de continuer à vivre ensemble en Yougoslavie, la
    République fédérative socialiste de Yougoslavie devient la Répu-
    blique fédérale de Yougoslavie, composée de la République de
    Serbie et de la République du Monténégro.
       Dans le strict respect de la continuité de la personnalité interna-
    tionale de la Yougoslavie, la République fédérale de Yougoslavie
    continuera à exercer tous les droits conférés à la République fédéra-
    tive socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
    tions assumées par cette dernière dans les relations internationales, y
    compris en ce qui concerne son appartenance à toutes les organisa-
    tions internationales et sa participation à tous les traités internatio-
    naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré. »
    (Nations Unies, doc. A/46/915, annexe I.)
   91. Le 30 mai 1992, le Conseil de sécurité adopta la résolution 757
(1992), dans laquelle, entre autres, il notait : « [L’]affirmation de la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) selon laquelle
elle assure automatiquement la continuité de l’ex-République fédérative
socialiste de Yougoslavie comme Membre de l’Organisation des Nations
Unies n’a pas été généralement acceptée ».
   92. Le 19 septembre 1992, le Conseil de sécurité adopta la résolu-
tion 777 (1992), qui se lit comme suit :
       « Le Conseil de sécurité,
      Réaffirmant sa résolution 713 (1991) du 25 septembre 1991 et
    toutes les résolutions consécutives pertinentes,

                                                                           41

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  81

       Considérant que l’Etat antérieurement connu comme la Répu-
    blique fédérative socialiste de Yougoslavie a cessé d’exister,
       Rappelant en particulier sa résolution 757 qui note que « l’affirma-
    tion de la République fédérative de Yougoslavie (Serbie et Monté-
    négro), selon laquelle elle assure automatiquement la continuité de
    l’ancienne République fédérative socialiste de Yougoslavie comme
    Membre de l’Organisation des Nations Unies n’a pas été générale-
    ment acceptée »,
       1. Considère que la République fédérative de Yougoslavie (Serbie
    et Monténégro) ne peut pas assurer automatiquement la continuité
    de la qualité de Membre de l’ancienne République fédérative socia-
    liste de Yougoslavie aux Nations Unies et par conséquent recom-
    mande à l’Assemblée générale de décider que la République fédéra-
    tive de Yougoslavie (Serbie et Monténégro) devrait présenter une
    demande d’adhésion aux Nations Unies et qu’elle ne participera pas
    aux travaux de l’Assemblée générale ;
       2. Décide de reconsidérer la question avant la fin de la partie
    principale de la quarante-septième session de l’Assemblée géné-
    rale. »
La résolution fut adoptée par 12 voix contre zéro, avec 3 abstentions.

  93. Le 22 septembre 1992, l’Assemblée générale adopta sa résolution
47/1, laquelle dispose :
       « L’Assemblée générale,
       Ayant reçu la recommandation du Conseil de sécurité, en date du
    19 septembre 1992, selon laquelle la République fédérative de You-
    goslavie (Serbie et Monténégro) devrait présenter une demande
    d’admission à l’Organisation des Nations Unies et ne participera pas
    aux travaux de l’Assemblée générale,
       1. Considère que la République fédérative de Yougoslavie (Serbie
    et Monténégro) ne peut pas assumer automatiquement la [continuité
    de la] qualité de Membre de l’Organisation des Nations Unies à la
    place de l’ancienne République fédérative socialiste de Yougoslavie
    et, par conséquent, décide que la République fédérative de Yougo-
    slavie (Serbie et Monténégro) devrait présenter une demande d’ad-
    mission à l’Organisation et qu’elle ne participera pas aux travaux
    de l’Assemblée générale ;
       2. Prend acte de l’intention du Conseil de sécurité de reconsidérer
    la question avant la fin de la partie principale de la quarante-sep-
    tième session de l’Assemblée générale. »
La résolution fut adoptée par 127 voix contre 6, avec 26 abstentions.
  94. Le 25 septembre 1992, les représentants permanents de la Bosnie-
Herzégovine et de la Croatie adressèrent une lettre au Secrétaire général,
dans laquelle, se référant à la résolution 777 (1992) du Conseil de sécurité

                                                                         42

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   82

et à la résolution 47/1 de l’Assemblée générale, ils exprimaient le point de
vue commun suivant : « Il est actuellement incontestable que la Répu-
blique fédérative socialiste de Yougoslavie n’est plus membre de l’Orga-
nisation des Nations Unies. D’autre part, il est clair que la République
fédérative de Yougoslavie n’est pas encore membre. » Ils estimaient
en conclusion que « [l]e drapeau flottant en face de l’Organisation
des Nations Unies et la plaque portant le nom « Yougoslavie » ne repré-
sent[aient] plus rien ou plus personne » et priaient le Secrétaire général de
« bien vouloir [leur] donner une explication juridique au sujet des ques-
tions soulevées plus haut » (Nations Unies, doc. A/47/474).
   95. En réponse, le Secrétaire général adjoint, conseiller juridique de
l’Organisation, adressa le 29 septembre 1992 aux représentants per-
manents de la Bosnie-Herzégovine et de la Croatie une lettre dans la-
quelle il indiquait que « la position réfléchie du Secrétariat de l’Organisa-
tion des Nations Unies en ce qui concerne les conséquences pratiques
de l’adoption par l’Assemblée générale de la résolution 47/1 » était la
suivante :

       « Si l’Assemblée générale a déclaré sans équivoque que la Répu-
    blique fédérative de Yougoslavie (Serbie et Monténégro) ne pouvait
    pas assurer automatiquement la continuité de la qualité de Membre
    de l’ancienne République fédérative socialiste de Yougoslavie à
    l’Organisation des Nations Unies et que la République fédérative de
    Yougoslavie (Serbie et Monténégro) devrait présenter une demande
    d’admission à l’Organisation, l’unique conséquence pratique de cette
    résolution est que la République fédérative de Yougoslavie (Serbie et
    Monténégro) ne participera pas aux travaux de l’Assemblée géné-
    rale. Il est donc clair que les représentants de la République fédéra-
    tive de Yougoslavie (Serbie et Monténégro) ne peuvent plus partici-
    per aux travaux de l’Assemblée générale et de ses organes subsidiaires,
    ni aux conférences et réunions organisées par celle-ci.
       D’un autre côté, la résolution ne met pas fin à l’appartenance de la
    Yougoslavie à l’Organisation et ne la suspend pas. En conséquence,
    le siège et la plaque portant le nom de la Yougoslavie subsistent, mais
    dans les organes de l’Assemblée les représentants de la République
    fédérale de la Yougoslavie (Serbie et Monténégro) ne peuvent occu-
    per la place réservée à la « Yougoslavie ». La mission de la Yougo-
    slavie auprès du Siège de l’Organisation des Nations Unies, ainsi que
    les bureaux occupés par celle-ci, peuvent poursuivre leurs activités, ils
    peuvent recevoir et distribuer des documents. Au Siège, le Secrétariat
    continuera de hisser le drapeau de l’ancienne Yougoslavie, car c’est le
    dernier drapeau que le Secrétariat ait connu. La résolution n’enlève
    pas à la Yougoslavie le droit de participer aux travaux des organes
    autres que ceux de l’Assemblée. L’admission à l’Organisation des
    Nations Unies d’une nouvelle Yougoslavie, en vertu de l’article 4 de
    la Charte, mettra fin à la situation créée par la résolution 47/1. »
    (Nations Unies, doc. A/47/485 ; les italiques sont dans l’original.)

                                                                          43

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   83

   96. Le 29 avril 1993, l’Assemblée générale, suivant la recommandation
figurant dans la résolution 821 (1993) du Conseil de sécurité (formulée en
des termes similaires à ceux de la résolution 777 (1992)), adopta la résolu-
tion 47/229, à l’effet que « la République fédérative de Yougoslavie (Ser-
bie et Monténégro) ne participera[it] pas aux travaux du Conseil écono-
mique et social ».
   97. Dans ses arrêts rendus en les affaires relatives à la Licéité de
l’emploi de la force (paragraphe 83 ci-dessus), la Cour a commenté cette
suite d’événements en relevant que « tous ces éléments attestent l’assez
grande confusion et complexité de la situation qui prévalait aux
Nations Unies autour de la question du statut juridique de la République
fédérale de Yougoslavie au sein de l’Organisation pendant cette période »
(exceptions préliminaires, arrêt, C.I.J. Recueil 2004, p. 308, par. 73) ; elle
a auparavant, dans un autre contexte, évoqué « la situation sui generis
dans laquelle se trouvait la RFY vis-à-vis de l’Organisation des Nations
Unies » pendant la période 1992-2000 (loc. cit., reprenant C.I.J. Recueil
2003, p. 31, par. 71).
   98. Toutefois, en 2000, une nouvelle évolution marqua la fin de cette
situation. Le 24 septembre 2000, M. Koštunica fut élu président de la
RFY. En cette qualité, il adressa le 27 octobre 2000 au Secrétaire général
une lettre demandant l’admission de la RFY à l’Organisation des Nations
Unies dans les termes suivants :
      « Après l’évolution démocratique fondamentale qui s’est produite
    en République fédérale de Yougoslavie, j’ai l’honneur, en ma qualité
    de président, de demander l’admission de la République fédérale de
    Yougoslavie à l’Organisation des Nations Unies, comme suite à la
    résolution 777 (1992) du Conseil de sécurité. » (Nations Unies,
    doc. A/55/528-S/2000/1043 ; les italiques sont de la Cour.)
   99. Donnant suite à cette demande d’admission de la RFY à l’Orga-
nisation des Nations Unies, le Conseil de sécurité, le 31 octobre 2000,
« [r]ecommand[a] à l’Assemblée générale d’admettre la République fédé-
rale de Yougoslavie en qualité de Membre de l’Organisation des Nations
Unies » (Nations Unies, doc. S/RES/1326). Le 1er novembre 2000,
l’Assemblée générale, par sa résolution 55/12, « [a]yant examiné la recom-
mandation du Conseil de sécurité, en date du 31 octobre 2000 » et
« [a]yant examiné la demande d’admission présentée par la République
fédérale de Yougoslavie », décida « d’admettre la République fédérale de
Yougoslavie à l’Organisation des Nations Unies ».

                                    *   *

                 3) La réponse de la Bosnie-Herzégovine
   100. La Cour examinera à présent la réponse du demandeur à l’excep-
tion d’incompétence soulevée par le défendeur, c’est-à-dire la thèse avan-

                                                                           44

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   84

cée par la Bosnie-Herzégovine selon laquelle la Cour ne doit pas exami-
ner la question soulevée par le défendeur dans son Initiative (voir plus
haut paragraphe 81) concernant son statut à la date du dépôt de la
requête introductive d’instance. La Bosnie-Herzégovine soutient tout
d’abord que la question de savoir si la RFY (Serbie et Monténégro) était
Membre de l’Organisation des Nations Unies aurait dû être soulevée par
le défendeur dès le stade des exceptions préliminaires, en 1996, et que,
celui-ci s’en étant abstenu, le principe de l’autorité de la chose jugée, qui
s’applique à l’arrêt de la Cour de 1996 sur ces exceptions, empêche cette
dernière de revenir sur la question. Le demandeur affirme ensuite que la
Cour elle-même, s’étant déclarée en 1996 compétente en l’espèce, violerait
le principe de l’autorité de la chose jugée si elle devait à présent se pro-
noncer autrement, et ne saurait remettre en question l’autorité de ses
décisions en tant que chose jugée.
   101. La première affirmation, concernant les conséquences alléguées
du fait que la Serbie n’a pas soulevé la question de l’accès à la Cour au
titre de l’article 35 du Statut dès le stade des exceptions préliminaires,
peut être traitée succinctement. La Bosnie-Herzégovine a affirmé que
faire droit à l’exception du défendeur « signifierait que, après avoir intro-
duit une ou plusieurs exceptions à titre préliminaire, un défendeur pour-
rait encore en soulever d’autres, au mépris de l’efficacité de la justice, du
bon ordre du procès et, en l’espèce, de l’autorité de la chose jugée ». Il
convient pourtant de noter que si une partie à une instance devant la
Cour choisit de ne pas soulever une question de compétence en usant de
la procédure des exceptions préliminaires détaillée à l’article 79 du Règle-
ment, cette partie n’en est pas pour autant nécessairement privée du droit
de soulever cette question au stade de l’examen du fond. Comme la Cour
l’a indiqué en l’affaire Avena et autres ressortissants mexicains (Mexique
c. Etats-Unis d’Amérique) :
       « Il est certes des circonstances dans lesquelles la partie qui s’abs-
    tient de soulever une exception d’incompétence pourrait être consi-
    dérée comme ayant accepté cette compétence (Appel concernant la
    compétence du Conseil de l’OACI, arrêt, C.I.J. Recueil 1972, p. 52,
    par. 13). Mais hors de cette hypothèse, une partie qui n’use pas de la
    procédure prévue à l’article 79 perd sans doute le droit d’obtenir la
    suspension de la procédure sur le fond, mais n’en peut pas moins
    faire valoir cette exception en même temps que ses arguments au
    fond. » (Arrêt, C.I.J. Recueil 2004, p. 29, par. 24.)
Ce premier argument de la Bosnie-Herzégovine doit donc être compris
comme une affirmation selon laquelle le défendeur, par son comporte-
ment relativement à l’instance, c’est-à-dire, notamment, faute d’avoir, à
un stade antérieur de celle-ci, soulevé la question de l’application de
l’article 35 du Statut, au moyen d’une exception préliminaire ou autre-
ment, doit être réputé avoir accepté la compétence de la Cour. Cet argu-
ment de la Bosnie-Herzégovine est à mettre ainsi en parallèle avec son
argument cité plus haut (paragraphe 85), selon lequel le défendeur serait

                                                                          45

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  85

privé du droit de demander à la Cour d’examiner cette question — tant
pour des raisons de bonne foi que par estoppel ou application du principe
allegans contraria nemo audietur.
   102. La Cour ne juge cependant pas nécessaire de se demander ici si le
comportement du défendeur pourrait être interprété comme valant
acquiescement à sa compétence. Pareil acquiescement, s’il était établi,
pourrait se révéler pertinent aux fins de rechercher l’existence d’une com-
pétence consensuelle, et en particulier d’une compétence ratione materiae
en vertu de l’article IX de la convention sur le génocide, mais pas aux fins
de savoir si un Etat a la capacité d’être partie à une procédure devant la
Cour en vertu du Statut.
   Cette dernière question peut être considérée comme une question préa-
lable à celle de la compétence ratione personae, ou comme un élément
constitutif de la compétence ratione personae. Dans un cas comme dans
l’autre, à la différence de la plupart des questions de compétence, ce n’est
pas du consentement des parties qu’il s’agit ici : comme la Cour l’a
observé dans les affaires relatives à la Licéité de l’emploi de la force,
    « il y a lieu d’établir une distinction entre une question de compé-
    tence liée au consentement d’une partie et celle du droit d’une partie
    à ester devant la Cour conformément aux prescriptions du Statut,
    qui n’implique pas un tel consentement. La question qui se pose est
    celle de savoir si, en droit, au moment où elle a introduit les pré-
    sentes instances, la Serbie-et-Monténégro était habilitée à saisir la
    Cour en tant que partie au Statut. Cette question étant indépendante
    des vues ou des souhaits des Parties, la Cour ne serait pas, quand
    bien même les Parties partageraient à présent le même point de vue
    à cet égard, tenue pour autant de considérer ce dernier comme
    nécessairement exact. Ainsi la Cour se doit-elle d’examiner la ques-
    tion pour tirer ses propres conclusions indépendamment du consen-
    tement des parties, ce qui n’est en aucun cas incompatible avec le
    principe selon lequel la compétence de la Cour est subordonnée à un
    tel consentement. » (Licéité de l’emploi de la force (Serbie-et-Monté-
    négro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil
    2004, p. 295, par. 36 ; les italiques sont dans l’original.)
   103. Dès lors, quand bien même le défendeur pourrait être considéré
comme ayant accepté, en la présente espèce, la compétence de la Cour,
celle-ci n’en serait en aucune façon empêchée d’examiner et de trancher la
question susmentionnée. Le même raisonnement vaut pour l’argument
selon lequel le défendeur se trouverait, soit par application du principe
d’estoppel, soit pour des considérations de bonne foi, privé de la possibi-
lité de soulever la question à ce stade. Toutes ces considérations, au bout
du compte, ne reviennent qu’à prêter au défendeur une acceptation impli-
cite, ou un consentement présumé, quant à la compétence de la Cour ; or,
ainsi que cela a été exposé plus haut, le consentement ad hoc d’une partie
est distinct de la question de la capacité à ester devant la Cour.
   104. Pourtant, la deuxième thèse avancée par la Bosnie-Herzégovine

                                                                         46

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      86

consiste à affirmer que, objectivement et indépendamment de tout effet
du comportement du défendeur, la question de l’application de l’ar-
ticle 35 du Statut en la présente espèce a déjà été tranchée avec l’autorité
de la chose jugée et que si la Cour devait revenir sur sa décision de 1996
concernant la compétence, elle manquerait à des règles de droit fonda-
mentales. Pour apprécier la validité de cette thèse, la Cour examinera
tout d’abord les décisions dans lesquelles elle a eu, en la présente espèce,
à se prononcer sur sa compétence, ou plus précisément sur la question de
la capacité de la Serbie-et-Monténégro à se présenter devant la Cour.

                                * *
4) Précédentes décisions de la Cour revêtant une pertinence en l’espèce
   105. Le 8 avril 1993, la Cour a rendu en la présente espèce une ordon-
nance indiquant certaines mesures conservatoires. Dans cette ordon-
nance, la Cour a brièvement examiné les circonstances de l’éclatement de
la RFSY et la prétention du défendeur (qui portait alors l’appellation de
« Yougoslavie (Serbie et Monténégro) ») à assurer la continuité de cet
Etat, et, à ce titre, à assurer la continuité de la qualité de Membre de
l’Organisation des Nations Unies. Elle a relevé que « la solution adoptée
ne laiss[ait] pas de susciter des difficultés juridiques », mais a conclu que
« la Cour n’a[vait] pas à statuer définitivement [à ce] stade[-là] ... de la pro-
cédure sur la question de savoir si la Yougoslavie [était] ou non membre
de l’Organisation des Nations Unies et, à ce titre, partie au Statut de la
Cour » (Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Mon-
ténégro)), mesures conservatoires, ordonnance du 8 avril 1993, C.I.J.
Recueil 1993, p. 14, par. 18). Cette conclusion reposait en partie sur une
position adoptée à titre provisoire par la Cour quant à l’effet de la dis-
position contenue au paragraphe 2 de l’article 35 du Statut (ibid., par. 19).
L’ordonnance contenait la réserve, usuelle dans des ordonnances indi-
quant des mesures conservatoires, « qu’une décision rendue en la présente
procédure ne préjuge[ait] en rien la compétence de la Cour pour connaî-
tre du fond de l’affaire ... et qu’elle laiss[ait] intact le droit du Gou-
vernement de la Bosnie-Herzégovine et du Gouvernement de la Yougo-
slavie de faire valoir leurs moyens en ce[tte] matièr[e] » (ibid., p. 23,
par. 51). Il est donc évident qu’aucune question concernant l’autorité
de la chose jugée ne se pose par rapport à l’ordonnance du 8 avril 1993.
Une autre ordonnance indiquant des mesures conservatoires a été rendue
le 13 septembre 1993, mais elle ne contenait aucun élément pertinent
à l’égard de la présente question.
   106. En 1995, le défendeur a soulevé sept exceptions préliminaires
(dont l’une a été ultérieurement retirée) ; trois d’entre elles invitaient la
Cour à conclure qu’elle n’était pas compétente en l’espèce. Pourtant,
aucune de ces exceptions ne reposait sur la thèse selon laquelle la RFY
n’aurait pas été partie au Statut au moment du dépôt de la requête ; il ne
s’agissait pas là d’une thèse formulée expressément au stade des excep-

                                                                              47

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   87

tions préliminaires. A l’époque de cette procédure, la RFY persistait dans
sa prétention à assurer la continuité de la qualité de Membre de l’Orga-
nisation des Nations Unies de l’ex-RFSY ; cette prétention fut contestée
par un certain nombre d’Etats, mais la position adoptée par les divers
organes déboucha sur une situation de « confusion et [de] ... complexité ...
[au sein] des Nations Unies » (Licéité de l’emploi de la force (Serbie-et-
Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil
2004, p. 308, par. 73). Aucune Partie ne souleva la question devant la
Cour : d’un côté, la Bosnie-Herzégovine, en tant que demandeur, tout en
niant que la RFY fût Membre de l’Organisation des Nations Unies en
qualité de continuateur de la RFSY, assurait devant la Cour que la RFY
était malgré tout partie au Statut, soit en vertu du paragraphe 2 de l’arti-
cle 35 du Statut, soit sur la base de la déclaration du 27 avril 1992 (voir
paragraphes 89 et 90 ci-dessus) ; de l’autre, pour la RFY, soulever la
question aurait affaibli sa prétention à assurer la continuité de la RFSY —
ou l’aurait conduite à l’abandonner —, prétention qui justifiait la conti-
nuité de sa qualité de Membre de l’Organisation des Nations Unies.
   107. Dans son arrêt de 1996, la Cour a rejeté les exceptions prélimi-
naires du défendeur et dit « qu’elle a[vait] compétence, sur la base de
l’article IX de la convention pour la prévention et la répression du crime
de génocide, pour statuer sur le différend » (Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzé-
govine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil
1996 (II), p. 623, par. 47, point 2), al. a)). Elle a aussi conclu à la rece-
vabilité de la requête et déclaré que « la Cour [pouvait] désormais procé-
der à l’examen du fond de l’affaire... » (ibid., p. 622, par. 46).

  108. Cependant, le 24 avril 2001, la Serbie-et-Monténégro (qui portait
alors l’appellation de « République fédérale de Yougoslavie ») a déposé,
en vertu de l’article 61 du Statut, une requête en revision de l’arrêt rendu
en 1996 dans la présente espèce. La disposition invoquée indique qu’il
doit exister « un fait de nature à exercer une influence décisive et qui,
avant le prononcé de l’arrêt, était inconnu de la Cour... ». Dans sa
requête, la RFY affirmait qu’il
    « [était] incontestable que l’admission de la RFY à l’Organisation des
    Nations Unies le 1er novembre 2000 en tant que nouvel Etat
    Membre constitu[ait] un fait nouveau...
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       L’admission de la RFY à l’Organisation des Nations Unies en
    tant que nouveau Membre [levait] les ambiguïtés et jet[ait] un nouvel
    éclairage sur sa qualité de Membre de l’Organisation des
    Nations Unies et de partie au Statut et à la convention sur le géno-
    cide. » (Demande en revision, C.I.J. Recueil 2003, p. 12, par. 18.)
En substance, la RFY affirmait que son admission à l’Organisation des
Nations Unies en 2000 laissait nécessairement entendre qu’elle n’était pas
membre de l’Organisation ni donc partie au Statut en 1993, date d’intro-

                                                                          48

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   88

duction de la présente instance, si bien que la Cour n’aurait pas été com-
pétente pour connaître de l’affaire.
   109. L’histoire des relations entre la RFY et l’Organisation des Nations
Unies, de l’éclatement de la RFSY en 1991-1992 à l’admission de la RFY
en tant que nouveau Membre en 2000, a été brièvement récapitulée aux
paragraphes 88 à 99. Cet historique a été examiné en détail plus d’une
fois, dans le contexte de la demande en revision visée au paragraphe 108,
ainsi que dans celui des arrêts rendus par la Cour en 2004 dans les
affaires relatives à la Licéité de l’emploi de la force. Dans son arrêt du
3 février 2003 relatif à la demande en revision, la Cour a soigneusement
étudié ces relations ; elle a aussi rappelé les termes de son arrêt de 1996,
dans lequel elle s’était déclarée compétente. La Cour a relevé que
    « la RFY affirme que les faits qui existaient au moment du prononcé
    de l’arrêt de 1996 et sur la découverte desquels se fonde sa demande
    en revision de l’arrêt en question étaient que « la RFY n’était pas
    partie au Statut et ... ne demeurait pas liée par la convention sur le
    génocide en assurant la continuité de la personnalité de l’ex-Yougo-
    slavie ». Elle soutient que ces « faits » ont été « révélés » par son
    admission à l’Organisation des Nations Unies le 1er novembre 2000
    ainsi que par [une] lettre du conseiller juridique [de l’Organisation
    des Nations Unies] en date du 8 décembre 2000.
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Aussi bien, la RFY, dans le dernier état de son argumentation,
    prétend-elle que son admission à l’Organisation des Nations Unies et
    la lettre du conseiller juridique du 8 décembre 2000 auraient sim-
    plement « révélé » deux faits existant dès 1996, mais inconnus à
    l’époque, à savoir qu’elle n’était pas alors partie au Statut de la
    Cour et n’était pas liée par la convention sur le génocide. » (C.I.J.
    Recueil 2003, p. 30, par. 66 et 69.)
  110. La Cour n’a pas estimé que l’admission de la RFY en tant que
Membre serait en soi un « fait nouveau », au motif que ladite admission
avait eu lieu après la date de l’arrêt dont la revision était demandée (ibid.,
par. 68). Pour ce qui est de l’argument selon lequel les faits susceptibles
de justifier une demande en revision auraient été « révélés » par les événe-
ments de 2000, la Cour s’est prononcée comme suit :
       « [En avançant cet argument], la RFY ne se prévaut cependant pas
    de faits existant en 1996. Elle fonde en réalité sa requête en revision
    sur les conséquences juridiques qu’elle entend tirer de faits posté-
    rieurs à l’arrêt dont la revision est demandée. Ces conséquences, à les
    supposer établies, ne sauraient être regardées comme des faits au
    sens de l’article 61. L’argumentation de la RFY ne peut par suite
    être retenue. » (Ibid., p. 30-31, par. 69.)
  111. La Cour a par conséquent conclu à l’irrecevabilité de la requête
en revision. En revanche, comme elle l’a relevé dans les affaires relatives

                                                                           49

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    89

à la Licéité de l’emploi de la force, elle n’a pas, dans son arrêt relatif à la
demande en revision,
     « considéré les « faits décisifs » allégués par la Serbie-et-Monténégro
     comme des « faits existant en 1996 » aux fins de l’article 61. Elle n’a
     donc pas eu à se prononcer sur la question de savoir si des « consé-
     quences juridiques » pouvaient bien être inférées des faits posté-
     rieurs ; en d’autres termes, la Cour n’a pas été appelée à dire s’il était
     exact que la Serbie-et-Monténégro n’était pas partie au Statut ou à
     la convention sur le génocide en 1996. » (Licéité de l’emploi de la
     force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires,
     arrêt, C.I.J. Recueil 2004, p. 313, par. 87.)
  112. Dans un autre paragraphe de l’arrêt rendu en 2003 sur la demande
en revision de l’arrêt de 1996, la Cour a déclaré :
        « Il découle de ce qui précède qu’il n’a pas été établi que la requête
     de la RFY reposerait sur la découverte « d’un fait » qui, « avant le
     prononcé de l’arrêt, était inconnu de la Cour et de la Partie qui
     demande la revision ». La Cour en conclut que l’une des conditions
     de recevabilité d’une demande en revision prescrites au paragraphe 1
     de l’article 61 du Statut n’est pas satisfaite. » (C.I.J. Recueil 2003,
     p. 31, par. 72.)
Dans ses décisions rendues en 2004 dans les affaires relatives à la Licéité
de l’emploi de la force, la Cour est revenue sur cette conclusion :
        « La Cour a donc clairement exprimé sa position, à savoir qu’une
     modification rétroactive de la situation, constituant un fait nouveau,
     ne pouvait avoir eu lieu en 2000, et que les conditions énoncées à
     l’article 61 n’étaient donc pas satisfaites. Cela n’emportait, toutefois,
     aucune conclusion de la Cour, dans la procédure en revision, quant
     à ce qu’était la situation en réalité. » (Exceptions préliminaires, arrêt,
     C.I.J. Recueil 2004, p. 314, par. 89.)
   113. Aux fins de la présente affaire, il ne fait donc aucun doute que
l’arrêt de 2003 sur la demande en revision formée par la RFY, bien qu’il
lie les parties et qu’il soit définitif et non susceptible de recours, ne
contient aucune conclusion quant à la question de savoir si cet Etat était
ou non Membre de l’Organisation des Nations Unies en 1993. La ques-
tion du statut de la RFY en 1993 ne figurait pas parmi celles que la Cour
a tranchées en rejetant cette demande.

                                    *   *
                5) Principe de l’autorité de la chose jugée
   114. La Cour examinera à présent le principe de l’autorité de la chose
jugée et son application à l’arrêt rendu en 1996 en l’espèce. Le demandeur
affirme que l’arrêt de 1996, par lequel la Cour a déclaré qu’elle avait com-

                                                                            50

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    90

pétence en vertu de la convention sur le génocide, « est revêtu de l’auto-
rité de la chose jugée et n’est susceptible d’aucun recours » et que « toute
décision par laquelle la Cour reviendrait sur la décision prise en 1996 ...
serait incompatible tant avec le principe res judicata qu’avec les ar-
ticles 59, 60 et 61 du Statut ». Il soutient que, au même titre que ses arrêts
sur le fond, « [l]es décisions [de la Cour] en matière de compétence sont
res judicata ». Il fait en outre observer que, conformément à l’article 60
du Statut, l’arrêt rendu par la Cour en 1996 est « définitif et sans recours »,
sous la seule réserve d’une éventuelle demande en interprétation ou en
revision ; or, la demande en revision de la RFY a été rejetée par la Cour
dans son arrêt du 3 février 2003. Pour sa part, le défendeur affirme que la
compétence, une fois confirmée, peut être remise en question par de nou-
velles exceptions, estimant que cela n’est contraire ni au principe de
l’autorité de la chose jugée ni au libellé de l’article 79 du Règlement de la
Cour. Il souligne « le droit et l’obligation pour la Cour [de procéder]
d’office » à l’examen de sa compétence, mentionnés en l’affaire de l’Appel
concernant la compétence du Conseil de l’OACI (Inde c. Pakistan) (voir
paragraphe 118 ci-dessous), et soutient que la Cour ne saurait être répu-
tée « avoir renoncé » à un tel droit pour ne pas avoir soulevé d’office cette
question lors de la phase des exceptions préliminaires.
   115. Il n’existe pas de désaccord entre les Parties quant à l’existence du
principe de l’autorité de la chose jugée, même si elles l’interprètent diffé-
remment lorsqu’il s’agit d’arrêts tranchant des questions de compétence.
Le caractère fondamental de ce principe ressort des termes du Statut de la
Cour et de la Charte des Nations Unies. La pratique judiciaire de la Cour
en reflète les caractéristiques et objectifs sous-jacents. Selon ce principe,
les décisions de la Cour sont non seulement obligatoires pour les parties,
mais elles sont définitives, en ce sens qu’elles ne peuvent être remises en
cause par les parties pour ce qui est des questions que ces décisions ont
tranchées, en dehors des procédures spécialement prévues à cet effet, qui
présentent un caractère exceptionnel. L’article 59 du Statut, en dépit de
sa formulation négative, a pour élément central la proposition positive
selon laquelle la décision de la Cour est obligatoire pour les parties dans
l’affaire qui a été tranchée. L’article 60 du Statut dispose que l’arrêt est
définitif et sans recours ; l’article 61 assortit la faculté des parties de
demander la revision de l’arrêt de strictes conditions de fond et de délais.
La Cour a mis l’accent sur ces conditions en 2003, lorsqu’elle a jugé irre-
cevable la demande en revision de l’arrêt de 1996 présentée par la Serbie-
et-Monténégro en l’affaire de la Demande en revision (C.I.J. Recueil 2003,
p. 12, par. 17).
   116. Le principe de l’autorité de la chose jugée répond, tant dans
l’ordre international que dans l’ordre interne, à deux objectifs, l’un géné-
ral, l’autre particulier. Premièrement, la stabilité des relations juridiques
exige qu’il soit mis un terme au différend considéré. La fonction de la
Cour est, selon l’article 38 du Statut, de « régler » les « différends qui lui
sont soumis », c’est-à-dire d’y mettre un terme. Deuxièmement, il est dans
l’intérêt de chacune des parties qu’une affaire qui a d’ores et déjà été tran-

                                                                            51

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     91

chée en sa faveur ne soit pas rouverte. L’article 60 du Statut explicite ce
caractère définitif des arrêts. Priver une partie du bénéfice d’un arrêt
rendu en sa faveur doit, de manière générale, être considéré comme
contraire aux principes auxquels obéit le règlement judiciaire des diffé-
rends.
   117. Le défendeur avance cependant qu’une distinction peut être opé-
rée entre l’application du principe de l’autorité de la chose jugée aux
arrêts portant sur le fond d’une affaire et son application aux arrêts dans
lesquels la Cour se prononce sur sa compétence en réponse à des excep-
tions préliminaires ; le défendeur affirme en particulier que « [l]es déci-
sions sur les exceptions préliminaires n’ont et ne peuvent pas avoir les
mêmes conséquences que les décisions sur le fond ». La Cour fera toute-
fois observer que, conformément au paragraphe 6 de l’article 36 du Sta-
tut, les questions de compétence sont tranchées par un arrêt, et que l’ar-
ticle 60 du Statut dispose que « [l’]arrêt est définitif et sans recours », sans
opérer de distinction entre les arrêts relatifs à la compétence ou à la rece-
vabilité et les arrêts portant sur le fond. Dans sa décision du 25 mars 1999
sur la demande en interprétation de l’arrêt du 11 juin 1998 en l’affaire de
la Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
roun c. Nigéria), la Cour a expressément indiqué que l’arrêt de 1998, qui
portait sur un certain nombre d’exceptions préliminaires d’incompétence
et d’irrecevabilité, était revêtu de l’autorité de la chose jugée, de sorte
qu’elle ne pouvait pas connaître d’une demande appelant une conclusion
qui ne serait pas cohérente avec cet arrêt (C.I.J. Recueil 1999 (I), arrêt,
p. 39, par. 16). De même, dans son arrêt du 3 février 2003 en l’affaire de
la Demande en revision, la Cour, en commençant par se demander si les
conditions d’ouverture de la procédure en revision énoncées à l’article 61
du Statut étaient réunies, a indubitablement admis qu’un arrêt portant
sur les exceptions préliminaires pouvait faire l’objet d’une demande en
revision — ce qui supposait nécessairement qu’elle admettait le caractère
« définitif et sans recours » d’un tel arrêt. En outre, selon la thèse avancée
par le défendeur, le principe de l’autorité de la chose jugée n’interdirait
pas de remettre indéfiniment en question un arrêt rejetant une exception
préliminaire, alors qu’un arrêt retenant une telle exception, et mettant fin
à l’affaire, serait par nature définitif et irrévocable à l’égard de cette
affaire.
   118. La Cour rappelle que, ainsi qu’elle l’a déclaré en l’affaire de
l’Appel concernant la compétence du Conseil de l’OACI (Inde c. Pakis-
tan), elle « n’en doit pas moins toujours s’assurer de sa compétence et ...
doit, s’il y a lieu, l’examiner d’office » (arrêt, C.I.J. Recueil 1972, p. 52,
par. 13). Cette décision, replacée dans son contexte (une affaire dans
laquelle il n’était pas question de remettre en cause une décision anté-
rieure de la Cour), ne confirme pas la thèse du défendeur. Elle ne signifie
pas que les décisions portant sur la compétence peuvent être indéfiniment
réexaminées, ni que la Cour peut, d’office ou autrement, rouvrir des ques-
tions qui ont déjà été tranchées avec l’autorité de la chose jugée. Le
défendeur soutient qu’il existe un principe selon lequel « un tribunal inter-

                                                                             52

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     92

national peut examiner ou réexaminer la question de sa compétence
quelle que soit la phase de la procédure ». Il invoque à cet égard le dictum
précité tiré de l’affaire de l’Appel concernant la compétence du Conseil de
l’OACI (Inde c. Pakistan), ainsi que l’affaire du Détroit de Corfou
(Royaume-Uni c. Albanie). Il est exact que, lors de l’examen au fond de
cette affaire, la Cour, alors qu’elle avait, dans la première phase de celle-
ci, rejeté l’exception préliminaire d’incompétence soulevée par l’Albanie
et jugé que l’instance au fond devait se poursuivre (exception prélimi-
naire, arrêt, C.I.J. Recueil 1947-1948, p. 15), examina et trancha une
exception d’incompétence concernant notamment la question de savoir si
elle avait compétence pour déterminer la réparation (fond, arrêt,
C.I.J. Recueil 1949, p. 23-26 ; 171). Cependant, aucun réexamen, par la
Cour, de l’arrêt qu’elle avait rendu ne s’ensuivit, pour la raison que,
conformément à celui-ci, les Parties avaient conclu un compromis par
lequel était notamment soumise à la Cour la question de la réparation.
L’exception d’incompétence soulevée par la suite ne concernait que l’éten-
due de la compétence découlant de ce dernier compromis.
   119. Le défendeur invoque également certaines conventions internatio-
nales et les règlements d’autres juridictions internationales. Il est vrai que
la Cour européenne des droits de l’homme peut, à tout stade de la procé-
dure, rejeter une requête qu’elle considère comme irrecevable et que la
Cour pénale internationale peut, dans des circonstances exceptionnelles,
permettre qu’une exception soit soulevée à la recevabilité d’une affaire ou
à sa compétence après l’ouverture du procès. Toutefois, cette faculté pré-
vue par les instruments régissant certaines autres juridictions correspond à
leurs procédures particulières en matière de recevabilité, qui ne sont pas les
mêmes que les procédures de la Cour relatives à la compétence ; elle ne cor-
robore donc pas la thèse selon laquelle il existerait un principe général
s’appliquant à la Cour, dont le Statut non seulement ne contient aucune
disposition de ce genre, mais énonce à son article 60 le principe de l’auto-
rité de la chose jugée sans l’assortir d’aucune exception. Le défendeur cite
également la jurisprudence de la Cour européenne des droits de l’homme,
ainsi qu’une décision du Tribunal arbitral mixte germano-polonais (affaire
von Tiedemann) ; selon la Cour, cependant, ces décisions, qui sont fondées
sur des faits particuliers et tiennent à la nature des juridictions concernées,
ne permettent pas non plus de conclure à l’existence d’un principe suffi-
samment général et ayant assez de poids pour prévaloir sur les dispositions
claires du Statut de la Cour et sur le principe de l’autorité de la chose jugée.
   120. Cela ne signifie cependant pas que, si une partie à une affaire
estime que se sont fait jour, postérieurement à la décision de la Cour, des
éléments de nature à faire apparaître que les conclusions auxquelles
celle-ci était parvenue pourraient avoir reposé sur des faits erronés ou
insuffisants, cette décision doive garder son caractère définitif, alors
même qu’elle serait en contradiction manifeste avec la réalité. Le Statut
prévoit, à cette fin, une seule procédure : celle de l’article 61, qui ouvre
la possibilité de la revision d’un arrêt aux conditions énumérées dans
cet article, lesquelles doivent, dans l’intérêt de la stabilité des relations

                                                                             53

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   93

juridiques, être appliquées strictement. Ainsi qu’il a été rappelé plus
haut (paragraphe 110), la demande en revision de l’arrêt de 1996 présen-
tée par la RFY a été rejetée, car elle ne satisfaisait pas aux conditions
énumérées à l’article 61. Sous la seule réserve de cette possibilité de
revision, le principe applicable est celui de la res judicata pro veritate
habetur, ce qui signifie que les conclusions d’un arrêt doivent, aux fins
de l’affaire et entre les parties, être considérées comme exactes, et ne
sauraient être remises en question au motif que des événements posté-
rieurs feraient planer sur elles des doutes.

                                    *   *
   6) Application du principe de l’autorité de la chose jugée à l’arrêt
                                de 1996
   121. Au vu de ces considérations, la Cour reviendra sur la portée et le
sens de l’arrêt de 1996. S’agissant de la compétence, cet arrêt portait pour
l’essentiel sur la question de savoir si elle pouvait être établie en vertu de
la convention sur le génocide. Il tranchait notamment certaines questions
qui avaient été soulevées quant au statut de la Bosnie-Herzégovine au
regard de la Convention ; en ce qui concerne la RFY, l’arrêt indiquait
simplement ce qui suit :
       « [L’]ex-République fédérative socialiste de Yougoslavie ... a signé
    la convention sur le génocide le 11 décembre 1948 et a déposé son
    instrument de ratification, sans réserves, le 29 août 1950. Lors de la
    proclamation de la République fédérative de Yougoslavie, le 27 avril
    1992, une déclaration formelle a été adoptée en son nom, aux termes
    de laquelle :
          « La République fédérative de Yougoslavie, assurant la conti-
       nuité de l’Etat et de la personnalité juridique et politique interna-
       tionale de la République fédérative socialiste de Yougoslavie, res-
       pectera strictement tous les engagements que la République
       fédérative socialiste de Yougoslavie a pris à l’échelon internatio-
       nal. »
       L’intention ainsi exprimée par la Yougoslavie de demeurer liée par
    les traités internationaux auxquels était partie l’ex-Yougoslavie a été
    confirmée dans une note officielle du 27 avril 1992 adressée au Secré-
    taire général par la mission permanente de la Yougoslavie auprès des
    Nations Unies. La Cour observe en outre qu’il n’a pas été contesté
    que la Yougoslavie soit partie à la convention sur le génocide. Ainsi,
    la Yougoslavie était liée par les dispositions de la convention à la
    date du dépôt de la requête en la présente affaire, le 20 mars 1993. »
    (Application de la convention pour la prévention et la répression du
    crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
    préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 610, par. 17.)


                                                                           54

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   94

   122. Rien n’était dit dans l’arrêt de 1996 sur le statut de la RFY vis-
à-vis de l’Organisation des Nations Unies, ni sur la question de sa capa-
cité à participer à une procédure devant la Cour ; pour les raisons déjà
mentionnées ci-dessus (paragraphe 106), les deux Parties s’étaient abste-
nues de solliciter une décision sur ces questions. La Cour juge toutefois
nécessaire de souligner que la question de savoir si un Etat a qualité pour
se présenter devant elle conformément aux dispositions du Statut — que
l’on y voie une question de capacité à être partie à la procédure ou un
aspect de la compétence ratione personae — passe avant celle de la com-
pétence ratione materiae, c’est-à-dire avant celle de savoir si cet Etat a
consenti à ce que la Cour règle le différend particulier porté devant elle.
C’est, par ailleurs, une question que la Cour elle-même est tenue, si
besoin est, de soulever et d’examiner d’office, le cas échéant après notifi-
cation aux parties. Il en résulte que si la Cour estime, dans une affaire
particulière, que les conditions relatives à la capacité des parties à se pré-
senter devant elle ne sont pas remplies, alors que les conditions de sa
compétence ratione materiae le sont, elle doit, quand bien même cette
question n’aurait pas été soulevée par les parties, constater que les pre-
mières conditions font défaut et en déduire qu’elle ne saurait, pour cette
raison, avoir compétence pour statuer sur le fond du différend.
   123. Le dispositif des arrêts de la Cour est revêtu de l’autorité de la
chose jugée. Dans le dispositif de son arrêt rendu en 1996, la Cour a dit,
au paragraphe 47, point 2), alinéa a), « qu’elle a[vait] compétence, sur la
base de l’article IX de la convention pour la prévention et la répression
du crime de génocide, pour statuer sur le différend ». Cette compétence
est donc établie avec toute l’autorité juridictionnelle de la Cour. Qu’une
partie affirme aujourd’hui que, à l’époque où l’arrêt a été rendu, la Cour
n’avait pas compétence pour statuer au motif qu’il apparaîtrait à présent
que l’une des parties n’avait pas qualité pour se présenter devant elle
revient, pour la raison exposée au paragraphe précédent, à remettre en
cause la force de chose jugée du dispositif de l’arrêt. A première vue, la
Cour n’a donc pas besoin d’examiner l’exception d’incompétence que le
défendeur tire de ce que, en 1993, il n’aurait pas eu qualité pour se pré-
senter devant la Cour.
   124. Cependant, le défendeur a avancé un certain nombre d’arguments
tendant à démontrer que l’arrêt de 1996 n’était pas définitif à cet égard, et
la Cour va maintenant les examiner. Le passage de l’arrêt de 1996 qui
vient d’être cité n’est évidemment pas le seul élément du dispositif : en
effet, ainsi que le demandeur l’a relevé, la Cour a tout d’abord rejeté suc-
cessivement les exceptions préliminaires spécifiques soulevées (et non reti-
rées) par le défendeur ; elle est ensuite parvenue à la conclusion citée au
paragraphe 123 ci-dessus ; elle a enfin rejeté certaines bases supplémen-
taires de compétence invoquées par le demandeur. Le défendeur estime
que, pour appliquer le principe de l’autorité de la chose jugée à un arrêt
de cette nature — rendu sur des exceptions préliminaires —, la partie du
dispositif dont il doit être tenu compte et qui doit être considérée comme
revêtue de l’autorité de la chose jugée est la décision rejetant des excep-

                                                                           55

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     95

tions préliminaires spécifiques, et non celle « confirm[ant] de manière très
large la compétence ». Le défendeur appelle l’attention sur les disposi-
tions du paragraphe 7 de l’article 79 du Règlement de 1978, lesquelles
prévoient que, dans un arrêt sur les exceptions préliminaires, la Cour se
prononce sur chacune d’entre elles et « [la] retient..., la rejette ou déclare
qu’[elle] n’a pas dans les circonstances de l’espèce un caractère exclusive-
ment préliminaire ». Le défendeur estime donc que, dans un arrêt sur les
exceptions préliminaires, seules les parties du dispositif portant sur les-
dites exceptions sont revêtues de l’autorité de la chose jugée, ce qui,
soutient-il, est conforme à l’idée que de nouvelles exceptions peuvent
être soulevées ultérieurement.
   125. La Cour ne considère cependant pas que l’article 79 de son Règle-
ment ait pour objet de limiter la portée de l’autorité de la chose jugée qui
s’attache à un arrêt sur les exceptions préliminaires, pas plus qu’elle ne
considère que, dans un tel arrêt, cette autorité soit nécessairement limitée
aux parties du dispositif par lesquelles sont expressément rejetées des
exceptions. Sa jurisprudence abonde en exemples de décisions sur les
exceptions préliminaires concluant de manière générale à la compétence
de la Cour ou à la recevabilité de la requête, selon le cas, et il serait exces-
sif de supposer que toutes ces conclusions sont nécessairement superflues.
De l’avis de la Cour, si une question se pose quant à la portée de l’auto-
rité de la chose jugée qui s’attache à un arrêt, elle doit être tranchée
compte tenu du contexte dans lequel l’arrêt a été rendu (cf. Demande en
revision et en interprétation de l’arrêt du 24 février 1982 en l’affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jama-
hiriya arabe libyenne), arrêt, C.I.J. Recueil 1985, p. 218-219, par. 48).

   126. A cette fin, dans le cas d’un arrêt particulier, il peut se révéler
nécessaire d’opérer une distinction entre, premièrement, les questions qui
ont été tranchées, le cas échéant implicitement, avec force de chose jugée ;
deuxièmement, les questions accessoires ou subsidiaires, ou obiter dicta ;
troisièmement, celles qui n’ont pas été tranchées du tout. Ainsi, dans une
demande en interprétation d’un arrêt présentée en vertu de l’article 60 du
Statut, il peut fort bien être demandé à la Cour de régler « [u]ne diver-
gence de vues [entre les parties sur la question de savoir] si tel ou tel point
a été décidé avec force obligatoire » (Interprétation des arrêts nos 7 et 8
(Usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11). Si
un point n’a en fait pas été tranché, ni expressément ni par implication
logique, l’arrêt n’a pas force de chose jugée sur celui-ci ; et il peut être
nécessaire de lire une conclusion générale dans son contexte afin de déter-
miner si elle recouvre tel point en particulier.
   127. Ainsi, le fait que, dans un arrêt, la Cour, en même temps qu’elle
rejette certaines exceptions préliminaires, puisse conclure qu’elle « a com-
pétence » en l’affaire ne lui interdit pas nécessairement d’examiner à un
stade ultérieur les questions de compétence qui ont pu se poser par la
suite et qu’elle n’avait pas tranchées avec force de chose jugée dans l’arrêt
en question. Les Parties ont l’une et l’autre invoqué à cet égard les déci-

                                                                             56

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     96

sions successivement rendues dans l’affaire du Détroit de Corfou, que la
Cour a déjà examinées plus haut (paragraphe 118). Mention peut égale-
ment être faite des arrêts rendus sur le fond dans les deux affaires de la
Compétence en matière de pêcheries ((Royaume-Uni c. Islande) (Répu-
blique fédérale d’Allemagne c. Islande), C.I.J. Recueil 1974, p. 20,
par. 42 ; p. 203-204, par. 74), qui traitaient de questions mineures de
compétence bien que les arrêts antérieurs eussent expressément conclu à
la compétence (C.I.J. Recueil 1973, p. 22, par. 46 ; p. 66, par. 46).
Même lorsque, dans une décision préliminaire, la Cour s’est réservée
expressément de régler certaines questions de compétence à un stade
ultérieur, cette décision peut contenir une conclusion indiquant que
« la Cour a compétence » en l’espèce, cette conclusion s’entendant sous
réserve des questions à trancher ultérieurement (voir Activités militaires
et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984,
p. 442, par. 113, point 1), al. c), et p. 425-426, par. 76 ; cf. également,
s’agissant d’une exception de recevabilité, Questions d’interprétation et
d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
exceptions préliminaires, arrêt C.I.J. Recueil 1998, p. 29, par. 51, et
p. 30-31, par. 53, point 2), al. b), et point 3) ; (Jamahiriya arabe libyenne
c. Etats-Unis), ibid., p. 134, par. 50, et p. 156, par. 53, point 2), al. b., et
point 3)).
   128. Cependant, le fait que la Cour ait, dans ces affaires, examiné des
questions juridictionnelles après avoir rendu un arrêt sur la compétence
n’autorise pas à soutenir qu’un tel arrêt peut être remis en question à tout
moment, si bien qu’il serait permis de réexaminer des questions qui ont
déjà été tranchées avec l’autorité de la chose jugée. La différence essen-
tielle entre les affaires mentionnées au paragraphe précédent et la pré-
sente espèce réside en ceci que les questions de compétence examinées à
un stade tardif dans ces affaires étaient telles que la décision rendue à leur
sujet n’était pas susceptible de contredire la conclusion par laquelle la
Cour s’était déclarée compétente dans l’arrêt antérieur. Dans les affaires
de la Compétence en matière de pêcheries, les questions soulevées avaient
trait à la portée de la compétence qui avait déjà été établie en principe
avec l’autorité de la chose jugée ; dans l’affaire des Activités militaires et
paramilitaires, la Cour avait clairement indiqué dans l’arrêt de 1984 que
sa conclusion en faveur de la compétence ne constituait pas une décision
définitive sur l’interprétation de la réserve dont les Etats-Unis avaient
assorti leur déclaration au titre de la clause facultative. En revanche, s’ils
étaient retenus, les arguments avancés par le défendeur dans la présente
affaire auraient pour effet — et tel est d’ailleurs leur but — de renverser
la décision de 1996.
   129. Le défendeur a soutenu que la question de savoir si la RFY avait
accès à la Cour en vertu de l’article 35 du Statut n’avait en fait jamais été
tranchée en l’espèce, de sorte que l’autorité de la chose jugée n’empêche-
rait en rien la Cour d’examiner cette question au stade actuel de l’ins-

                                                                             57

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   97

tance. Il a appelé l’attention sur le fait que la Cour, dans ses décisions
rendues en 2004 dans les affaires relatives à la Licéité de l’emploi de la
force, avait fait observer, commentant son arrêt de 1996, que « [l]a ques-
tion du statut de la République fédérale de Yougoslavie au regard de
l’article 35 du Statut [n’avait] pas [été] soulevée et [que] la Cour [n’avait
vu] aucune raison de procéder à son examen » (voir, par exemple, Licéité
de l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions
préliminaires, arrêt, C.I.J. Recueil 2004, p. 311, par. 82) ; et que,
« [lors]qu’elle [s’était] pronon[cée] dans le cadre de procédures incidentes »
dans la présente affaire, la Cour « n’[avait] adopt[é] aucune position défi-
nitive sur la question du statut juridique de la République fédérale de
Yougoslavie au regard de la Charte et du Statut » (ibid., p. 308-309,
par. 74).
   130. Cela ne signifie toutefois pas que, en 1996, la Cour n’avait pas
conscience du fait que la solution adoptée au sein de l’Organisation des
Nations Unies sur la question de la continuité de la qualité de Membre de
la RFSY « ne laiss[ait] pas de susciter des difficultés juridiques », ainsi
qu’elle l’avait relevé dans son ordonnance du 8 avril 1993 indiquant des
mesures conservatoires (C.I.J. Recueil 1993, p. 14, par. 18 ; voir plus
haut, paragraphe 105). A l’époque de la procédure relative à ses excep-
tions préliminaires, qui s’est conclue par l’arrêt de 1996, la RFY soute-
nait qu’elle était l’Etat continuateur de la RFSY. Comme la Cour l’a
indiqué dans les arrêts qu’elle a rendus dans les affaires relatives à la
Licéité de l’emploi de la force,
    « [l]a Serbie-et-Monténégro n’a pas spécifiquement affirmé dans sa
    requête [de 1993, en l’espèce] que la Cour lui était ouverte en vertu
    du paragraphe 1 de l’article 35 du Statut de la Cour, mais il est
    devenu par la suite manifeste que le demandeur prétendait être
    Membre de l’Organisation des Nations Unies, et donc partie au Sta-
    tut de la Cour en vertu du paragraphe 1 de l’article 93 de la Charte,
    à la date du dépôt de la requête... [C]ette position a été expressément
    énoncée dans le mémoire déposé par la Serbie-et-Monténégro le
    4 janvier 2000. » (Licéité de l’emploi de la force (Serbie-et-Monténé-
    gro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004,
    p. 299, par. 47.)
La question de savoir si la RFY était un Etat continuateur ou un Etat
successeur de la RFSY a été évoquée dans le mémoire de la Bosnie-Her-
zégovine. Le point de vue exprimé par la Bosnie-Herzégovine était que,
bien que la RFY ne fût pas membre de l’Organisation des Nations Unies,
elle était néanmoins partie au Statut en tant qu’Etat successeur de la
RFSY qui s’était expressément engagé à respecter les engagements inter-
nationaux contractés par cette dernière. Il est également essentiel,
lorsqu’on examine le texte de l’arrêt de 1996, de prendre note du contexte
dans lequel celui-ci a été rendu, en particulier en ce qui concerne l’état des
relations qui existaient alors entre le défendeur et l’Organisation des
Nations Unies, qui a été rappelé plus haut aux paragraphes 88 à 99.

                                                                           58

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   98

   131. Les « difficultés juridiques » précitées ont finalement été dissipées
en 2000 lorsque la RFY a abandonné sa prétention à assurer la conti-
nuité de la RFSY et qu’elle a présenté une demande d’admission à
l’Organisation des Nations Unies (voir plus haut le paragraphe 98). Ainsi
que la Cour l’a fait observer dans ses arrêts de 2004 relatifs à la Licéité de
l’emploi de la force,
    « l’importance de cette évolution survenue en 2000 tient au fait
    qu’elle a clarifié la situation juridique, jusque-là indéterminée, quant
    au statut de la République fédérale de Yougoslavie vis-à-vis de
    l’Organisation des Nations Unies. C’est en ce sens que la situation
    qui se présente aujourd’hui à la Cour concernant la Serbie-et-Mon-
    ténégro est manifestement différente de celle devant laquelle elle se
    trouvait en 1999. Si la Cour avait alors eu à se prononcer définiti-
    vement sur le statut du demandeur à l’égard de l’Organisation des
    Nations Unies, cette tâche aurait été compliquée par les incertitudes
    entourant la situation juridique, s’agissant de ce statut. Cependant,
    la Cour se trouvant aujourd’hui à même d’apprécier l’ensemble de la
    situation juridique, et compte tenu des conséquences juridiques du
    nouvel état de fait existant depuis le 1er novembre 2000, la Cour est
    amenée à conclure que la Serbie-et-Monténégro n’était pas membre
    de l’Organisation des Nations Unies, ni en cette qualité partie au
    Statut de la Cour internationale de Justice, au moment où elle a
    déposé sa requête introduisant la présente instance devant la Cour,
    le 29 avril 1999. » (Licéité de l’emploi de la force (Serbie-et-Monté-
    négro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil
    2004, p. 310-311, par. 79.)
Comme la Cour l’a reconnu ici, s’il lui a paru clair en 2004 que le défen-
deur n’était pas membre de l’Organisation des Nations Unies à l’époque
pertinente, la situation n’était absolument pas aussi claire en 1999 — et
encore moins en 1996. Les incohérences apparues dans les positions
exprimées par les divers organes des Nations Unies ressortent nettement
des passages cités ci-dessus aux paragraphes 91 à 96.
   132. Ainsi qu’il a déjà été noté, les difficultés juridiques soulevées par
la situation du défendeur à l’égard de l’Organisation des Nations Unies
n’étaient pas expressément mentionnées dans l’arrêt de 1996. La Cour a
déclaré, comme indiqué plus haut au paragraphe 121, que « la Yougo-
slavie était liée par les dispositions de la convention [sur le génocide] à la
date du dépôt de la requête en la présente affaire » (Application de la
convention pour la prévention et la répression du crime de génocide (Bos-
nie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 610, par. 17) et a conclu qu’« elle a[vait] compé-
tence, sur la base de l’article IX de la convention pour la prévention et la
répression du crime de génocide, pour statuer sur le différend » (ibid.,
p. 623, par. 47, point 2), al. a)). Etant donné que, ainsi que relevé ci-des-
sus, la question de la capacité d’un Etat à être partie à une procédure est
une question qui se pose avant celle de la compétence ratione materiae et

                                                                           59

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     99

que la Cour doit, au besoin, soulever d’office (voir paragraphe 122 ci-
dessus), cette conclusion doit nécessairement s’interpréter comme signifiant
en toute logique que la Cour estimait à l’époque que le défendeur avait
qualité pour participer à des affaires portées devant elle. Sur cette base, la
Cour a alors formulé une conclusion sur sa compétence, avec l’autorité
de la chose jugée. Point n’est besoin pour elle, aux fins de la présente pro-
cédure, d’aller au-delà de cette conclusion en examinant par quel chemi-
nement elle y est parvenue. Que les Parties considèrent la question
comme relevant de l’« accès à la Cour » ou de la « compétence ratione per-
sonae », le fait est que la Cour n’aurait pu trancher l’affaire au fond si le
défendeur n’avait pas la capacité, en vertu du Statut, d’être partie à une
procédure devant la Cour.
   133. De l’avis de la Cour, examinée dans son contexte, la conclusion
expresse énoncée dans l’arrêt de 1996 selon laquelle elle avait compétence
ratione materiae en l’espèce sur la base de l’article IX de la convention
sur le génocide n’est conciliable, en droit et en toute logique, qu’avec
l’idée que, à l’égard des deux Parties, elle avait compétence ratione per-
sonae au sens large — c’est-à-dire que la situation de l’une et de l’autre
était de nature à satisfaire aux conditions du Statut concernant la capa-
cité des Etats à se présenter devant la Cour. La Bosnie-Herzégovine était
indubitablement partie au Statut à la date du dépôt de sa requête intro-
ductive d’instance et, à l’égard de la Convention, la Cour a jugé que « la
Bosnie-Herzégovine pouvait ... [y] devenir partie » dès son admission au
sein de l’Organisation des Nations Unies (C.I.J. Recueil 1996 (II),
p. 611, par. 19), et que tel avait d’ailleurs été le cas. Quant à la RFY, la
Cour a jugé qu’elle « était liée par les dispositions de la convention »,
c’est-à-dire qu’elle y était partie « à la date du dépôt de la requête » (ibid.,
p. 610, par. 17) ; à cet égard, la Cour a pris note de la déclaration faite par
la RFY le 27 avril 1992, citée plus haut au paragraphe 89, dans laquelle
celle-ci, « assurant la continuité de l’Etat et de la personnalité juridique et
politique internationale » de la République fédérative socialiste de You-
goslavie, déclarait qu’elle « respectera[it] strictement » les engagements
internationaux pris par la RFSY. La décision de la Cour selon laquelle
elle avait compétence en vertu de la convention sur le génocide doit donc
être interprétée comme comprenant implicitement la conclusion que
toutes les conditions relatives à la capacité des Etats à se présenter devant
elle étaient remplies.
   134. Le défendeur a laissé entendre que la conclusion par laquelle la
Cour, dans l’arrêt de 1996, s’était déclarée compétente, était fondée sur
un simple postulat : celui d’une continuité entre la RFSY et la RFY. Il a
appelé l’attention sur des extraits — auxquels il a déjà été fait référence
(paragraphe 129) — des arrêts rendus dans les affaires relatives à la
Licéité de l’emploi de la force, d’où il ressort que, en 1996, la Cour, ne
voyant aucune raison d’examiner la question de l’accès, n’a, en se pro-
nonçant dans le cadre de procédures incidentes, adopté aucune position
définitive sur la question du statut juridique du défendeur.
   135. Que la RFY avait la capacité de se présenter devant la Cour en

                                                                             60

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      100

vertu du Statut constitue un élément du raisonnement suivi dans l’arrêt
de 1996, qui peut — et même doit — en toute logique être sous-entendu
dans celui-ci. Pour les raisons déjà indiquées, cet élément ne saurait à tout
moment être remis en question et réexaminé. En ce qui concerne les
extraits des arrêts de 2004 sur lesquels s’appuie le défendeur, il faut tenir
compte du fait que la Cour ne se préoccupait pas alors de la portée de
l’autorité de la chose jugée à attacher à l’arrêt de 1996 puisque, de toute
façon, une telle autorité ne pouvait s’étendre aux affaires dont elle avait
alors à connaître, lesquelles opposaient des parties différentes. En 2004, il
convenait seulement pour la Cour de rechercher s’il existait, dans une
autre affaire, une conclusion expresse susceptible de l’éclairer. L’existence
d’une telle conclusion expresse n’ayant pas été démontrée, la Cour n’était
pas tenue en 2004, comme elle l’est en l’espèce, de poursuivre l’examen de
ce que pouvaient être les fondements informulés d’un arrêt rendu dans
une autre affaire, entre d’autres parties.
   136. La Cour estime donc que l’arrêt de 1996 contenait une conclusion
— que celle-ci soit considérée comme portant sur la compétence ratione
personae ou comme antérieure aux questions de compétence — découlant
de la logique du raisonnement et concernant la question de la capacité de
la RFY à se présenter devant la Cour en vertu du Statut. L’autorité de la
chose jugée attachée à cet arrêt s’étend donc à cette conclusion par-
ticulière.
   137. Le défendeur a toutefois soutenu que, même si tel était le cas,

    « le caractère fondamental du droit d’ester en tant que préalable à
    l’exercice par la Cour de sa fonction judiciaire signifie que des
    conclusions positives à ce sujet ne sauraient être considérées comme
    finales et irréversibles avant que l’arrêt définitif soit rendu en l’affaire,
    car, dans le cas contraire, la Cour risquerait de rendre une décision
    finale envers une partie à l’égard de laquelle elle ne peut pas exercer
    sa fonction judiciaire. Autrement dit, le droit d’ester est si fonda-
    mental que, jusqu’à l’arrêt définitif, il l’emporte sur le principe de
    l’autorité de la chose jugée. Ainsi, même si l’arrêt de 1996 avait for-
    mulé une conclusion relative au droit d’ester, quod non, cette conclu-
    sion n’empêcherait pas la Cour de pouvoir réexaminer cette question
    jusqu’à la fin de la procédure. »
Un argument similaire avancé par le défendeur est fondé sur le principe
selon lequel la compétence de la Cour découlerait d’un traité, à savoir le
Statut de la Cour ; le défendeur doute que le Statut ait pu conférer à
l’arrêt de 1996 un quelconque effet puisque, selon lui, il n’y était pas par-
tie. Le conseil du défendeur a déclaré :

       « Nous savons aujourd’hui que lorsque, en 1996, la décision rela-
    tive aux exceptions préliminaires a été rendue, le défendeur n’était
    pas partie au Statut. Aucune base de compétence n’existait de la

                                                                              61

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    101

    sorte à l’époque ; le paragraphe 6 de l’article 36 et les articles 59 et 60
    ne représentaient pas une disposition conventionnelle contraignante
    fournissant une éventuelle base à partir de laquelle se prononcer sur
    la compétence avec effet de chose jugée. »
   138. De l’avis de la Cour, ces affirmations ne s’accordent pas avec la
nature du principe de l’autorité de la chose jugée. Selon ce principe, dès
lors que la Cour s’est prononcée, que ce soit sur une question de fond
dans un différend qui lui est soumis ou sur une question concernant sa
propre compétence, sa décision à cet égard est définitive, tant pour les
parties en litige dans l’affaire (Statut, art. 59) que pour la Cour elle-même
dans le contexte de cette affaire. Aussi fondamentale qu’elle puisse être,
la question de la capacité des Etats à être parties à des affaires devant la
Cour reste une question que la Cour doit trancher conformément au
paragraphe 6 de l’article 36 du Statut et, dès lors qu’une conclusion favo-
rable à la compétence a été énoncée avec l’autorité de la chose jugée, elle
ne peut plus être remise en question ou réexaminée, si ce n’est par le biais
de la procédure en revision prévue à l’article 61 du Statut. Il est donc
impossible, juridiquement, que la Cour puisse « rendre une décision finale
envers une partie à l’égard de laquelle elle ne peut pas exercer sa fonction
judiciaire », parce que la question de savoir si un Etat est ou non une par-
tie à l’égard de laquelle la Cour a compétence est de celles que seule la
Cour a le pouvoir de trancher.
   139. Le conseil du défendeur a en outre soutenu que, dans les circons-
tances de l’espèce, le recours au principe de l’autorité de la chose jugée
aurait pour conséquence que « la Cour exercerait ses fonctions judiciaires
en excédant ses pouvoirs au mépris des prescriptions impératives du Sta-
tut ». Toutefois, l’application « des prescriptions impératives du Statut »
relève de la décision de la Cour dans chaque affaire qui lui est soumise et,
lorsque la Cour s’est déclarée compétente avec l’autorité de la chose
jugée, il ne peut y avoir excès de pouvoir aux fins de cette affaire, la Cour
étant seule compétente pour se prononcer sur de telles questions en vertu
de son Statut. Or, pour la Cour, res judicata pro veritate habetur, et la
vérité judiciaire dans le contexte d’une affaire est telle que la Cour l’a
déterminée, sous la seule réserve de la disposition du Statut concernant la
revision des arrêts. La nature de la fonction judiciaire et la nécessité
universellement reconnue de la stabilité des relations juridiques exigent
qu’il en soit ainsi.

                                    *   *
                   7) Conclusion : compétence retenue
   140. En conséquence, la Cour conclut, concernant l’argument selon
lequel le défendeur n’était pas, à la date du dépôt de la requête introduc-
tive d’instance, un Etat ayant qualité pour se présenter devant elle en
vertu du Statut, que le principe de l’autorité de la chose jugée interdit
toute remise en question de la décision contenue dans l’arrêt de 1996. Le

                                                                            62

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  102

défendeur a toutefois soutenu également que l’arrêt de 1996 n’avait pas
force de chose jugée à l’égard de l’autre question, celle de savoir si, au
moment de l’introduction de l’instance, la RFY était partie à la conven-
tion sur le génocide, en tentant de montrer que, à ce moment-là, elle
n’était pas et n’aurait pas pu être partie à la Convention. Selon la Cour,
toutefois, les raisons indiquées plus haut pour considérer que l’arrêt
de 1996 tranche, avec l’autorité de la chose jugée, la question de sa com-
pétence en l’espèce s’appliquent à fortiori en ce qui concerne cet argu-
ment, puisque l’arrêt de 1996 était explicite à cet égard alors qu’il ne
l’était pas sur la question de la capacité à se présenter devant la Cour. Par
conséquent, elle ne juge pas nécessaire d’examiner l’argument du deman-
deur selon lequel le fait que le défendeur n’a pas, à l’époque, avancé les
raisons qu’il invoque aujourd’hui pour prétendre qu’il n’était pas partie à
la convention sur le génocide pourrait faire intervenir des considérations
relevant de l’estoppel ou du forum prorogatum (voir plus haut para-
graphes 85 et 101). La Cour conclut donc que, ainsi qu’elle l’a dit dans son
arrêt de 1996, elle a compétence en vertu de l’article IX de la convention
sur le génocide pour statuer sur le différend qui lui a été soumis dans la
requête déposée le 20 mars 1993. Il découle de ce qui précède que la Cour
ne juge pas nécessaire d’examiner les questions, abondamment débattues
par les Parties, relatives au statut qui, au moment du dépôt de la requête,
était celui du défendeur au regard de la Charte des Nations Unies, du
Statut de la Cour et de la convention sur le génocide.
                                      *
   141. Dans les arguments qu’elles ont échangés devant la Cour, les
Parties ont évoqué la question de savoir si les paragraphes 1 et 2 de l’ar-
ticle 35 du Statut s’appliquent également aux parties demanderesses et
aux parties défenderesses. S’agissant d’une question d’interprétation du
Statut, c’est à la Cour qu’il appartiendrait d’y répondre. Compte tenu
cependant de la conclusion à laquelle elle est parvenue au sujet de l’auto-
rité de la chose jugée qui s’attache à sa décision de 1996, la Cour ne juge
pas à présent nécessaire de le faire.
                                   * * *
IV. LE DROIT APPLICABLE : LA CONVENTION POUR LA PRÉVENTION ET LA
                    RÉPRESSION DU CRIME DE GÉNOCIDE

                    1) Bref retour sur la Convention
   142. Les parties contractantes à la Convention, adoptée le 9 dé-
cembre 1948, ont indiqué ce qui suit comme raisons pour avoir accepté
la Convention :
      « Les Parties contractantes,
      Considérant que l’Assemblée générale de l’Organisation des
    Nations Unies, par sa résolution 96 (I) en date du 11 décembre 1946,
    a déclaré que le génocide est un crime du droit des gens, en contra-

                                                                          63

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    103

     diction avec l’esprit et les fins des Nations Unies et que le monde
     civilisé condamne,
        Reconnaissant qu’à toutes les périodes de l’histoire le génocide a
     infligé de grandes pertes à l’humanité,
        Convaincues que pour libérer l’humanité d’un fléau aussi odieux
     la coopération internationale est nécessaire,
        Conviennent de ce qui suit : ... »
  143. En vertu de l’article premier, « [l]es Parties contractantes
confirment que le génocide, qu’il soit commis en temps de paix ou en
temps de guerre, est un crime du droit des gens, qu’elles s’engagent à pré-
venir et à punir ». L’article II définit le génocide en ces termes :
       « Dans la présente Convention, le génocide s’entend de l’un quel-
     conque des actes ci-après, commis dans l’intention de détruire, ou
     tout ou en partie, un groupe national, ethnique, racial ou religieux,
     comme tel :
     a) meurtre de membres du groupe ;
     b) atteinte grave à l’intégrité physique ou mentale de membres du
         groupe ;
     c) soumission intentionnelle du groupe à des conditions d’existence
         devant entraîner sa destruction physique totale ou partielle ;
     d) mesures visant à entraver les naissances au sein du groupe ;
     e) transfert forcé d’enfants du groupe à un autre groupe. »
L’article III dispose :
       « Seront punis les actes suivants :
     a) le génocide ;
     b) l’entente en vue de commettre le génocide ;
     c) l’incitation directe et publique à commettre le génocide ;
     d) la tentative de génocide ;
     e) la complicité dans le génocide. »
   144. Suivant l’article IV, les personnes ayant commis l’un quelconque
de ces actes seront punies, qu’il s’agisse de gouvernants, de fonctionnaires
ou de particuliers. L’article V exige des parties contractantes qu’elles
prennent les mesures législatives nécessaires pour assurer l’application de
la Convention et, notamment, qu’elles prévoient des sanctions pénales
efficaces frappant les personnes coupables de génocide ou d’autres actes
énumérés à l’article III. L’article VI dispose que
     « [l]es personnes accusées de génocide ou de l’un quelconque des
     autres actes énumérés à l’article III seront traduites devant les tribunaux
     compétents de l’Etat sur le territoire duquel l’acte a été commis, ou
     devant la cour criminelle internationale qui sera compétente à l’égard de
     celles des Parties contractantes qui en auront reconnu la juridiction ».
L’article VII prévoit l’extradition.

                                                                             64

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   104

  145. En vertu de l’article VIII,
     « [t]oute Partie contractante peut saisir les organes compétents de
     l’Organisation des Nations Unies afin que ceux-ci prennent, confor-
     mément à la Charte des Nations Unies, les mesures qu’ils jugent
     appropriées pour la prévention et la répression des actes de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III ».
  146. L’article IX dispose que certains différends seront soumis à la
Cour :
        « Les différends entre les Parties contractantes relatifs à l’interpré-
     tation, l’application ou l’exécution de la présente Convention, y
     compris ceux relatifs à la responsabilité d’un Etat en matière de
     génocide ou de l’un quelconque des autres actes énumérés à
     l’article III, seront soumis à la Cour internationale de Justice, à la
     requête d’une partie au différend. »
Les dix articles restants sont des clauses finales qui traitent de questions
telles que la participation à la Convention et l’entrée en vigueur de celle-
ci.
    147. La compétence de la Cour en l’espèce n’est fondée que sur l’ar-
ticle IX de la Convention. Tous les autres fondements de compétence invo-
qués par le demandeur ont été rejetés dans l’arrêt de 1996 concernant la
compétence (C.I.J. Recueil 1996 (II), p. 617-621, par. 35-41). Il s’ensuit
que la Cour ne peut trancher que les différends entre les parties contrac-
tantes visées par cette disposition. Les Parties s’opposent sur la question
de savoir si la Cour s’est définitivement prononcée, dans son arrêt de 1996,
sur la portée et le sens de cette disposition ; dans la négative, elles sont en
désaccord sur les questions à l’égard desquelles la Cour a compétence en
vertu de celle-ci. La Cour se prononcera sur ces deux questions plus loin
dans le présent arrêt. Elle n’est pas habilitée à se prononcer sur des vio-
lations alléguées d’autres obligations que les Parties tiendraient du droit
international, violations qui ne peuvent être assimilées à un génocide, en
particulier s’agissant d’obligations visant à protéger les droits de l’homme
dans un conflit armé. Il en est ainsi même si les violations alléguées
concernent des obligations relevant de normes impératives ou des obliga-
tions relatives à la protection des valeurs humanitaires essentielles et que
ces obligations peuvent s’imposer erga omnes.
    148. Comme elle l’a fait dans d’autres affaires, la Cour rappelle la dif-
férence fondamentale entre, d’une part, l’existence et la force contrai-
gnante d’obligations résultant du droit international et, d’autre part,
l’existence d’une cour ou d’un tribunal compétent pour résoudre des dif-
férends relatifs au respect de ces obligations. Le fait qu’une telle cour ou
un tel tribunal n’existe pas ne signifie pas que les obligations n’existent
pas. Elles conservent leur validité et leur force juridique. Les Etats sont
tenus de s’acquitter des obligations qui leur incombent en vertu du droit
international, notamment du droit international humanitaire, et demeu-
rent responsables des actes contraires au droit international qui leur sont

                                                                            65

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  105

attribuables (voir, par exemple, Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), compétence de la Cour et recevabilité de la requête, arrêt,
C.I.J. Recueil 2006, p. 52-53, par. 127).
   149. Que la Cour tire sa compétence de l’article IX de la Convention et
que les différends qui relèvent de cette compétence portent sur « l’inter-
prétation, l’application ou l’exécution » de la Convention n’a pas néces-
sairement pour conséquence que seule doive entrer en ligne de compte
cette Convention. Afin de déterminer si, comme le soutient le demandeur,
le défendeur a violé l’obligation qu’il tient de la Convention et, s’il y a eu
violation, d’en déterminer les conséquences juridiques, la Cour fera appel
non seulement à la Convention proprement dite, mais aussi aux règles du
droit international général qui régissent l’interprétation des traités et la
responsabilité de l’Etat pour fait internationalement illicite.

                                    *   *
     2) Décision rendue par la Cour en 1996 concernant la portée
                      et le sens de l’article IX
   150. Selon le demandeur, la Cour a, en 1996, au stade des exceptions
préliminaires, décidé qu’elle avait compétence en vertu de l’article IX
pour statuer sur la responsabilité de l’Etat défendeur « en matière de
génocide ou de l’un quelconque des actes énumérés à l’article III », pour
reprendre les termes dudit article, cette référence « n’exclu[an]t aucune
forme de responsabilité d’Etat ». Cette question aurait selon lui été tran-
chée avec l’autorité de la chose jugée. Le défendeur soutient une interpré-
tation plus étroite de la Convention : la Cour n’aurait compétence que
pour rendre un jugement déclaratoire sur les violations des obligations de
prévenir et de réprimer la commission du génocide par des individus.
   151. Le défendeur admet que la première interprétation, plus large, a
été « privilégiée par la majorité des membres de la Cour au stade des
exceptions préliminaires » et cite l’extrait suivant de l’arrêt :
       « La Cour en vient maintenant à la seconde proposition de la You-
    goslavie [qu’elle a avancée à l’appui de l’une de ses exceptions préli-
    minaires], relative au type de responsabilité d’Etat qui serait visée à
    l’article IX de la convention. D’après la Yougoslavie, seule serait
    couverte la responsabilité découlant du manquement d’un Etat à ses
    obligations de prévention et de répression telles qu’envisagées aux
    articles V, VI et VII ; en revanche, la responsabilité d’un Etat à rai-
    son d’un acte de génocide perpétré par l’Etat lui-même serait exclue
    du champ d’application de la convention.
       La Cour observera qu’en visant « la responsabilité d’un Etat en
    matière de génocide ou de l’un quelconque des autres actes énumérés
    à l’article III », l’article IX n’exclut aucune forme de responsabilité
    d’Etat.
       La responsabilité d’un Etat pour le fait de ses organes n’est pas

                                                                           66

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     106

    davantage exclue par l’article IV de la convention, qui envisage la
    commission d’un acte de génocide par des « gouvernants » ou des
    « fonctionnaires ».
       Au vu de ce qui précède, la Cour estime devoir rejeter la cinquième
    exception préliminaire de la Yougoslavie. Elle fera d’ailleurs observer
    qu’il ressort à suffisance des termes mêmes de cette exception que les
    Parties non seulement s’opposent sur les faits de l’espèce, sur leur
    imputabilité et sur l’applicabilité à ceux-ci des dispositions de la conven-
    tion sur le génocide, mais, en outre, sont en désaccord quant au sens et
    à la portée juridique de plusieurs de ces dispositions, dont l’article IX.
    Pour la Cour, il ne saurait en conséquence faire de doute qu’il existe
    entre elles un différend relatif à « l’interprétation, l’application ou l’exé-
    cution de la ... convention, y compris ... la responsabilité d’un Etat en
    matière de génocide... », selon la formule utilisée par cette dernière dis-
    position (voir Applicabilité de l’obligation d’arbitrage en vertu de la sec-
    tion 21 de l’accord du 26 juin 1947 relatif au siège de l’Organisation des
    Nations Unies, avis consultatif, C.I.J. Recueil 1988, p. 27-32). » (Appli-
    cation de la convention pour la prévention et la répression du crime de
    génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
    arrêt, C.I.J. Recueil 1996 (II), p. 616-617, par. 32-33 ; les italiques ne
    figurent pas dans l’arrêt de 1996.)
Le demandeur s’appuie en particulier sur les phrases du paragraphe 32
qui apparaissent en italiques dans la citation ci-dessus. Le défendeur sou-
tient que
    « l’opinion ainsi exprimée se caractérise par sa brièveté et est subor-
    donnée au rejet de l’exception préliminaire fondée sur l’existence
    éventuelle d’un différend relatif à l’interprétation de la convention
    sur le génocide. L’interprétation adoptée de cette manière provisoire
    par la Cour n’est étayée par aucun renvoi aux importants travaux
    relatifs à la convention.
       Dans ces conditions, il n’y a aucune raison de principe ni consi-
    dération de bon sens qui indique que la question de l’interprétation
    n’est désormais plus ouverte. »
Tout en affirmant que la Cour a tranché la question et s’est exprimée
avec force sur ce sujet en 1996, le demandeur dit aussi que la présente
phase de la procédure
    « donnera une nouvelle fois à la Cour l’occasion de trancher cette
    question importante, non seulement à l’attention des Parties, mais
    dans l’intérêt des générations futures, qui ne doivent pas avoir à
    craindre que les Etats jouissent d’une immunité de responsabilité
    pour leurs actes de génocide ».
  152. La Cour a déjà examiné plus haut la question de l’autorité de la
chose jugée revêtue par l’arrêt de 1996 et indiqué qu’elle ne pourrait revenir
sur les questions tranchées avec cette autorité. Que la question aujourd’hui
soulevée par le défendeur tombe ou non dans cette catégorie, la Cour relève

                                                                               67

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     107

que la dernière partie du paragraphe 33 de cet arrêt, cité ci-dessus, doit être
considérée comme indiquant que « le sens et la portée juridique » de l’ar-
ticle IX et d’autres dispositions de la Convention demeurent controversés. Il
« existe » en particulier un différend sur la question de savoir si les parties
contractantes ne peuvent être tenues responsables en vertu de la Conven-
tion que de violations des obligations de prendre des mesures législatives et
de poursuivre ou extrader les auteurs de génocide ou si les obligations
s’étendent à celle de ne pas commettre un génocide et les autres actes énu-
mérés à l’article III. Ce différend « existe » et la Cour a décidé de réserver sa
décision à ce sujet au stade de l’examen au fond. Dans ces conditions, et
compte tenu de la position prise par les Parties, la Cour déterminera à ce
stade si les obligations découlant pour les Parties de la Convention ont une
telle étendue. Autrement dit, elle décidera du « sens et [de] la portée juri-
dique » de plusieurs dispositions de la Convention, notamment l’article IX et
sa mention de « la responsabilité d’un Etat en matière de génocide ou de
l’un quelconque des autres actes énumérés à l’article III ».

                                     *   *
    3) La décision rendue par la Cour en 1996 concernant le champ
               d’application territorial de la Convention
   153. Une seconde question relative à la force de chose jugée de l’arrêt
de 1996 concerne les limites territoriales, s’il en est, de l’obligation de pré-
venir et de réprimer le génocide qui incombe aux Etats parties. Pour
étayer l’une de ses exceptions préliminaires, le défendeur a fait valoir qu’il
n’exerçait pas de juridiction sur le territoire du demandeur à l’époque
considérée. La dernière phrase du raisonnement que la Cour a tenu pour
rejeter cet argument se lit comme suit : « La Cour constate que l’obliga-
tion qu’a ainsi chaque Etat de prévenir et de réprimer le crime de géno-
cide n’est pas limitée territorialement par la convention. » (C.I.J. Recueil
1996 (II), p. 616, par. 31.)
   154. Le demandeur laisse entendre que la Cour a jugé, par cette
phrase, que l’obligation s’appliquait sans limite territoriale. La Cour
n’énonce pas l’obligation d’une manière aussi affirmative. Elle ne dit pas
que l’obligation est « territorialement illimitée par la convention ». En
outre, elle a, plus haut dans le paragraphe dont est tiré l’extrait, cité l’ar-
ticle VI (relativement à l’obligation qui incombe à tout Etat sur le territoire
duquel l’acte a été commis d’en traduire les auteurs en justice) comme
étant « la seule disposition pertinente » concernant les « problèmes » terri-
toriaux liés à l’application de la Convention. La phrase citée doit par
conséquent être interprétée comme se rapportant à l’engagement énoncé
à l’article premier. La Cour n’a pas, en 1996, tranché la question du
champ d’application de chaque obligation particulière résultant de la
Convention. Par conséquent, la Cour doit encore se prononcer sur cette
question, laquelle n’a pas été tranchée avec l’autorité de la chose jugée.

                                     *   *
                                                                              68

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   108

              4) Les obligations que la Convention impose
                       aux parties contractantes

   155. Le demandeur, pour reprendre les termes de son agent, soutient
que « [c]’est sur la responsabilité de l’Etat que porte cette affaire ; notre
but est d’établir les responsabilités d’un Etat qui, à travers ses dirigeants,
à travers ses organes, a, on ne peut plus brutalement, violé l’un des ins-
truments les plus sacrés du droit international ». Selon lui, la convention
sur le génocide « a créé un concept universel et conventionnel de respon-
sabilité des Etats », et « c’est précisément de la responsabilité des Etats
[pour génocide] qu’il s’agit dans la présente affaire ». Il se fonde à cet
égard sur l’article IX de la Convention qui, soutient-il, « impose ... on ne
peut plus expressément aux Etats l’obligation directe de ne pas eux-
mêmes commettre de génocide ou aider à commettre un génocide ». Quant
au manquement à l’obligation de prévention énoncée à l’article premier,
il est, selon le demandeur, « établi, on pourrait dire « éclipsé », par le fait
[que le défendeur] est lui-même responsable du génocide commis ; ... un
Etat qui commet un génocide n’a pas tenu son engagement de le préve-
nir » (les italiques sont dans l’original). Après avoir allégué que l’ar-
ticle premier avait été violé, le demandeur poursuit son argumentation en
invoquant des « violations par le défendeur des obligations résultant de
l’article III ... auquel renvoie expressément l’article IX, violations qui
sont au cœur de notre affaire. C’est cette disposition fondamentale qui
établit les obligations dont la violation engage la responsabilité des Etats
parties. » D’après le demandeur, la Cour aurait dès lors compétence en
vertu de l’article IX pour connaître de violations de ces obligations qui
auraient été commises par une partie contractante.
   156. Le défendeur soutient au contraire que
     « la convention sur le génocide n’engage pas la responsabilité des
     Etats à raison d’actes de génocide en tant que tels. Les obligations
     imposées par la convention concernent en effet « la prévention et la
     répression du crime de génocide » lorsque ce crime est commis par
     des individus : les articles V et VI [qui traitent de l’application de la
     convention et de l’adoption des mesures législatives nécessaires]
     sont ... très clairs sur ce point. »
Il affirme que la Cour n’a donc pas compétence ratione materiae en vertu
de l’article IX, avant d’ajouter :
        « Ces dispositions [les articles premier, V, VI et IX] n’engagent pas
     la responsabilité d’une partie contractante en tant que telle à raison
     d’actes de génocide, mais [seulement] sa responsabilité pour ne pas
     avoir prévenu ou puni les actes de génocide commis par des indivi-
     dus sur son territoire ou ... relevant d’elle. »
S’agissant de ce manquement, le seul remède serait, d’après le défendeur,
un jugement déclaratoire.

                                                                            69

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      109

  157. A titre d’argument subsidiaire, le défendeur a également soutenu
que
     « pour qu’un Etat soit responsable en vertu de la convention sur le
     génocide, il faut d’abord que les faits soient établis. Or, le génocide
     étant un crime, il ne peut être établi que conformément aux règles du
     droit pénal, qui requièrent d’abord une responsabilité individuelle.
     La responsabilité de l’Etat ne peut être engagée que lorsque l’exis-
     tence du génocide a été établie au-delà de tout doute raisonnable.
     Ensuite, il faut encore que la personne qui a commis le génocide
     puisse engager la responsabilité de l’Etat. »
(Cet argument aborde ensuite la question de la violation de l’obligation
de prévenir et de punir, laquelle sera examinée plus loin dans le présent
arrêt.)
   158. Le défendeur a en outre présenté ce qu’il a appelé des « arguments
alternatifs concernant uniquement la responsabilité de l’Etat pour les vio-
lations des articles II et III ». Ces arguments traitent la question des
conditions nécessaires, en particulier celle de l’intention et celle de l’attri-
bution. Le conseil du défendeur, en présentant ces arguments, a rappelé
le principal chef de conclusions énoncé plus haut, selon lequel « [e]n
aucun cas la convention ne suggère que l’Etat lui-même pourrait com-
mettre le génocide ».
   159. La Cour note qu’il n’existe pas de désaccord entre les Parties quant
au fait que l’article IX inclut les différends relatifs à « la responsabilité d’un
Etat » parmi ceux qui, en tant qu’ils concernent l’interprétation, l’applica-
tion ou l’exécution de la Convention, peuvent être soumis à la Cour, et
qu’il en ressort que certaines dispositions de la Convention imposent bien
aux Etats des obligations dont la violation peut engager leur responsabi-
lité. Les articles V, VI et VII — qui exigent des mesures législatives, pré-
voyant en particulier des sanctions pénales effectives frappant les per-
sonnes coupables de génocide et d’autres actes énumérés à l’article III, ainsi
que la poursuite et l’extradition des auteurs présumés d’une infraction
— en font manifestement partie. Etant donné que ces dispositions régissant
la répression du crime de génocide ont aussi un effet ou un but dissuasif, et
donc préventif, leur application pourrait être considérée comme répon-
dant, et même satisfaisant amplement, à l’engagement de prévenir le crime
de génocide affirmé à l’article premier et évoqué dans le titre. Cet article
pourrait ainsi, à l’appui de la thèse principale du défendeur, être considéré
comme revêtant un caractère purement incitatif, ou introductif, ou encore
comme énonçant une finalité, préludant en somme aux obligations spéci-
fiques en question. La dernière disposition spécifique, à savoir l’article VIII,
qui concerne l’intervention des organes compétents de l’Organisation des
Nations Unies, peut être vue comme parachevant le système en appelant
tant à la prévention qu’à la répression du crime de génocide, cette fois au
niveau politique et non plus sous l’angle de la responsabilité juridique.
   160. La Cour fait observer que les obligations que la Convention
impose à ses Etats parties sont fonction du sens ordinaire des termes de

                                                                               70

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  110

celle-ci, lus dans leur contexte et à la lumière de l’objet et du but de cet
instrument. Pour confirmer le sens ainsi établi, éliminer une ambiguïté,
un point obscur ou un résultat manifestement absurde ou déraisonnable,
il peut être fait appel à des moyens complémentaires d’interprétation,
comme les travaux préparatoires de la Convention ou les circonstances
dans lesquelles celle-ci a été conclue. Il est généralement admis que ces
propositions, reprises aux articles 31 et 32 de la convention de Vienne sur
le droit des traités, font partie du droit international coutumier : voir
Conséquences juridiques de l’édification d’un mur dans le territoire pales-
tinien occupé, avis consultatif, C.I.J. Recueil 2004, p. 174, par. 94 ; Avena
et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique),
arrêt, C.I.J. Recueil 2004, p. 48, par. 83 ; LaGrand (Allemagne c. Etats-
Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 501, par. 99, et Souve-
raineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt,
C.I.J. Recueil 2002, p. 645, par. 37, et les autres affaires citées dans ces
décisions.
   161. Pour déterminer quelles sont les obligations imposées aux parties
contractantes par la convention sur le génocide, la Cour se penchera tout
d’abord sur les termes de l’article premier de la Convention. Celui-ci ren-
ferme deux propositions. Il est tout d’abord affirmé que le génocide cons-
titue un crime du droit des gens. Cette affirmation doit être lue en la
rapprochant de la déclaration qualifiant le génocide de crime de droit des
gens, adoptée deux ans plus tôt par l’Assemblée générale à l’unanimité de
ses membres dans sa résolution 96 (I), et évoquée dans le préambule de la
Convention (voir plus haut paragraphe 142). Ainsi que la Cour l’a sou-
ligné en 1951, les exigences du droit international coutumier sont recon-
nues par cette affirmation :

       « Les origines de la convention révèlent l’intention des Nations
    Unies de condamner et de réprimer le génocide comme « un crime de
    droit des gens » impliquant le refus du droit à l’existence de groupes
    humains entiers, refus qui bouleverse la conscience humaine, inflige
    de grandes pertes à l’humanité, et qui est contraire à la fois à la loi
    morale et à l’esprit et aux fins des Nations Unies (résolution 96 (I) de
    l’Assemblée générale, 11 décembre 1946). Cette conception entraîne
    une première conséquence : les principes qui sont à la base de la
    convention sont des principes reconnus par les nations civilisées
    comme obligeant les Etats même en dehors de tout lien convention-
    nel. Une deuxième conséquence est le caractère universel à la fois de
    la condamnation du génocide et de la coopération nécessaire « pour
    libérer l’humanité d’un fléau aussi odieux » (préambule de la
    convention)...
       Les fins d’une telle convention doivent également être retenues. La
    convention a été manifestement adoptée dans un but purement
    humain et civilisateur. On ne peut même pas concevoir une conven-
    tion qui offrirait à un plus haut degré ce double caractère, puisqu’elle
    vise d’une part à sauvegarder l’existence même de certains groupes

                                                                          71

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     111

     humains, d’autre part à confirmer et à sanctionner les principes de
     morale les plus élémentaires. » (Réserves à la convention pour la pré-
     vention et la répression du crime de génocide, avis consultatif,
     C.I.J. Recueil 1951, p. 23.)

Dans la suite de cet avis, la Cour renvoie aux « principes de morale et
d’humanité qui sont à [l]a base [de cette convention] » (ibid., p. 24). La
Cour a déjà eu l’occasion de rappeler en la présente affaire la résolu-
tion 96 (I) (C.I.J. Recueil 1993, p. 23 ; voir également p. 348 et 440) et son
dictum de 1951 (C.I.J. Recueil 1996 (II), p. 616), de même qu’elle a
réaffirmé ses dicta de 1951 et de 1996 au paragraphe 64 de son arrêt
du 3 février 2006 en l’affaire des Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), lorsqu’elle a ajouté que la norme interdisant le génocide
constituait assurément une norme impérative du droit international (jus
cogens).
   162. Ces caractérisations de l’interdiction du génocide et de l’objet de
la Convention sont importantes pour interpréter la seconde proposition de
l’article premier, à savoir l’engagement pris par les parties contractantes
de prévenir et de punir le crime de génocide, et en particulier, dans le
présent contexte, l’engagement de prévenir. Cet engagement comporte
plusieurs éléments méritant d’être relevés. En son sens ordinaire, le terme
« s’engagent » signifie promettre formellement, s’obliger, faire un serment
ou une promesse, convenir, accepter une obligation. C’est là un terme qui
est souvent utilisé dans les traités énonçant les obligations des parties
contractantes (cf., par exemple, la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale (7 mars 1966),
art. 2, par. 1, ou le pacte international relatif aux droits civils et politiques
(16 décembre 1966), art, 2, par. 1, et 3, notamment). Il ne revêt pas un
caractère purement incitatif et ne se limite pas à l’énoncé d’une finalité.
L’engagement n’est assorti d’aucune réserve (question qui sera étudiée
plus loin dans le cadre de l’examen de la portée de l’obligation de préven-
tion), et ne doit pas être interprété comme une simple introduction aux
dispositions qui évoquent ensuite expressément les mesures législatives,
les poursuites et l’extradition. Ces caractéristiques portent à conclure que
l’article premier, en particulier l’engagement de prévenir qui y est for-
mulé, crée des obligations distinctes de celles qui apparaissent dans les
articles suivants. Le but purement humanitaire et civilisateur de la
Convention milite également en faveur d’une telle conclusion.
   163. Celle-ci est confirmée par deux aspects des travaux préparatoires
de la Convention et par les circonstances dans lesquelles celle-ci a été
conclue, pour reprendre les termes de l’article 32 de la convention de
Vienne. En 1947, lorsqu’elle demanda au Conseil économique et social de
lui soumettre un rapport et un projet de convention sur le génocide à sa
troisième session, l’Assemblée générale des Nations Unies déclara « que le
crime de génocide est un crime international qui comporte des responsa-
bilités d’ordre national et international pour les individus et pour les

                                                                              72

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  112

Etats » (A/RES/180 (II)). La dualité de ces responsabilités ressort égale-
ment de deux autres résolutions corollaires qui furent adoptées le même
jour et qui étaient toutes deux adressées à la Commission du droit inter-
national (dénommée ci-après la « CDI »), nouvellement créée : la pre-
mière, relative à la formulation des principes de Nuremberg, portait sur
les droits (principe V) et les devoirs des individus, la seconde sur le projet
de déclaration des droits et des devoirs des Etats (A/RES/177 et A/RES/
178 (II)). La dualité de ces responsabilités est examinée plus avant dans le
présent arrêt (paragraphes 173-174).
   164. Le second aspect des travaux préparatoires montre bien que
l’article premier revêt un caractère déclaratoire et non liminaire. Le
préambule du projet de convention qui avait été rédigé par le comité spé-
cial du génocide pour la troisième session de l’Assemblée générale et exa-
miné par la Sixième Commission se lisait en partie comme suit :
      « Les Hautes Parties contractantes,
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      Convaincues que la collaboration internationale est nécessaire
    pour assurer la prévention et la répression du génocide ;
       Conviennent de prévenir et de réprimer ce crime comme il est prévu
    ci-dessous. »
Le premier article devait disposer : « Le génocide est un crime du droit des
gens, qu’il ait été commis en temps de paix ou en temps de guerre. » (Rap-
port du comité spécial du génocide, 5 avril au 10 mai 1948, Nations Unies,
Procès-verbaux officiels du Conseil économique et social, septième ses-
sion, supplément no 6, doc. E/794, p. 2, 18.)
   La Belgique considéra qu’il fallait donner à l’engagement de prévenir et
de réprimer davantage d’efficacité en le faisant figurer dans le corps même
de la Convention plutôt que dans le préambule et proposa à la Sixième
Commission de l’Assemblée générale un article premier libellé en ces
termes : « Les Hautes Parties contractantes s’engagent à prévenir et à répri-
mer le crime de génocide » (Nations Unies, doc. A/C.6/217). Les Pays-Bas
proposèrent alors un nouveau texte d’article premier combinant le projet
du comité spécial et la proposition belge, avec quelques modifications :
« Les Hautes Parties contractantes affirment à nouveau que le génocide est
un crime du droit des gens qu’elles s’engagent à prévenir et à réprimer,
conformément aux dispositions des articles suivants. » (Nations Unies,
doc. A/C.6/220 ; Nations Unies, Documents officiels de l’Assemblée géné-
rale, troisième session, première partie, Sixième Commission, comptes
rendus analytiques de la 68e séance, p. 45.) Le représentant danois estima
que l’article premier devait être rédigé de manière à le rendre plus efficace
et proposa de supprimer la dernière phrase — « conformément aux dispo-
sitions des articles suivants » (ibid., p. 47). Le représentant des Pays-Bas
approuva cette proposition (ibid., p. 49-50). Après le rejet, par 36 voix
contre 8 avec 5 abstentions, de la proposition de l’URSS tendant à sup-
primer l’article premier et celui, par 40 voix contre 8, de sa proposition de

                                                                           73

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  113

transférer dans le préambule les différents points contenus dans cet article,
et après l’adoption, par 30 voix contre 7 avec 6 abstentions, de la proposi-
tion d’insérer le membre de phrase « qu’il soit commis en temps de paix ou
en temps de guerre », le texte amendé de l’article premier fut adopté par
37 voix contre 3 avec 2 abstentions (ibid., p. 51 et 53).
   165. Pour la Cour, ces deux modifications — le fait que l’engagement
ait été retiré du préambule pour être inséré dans la première disposition et
le retrait du renvoi (« conformément aux dispositions des articles sui-
vants ») — confirment que l’article premier impose effectivement des obli-
gations distinctes en sus de celles édictées par d’autres articles de la
Convention. En particulier, les parties contractantes ont directement
l’obligation de prévenir le génocide.
   166. La Cour examinera maintenant la question de savoir si les parties à
la Convention sont aussi tenues, en vertu de celle-ci, de ne pas elles-mêmes
commettre de génocide. Il convient de relever d’emblée qu’une telle obliga-
tion n’est pas expressément imposée par les termes mêmes de la Conven-
tion. Le demandeur a toutefois soutenu à titre principal qu’une telle obli-
gation découlait de l’article IX, qui donne à la Cour compétence pour
connaître des différends, « y compris ceux relatifs à la responsabilité d’un
Etat en matière de génocide ou de l’un quelconque des autres actes énumé-
rés à l’article III ». L’article IX étant essentiellement une clause de compé-
tence, la Cour estime devoir d’abord rechercher si l’obligation de nature
substantielle pour les Etats de ne pas commettre de génocide peut découler
des autres dispositions de la Convention. L’article premier fait obligation
aux Etats parties de prévenir la commission d’un génocide, qu’il qualifie de
« crime du droit des gens ». Il n’impose pas expressis verbis aux Etats de
s’abstenir de commettre eux-mêmes un génocide. De l’avis de la Cour,
cependant, eu égard à l’objet de la Convention tel que généralement accepté,
l’article premier a pour effet d’interdire aux Etats parties de commettre eux-
mêmes un génocide. Une telle prohibition résulte, d’abord, de la qualifica-
tion de « crime du droit des gens » donnée par cet article au génocide : en
acceptant cette qualification, les Etats parties s’engagent logiquement à ne
pas commettre l’acte ainsi qualifié. Elle résulte, ensuite, de l’obligation,
expressément stipulée, de prévenir la commission d’actes de génocide. Cette
obligation impose notamment aux Etats parties de mettre en œuvre les
moyens dont ils disposent, dans des conditions qui seront précisées plus loin
dans le présent arrêt, afin d’empêcher des personnes ou groupes de per-
sonnes qui ne relèvent pas directement de leur autorité de commettre un acte
de génocide ou l’un quelconque des autres actes mentionnés à l’article III.
Il serait paradoxal que les Etats soient ainsi tenus d’empêcher, dans la
mesure de leurs moyens, des personnes sur lesquelles ils peuvent exercer
une certaine influence de commettre le génocide, mais qu’il ne leur soit pas
interdit de commettre eux-mêmes de tels actes par l’intermédiaire de leurs
propres organes, ou des personnes sur lesquelles ils exercent un contrôle
si étroit que le comportement de celles-ci leur est attribuable selon le droit
international. En somme, l’obligation de prévenir le génocide implique
nécessairement l’interdiction de le commettre.

                                                                           74

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    114

   167. La Cour conclut donc que les parties contractantes à la Conven-
tion sont tenues de ne pas commettre de génocide à travers les actes de
leurs organes ou des personnes ou groupes dont les actes leur sont attri-
buables. Cette conclusion doit aussi s’appliquer aux autres actes énumé-
rés à l’article III. Ceux-ci figurent, avec le génocide, dans la liste des actes
prohibés donnée par l’article III. Il y est fait référence au même titre
qu’au génocide à l’article IX sans qu’ils y soient présentés comme devant
être « punis » ; on peut considérer que la réalisation du « but purement
humain et civilisateur » de la Convention se trouve facilitée par le fait que
les Etats sont soumis à toute cette série d’obligations venant appuyer leur
engagement de prévenir le génocide. Il est vrai que les notions utilisées
dans les litt. b) à e) de l’article III, et tout particulièrement celle de
« complicité », renvoient à des catégories bien connues du droit pénal, et
paraissent, à ce titre, spécialement adaptées à l’exercice de la répression
pénale contre des individus. Il serait toutefois peu conforme à l’objet et
au but de la Convention de nier que la responsabilité internationale d’un
Etat — quoiqu’elle possède une nature tout à fait différente de celle de la
responsabilité pénale — soit susceptible d’être engagée par le biais de l’un
des actes, autre que le génocide lui-même, énumérés à l’article III.
   168. La conclusion selon laquelle les parties contractantes sont ainsi
tenues par la Convention de ne pas commettre le génocide et les autres
actes énumérés à l’article III est confirmée par une particularité du libellé
de l’article IX. Sans cette particularité et sans l’ajout du terme « exécution »
dans la disposition prévoyant la compétence de la Cour à l’égard des dif-
férends relatifs à l’« interprétation » et à l’« application » de la Convention
(un ajout qui ne semble pas significatif en l’occurrence), l’article IX serait
une disposition classique en matière de règlement des différends.
   169. La particularité de l’article IX réside dans le membre de phrase
« y compris [les différends] relatifs à la responsabilité d’un Etat en matière
de génocide ou de l’un quelconque des autres actes énumérés à l’ar-
ticle III ». L’expression « y compris » semble confirmer que les différends
relatifs à la responsabilité des parties contractantes pour génocide ou tout
autre acte énuméré à l’article III s’inscrivent dans un ensemble plus large
de différends relatifs à l’interprétation, à l’application ou à l’exécution de
la Convention. La responsabilité d’une partie pour génocide ou tout
autre acte énuméré à l’article III naît de son manquement aux obligations
que lui imposent les autres dispositions de la Convention, et notamment,
dans le présent contexte, l’article III, lu conjointement avec les articles
premier et II. Conformément au texte anglais de la Convention, la respon-
sabilité visée est la responsabilité pour « génocide » (le texte français
se lisant « responsabilité en matière de génocide »), et non la simple res-
ponsabilité pour « ne pas avoir prévenu ou puni le génocide ». Les termes
particuliers du membre de phrase dans son ensemble confirment que
les parties contractantes peuvent être tenues pour responsables d’un
génocide ou de tout autre acte énuméré à l’article III de la Convention.

                                       *
                                                                             75

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    115

   170. La Cour se penchera à présent sur trois arguments avancés par le
défendeur qui peuvent être considérés comme allant à l’encontre de la
thèse selon laquelle la Convention impose aux parties contractantes
l’obligation de ne pas commettre de génocide ni aucun des autres actes
énumérés à l’article III. Selon le premier de ces arguments, en vertu d’un
principe généralement établi, le droit international ne connaît pas de res-
ponsabilité pénale de l’Etat, et la convention sur le génocide ne comporte
pas de mécanisme permettant d’en établir une. Quant au principe, le
défendeur attire l’attention sur le rejet par la CDI, lors de la rédaction du
projet final de ses articles sur la responsabilité de l’Etat, du concept de
crime international — décision qui traduit les réactions résolument néga-
tives d’un certain nombre d’Etats face à toute notion de ce type. Le
demandeur admet que le droit international général ne connaît pas de
responsabilité pénale de l’Etat. Il soutient, sur ce point précis, que l’obli-
gation dont la violation peut engager la responsabilité du défendeur dans
le cadre d’une instance introduite en vertu de l’article IX est simplement
une obligation relevant du droit international, en l’occurrence les dispo-
sitions de la Convention. La Cour fait observer que les obligations en
cause en l’espèce telles qu’elles résultent des termes de la Convention et
les responsabilités qui découleraient pour les Etats de la violation de
telles obligations sont des obligations et des responsabilités relevant du
droit international, et ne sont pas d’ordre pénal. Cet argument ne saurait
dès lors être accueilli.
   171. Selon le deuxième argument du défendeur, la nature de la Conven-
tion est telle que serait exclue de son champ d’application toute responsa-
bilité d’Etat pour génocide ou pour les autres actes énumérés. La Conven-
tion, est-il dit, serait une convention de droit international pénal classique
visant essentiellement les poursuites et les sanctions pénales à l’encontre
d’individus et non la responsabilité des Etats. L’accent mis par la Conven-
tion sur les obligations et la responsabilité individuelles écarterait toute
possibilité que des Etats soient tenus pour responsables en cas de violation
des obligations énoncées à l’article III. En particulier, est-il dit, cette pos-
sibilité serait exclue du fait de la mention, à l’article III, de sanctions (à
l’encontre d’individus), de l’obligation faite par l’article IV de punir des
personnes et de celle, faite par l’article V, de prendre les mesures législa-
tives nécessaires, prévoyant notamment des sanctions pénales efficaces frap-
pant les personnes coupables de génocide, de la disposition de l’article VI
prévoyant que les personnes accusées de génocide seront traduites en jus-
tice et de celle de l’article VII exigeant des mesures d’extradition.
   172. La Cour est consciente du fait que la phrase célèbre du jugement
de Nuremberg selon laquelle « [c]e sont des hommes, et non des entités
abstraites, qui commettent les crimes... » (Procès des grands criminels de
guerre devant le Tribunal militaire international, Nuremberg, jugement,
14 novembre 1947, documents officiels, t. 1, p. 235) pourrait être invo-
quée à l’appui de la thèse selon laquelle toute violation des obligations
énoncées à l’article III ne peut être que le fait d’individus. Toutefois la
Cour note que le Tribunal entendait par là réfuter l’argument selon lequel

                                                                             76

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     116

« le droit international ne vise que les actes des Etats souverains et ne pré-
voit pas de sanctions à l’égard des délinquants individuels » (Jugement du
Tribunal militaire international, op. cit., p. 234), seuls les Etats étant res-
ponsables en vertu du droit international. Le Tribunal rejeta ledit argu-
ment en ces termes : « Il est admis, depuis longtemps, que le droit inter-
national impose des devoirs et des responsabilités aux personnes physi-
ques. » (Ibid., p. 234 ; le texte anglais comporte les termes « ainsi qu’aux
Etats », qui n’apparaissent pas dans le texte français du jugement.)
   173. La Cour relève que cette dualité en matière de responsabilité
continue à être une constante du droit international. Cet élément figure
au paragraphe 4 de l’article 25 du Statut de Rome de la Cour pénale
internationale, auquel sont à présent parties cent quatre Etats : « Aucune
disposition du présent Statut relative à la responsabilité pénale des indi-
vidus n’affecte la responsabilité des Etats en droit international. » La
Cour relève également que les articles de la CDI sur la responsabilité de
l’Etat pour fait internationalement illicite (annexe à la résolution 56/83 de
l’Assemblée générale, 12 décembre 2001) (ci-après « Articles de la CDI
sur la responsabilité de l’Etat ») abordent, à l’article 58, la question par
son autre aspect : « Les présents articles sont sans préjudice de toute ques-
tion relative à la responsabilité individuelle d’après le droit international
de toute personne qui agit pour le compte d’un Etat. » Dans son com-
mentaire sur cette disposition, la Commission indique ce qui suit :
        « Dans le cas de crimes de droit international commis par des agents
     de l’Etat, il arrivera souvent que ce soit l’Etat lui-même qui soit res-
     ponsable pour avoir commis les faits en cause ou pour ne pas les avoir
     empêchés ou réprimés. Dans certains cas, notamment celui de l’agres-
     sion, l’Etat sera par définition impliqué. Mais même dans ces cas, la
     question de la responsabilité individuelle est en principe à distinguer
     de celle de la responsabilité des Etats. L’Etat n’est pas exonéré de sa
     propre responsabilité pour le comportement internationalement illi-
     cite par le fait qu’il a poursuivi et puni les agents publics qui en sont
     les auteurs. » (Rapport de la CDI, 2001, A/56/10, Commentaire de la
     CDI sur le projet d’articles sur la responsabilité de l’Etat pour fait
     internationalement illicite, Commentaires sur l’article 58, par. 3.)
La Commission cite le paragraphe 4 de l’article 25 du Statut de Rome et
conclut comme suit :
        « L’article 58 ... précis[e] que les articles ne traitent pas de la ques-
     tion de la responsabilité individuelle en droit international de toute
     personne agissant au nom d’un Etat. L’expression « responsabilité
     individuelle » est revêtue d’une signification convenue à la lumière du
     Statut de Rome et d’autres instruments ; elle désigne la responsabilité
     de personnes individuelles, y compris des agents de l’Etat, d’après
     certaines règles de droit international s’appliquant à des comporte-
     ments tels que la commission d’un génocide, de crimes de guerre et
     de crimes contre l’humanité. »

                                                                              77

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  117

   174. La Cour ne voit, dans le libellé ou dans la structure des disposi-
tions de la Convention relatives à la responsabilité pénale individuelle,
rien qui puisse modifier la signification de l’article premier, lu conjointe-
ment avec les litt. a) à e) de l’article III, dans la mesure où ces disposi-
tions imposent aux Etats des obligations différentes de celles qu’il est
demandé à ceux-ci d’imposer aux individus. En outre, le fait que les
articles V, VI et VII se concentrent sur les individus ne peut en soi signi-
fier que les parties contractantes ne puissent pas être soumises à l’obliga-
tion de ne pas commettre de génocide ni aucun des autres actes énu-
mérés à l’article III.
   175. Le troisième et dernier argument opposé par le défendeur à la
thèse selon laquelle la Convention fait obligation aux parties contrac-
tantes de ne pas commettre de génocide se fonde sur les travaux prépa-
ratoires de la Convention et, en particulier, de son article IX. La Cour a
déjà utilisé une partie de ces travaux pour confirmer la portée juridique
de l’engagement énoncé à l’article premier (voir plus haut les para-
graphes 164 et 165), interprétation qu’elle avait déjà retenue au vu des
termes de la Convention, de son contexte et de son objet.
   176. Affirmant que la Convention, et en particulier son article IX, est
ambiguë, le défendeur soutient qu’il ressort des travaux préparatoires de
la Sixième Commission qu’il « n’était pas question de responsabilité directe
de l’Etat à raison d’actes de génocide ». Il affirme que la responsabilité de
l’Etat relevait des « dispositions principales » des articles IV à VI. La
Convention concernerait la responsabilité pénale individuelle, doublée de
la responsabilité civile incombant aux Etats de prévenir et de réprimer.
Cette thèse déniant aux parties contractantes une responsabilité plus
large est fondée sur les comptes rendus des débats de la Sixième Commis-
sion et, soutient-il, étayée par le rejet des amendements proposés par le
Royaume-Uni à ce qui allait devenir les articles IV et VI. Si le premier
amendement avait été adopté, l’article IV, qui prévoit des sanctions
contre des individus ayant commis le génocide ou l’un quelconque des
actes énumérés à l’article III, aurait été complété par une phrase supplé-
mentaire ainsi libellée : « [Les actes de génocide], lorsqu’ils seront commis
par des Etats ou des gouvernements, ou en leur nom, constitueront une
violation de la présente convention. » (A/C.6/236 et corr. 1.) Cet amen-
dement fut rejeté (Nations Unies, Documents officiels de l’Assemblée
générale, troisième session, Sixième Commission, comptes rendus analy-
tiques de la 96e séance, p. 355). Ce qui est devenu l’article VI aurait été
remplacé par une disposition conférant compétence à la Cour dans les cas
où l’acte de génocide est le fait de l’Etat ou du gouvernement lui-même, ou
d’un organe de l’Etat, ou aurait été présenté comme tel. Pour répondre
aux objections selon lesquelles cette proposition n’était pas recevable
(parce qu’équivalant à revenir sur une décision déjà prise), le Royaume-
Uni la retira en faveur d’un amendement soumis en commun avec la Bel-
gique à ce qui est devenu l’article IX (ibid., 100e séance, p. 394). Au sujet
de cet amendement commun, le délégué du Royaume-Uni reconnut que,
durant les débats, il était apparu clairement que la Commission désirait

                                                                          78

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  118

limiter ce qui est aujourd’hui l’article VI à la responsabilité des individus
(Nations Unies, Documents officiels de l’Assemblée générale, op. cit.,
100e séance, p. 430). Aux termes de l’amendement proposé par la Belgi-
que et le Royaume-Uni, l’ajout suivant aurait été apporté : « y compris les
différends relatifs à la responsabilité d’un Etat dans les actes énumérés
aux articles II et IV [selon la numérotation du projet de convention] ». Le
délégué du Royaume-Uni expliqua que la responsabilité dont il était
question était une responsabilité civile et non pas une responsabilité
pénale (ibid., 103e séance, p. 440). Une proposition tendant à supprimer
ces termes fut rejetée et la disposition adoptée (ibid., 104e séance, p. 447),
avec des modifications d’ordre stylistique du comité de rédaction.
   177. Par la suite une proposition commune de la Belgique, du Royaume-
Uni et des Etats-Unis tendant à remplacer le libellé controversé par les
mots « y compris ceux résultant de l’allégation par une Partie contrac-
tante que le crime de génocide ou l’un quelconque des autres actes énu-
mérés à l’article III a été commis dans la juridiction d’une autre Partie
contractante » fut considérée par le président de la Sixième Commission
comme une modification de fond et la Commission n’adopta pas la
motion (qui requérait une majorité des deux tiers) aux fins d’un nouvel
examen (A/C.6/305). Le président motiva ainsi sa décision qui ne fut pas
contestée :
       « L’article IX prévoit que seront soumis à la Cour internationale
    de Justice, entre autres, les différends relatifs à la responsabilité
    d’un Etat en matière de génocide ou de l’un des actes énumérés à
    l’article III, tandis que d’après l’amendement commun, il ne s’agirait
    pas de différends portant sur la responsabilité de l’Etat mais résultant
    d’une accusation aux termes de laquelle l’acte criminel a été commis
    sur le territoire d’une des Parties contractantes. » (Nations Unies,
    Documents officiels de l’Assemblée générale, première partie, troisième
    session, comptes rendus analytiques de la 131e séance, p. 690.)

A ce moment-là des délibérations de la Sixième Commission, il était clair
que seuls les individus pouvaient être tenus pour pénalement respon-
sables aux termes du projet de convention sur le génocide. Le président
considérait manifestement que l’article IX tel qu’il venait d’être modifié
prévoyait la responsabilité de l’Etat pour génocide.
   178. De l’avis de la Cour, deux points peuvent être déduits des travaux
préparatoires examinés ci-dessus. Le premier est qu’ils portaient dans une
large mesure sur des propositions allant dans le sens d’une reconnais-
sance de la responsabilité pénale des Etats ; ces propositions, toutefois, ne
furent pas adoptées. Le second est que l’amendement qui fut adopté — et
qui concernait l’article IX — porte sur la compétence en matière de res-
ponsabilité de l’Etat dans l’absolu. Par conséquent, la genèse du texte
semble corroborer la conclusion à laquelle la Cour est parvenue au para-
graphe 167 ci-dessus.
   179. Ayant examiné les divers arguments, la Cour affirme donc que les

                                                                           79

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   119

parties contractantes sont tenues en vertu de la Convention de ne pas
commettre, par l’intermédiaire de leurs organes ou de personnes ou
groupes de personnes dont le comportement leur est attribuable, le géno-
cide ni aucun des autres actes énumérés à l’article III. En conséquence,
si un organe de l’Etat ou une personne ou un groupe de personnes dont
les actes sont juridiquement attribuables à l’Etat en question commet
l’un des actes prohibés par l’article III de la Convention, la responsa-
bilité internationale de celui-ci est engagée.

                                    *   *
  5) Question de savoir si la Cour peut conclure qu’un Etat a commis
     un génocide sans qu’un individu ait préalablement été reconnu
           coupable de génocide par un tribunal compétent
   180. La Cour note que, pour que la responsabilité d’un Etat soit enga-
gée pour violation de l’obligation lui incombant de ne pas commettre de
génocide, encore doit-il avoir été démontré qu’un génocide, tel que défini
dans la Convention, a été commis. Il en va de même en ce qui concerne
l’entente en vue de commettre le génocide au sens du litt. b), la compli-
cité au sens du litt. e) de l’article III, et, ainsi qu’exposé plus loin (para-
graphe 431), l’obligation de prévenir le génocide. Le défendeur a soulevé
la question de savoir s’il est nécessaire, en droit, pour que la Cour puisse
conclure, ainsi qu’elle en a été priée, que la responsabilité d’un Etat est
engagée à raison d’un acte de génocide ou de tout autre acte visé à l’ar-
ticle III, qu’une cour ou un tribunal exerçant une compétence pénale ait
conclu à la commission d’un génocide. Selon le défendeur, la condition
sine qua non pour établir la responsabilité de l’Etat est qu’ait été préala-
blement établie, conformément aux règles du droit pénal, la responsabi-
lité d’un auteur individuel pouvant engager la responsabilité de l’Etat.
   181. Les différences entre la Cour et les juridictions appelées à juger
des personnes accusées d’infractions pénales, sur le plan de la procédure
et des pouvoirs qui leur sont conférés, ne signifient pas en elles-mêmes
que la Cour soit empêchée de conclure qu’il y a eu commission du géno-
cide ou des autres actes énumérés à l’article III. En vertu de son Statut, la
Cour est habilitée à entreprendre cette tâche, en appliquant le critère
d’établissement de la preuve qui convient s’agissant d’accusations d’une
exceptionnelle gravité (paragraphes 209-210 ci-après). Pour en venir au
libellé de la Convention elle-même, la Cour a déjà jugé que l’article IX lui
confère compétence pour conclure à la responsabilité d’un Etat si le géno-
cide ou les autres actes énumérés à l’article III sont commis par ses or-
ganes, ou par des personnes ou groupes dont les actes lui sont attribuables.
   182. Toute autre interprétation signifierait que la Convention n’aurait
prévu aucune voie de droit dans des cas que l’on n’aura aucune peine à se
figurer : celui de dirigeants d’un Etat ayant commis un génocide sur le ter-
ritoire de celui-ci et qui ne seraient pas traduits en justice parce qu’ils
continueraient, par exemple, à exercer un contrôle important sur les

                                                                            80

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  120

organes de l’Etat, notamment la police, le ministère public et les tribu-
naux et parce qu’il n’existerait pas de juridiction pénale internationale
ayant compétence pour connaître des crimes allégués ; ou celui d’un Etat
responsable qui aurait reconnu la violation. La Cour conclut donc qu’un
Etat peut voir sa responsabilité engagée en vertu de la Convention pour
génocide et complicité de génocide, sans qu’un individu ait été reconnu
coupable de ce crime ou d’un crime connexe.

                                    *   *
          6) L’éventuelle limitation territoriale des obligations
   183. Les obligations matérielles découlant de l’article premier et de
l’article III ne semblent pas être territorialement limitées. Elles s’ap-
pliquent à un Etat, où que celui-ci se trouve agir ou en mesure d’agir pour
s’acquitter des obligations en question. La portée en droit et en fait de
cette capacité est examinée, pour ce qui est de l’obligation de prévenir le
crime de génocide, dans la partie de l’arrêt consacrée à cette dernière (cf.
paragraphe 430 ci-après). Le principal critère pertinent quant à l’obliga-
tion de s’abstenir de commettre le génocide et les autres actes énumérés à
l’article III est défini par les règles relatives à l’attribution (voir para-
graphes 379 et suiv. ci-après).
   184. L’obligation d’engager des poursuites imposée par l’article VI est
en revanche expressément soumise à une limitation territoriale. Le procès
des personnes accusées de génocide doit se tenir devant les tribunaux
compétents de l’Etat sur le territoire duquel l’acte a été commis (voir
paragraphe 442 ci-après) ou devant une cour criminelle internationale
compétente (paragraphes 443 et suiv. ci-après).

                                    *   *
 7) Les allégations du demandeur au sujet d’un génocide qui aurait été
     commis en dehors de son territoire contre des non-nationaux
   185. Dans ses conclusions finales, le demandeur prie la Cour de statuer
sur des actes de génocide et d’autres actes illicites que le défendeur aurait
commis à l’encontre du groupe « non serbe » hors du territoire de la Bos-
nie-Herzégovine (ainsi que sur celui-ci). Dans la mesure où cette demande
viserait des victimes non bosniaques, elle pourrait soulever certaines
interrogations quant à l’intérêt juridique ou à la qualité pour agir du
demandeur à l’égard de telles questions et quant au caractère de jus
cogens qui s’attache aux normes pertinentes et au caractère erga omnes
que revêtent les obligations pertinentes. Pour les motifs exposés plus en
détail aux paragraphes 368 à 369 ci-dessous, la Cour n’aura toutefois pas
à examiner ces questions de droit.

                                    *   *
                                                                          81

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   121

         8) La question de l’intention de commettre le génocide

  186. La Cour relève que le génocide, tel que défini à l’article II de la
Convention, comporte à la fois des « actes » et une « intention ». Il est bien
établi que les actes suivants —
     « a) meurtre de membres du groupe ;
       b) atteinte grave à l’intégrité physique ou mentale de membres du
          groupe ;
       c) soumission intentionnelle du groupe à des conditions d’exis-
          tence devant entraîner sa destruction physique totale ou par-
          tielle ;
       d) mesures visant à entraver les naissances au sein du groupe ; et

      e) transfert forcé d’enfants du groupe à un autre groupe » —

comprennent eux-mêmes des éléments moraux. Le « meurtre » est néces-
sairement intentionnel, tout comme l’« atteinte grave à l’intégrité phy-
sique ou mentale de membres du groupe ». Dans les litt. c) et d) de l’ar-
ticle II, ces éléments moraux ressortent expressément des mots « intention-
nelle » et « visant », et implicitement aussi des termes « soumission » et
« mesures ». De même, le transfert forcé suppose des actes intentionnels,
voulus. Ces actes, selon les termes de la CDI, sont par leur nature même
des actes conscients, intentionnels ou délibérés (Commentaire relatif à
l’article 17 du projet de code des crimes contre la paix et la sécurité de
l’humanité de 1996, rapport de la CDI 1996, Annuaire de la Commission
du droit international, 1996, vol. II, deuxième partie, p. 47, par. 5).
   187. A ces éléments moraux, l’article II en ajoute un autre. Il exige que
soit établie l’« intention de détruire, en tout ou en partie, [le] groupe
[protégé]..., comme tel ». Il ne suffit pas d’établir, par exemple aux termes
du litt. a), qu’a été commis le meurtre de membres du groupe, c’est-à-dire
un homicide volontaire, illicite, contre ces personnes. Il faut aussi établir
une intention supplémentaire, laquelle est définie de manière très précise.
Elle est souvent qualifiée d’intention particulière ou spécifique, ou dolus
specialis ; dans le présent arrêt, elle sera généralement qualifiée d’« inten-
tion spécifique (dolus specialis) ». Il ne suffit pas que les membres du
groupe soient pris pour cible en raison de leur appartenance à ce groupe,
c’est-à-dire en raison de l’intention discriminatoire de l’auteur de l’acte. Il
faut en outre que les actes visés à l’article II soient accomplis dans l’inten-
tion de détruire, en tout ou en partie, le groupe comme tel. Les termes
« comme tel » soulignent cette intention de détruire le groupe protégé.
   188. La spécificité de l’intention et les critères qui la distinguent appa-
raissent clairement lorsque le génocide est replacé, comme il l’a été par la
chambre de première instance du Tribunal pénal pour l’ex-Yougoslavie
(dénommé ci-après le « TPIY » ou le « Tribunal ») en l’affaire Kupreškić et
consorts, dans le contexte d’actes criminels qui lui sont apparentés,
notamment les crimes contre l’humanité et la persécution :

                                                                            82

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  122

       « [L’]élément moral requis pour la persécution est plus strict que
    pour les crimes contre l’humanité habituels, tout en demeurant en
    deçà de celui requis pour le génocide. Dans ce contexte, la chambre
    de première instance souhaite insister sur le fait que la persécution,
    en tant que crime contre l’humanité, est une infraction qui relève du
    même genus que le génocide. Il s’agit, dans les deux cas, de crimes
    commis contre des personnes qui appartiennent à un groupe déter-
    miné et qui sont visées en raison même de cette appartenance. Ce qui
    compte dans les deux cas, c’est l’intention discriminatoire : pour atta-
    quer des personnes à cause de leurs caractéristiques ethniques, ra-
    ciales ou religieuses (ainsi que, dans le cas de la persécution, à cause
    de leurs opinions politiques). Alors que dans le cas de la persécution,
    l’intention discriminatoire peut revêtir diverses formes inhumaines et
    s’exprimer par le biais d’une multitude d’actes, dont l’assassinat,
    l’intention requise pour le génocide doit s’accompagner de celle de
    détruire, en tout ou en partie, le groupe auquel les victimes appar-
    tiennent. S’agissant de l’élément moral, on peut donc dire que le
    génocide est une forme de persécution extrême, sa forme la plus
    inhumaine. En d’autres termes, quand la persécution atteint sa forme
    extrême consistant en des actes intentionnels et délibérés destinés à
    détruire un groupe en tout ou en partie, on peut estimer qu’elle cons-
    titue un génocide. » (IT-95-16-T, jugement du 14 janvier 2000,
    par. 636.)
   189. Il convient aussi de distinguer l’intention spécifique d’autres rai-
sons ou mobiles que pourrait avoir l’auteur. Il faut prendre le plus grand
soin pour conclure, à partir des faits, à une manifestation suffisamment
claire de cette intention.

                                    *   *
                  9) Intention et « nettoyage ethnique »
   190. L’expression « nettoyage ethnique » a fréquemment été employée
pour se référer aux événements de Bosnie-Herzégovine qui font l’objet de
la présente affaire ; voir, par exemple, le paragraphe 2 de la résolution 787
(1992) du Conseil de sécurité ; le préambule de la résolution 827 (1993) et
le rapport, portant le même titre, joint en tant qu’annexe IV au rapport
final de la commission d’experts des Nations Unies (S/1994/674/Add.2)
(ci-après dénommé le « rapport de la commission d’experts »). Le préam-
bule de la résolution 47/121 fait état, pour décrire ce qui se déroulait en
Bosnie-Herzégovine, d’une « ignoble politique de « nettoyage ethnique », ...
forme de génocide ». Il serait utile à ce stade de se pencher sur la portée
juridique que peut revêtir l’expression « nettoyage ethnique ». Dans la
pratique, elle est employée, à propos d’une région ou d’une zone parti-
culière, avec le sens de « rendre une zone ethniquement homogène en uti-
lisant la force ou l’intimidation pour faire disparaître de la zone en ques-
tion des personnes appartenant à des groupes déterminés » (S/35374

                                                                          83

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    123

(1993), par. 55, rapport intérimaire de la commission d’experts). Elle
n’apparaît pas dans la convention sur le génocide ; de fait, lors de la
rédaction de la Convention, une proposition visant à inclure dans la défi-
nition les « mesures tendant à mettre les populations dans l’obligation
d’abandonner leurs foyers afin d’échapper à la menace de mauvais trai-
tements ultérieurs » fut rejetée (A/C.6/234). De telles mesures ne sauraient
constituer une forme de génocide au sens de la Convention que si elles
correspondent à l’une des catégories d’actes prohibés par l’article II de la
Convention ou relèvent de l’une de ces catégories. Ni l’intention, sous
forme d’une politique visant à rendre une zone « ethniquement homo-
gène », ni les opérations qui pourraient être menées pour mettre en œuvre
pareille politique ne peuvent, en tant que telles, être désignées par le
terme de génocide : l’intention qui caractérise le génocide vise à « détruire,
en tout ou en partie » un groupe particulier ; la déportation ou le dépla-
cement de membres appartenant à un groupe, même par la force, n’équi-
vaut pas nécessairement à la destruction dudit groupe, et une telle des-
truction ne résulte pas non plus automatiquement du déplacement forcé.
Cela ne signifie pas que les actes qui sont décrits comme étant du « net-
toyage ethnique » ne sauraient jamais constituer un génocide, s’ils sont
tels qu’ils peuvent être qualifiés, par exemple, de « [s]oumission intention-
nelle du groupe à des conditions d’existence devant entraîner sa destruc-
tion physique totale ou partielle », en violation du litt. c) de l’article II de
la Convention, sous réserve que pareille action soit menée avec l’intention
spécifique (dolus specialis) nécessaire, c’est-à-dire avec l’intention de
détruire le groupe, et non pas seulement de l’expulser de la région. Ainsi
que l’a fait observer le TPIY, s’« [i]l y a donc d’évidentes similitudes entre
une politique génocidaire et ce qui est communément appelé une poli-
tique de « nettoyage ethnique » » (Krstić, IT-98-33, chambre de première
instance, jugement du 2 août 2001, par. 562), il n’en reste pas moins
qu’« [i]l faut faire clairement le départ entre la destruction physique et la
simple dissolution d’un groupe. L’expulsion d’un groupe ou d’une partie
d’un groupe ne saurait à elle seule constituer un génocide. » (Stakić,
IT-97-24-T, chambre de première instance, jugement du 31 juillet 2003,
par. 519.) En d’autres termes, savoir si une opération particulière présen-
tée comme relevant du « nettoyage ethnique » équivaut ou non à un géno-
cide dépend de l’existence ou non des actes matériels énumérés à l’ar-
ticle II de la convention sur le génocide et de l’intention de détruire le
groupe comme tel. En réalité, dans le contexte de cette Convention,
l’expression « nettoyage ethnique » ne revêt, par elle-même, aucune portée
juridique. Cela étant, il est clair que des actes de « nettoyage ethnique »
peuvent se produire en même temps que des actes prohibés par l’article II
de la Convention, et permettre de déceler l’existence d’une intention spé-
cifique (dolus specialis) se trouvant à l’origine des actes en question.

                                     *   *


                                                                             84

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  124

                     10) Définition du groupe protégé

   191. Lorsqu’elle examine les faits qui lui ont été soumis pour étayer les
accusations d’actes de génocide, la Cour doit tenir compte de l’identité du
groupe contre lequel il peut être considéré qu’un génocide a été commis.
Elle va donc examiner maintenant l’application en l’espèce de la condi-
tion énoncée à l’article II de la convention sur le génocide selon laquelle,
pour être constitutifs de génocide, les actes prohibés doivent être « com-
mis dans l’intention de détruire, en tout ou en partie, un groupe national,
ethnique, racial ou religieux, comme tel ». Les Parties s’opposent sur cer-
tains aspects de la définition du « groupe ». Dans ses conclusions finales,
le demandeur mentionne le « groupe national, ethnique ou religieux
non serbe, notamment mais non exclusivement, sur le territoire de la Bos-
nie-Herzégovine, en particulier la population musulmane » (paragraphe 66
ci-dessus). Il adopte donc l’approche dite négative de la définition du
groupe en question. Le défendeur voit dans cette formulation deux pro-
blèmes juridiques :
       « Premièrement, le groupe visé n’est pas suffisamment défini comme
    tel, car selon l’allégation du demandeur ce groupe serait des non-
    Serbes, donc un ensemble de toutes les personnes vivant en Bosnie-
    Herzégovine à l’exception des Serbes, mais plus particulièrement la
    population musulmane qui ne représente qu’une partie de cette
    population non serbe. Deuxièmement, l’intention de détruire aurait
    visé une partie de la population non serbe, mais le demandeur ne
    spécifie pas quelle partie du groupe aurait été visée. »
En sus de ces questions de la définition négative du groupe et de ses
limites géographiques (ou de leur absence), les Parties ont également débat-
tu du choix entre l’approche subjective et l’approche objective de la défi-
nition. Elles conviennent pour l’essentiel que la jurisprudence internatio-
nale admet une approche mixte, à la fois subjective et objective. Quoi
qu’il en soit, la question ne présente pas d’importance en ce qui concerne
les faits de l’espèce et la Cour ne l’examinera pas plus avant.
   192. Quoique le demandeur ait utilisé une approche négative pour
définir le groupe protégé, il cite essentiellement et presque exclusivement
les Musulmans de Bosnie en tant que groupe visé. Le défendeur, par
exemple, fait valoir que le demandeur n’a pas mentionné les Croates dans
ses plaidoiries relatives aux violences sexuelles, à Srebrenica et à Sara-
jevo, pas plus que d’autres minorités telles que « les Juifs, les Roms et les
Yougoslaves ». Dans ses conclusions finales cependant, le demandeur s’en
tient à la définition négative du groupe, et la Cour doit par conséquent
l’examiner.
   193. La Cour rappellera tout d’abord que l’intention est essentiellement
de détruire le groupe protégé, en tout ou en partie, comme tel. Ce groupe
doit présenter des caractéristiques positives particulières — nationales, eth-
niques, raciales ou religieuses —, et non pas une absence de telles caracté-
ristiques. L’intention doit aussi concerner le groupe « comme tel ». Cela

                                                                           85

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  125

signifie que le crime doit être inspiré par l’intention de détruire un en-
semble de personnes possédant une identité collective particulière. Ce qui
importe, c’est ce que ces personnes sont, et non ce qu’elles ne sont pas.
L’étymologie du mot génocide — destruction d’un groupe — implique éga-
lement une définition positive ; Raphael Lemkin a d’ailleurs expliqué qu’il
avait forgé le terme à partir du grec genos, qui signifie race ou tribu, et du
suffixe -cide, du latin caedere, tuer (Axis Rule in Occupied Europe, 1944,
p. 79). En 1945, le terme était employé dans l’acte d’accusation contre les
grands criminels de guerre traduits devant le Tribunal de Nuremberg, dans
lequel il est indiqué que les accusés « se livrèrent au génocide délibéré et
systématique, c’est-à-dire à l’extermination de groupes raciaux et
nationaux ... afin de détruire des races ou classes déterminées de popula-
tion, et de groupes nationaux, raciaux ou religieux... » (Procès des grands
criminels de guerre devant le Tribunal militaire international, acte d’accu-
sation, documents officiels, t. 1, p. 46 et 47). Ainsi que la Cour l’explique
plus loin (paragraphe 198), la partie du groupe visée doit être suffisamment
importante pour que sa destruction ait des effets sur le groupe tout entier.
En outre, pour chacun des actes énumérés à l’article II, il faut que l’acte
prohibé soit commis à l’encontre de membres du « groupe ».
   194. Les travaux préparatoires de la Convention confirment qu’il faut
utiliser une définition positive. Le génocide — « le refus du droit à l’exis-
tence à des groupes humains entiers » — a été opposé à l’homicide — « le
refus du droit à l’existence à un individu » — par l’Assemblée générale
dans sa résolution 96 (I) de 1946, mentionnée dans le préambule de la
Convention. Les rédacteurs de la Convention se sont aussi attachés à
définir de manière positive des groupes se distinguant par des caractéris-
tiques spécifiques pour décider lesquels relèveraient de la Convention et
lesquels (les groupes politiques par exemple) seraient exclus du champ
d’application de celle-ci. La Cour s’est exprimée dans le même sens
en 1951, lorsqu’elle a déclaré que la Convention visait notamment à sau-
vegarder « l’existence même de certains groupes humains » (Réserves à la
convention pour la prévention et la répression du crime de génocide, avis
consultatif, C.I.J. Recueil 1951, p. 23). Pareille interprétation du géno-
cide suppose que le groupe soit identifié de manière positive. Le rejet des
propositions visant à faire entrer dans le champ d’application de la
Convention les groupes politiques et le génocide culturel démontre éga-
lement que les rédacteurs s’attachaient à définir de manière positive des
groupes présentant des caractéristiques spécifiques, distinctes et bien éta-
blies, voire immuables selon certains, ce qui ne saurait être le cas de
groupes définis négativement.
   195. La Cour fait observer que la chambre d’appel du TPIY est éga-
lement parvenue, dans l’affaire Stakić (IT-97-24-A, arrêt du 22 mars 2006,
par. 20-28), à la conclusion selon laquelle le groupe doit être défini de
manière positive, essentiellement pour des raisons identiques à celles
avancées par la Cour.
   196. En conséquence, la Cour conclut qu’elle doit examiner la ques-
tion en partant du principe que le groupe doit en droit être défini de

                                                                           86

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   126

manière positive et non de manière négative en tant que population « non
serbe ». Le demandeur n’a que très rarement fait mention des populations
non serbes de Bosnie-Herzégovine autres que les Musulmans — les
Croates, par exemple. La Cour examinera dès lors les faits de l’espèce en
partant du principe qu’elle pourra peut-être conclure qu’un génocide a
été commis si elle peut établir l’existence d’une intention de détruire en
tant que groupe, en tout ou en partie, les Musulmans de Bosnie.
   197. Les Parties se sont également intéressées à une question particu-
lière concernant l’incidence des critères géographiques sur une définition
positive du groupe. Il s’agit plus précisément des atrocités commises
en juillet 1995 à l’intérieur et aux alentours de la ville de Srebrenica et de
la question de savoir si, dans ces circonstances, il était satisfait au critère
de l’intention de détruire le « groupe » « en tout ou en partie », énoncé
dans la définition du génocide de l’article II. Cette question se pose en
raison d’une conclusion décisive en l’affaire Krstić. Dans cette affaire, la
chambre de première instance s’est déclarée « convaincue, en dernière
analyse, que les meurtres et les atteintes graves à l’intégrité physique ou
mentale [avaient] été perpétrés avec l’intention de tuer tous les hommes
musulmans de Bosnie présents à Srebrenica qui étaient en âge de porter
les armes » (IT-98-33, jugement du 2 août 2001, par. 546). Ces hommes
ont été systématiquement visés, qu’ils fussent civils ou militaires (ibid.).
La Cour examinera plus tard (paragraphes 278-297) les faits relatifs à
cette situation. Pour le moment, elle se penchera sur la question de savoir
comment définir le « groupe » en droit, du point de vue territorial et sous
d’autres aspects.
   198. Sur cette question de droit, la Cour relève trois points importants
s’agissant de déterminer la « partie » du « groupe » aux fins de l’article II.
En premier lieu, l’intention doit être de détruire au moins une partie subs-
tantielle du groupe en question. C’est ce qu’exige la nature même du
crime de génocide : l’objet et le but de la Convention dans son ensemble
étant de prévenir la destruction intentionnelle de groupes, la partie visée
doit être suffisamment importante pour que sa disparition ait des effets
sur le groupe tout entier. Cette condition relative au caractère substantiel
de la partie du groupe est corroborée par la jurisprudence constante du
TPIY et du Tribunal pénal international pour le Rwanda (TPIR), ainsi
que par la CDI dans son commentaire des articles du projet de code des
crimes contre la paix et la sécurité de l’humanité (voir, par exemple,
Krstić, IT-98-33-A, chambre d’appel, arrêt du 19 avril 2004, par. 8-11, et
les affaires Kayishema, Byilishema et Semanza qui y sont citées, ainsi
que l’Annuaire de la CDI, 1996, vol. II, deuxième partie, p. 45, par. 8 du
commentaire de l’article 17).
   199. Deuxièmement, la Cour relève qu’il est largement admis qu’il
peut être conclu au génocide lorsque l’intention est de détruire le groupe
au sein d’une zone géographique précise. Pour reprendre les termes de la
CDI, l’intention « ne doit pas nécessairement être l’anéantissement com-
plet du groupe, dans le monde entier » (ibid.). La zone dans laquelle
l’auteur du crime exerce son activité et son contrôle doit être prise en

                                                                            87

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     127

considération. Comme la chambre d’appel du TPIY l’a dit et comme le
défendeur le reconnaît d’ailleurs, les possibilités qui s’offrent aux crimi-
nels constituent un élément important (Krstić, IT-98-33-A, arrêt du
19 avril 2004, par. 13). Ce critère des possibilités doit toutefois être appré-
cié au regard du premier facteur, essentiel, à savoir celui du caractère
substantiel. Il se peut que les possibilités s’offrant au criminel allégué
soient si limitées qu’il ne soit pas satisfait à ce critère. La Cour relève que
la chambre de première instance du TPIY a d’ailleurs souligné la néces-
sité de faire montre de prudence pour éviter que cette approche ne déna-
ture la définition du génocide (Stakić, IT-97-24-T, jugement du
31 juillet 2003, par. 523). Sans contester ce critère, le défendeur soutient
néanmoins que la limitation en question plaide contre l’existence de
l’intention spécifique (dolus specialis) au niveau national, celui de l’Etat,
par opposition au niveau local — argument qui, selon la Cour, se rap-
porte à l’attribution et non à la condition que soit visé un « groupe ».
   200. Un troisième critère proposé est d’ordre qualitatif et non quanti-
tatif. Dans l’affaire Krstić, la chambre d’appel l’a énoncé en ces termes
soigneusement pesés :
        « Le nombre de personnes visées doit être considéré dans l’absolu
     mais aussi par rapport à la taille du groupe dans son ensemble. Il
     peut être utile de tenir compte non seulement de l’importance numé-
     rique de la fraction du groupe visée, mais aussi de sa place au sein du
     groupe tout entier. Si une portion donnée du groupe est représenta-
     tive de l’ensemble du groupe, ou essentielle à sa survie, on peut en
     conclure qu’elle est substantielle au sens de l’article 4 du Statut [qui
     est calqué sur l’article II de la Convention]. » (IT-98-33-A, arrêt du
     19 avril 2004, par. 12, note de bas de page omise.)
Pour établir s’il est satisfait à la condition relative au « groupe », le critère
du caractère substantiel ne suffit pas toujours, bien qu’il soit un point de
départ essentiel. Il s’ensuit, de l’avis de la Cour, que l’approche qualita-
tive n’est pas suffisante. La chambre d’appel dans l’affaire Krstić a
exprimé la même idée.
   201. La liste de critères donnée ci-dessus n’est pas limitative, mais,
comme il vient d’être indiqué, le critère du caractère substantiel est déter-
minant. Ce sont essentiellement les critères que la chambre d’appel a
exposés dans l’affaire Krstić, bien que la Cour donne priorité au premier.
La décision dépendra beaucoup de la manière dont le juge appréciera ces
critères ainsi que tous les autres facteurs pertinents dans chaque espèce.

                                     * * *
      V. QUESTIONS RELATIVES À LA PREUVE : CHARGE DE LA PREUVE,
       CRITÈRE D’ÉTABLISSEMENT DE LA PREUVE, MODES DE PREUVE


   202. Passant à l’examen des faits du différend, la Cour doit garder à
l’esprit que de nombreuses allégations de fait présentées par le demandeur

                                                                              88

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    128

sont contestées par le défendeur, bien que les points de vue des Parties sur
certaines questions se soient rapprochés au cours de l’instance. Les diver-
gences portent sur certains aspects des faits, tels que le nombre de viols
commis par des Serbes sur des Musulmans de Bosnie ou les relations quo-
tidiennes entre les autorités de Belgrade et celles de Pale, ainsi que sur les
déductions qu’il convient de tirer ou l’appréciation qu’il convient de faire
des faits — par exemple en ce qui concerne l’existence ou l’absence de
l’intention spécifique (dolus specialis) requise, ou l’imputabilité au défen-
deur des actes des organes de la Republika Srpska et de divers groupes
paramilitaires. Par ailleurs, les allégations couvrent un large éventail
d’activités, menées dans un vaste secteur et sur une longue période, et
ayant touché un nombre important de communautés et d’individus. Elles
ont déjà fait l’objet de maints comptes rendus, officiels ou non, de la part
de nombre de personnes et d’organes. Les Parties se sont très largement
appuyées sur ces comptes rendus dans leurs écritures et plaidoiries.
   203. Aussi, avant de se livrer à un examen des faits allégués sur les-
quels repose la demande formée en la présente affaire, la Cour se pen-
chera-t-elle successivement, dans cette partie de l’arrêt, sur la charge de la
preuve, le critère d’établissement de la preuve et les modes de preuve.
   204. En ce qui concerne la charge de la preuve, il est constant que le
demandeur est tenu d’étayer ses arguments, et qu’une partie qui avance un
fait est tenue de l’établir ; ainsi qu’exposé par la Cour en l’affaire des Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), « c’est ... au plaideur qui cherche à établir un
fait qu’incombe la charge de la preuve » (compétence et recevabilité, arrêt,
C.I.J. Recueil 1984, p. 437, par. 101). Si cette approche est généralement
acceptée par le demandeur, celui-ci soutient que la charge de la preuve
devrait, à certains égards, être renversée, notamment en ce qui concerne
l’imputabilité au défendeur d’actes de génocide allégués, compte tenu du
refus de celui-ci de produire le texte intégral de certains documents.
   205. Le problème concerne, spécifiquement, les sections des docu-
ments du Conseil suprême de la défense du défendeur qui avaient été
noircies de manière à les rendre illisibles. Selon le coagent du défendeur,
ces documents avaient été classés par décision du Conseil suprême comme
secret militaire, et par décision confidentielle du Conseil des ministres de
Serbie-et-Monténégro comme documents dont la divulgation porterait
atteinte à des intérêts de sécurité nationale. Le demandeur soutient que la
Cour devrait tirer ses propres conclusions du refus du défendeur de pro-
duire des copies du texte intégral des documents. Il renvoie au pouvoir
qu’a la Cour, déjà invoqué par lui (paragraphe 44 ci-dessus), de deman-
der la production de documents en vertu de l’article 49 du Statut, lequel
dispose qu’« [e]n cas de refus, [la Cour] en prend acte ». Au cours du
second tour de plaidoiries, l’agent adjoint du demandeur a soutenu que

     « la Serbie-et-Monténégro ne devrait pas être autorisée à nous
     répondre lorsque nous citons les documents expurgés si elle ne com-
     munique pas en même temps au demandeur et à la Cour le texte com-

                                                                             89

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    129

     plet et non expurgé de tous les rapports sténographiques et de tous
     les comptes rendus du CSD. Sinon, la Serbie-et-Monténégro aurait un
     avantage considérable sur la Bosnie-Herzégovine en ce qui concerne
     ces documents sur lesquels, apparemment, et certainement aux yeux
     du défendeur, toute cette affaire peut se jouer. Nous demandons
     expressément à la Cour de donner au défendeur les instructions cor-
     respondantes. » (Les italiques sont dans l’original.)

   206. A cet égard, la Cour relève que le demandeur dispose d’abondants
documents et autres éléments de preuve provenant notamment des dossiers
facilement accessibles du TPIY. Il y a eu très largement recours. Dans le
mois qui a précédé les audiences, il a soumis une série de documents dont
il y a lieu de penser qu’ils avaient été soigneusement choisis parmi les très
nombreux documents émanant du TPIY. Le demandeur a appelé à la
barre le général Dannatt, lequel, se fondant sur un certain nombre de ces
documents, a témoigné sur les relations entre les autorités de la République
fédérative de Yougoslavie et celles de la Republika Srpska ainsi que sur la
question du contrôle et du commandement. Bien que la Cour n’ait fait
droit à aucune de ses demandes tendant à l’obtention de copies non occul-
tées des documents, elle n’a pas manqué de noter l’argument du deman-
deur selon lequel elle était libre d’en tirer ses propres conclusions.
   207. Sur un dernier point ayant trait à la charge de la preuve, le
demandeur soutient que la Cour devrait tirer des déductions, notamment
au sujet de l’intention spécifique (dolus specialis), à partir de faits établis,
c’est-à-dire de ce qu’il présente comme « un ensemble organisé d’actes »
qui « parlent d’eux-mêmes ». La Cour examinera cette question plus loin
dans l’arrêt (voir paragraphes 370-376 ci-après).
   208. Les Parties n’ont pas non plus le même point de vue concernant
la deuxième question, à savoir le critère d’établissement de la preuve. Le
demandeur, soulignant qu’il ne s’agit pas d’une affaire relevant du droit
pénal, affirme que le critère applicable est celui de la preuve prépondé-
rante ou de l’hypothèse la plus vraisemblable, dans la mesure où ses allé-
gations portent sur des violations d’obligations conventionnelles. Le
défendeur estime pour sa part que l’instance dont la Cour est saisie
« porte sur les questions les plus graves qui soient en matière de respon-
sabilité des Etats et ... une accusation d’une gravité aussi exceptionnelle
formulée contre un Etat exige un degré de certitude approprié. La preuve
ne doit laisser place à aucun doute raisonnable. »
   209. La Cour a admis de longue date que les allégations formulées
contre un Etat qui comprennent des accusations d’une exceptionnelle
gravité doivent être prouvées par des éléments ayant pleine force
probante (cf. Détroit de Corfou (Royaume-Uni c. Albanie), arrêt,
C.I.J. Recueil 1949, p. 17). La Cour doit être pleinement convaincue
qu’ont été clairement avérées les allégations formulées au cours de l’ins-
tance selon lesquelles le crime de génocide ou les autres actes énumérés à
l’article III ont été commis. Le même critère s’applique à la preuve de
l’attribution de tels actes.

                                                                             90

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  130

   210. En ce qui concerne l’affirmation du demandeur selon laquelle le
défendeur a violé les engagements qu’il avait pris de prévenir le génocide
ainsi que de punir et d’extrader les personnes accusées de ce crime, la
Cour exige qu’elle soit prouvée avec un degré élevé de certitude, à la
mesure de sa gravité.
   211. La Cour en vient maintenant à la troisième question — les modes
de preuve. Les Parties lui ont présenté une grande quantité de documents
divers, provenant de sources différentes. Ils comprenaient des rapports,
des résolutions et des conclusions de divers organes des Nations Unies,
dont le Secrétaire général, l’Assemblée générale, le Conseil de sécurité et
sa commission d’experts, ainsi que la Commission des droits de l’homme,
la Sous-Commission de la lutte contre les mesures discriminatoires et de
la protection des minorités, et le rapporteur spécial des droits de l’homme
en ex-Yougoslavie ; des documents émanant d’autres organisations inter-
gouvernementales, telles que la Conférence sur la sécurité et la coopéra-
tion en Europe ; des documents, éléments de preuve et décisions du
TPIY ; des publications de gouvernements ; des documents émanant
d’organisations non gouvernementales ; des comptes rendus et des articles
diffusés par les médias, ainsi que des livres. Les Parties ont aussi appelé à
la barre des témoins, experts et témoins-experts (paragraphes 57-58 plus
haut).
   212. La Cour doit déterminer elle-même les faits qui sont pertinents au
regard des règles de droit que, selon le demandeur, le défendeur aurait
transgressées. Cette affaire présente toutefois une caractéristique peu
ordinaire. Un grand nombre des allégations présentées à la Cour ont déjà
fait l’objet d’instances devant le TPIY et de décisions rendues par ce der-
nier. La Cour examinera plus loin dans cette section de l’arrêt l’impor-
tance à leur attribuer.
   213. Le jugement qu’elle portera quant au poids à accorder à un élé-
ment de preuve particulier pourra amener la Cour à rejeter cet élément
comme sujet à caution, ou à lui reconnaître force probante, ainsi qu’il
ressort, par exemple, de la pratique suivie dans l’affaire relative au Per-
sonnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis
d’Amérique c. Iran) (arrêt, C.I.J. Recueil 1980, p. 9-10, par. 11-13), dans
celle des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique) (fond, arrêt, C.I.J. Recueil
1986, p. 39-41, par. 59-73) et dans celle des Activités armées sur le terri-
toire du Congo (République démocratique du Congo c. Ouganda) (arrêt,
C.I.J. Recueil 2005, p. 200-201, par. 57-61). Dans la toute dernière
affaire, la Cour a indiqué ceci :

       « La Cour traitera avec prudence les éléments de preuve spéciale-
    ment établis aux fins de l’affaire ainsi que ceux provenant d’une
    source unique. Elle leur préférera des informations fournies à
    l’époque des événements par des personnes ayant eu de ceux-ci une
    connaissance directe. Elle prêtera une attention toute particulière
    aux éléments de preuve dignes de foi attestant de faits ou de com-

                                                                          91

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 131

    portements défavorables à l’Etat que représente celui dont émanent
    lesdits éléments (Activités militaires et paramilitaires au Nicaragua
    et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
    C.I.J. Recueil 1986, p. 41, par. 64). La Cour accordera également du
    poids à des éléments de preuve dont l’exactitude n’a pas, même
    avant le présent différend, été contestée par des sources impartiales.
    La Cour relève par ailleurs qu’une attention particulière mérite
    d’être prêtée aux éléments de preuve obtenus par l’audition d’indivi-
    dus directement concernés et soumis à un contre-interrogatoire par
    des juges rompus à l’examen et à l’appréciation de grandes quantités
    d’informations factuelles, parfois de nature technique. Elle tiendra
    donc compte comme il convient du rapport de la commission Porter,
    qui a suivi cette méthodologie. Elle relève encore que la crédibilité de
    ce rapport, qui a été reconnue par les deux Parties, n’a, depuis sa
    publication, jamais été contestée. » (Activités armées sur le territoire
    du Congo (République démocratique du Congo c. Ouganda), arrêt,
    C.I.J. Recueil 2005, p. 35, par. 61. Voir également les para-
    graphes 78-79, 114 et 237-242.)

   214. Ces termes s’appliquent aussi aux méthodes d’établissement des
faits par le TPIY, en tant qu’« éléments de preuve obtenus par l’audition
d’individus directement concernés », soumis à un contre-interrogatoire,
dont la crédibilité n’a pas ultérieurement été contestée. Les Parties ont
renvoyé la Cour à l’abondante documentation issue des procédures du
Tribunal — actes d’accusation du procureur, décisions interlocutoires
prises par les juges et les chambres de première instance, éléments de
preuve écrits et oraux, décisions des chambres de première instance sur la
culpabilité ou l’innocence de l’accusé, jugements portant condamnation
rendus à la suite d’un accord sur le plaidoyer et décisions de la chambre
d’appel.
   215. A la fin de la procédure orale, les Parties étaient parvenues à un
large accord sur l’importance à attacher aux documents du TPIY. Le
demandeur n’a cessé d’y accorder une grande valeur. Au stade de la pro-
cédure écrite, le défendeur avait contesté la fiabilité des conclusions du
Tribunal, de même que la pertinence du cadre juridique dans lequel le
Tribunal se prononce et de ses procédures, ainsi que sa neutralité. Au
stade de la procédure orale, il avait considérablement modifié sa position.
Suivant les termes employés par son agent, le défendeur lui-même faisait
désormais fond sur la jurisprudence du Tribunal et avait effectivement
pris ses distances par rapport aux opinions concernant le Tribunal qu’il
avait exposées dans sa duplique. L’agent a toutefois pris soin de faire la
distinction entre différentes catégories de documents :

      « [N]ous ne considérons pas que tous les matériaux du Tribunal
    pour l’ex-Yougoslavie revêtent la même pertinence et aient la même
    valeur probante. Nous nous appuyons premièrement sur les arrêts et
    jugements du Tribunal, vu qu’uniquement les jugements peuvent

                                                                         92

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  132

    être considérés comme établissant de manière crédible les faits concer-
    nant les crimes perpétrés. »
Il a poursuivi en faisant observer que, sauf en ce qui concernait Srebre-
nica, le Tribunal n’avait à ce jour conclu au génocide dans aucune des
situations invoquées par le demandeur. Il a également attiré l’attention
sur les critiques déjà formulées par le conseil du défendeur à l’égard du
jugement par lequel le général Krstić avait été reconnu coupable de com-
plicité (« aiding and abetting ») de génocide à Srebrenica.
   216. Plusieurs décisions, correspondant aux diverses étapes de la pro-
cédure du TPIY, ont été portées à l’attention de la Cour :
1) décisions, prises par le procureur, d’inclure ou non certains chefs dans
   un acte d’accusation ;
2) décisions, prises par un juge après examen de l’acte d’accusation, de
   confirmer celui-ci et d’émettre ou non un mandat d’arrêt ;
3) en cas d’inexécution de ce mandat d’arrêt, décision prise par une
   chambre de première instance (composée de trois juges), de délivrer
   un mandat d’arrêt international, sous réserve que la chambre ait été
   convaincue qu’il existe des motifs raisonnables de croire que l’accusé a
   commis les crimes ou l’un des crimes qui lui sont reprochés ;
4) décisions, prises par une chambre de première instance, concernant la
   demande d’acquittement déposée par un accusé à l’issue de la présen-
   tation des moyens de l’accusation ;
5) jugements rendus par une chambre de première instance à l’issue d’un
   procès ;
6) jugements portant condamnation rendus par une chambre de pre-
   mière instance à la suite d’un plaidoyer de culpabilité.
Certaines décisions de la chambre d’appel ont aussi été portées à l’atten-
tion de la Cour.
   217. La Cour examinera ces étapes les unes après les autres. Le deman-
deur a accordé un certain poids aux actes d’accusation établis par le pro-
cureur. Toutefois, les allégations qui y sont formulées par le procureur ne
sont rien de plus que les allégations d’une partie. Elles doivent encore être
examinées dans le cadre des différentes étapes indiquées ci-dessus. Le
procureur peut décider de retirer les accusations de génocide et celles-ci
peuvent également être écartées au procès. Dès lors, l’on ne saurait, en
règle générale, accorder de poids au fait que tel ou tel chef figure dans un
acte d’accusation. Ce qui, en revanche, peut être important, c’est la déci-
sion prise par le procureur, d’emblée ou par modification de l’acte
d’accusation, de ne pas inclure ou de retirer le chef de génocide.
   218. La deuxième et la troisième étapes, qui ont trait à la confirmation
de l’acte d’accusation aux mandats d’arrêt et aux chefs d’accusation, sont
de la responsabilité des juges (un seul dans la deuxième étape et trois dans
la troisième) et non de celle du procureur, et des témoins peuvent aussi
être cités dans la troisième étape, mais l’accusé ne participe généralement
pas à celle-ci. En outre, les motifs de la décision sont, en ce qui concerne

                                                                          93

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     133

la deuxième étape, tirés du fait qu’au vu des présomptions, il y a lieu
d’engager des poursuites, et en ce qui concerne la troisième, du fait qu’il
existe des éléments permettant de soutenir raisonnablement que l’accusé
a commis les crimes qui lui sont reprochés.
   219. L’accusé joue un rôle, en revanche, lors de la quatrième étape
— celle des demandes d’acquittement que forme la défense à la fin de la
présentation des moyens à charge et après avoir eu la possibilité de sou-
mettre à contre-interrogatoire les témoins de l’accusation, en faisant valoir
qu’« il n’y a pas d’éléments de preuve susceptible[s] de justifier une condam-
nation ». Dans cette étape, le critère n’est pas que la chambre jugeant les
faits soit convaincue au-delà de tout doute raisonnable au vu des moyens à
charge (si ceux-ci sont admis), mais qu’elle puisse l’être (Jelisić, IT-95-10-A,
chambre d’appel, arrêt du 5 juillet 2001, par. 37). Une affaire invoquée par
le demandeur fait ressortir l’importance, aux fins de la présente espèce, de la
moindre rigueur du critère. La chambre de première instance, en août 2005,
dans l’affaire Krajišnik, a rejeté la demande de non-lieu présentée par la
défense au nom de l’accusé, lequel devait répondre du crime de génocide et
d’autres crimes (IT-00-39-T, compte rendu d’audiences du 19 août 2005,
p. 17112-17132). A l’issue d’un procès, l’accusé fut toutefois déclaré non
coupable des crimes de génocide et de complicité de génocide. L’actus reus
du génocide était bien établi, mais l’intention spécifique (dolus specialis) ne
l’était pas (chambre de première instance, jugement du 27 septembre 2006,
par. 867-869). Le juge ou la chambre ne formulant de conclusion définitive
dans aucune des quatre étapes susmentionnées, la Cour n’estime pas pou-
voir accorder de poids à ces décisions. Cela ne satisferait pas au critère
d’établissement de la preuve requis par la Cour en l’espèce.
   220. Il faut distinguer les procédures correspondant à ces premières
étapes de celles par lesquelles la chambre de première instance rend, lors
de la cinquième étape, son jugement à l’issue d’un procès. Les procédures
par lesquelles le Tribunal parvient à ses conclusions finales sont rigou-
reuses. Les accusés sont présumés innocents jusqu’à ce que leur culpabilité
soit établie au-delà de tout doute raisonnable. Ils ont droit au moins à des
garanties minimales déterminées (tirées du Pacte international relatif aux
droits civils et politiques), parmi lesquelles le droit de se faire assister par
un conseil, de contre-interroger les témoins à charge, d’obtenir que les
témoins à décharge soient interrogés et de ne pas être forcés de témoigner
contre eux-mêmes ou de s’avouer coupables. Le Tribunal dispose des pou-
voirs nécessaires pour exiger des Etats Membres des Nations Unies qu’ils
coopèrent avec lui, en ce qui concerne, notamment, la réunion des témoi-
gnages et la production des preuves. L’accusé reçoit communication,
préalablement à l’ouverture du procès, de nombreux éléments, parmi les-
quels les pièces réunies par l’accusation à l’appui de l’acte d’accusation,
les dépositions pertinentes de témoins et le mémoire préalable du procu-
reur dans lequel les éléments de preuve à charge sont résumés. Le procu-
reur doit également communiquer à la défense tous les éléments de
preuve de nature à disculper l’accusé et mettre à sa disposition, sous
forme électronique, l’ensemble des documents pertinents qu’il détient.

                                                                              94

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    134

   221. Dans la pratique, qui s’étend maintenant sur plus de dix ans, les
procès, dont beaucoup sont engagés à l’encontre de personnalités mili-
taires ou politiques pour des crimes qui auraient été commis sur de longues
périodes, et qui comportent des allégations complexes, durent générale-
ment des mois, voire des années, et peuvent entraîner l’examen de milliers
de documents et l’audition de nombreux témoins. La chambre de pre-
mière instance peut admettre tout élément de preuve pertinent ayant
valeur probante. La chambre doit motiver sa décision par écrit et les
juges peuvent y joindre des opinions individuelles et dissidentes.
   222. Chaque partie a le droit de faire appel du jugement de la chambre
de première instance devant la chambre d’appel en invoquant une erreur
sur un point de droit invalidant la décision ou une erreur de fait ayant
entraîné un déni de justice. La chambre d’appel, composée de cinq juges,
ne réexamine pas les éléments de preuve, mais elle a le pouvoir d’examiner
un nouvel élément si elle estime qu’il ne pouvait pas être obtenu au moment
du procès, qu’il est pertinent et crédible et qu’il aurait pu constituer un élé-
ment décisif dans le procès. Elle doit aussi motiver sa décision par écrit et
les juges peuvent y joindre des opinions individuelles ou dissidentes.
   223. Au vu de ce qui précède, la Cour conclut qu’elle doit en principe
admettre comme hautement convaincantes les conclusions de fait perti-
nentes auxquelles est parvenu le Tribunal en première instance, à moins,
évidemment, qu’elles n’aient été infirmées en appel. Pour les mêmes rai-
sons, il convient également de donner dûment poids à toute appréciation
du Tribunal fondée sur les faits ainsi établis, concernant par exemple
l’existence de l’intention requise.
   224. Il reste à examiner la sixième étape, celle des jugements portant
condamnation à la suite d’un plaidoyer de culpabilité. Cette procédure com-
prend un exposé des faits admis et un jugement portant condamnation.
Nonobstant le plaidoyer de culpabilité, la chambre de première instance
doit être convaincue que le crime et la participation de l’accusé sont établis
par des faits suffisants. Elle doit également être convaincue que le plaidoyer
de culpabilité a été fait délibérément, en connaissance de cause et de manière
non équivoque. En conséquence, la Cour pourra, le cas échéant, accorder un
certain poids à l’exposé des faits et au jugement portant condamnation.

                                       *
   225. La Cour formulera maintenant des observations générales concer-
nant d’autres éléments de preuve qui lui ont été présentés. Certains de ces
éléments ont été produits aux fins de prouver que des propos déterminés
avaient effectivement été tenus et qu’il était donc possible d’en invoquer
le contenu. Dans de nombreux cas, ce n’est pas l’authenticité ou la véra-
cité du document qui est en cause, mais la valeur à lui accorder. Il en va
ainsi souvent des documents officiels, tels que les comptes rendus d’or-
ganes parlementaires ou les états budgétaires et financiers. C’est aussi le
cas des déclarations enregistrées à l’époque sur support vidéo ou audio,
ou encore des éléments de preuve enregistrés par le TPIY.

                                                                             95

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  135

   226. Dans certains cas, le contenu de ces propos représente ce que
l’auteur sait lui-même du fait devant être déterminé ou évalué. Dans
d’autres cas, il peut refléter l’opinion ou l’appréciation à posteriori du
narrateur quant aux événements ; parfois, il peut ne pas être fondé sur un
témoignage direct, mais sur des ouï-dire. En fait, si les Parties n’ont que
rarement été en désaccord sur l’authenticité des preuves, elles se sont en
revanche opposées sur la question de savoir si celles-ci étaient présentées
de manière fidèle (arguant par exemple que les passages cités étaient sor-
tis de leur contexte) et quel poids ou valeur leur accorder.
   227. La Cour a également été priée de se reporter à un certain nombre
de rapports émanant d’organes officiels ou indépendants relatant certains
faits pertinents. Leur valeur dépend, entre autres, 1) de la source de l’élé-
ment de preuve (par exemple, la source est-elle partiale ou neutre ?), 2) de
la manière dont il a été obtenu (par exemple, est-il tiré d’un rapport de
presse anonyme ou résulte-t-il d’une procédure judiciaire ou quasi judi-
ciaire minutieuse ?) et 3) de sa nature ou de son caractère (s’agit-il de
déclarations contraires aux intérêts de leurs auteurs, de faits admis ou
incontestés ?).
   228. Constitue un exemple particulier le rapport exhaustif intitulé « La
chute de Srebrenica », que le Secrétaire général de l’Organisation des
Nations Unies a présenté en novembre 1999 à l’Assemblée générale
(Nations Unies, doc. A/54/549). Etabli à la demande de celle-ci, le rap-
port portait sur les événements survenus depuis la création de la zone de
sécurité par le Conseil de sécurité, le 16 avril 1993 (résolution 819 (1993)
du Conseil de sécurité) jusqu’à l’endossement par celui-ci, le 15 décembre
1995, des accords de Dayton. Les Etats Membres et les autres parties
concernées avaient été exhortés à fournir toute information pertinente.
Le Secrétaire général était fort bien placé pour établir un rapport exhaus-
tif, quelques années après les événements, ainsi qu’il ressort notamment
de cette description de sa méthode de travail :

       « Le présent rapport a été établi grâce aux archives des organismes
    des Nations Unies ainsi qu’aux entretiens avec des personnes qui, à
    des titres divers, ont participé aux événements en cause ou en avaient
    une connaissance approfondie. Pour pouvoir faire mieux comprendre
    ce qui s’est passé, j’ai décidé, à titre exceptionnel, de divulguer
    des informations figurant dans les dossiers confidentiels de l’Organi-
    sation des Nations Unies. Par ailleurs, je tiens à remercier les Etats
    Membres, les organisations et les personnes qui ont communiqué des
    informations pour l’établissement du texte. On trouvera à l’annexe 1
    une liste des personnes avec lesquelles des entretiens ont eu lieu. Bien
    que cette liste soit assez longue, des considérations de temps et
    d’argent, entre autres, ne nous ont pas permis de nous entretenir
    avec de nombreuses autres personnes qui auraient été en mesure
    d’éclaircir d’importants aspects de la question. Dans la plupart des
    cas, les entretiens ont été menés sous le couvert de l’anonymat afin
    d’encourager la plus grande franchise possible. J’ai également fait

                                                                          96

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 136

    droit à la demande des personnes qui ont communiqué des infor-
    mations à condition de ne pas être identifiées. » (Nations Unies,
    doc. A/54/549, par. 8.)
   229. Le chapitre intitulé « La chute de Srebrenica : 6-11 juillet 1995 »
est précédé de la note suivante :
       « A ce jour, l’ONU n’a pas encore rendu publics tous les détails de
    l’offensive de Srebrenica qui s’est déroulée du 6 au 11 juillet 1995. Le
    compte rendu qui suit a été reconstitué essentiellement à partir des
    rapports de l’époque établis par le bataillon néerlandais et les obser-
    vateurs militaires des Nations Unies. Ces rapports ont été complétés
    par des informations contenues dans le rapport de fin de mission du
    bataillon néerlandais présenté par les Pays-Bas, daté d’octobre 1995,
    ainsi que par des renseignements de sources bosniennes, serbes de
    Bosnie et internationales. Il fallait examiner de manière indépen-
    dante les données contenues dans les diverses sources secondaires
    publiées au cours des quatre dernières années et corroborer les don-
    nées du rapport de fin de mission des Pays-Bas. Pour ce faire, des
    entretiens ont été organisés au cours de la rédaction du présent rap-
    port avec plusieurs des acteurs qui se trouvaient à Srebrenica à
    l’époque ou qui participaient à la prise des décisions aux échelons
    supérieurs de la hiérarchie de l’ONU. » (A/54/549, chap. VII, p. 61.)
La note introductive du chapitre suivant, « Conséquences de la chute de
Srebrenica : période du 12 au 20 juillet 1995 », présente les sources de la
manière suivante :
       « Dans la section suivante, on essaie de décrire, dans un récit cohé-
    rent, comment des milliers d’hommes et de jeunes garçons ont été
    sommairement exécutés et enterrés dans des charniers dans l’espace de
    quelques jours, tandis que la communauté internationale tentait de
    négocier un droit d’accès. On y indique que des éléments de preuve
    ont été progressivement découverts sur les atrocités commises, mais
    trop tardivement pour empêcher la tragédie qui se déroulait. En 1995,
    les détails de cette tragédie ont été relatés au coup par coup par des
    personnes qui avaient survécu aux exécutions massives et qui com-
    mençaient à faire le récit des horreurs dont elles avaient été témoins ;
    des photos prises par satellite ont corroboré ultérieurement ces récits.
       Le premier document officiel de l’Organisation des Nations Unies
    qui évoquait la possibilité d’exécutions massives était le rapport du
    rapporteur spécial de la Commission des droits de l’homme en date du
    22 août 1995 (E/CN.4/1996/9). Il a été suivi des rapports datés du
    30 août (S/1995/755) et du 27 novembre 1995 (S/1995/988), que le
    Secrétaire général a soumis au Conseil de sécurité en application de la
    résolution 1010 (1995). Ces rapports contenaient des renseignements
    recueillis auprès d’organisations gouvernementales ou non gouverne-
    mentales et reprenaient des informations publiées dans la presse inter-
    nationale et dans la presse locale. Cependant, à la fin de 1995, le Tri-

                                                                         97

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    137

     bunal international pour l’ex-Yougoslavie n’avait pas encore obtenu
     l’autorisation d’accéder à la zone pour corroborer les allégations fai-
     sant état d’exécutions massives avec des preuves médico-légales.
        C’est en janvier 1996 que le Tribunal a été autorisé pour la première
     fois à se rendre sur les lieux des crimes. Une description détaillée de ses
     constatations a été publiée en juillet 1996 lors des dépositions faites
     conformément à l’article 60 du règlement de procédure du Tribunal,
     dans l’action engagée contre Ratko Mladić et Radovan Karadžić.
     Depuis cette date et jusqu’à ce jour, le Tribunal a pu mener des enquêtes
     plus poussées dans les zones où les exécutions auraient eu lieu et sur
     les sites primaires et secondaires où des charniers auraient été repérés.
     Sur la base des données scientifiques recueillies lors de ces enquêtes, le
     Tribunal a pu corroborer de nombreux témoignages fournis par les sur-
     vivants des massacres. Le 30 octobre 1998, il a inculpé Radislav Krstić,
     commandant du corps Drina de l’armée des Serbes de Bosnie, pour son
     rôle présumé dans ces massacres. L’acte d’accusation donne un résumé
     succinct des informations obtenues à ce jour sur les lieux où les exécu-
     tions massives ont été commises et les dates auxquelles elles ont eu lieu.
        Les sources d’information susmentionnées, conjuguées à certains
     renseignements complémentaires à caractère confidentiel qui ont été
     recueillis lors de l’établissement du présent rapport, constituent la
     base du compte rendu présenté ci-dessous. Les sources ont été déli-
     bérément occultées lorsque leur divulgation risque d’avoir des consé-
     quences fâcheuses pour la poursuite des travaux du Tribunal. »
     (A/54/549, chap. VIII, p. 78.)
  230. Le soin avec lequel ce rapport a été établi, la diversité de ses
sources et l’indépendance des personnes chargées de son élaboration lui
confèrent une autorité considérable. Comme on le verra dans la suite
de l’arrêt, il a été extrêmement utile à la Cour.

                                    * * *
      VI. LES FAITS INVOQUÉS PAR LE DEMANDEUR EN RAPPORT AVEC
                             L’ARTICLE II

                               1) Le contexte
   231. En l’espèce, la Cour est saisie d’un différend opposant deux Etats
souverains, l’un et l’autre situés sur une partie du territoire de l’ancien Etat
connu sous le nom de République populaire fédérative (ou République
fédérative socialiste) de Yougoslavie, au sujet de l’application et de l’exécu-
tion d’une convention internationale à laquelle ils sont parties, la conven-
tion pour la prévention et la répression du crime de génocide. La Cour a
pour tâche d’examiner les demandes d’ordre juridique et les allégations fac-
tuelles formulées par la Bosnie-Herzégovine à l’encontre de la Serbie-et-
Monténégro ; la demande reconventionnelle soulevée au début de l’instance
par la Serbie-et-Monténégro contre la Bosnie-Herzégovine a été retirée.

                                                                             98

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  138

   232. A la suite du décès du président Tito, le 4 mai 1980, une prési-
dence tournante fut instituée en application des dispositions de la Cons-
titution de la RFSY de 1974. Après une crise économique longue de près
de dix ans, et dans un contexte de montée du nationalisme au sein des
républiques et d’aggravation des tensions entre les divers groupes eth-
niques et groupes nationaux, la RFSY commença à se désintégrer. Le
25 juin 1991, la Slovénie et la Croatie déclarèrent leur indépendance, sui-
vies par la Macédoine le 17 septembre 1991. (La Slovénie et la Macédoine
ne sont pas concernées par la présente instance ; la Croatie a introduit
une instance distincte contre la Serbie-et-Monténégro, qui demeure ins-
crite au rôle général de la Cour.) D’après le dernier recensement en date
(celui du 31 mars 1991), les habitants étaient, à la veille de la guerre en
Bosnie-Herzégovine, quelque 44 % à se déclarer Musulmans, 31 % Serbes
et 17 % Croates (Krajišnik, IT-00-39-T et 40-T, chambre de première ins-
tance, jugement du 27 septembre 2006, par. 15).
   233. Par une résolution sur la « souveraineté » adoptée le 14 octobre
1991, le Parlement de Bosnie-Herzégovine déclara l’indépendance de la
République. La validité de cette résolution fut contestée à l’époque par la
communauté serbe de Bosnie-Herzégovine (avis no 1 de la commission
d’arbitrage de la conférence sur la Yougoslavie (commission Badinter),
p. 3). Le 24 octobre 1991, les membres serbes du Parlement bosniaque
créèrent une assemblée distincte de la nation serbe/assemblée des Serbes
de Bosnie-Herzégovine. Le 9 janvier 1992 fut proclamée la République
du peuple serbe de Bosnie-Herzégovine (qui allait devenir la Republika
Srpska le 12 août 1992), avec la réserve que la proclamation prendrait
effet dès qu’interviendrait une reconnaissance sur le plan international de
la République de Bosnie-Herzégovine. Le 28 février 1992 fut adoptée la
Constitution de la République du peuple serbe de Bosnie-Herzégovine.
La République du peuple serbe de Bosnie-Herzégovine (et la Republika
Srpska ensuite) ne fut pas reconnue et n’a pas été reconnue sur le plan
international en tant qu’Etat ; elle a toutefois joui d’une certaine indépen-
dance de fait.
   234. Les 29 février et 1er mars 1992, un référendum fut organisé sur la
question de l’indépendance de la Bosnie-Herzégovine. Le 6 mars 1992, la
Bosnie-Herzégovine déclara officiellement son indépendance. Elle fut
reconnue par la Communauté européenne avec effet à dater du
7 avril 1992. Le 7 avril 1992, elle fut reconnue par les Etats-Unis. Le
27 avril 1992 fut adoptée la Constitution de la République fédérale de
Yougoslavie, composée de la République de Serbie et de la République
du Monténégro. Ainsi qu’indiqué plus haut (paragraphe 67), le Monté-
négro a déclaré son indépendance le 3 juin 2006. Les trois Etats ont été
admis à l’Organisation des Nations Unies : la Bosnie-Herzégovine le
22 mai 1992 ; la Serbie-et-Monténégro, sous le nom de République fédé-
rale de Yougoslavie, le 1er novembre 2000 ; et la République du Monté-
négro le 28 juin 2006.

                                    *   *
                                                                          99

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  139

      2) Les entités impliquées dans les événements dont tire grief
                             le demandeur

   235. Il convient à présent de définir les institutions, organisations ou
groupes qui jouèrent un rôle dans les événements tragiques qui allaient se
dérouler en Bosnie-Herzégovine. Deux des Etats souverains indépendants
nés de l’éclatement de la RFSY sont concernés par la présente instance.
D’une part, la RFY (qui s’appellera par la suite la « Serbie-et-Monténé-
gro »), qui était composée des deux républiques constitutives de la Serbie
et du Monténégro ; d’autre part, la République de Bosnie-Herzégovine.
Au moment où cette dernière proclama son indépendance (le 15 octobre
1991), l’indépendance de deux autres entités avait déjà été proclamée :
celle de la Republika Srpska Krajina, en Croatie, le 26 avril 1991 et celle
de la République du peuple serbe de Bosnie-Herzégovine, qui devait par
la suite prendre le nom de Republika Srpska, le 9 janvier 1992 (para-
graphe 233 plus haut). Cette dernière ne fut jamais reconnue comme un
Etat souverain sur le plan international, mais elle exerça un contrôle de
fait sur un territoire substantiel et put compter sur la loyauté d’un
grand nombre de Serbes de Bosnie.
   236. Les Parties reconnaissent l’une et l’autre qu’il existait, à un éche-
lon inférieur, un certain nombre d’entités dont les activités s’inscrivent
dans les faits de la cause, mais elles se trouvent en désaccord quant à
l’importance de ces activités. Parmi les unités militaires et paramilitaires
qui prirent part aux hostilités figuraient, en avril 1992, cinq types de for-
mations armées en Bosnie : premièrement, l’armée populaire yougoslave
(JNA) qui allait devenir l’armée yougoslave (VJ) ; deuxièmement, les
unités de volontaires soutenues par la JNA et par la suite par la VJ, et le
ministère de l’intérieur (MUP) de la RFY ; troisièmement, les détache-
ments de la défense territoriale municipale (TO) des Serbes de Bosnie ; et,
quatrièmement, les forces de police du ministère de l’intérieur des Serbes
de Bosnie. Le MUP de la Republika Srpska contrôlait la police et les ser-
vices de sécurité, et opérait, selon le demandeur, en étroite collaboration
et coordination avec le MUP de la RFY. Le 15 avril 1992, le Gouverne-
ment bosniaque constitua une force militaire à partir de l’ancienne défense
territoriale de la République, l’armée de la République de Bosnie-Herzé-
govine (ARBiH), fusionnant plusieurs forces non officielles, y compris un
certain nombre de groupes de défense paramilitaires comme les Bérets
verts et la Ligue patriotique, la branche militaire du parti musulman de
l’action démocratique. La Cour ne fait pas abstraction des éléments de
preuve attestant la participation au conflit d’organisations musulmanes,
par exemple de moudjahidin étrangers, même si, à la suite du retrait de
ses demandes reconventionnelles par le défendeur, les activités de ces
organisations ne relèvent plus des demandes spécifiques dont est saisie la
Cour.
   237. Le demandeur soutient qu’il existait, entre le gouvernement du
défendeur et les autorités de la Republika Srpska, des liens étroits de
nature politique et financière, de même qu’au niveau de l’administration

                                                                         100

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    140

et du contrôle de l’armée de la Republika Srpska (VRS). La Cour relève
que le fait que les sympathies politiques du défendeur soient allées aux
Serbes de Bosnie n’est contraire à aucune règle de droit. Le demandeur
soutient toutefois que, de fait, le défendeur, sous prétexte de protéger la
population serbe de Bosnie-Herzégovine, conçut et partagea avec cette
dernière le projet d’une « Grande Serbie », apportant, en vue de sa réalisa-
tion, un soutien aux personnes et groupes responsables des activités qui
constituent, selon le demandeur, les actes de génocide dont il tire grief. Le
demandeur fonde cette affirmation tout d’abord sur les « objectifs straté-
giques » énoncés par le président Karadžić à la seizième session de l’Assem-
blée de la RFY le 12 mai 1992 et publiés ultérieurement au Journal
officiel de la Republika Srpska (paragraphe 371), et ensuite sur le com-
portement qui fut constamment adopté par les forces militaires et para-
militaires serbes à l’égard des non-Serbes de Bosnie, comportement qui,
laisse-t-on entendre, traduirait une intention spécifique (dolus specialis)
générale. Ces activités seront examinées plus loin.
   238. S’agissant des liens entre les armées de la RFY et de la Republika
Srpska, l’armée populaire yougoslave (JNA) de la RFSY fut effective-
ment, pendant la plus grande partie de l’existence de la RFSY, une armée
fédérale, composée de soldats provenant de toutes les républiques qui
constituaient la fédération, sans distinction entre les différents groupes
ethniques et religieux. Le demandeur prétend cependant que, même avant
l’éclatement de la RFSY, des dispositions furent prises pour faire de la
JNA une armée serbe de fait. La Cour note que, le 8 mai 1992, tous les
soldats de la JNA qui n’étaient pas d’origine bosniaque furent retirés de
Bosnie-Herzégovine. Cependant, les Serbes de Bosnie servant dans les
rangs de la JNA en Bosnie-Herzégovine constituèrent ou rejoignirent
l’armée de la Republika Srpska (la VRS), créée le 12 mai 1992, ou la
défense territoriale de la VRS. De plus, les soldats serbes de Bosnie ser-
vant dans des unités de la JNA stationnées ailleurs furent transférés en
Bosnie-Herzégovine et rejoignirent ensuite les rangs de la VRS. Le reste
de la JNA fut transformé en armée yougoslave (la VJ), qui devint l’armée
de la République fédérale de Yougoslavie. Le 15 mai 1992, le Conseil de
sécurité, dans sa résolution 752, exigea que les éléments de la JNA qui se
trouvaient en Bosnie-Herzégovine soient « ou bien retirés ou bien soumis
à l’autorité du Gouvernement de la Bosnie-Herzégovine ou bien dissous
et désarmés ». Le 19 mai 1992, l’armée yougoslave fut officiellement reti-
rée de Bosnie-Herzégovine. Le demandeur a affirmé que, à partir de 1993,
le 30e centre du personnel de la VJ à Belgrade s’occupa « sur le plan admi-
nistratif » d’environ mille huit cents officiers de la VRS ; cela signifiait que
des questions telles que celles de leurs traitements, de leurs promotions et
de leurs pensions relevaient non pas de la Republika Srpska, mais de
l’armée du défendeur. Selon celui-ci, le demandeur a largement exagéré
l’importance de ce fait : la VRS comptait environ quatorze mille officiers ;
seul un petit nombre d’entre eux relevaient donc du 30e centre du per-
sonnel, et ce centre n’accordait assistance en matière administrative à la
VRS que dans une certaine mesure. Le demandeur soutient que tous les

                                                                            101

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  141

officiers de la VRS restèrent membres de l’armée de la RFY, dont seule
l’appellation changea ; selon le défendeur, cette allégation n’est étayée par
aucun élément de preuve. La Cour note toutefois la description complète
de ce processus aux paragraphes 113 à 117 du jugement du 7 mai 1997
rendu dans l’affaire Tadić par la chambre de première instance du TPIY
(IT-94-I-T), que cite le demandeur et qui corrobore pour l’essentiel les
dires de celui-ci. Le défendeur ne nie pas la réalité de ces événements,
mais il souligne qu’il s’agissait de réactions normales devant la menace
d’une guerre civile et qu’il n’existait aucun plan prémédité.
   239. La Cour note encore que le demandeur soutient que la VRS était
armée et équipée par le défendeur. Il affirme que, lorsque la JNA se retira
officiellement le 19 mai 1992, elle laissa derrière elle tout son matériel
militaire, qui fut ensuite repris par la VRS. Cette affirmation est appuyée
par le rapport du Secrétaire général du 3 décembre 1992 dans lequel
celui-ci conclut que, « bien que l’armée nationale yougoslave se soit com-
plètement retirée de Bosnie-Herzégovine, d’anciens membres de cette
armée, des Serbes d’origine bosniaque, sont restés sur place avec leur
équipement, constituant l’armée de la « République serbe » » (A/47/747,
par. 11). De plus, le demandeur soutient que Belgrade approvisionna
activement la VRS en armes et en matériel pendant toute la durée de la
guerre en Bosnie-Herzégovine. Sur la base des éléments de preuve pro-
duits devant le TPIY, le demandeur affirme que jusqu’à 90 % des besoins
matériels de la VRS étaient couverts par Belgrade. Le général Dannatt,
l’un des experts appelés à la barre par le demandeur (paragraphe 57 plus
haut), a déclaré que, selon une « évaluation de la consommation » donnée
par le général Mladić à l’Assemblée des Serbes de Bosnie le 16 avril 1995,
42,2 % des munitions d’infanterie de la VRS étaient héritées de l’ancienne
JNA et 47 % des besoins de la VRS étaient couverts par la VJ. Pour sa
part, le défendeur nie de manière générale avoir approvisionné et équipé
la VRS mais soutient que, quand bien même il l’aurait fait, la fourniture
d’une telle assistance « est très courant[e] et n’est autre que l’un des
aspects de nombreux traités d’assistance mutuelle, tant bilatéraux que
régionaux ». Le défendeur ajoute que, de surcroît, il est de notoriété
publique que les forces armées de Bosnie ont reçu une assistance exté-
rieure de sources amies. Cependant, l’un des témoins que le défendeur a
fait entendre, M. Vladimir Lukić, qui fut premier ministre de la Repu-
blika Srpska du 20 janvier 1993 au 18 août 1994, a rapporté que l’armée
de la Republika Srpska s’approvisionnait auprès de différentes sources
« y compris, mais pas seulement, de la République fédérale de Yougosla-
vie », ajoutant que la Republika Srpska « payait l’essentiel du matériel
militaire qu’elle recevait » des Etats qui l’approvisionnaient.
   240. En ce qui concerne les liens réels entre les deux gouvernements
dans le domaine financier, le demandeur fait valoir que les économies de
la RFY, de la Republika Srpska et de la Republika Srpska Krajina
avaient été intégrées à travers la création d’une entité économique
unique, ce qui permettait au Gouvernement de la RFY de financer, outre la
sienne, les armées des deux autres entités. Le demandeur soutient que les

                                                                         102

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  142

Banques nationales de la Republika Srpska et de la Republika Srpska
Krajina étaient placées sous le contrôle de la Banque nationale de You-
goslavie à Belgrade, à laquelle elles étaient directement subordonnées. Le
budget national de la RFY était dans une large mesure financé à travers
des émissions primaires de la Banque nationale de Yougoslavie, laquelle
était réputée être sous le contrôle du gouvernement, autrement dit, le
financement provenait en réalité de la création d’argent par l’inscription
de lignes de crédit au budget de la RFY à l’intention de la JNA. Il en
allait de même des budgets de la Republika Srpska et de la Republika
Srpska Krajina, lesquelles, selon le demandeur, ne disposaient pratique-
ment d’aucune source de revenu indépendante ; le défendeur affirme, sans
plus de précisions, que les recettes provenaient de diverses sources. La
Banque nationale de Yougoslavie affectait des ressources (80 % prove-
naient d’émissions primaires) à des « fins spécifiques », à savoir « pour évi-
ter que la guerre n’ait une incidence négative sur l’économie de la Répu-
blique serbe de Bosnie-Herzégovine ». Le défendeur a nié que le déficit
budgétaire de la Republika Srpska ait été financé par la RFY, mais il n’a
présenté aucun élément de preuve pour démontrer par quels moyens il le
fut. En outre, le défendeur souligne que tout financement accordé l’était
simplement sur la base de prêts remboursables, et ne revêtait dès lors rien
d’anormal, compte tenu en particulier de l’isolement économique de la
RFY, de la Republika Srpska et de la Republika Srpska Krajina ; il a
également laissé entendre que les sommes qui auraient ainsi été versées
auraient été sous le contrôle du seul bénéficiaire, à savoir la Republika
Srpska ou la Republika Srpska Krajina.
   241. La Cour constate qu’il est établi que le défendeur mettait ainsi
des ressources militaires et financières considérables à la disposition de la
Republika Srpska et que s’il avait décidé de retirer ce soutien, cela aurait
grandement limité les options ouvertes aux autorités de la Republika
Srpska.

                                    *   *
        3) Examen des éléments de preuve factuels : introduction
   242. La Cour se penchera donc maintenant sur les faits allégués par le
demandeur, afin de déterminer, premièrement, si les atrocités dont il fait
état ont été commises, et deuxièmement, si, pour autant qu’elles soient
établies, ces atrocités relèvent de l’article II de la convention sur le géno-
cide, c’est-à-dire si les faits en question permettent d’établir l’existence
d’une intention, de la part des auteurs de ces atrocités, de détruire en tout
ou en partie un groupe déterminé (dolus specialis). Le groupe considéré
ici est, pour les raisons exposées plus haut (paragraphes 191-196), celui
des Musulmans de Bosnie ; quoique les éléments de preuve soumis par le
demandeur se rapportent, affirme-t-il, au groupe plus large des non-
Serbes de Bosnie, les Musulmans de Bosnie constituaient une partie telle-
ment substantielle de celui-ci que lesdits éléments de preuve apparaissent

                                                                          103

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  143

comme ayant, quant aux faits, la même valeur probante en ce qui
concerne le groupe restreint. La Cour examinera aussi les faits allégués à
la lumière de la question de savoir s’il y a des preuves convaincantes et
concordantes de l’existence d’un ensemble d’atrocités constituant un
schéma, comme l’a affirmé le demandeur, ce qui serait une preuve de
dolus specialis de la part du défendeur. A cette fin, il n’est pas nécessaire
d’examiner séparément chacun des incidents que le demandeur a rappor-
tés, ni de dresser une liste exhaustive des allégations ; la Cour estime qu’il
suffit d’examiner les faits qui éclaireraient la question de l’intention ou
fourniraient des exemples d’actes dont le demandeur prétend qu’ils ont
été commis à l’encontre de membres du groupe et qui revêtiraient un
caractère systématique dont pourrait se déduire l’existence d’une inten-
tion spécifique (dolus specialis).
   243. La Cour examinera les éléments de preuve en reprenant les caté-
gories d’actes prohibés établies par l’article II de la convention sur le
génocide. La nature des faits qui vont être décrits est toutefois telle que
ces catégories se recoupent très largement : ainsi, par exemple, les condi-
tions d’existence dans les camps dans lesquels ont été emprisonnés des
membres du groupe protégé ont été présentées par le demandeur comme
des violations du litt. c) de l’article II de la Convention (soumission
intentionnelle du groupe à des conditions d’existence devant entraîner sa
destruction), mais, comme un grand nombre de prisonniers des camps y
seraient morts en raison de ces conditions d’existence ou y ont été tués,
ces camps relèvent également du litt. a) (meurtre de membres du groupe
protégé).
   244. Les éléments de preuve soumis à la Cour et ceux dont fait état le
TPIY comportent de fréquentes références aux actes des « Serbes » ou des
« forces serbes », et la nature des rapports qu’auraient entretenus — le cas
échéant — les protagonistes avec le défendeur n’est pas toujours claire.
Ainsi est-il tantôt affirmé que la JNA jouait un rôle en tant qu’organe de
jure du défendeur, tantôt semble-t-il clair que les participants étaient des
Serbes de Bosnie, dépourvus de tout lien de jure avec le défendeur, mais
dont les actes, est-il argué, lui seraient néanmoins attribuables à d’autres
titres. En outre, ainsi que noté au paragraphe 238 ci-dessus, il apparaît
que les éléments serbes originaires de Bosnie qui faisaient partie de la
JNA ont été intégrés à la VJ ou ont rejoint celle-ci. A ce stade du présent
arrêt, la Cour n’a pas à se pencher sur la question de savoir si les atrocités
décrites sont attribuables au défendeur ; aussi utilisera-t-elle les termes
« Serbe[s] » et « forces serbes » aux seules fins de l’exposé des faits, sans
préjudice de la question du statut que la Cour pourra ensuite juger avoir
été le leur pour chaque incident. Lorsqu’elle mentionnera des documents
du TPIY ou des pièces de procédure ou plaidoiries du demandeur, la
Cour utilisera les termes employés dans l’original.

                                    *   *


                                                                          104

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  144

   4) Litt. a) de l’article II : meurtre de membres du groupe protégé

   245. Le litt. a) de l’article II de la Convention porte sur le meurtre de
membres du groupe protégé. La Cour examinera tout d’abord les élé-
ments visant à démontrer que des meurtres de membres du groupe pro-
tégé ont été commis dans les principales régions de Bosnie et dans
les différents camps de détention, et appréciera s’il existe des preuves
d’une intention spécifique (dolus specialis) dans l’un ou plusieurs de
ces cas. La Cour examinera ensuite dans cette section les éléments de
preuve relatifs aux massacres qui se sont déroulés à Srebrenica en juillet
1995.
Sarajevo
   246. La Cour relève que le demandeur mentionne de façon répétée les
pertes en vies humaines causées à Sarajevo par des bombardements et des
tirs isolés. Le demandeur a cité le cinquième rapport périodique du rap-
porteur spécial de l’Organisation des Nations Unies, M. Mazowiecki, à
l’appui de l’allégation selon laquelle, entre 1992 et 1993, des civils musul-
mans furent tués à Sarajevo, en partie à cause du bombardement continu
de la ville par les forces serbes de Bosnie. Le rapporteur spécial a indiqué
que, les 9 et 10 novembre 1993, des attaques au mortier avaient fait
douze morts (E/CN.4/1994/47, 17 novembre 1992, p. 4, par. 14). Dans
son rapport périodique du 5 juillet 1995, il a fait observer que, à partir de
la fin du mois de février 1995, de nombreux civils avaient été tués par des
tirs isolés des forces serbes de Bosnie et que, « [a]u total, quarante
et un civils auraient été tués ... à Sarajevo au cours du mois de mai 1995,
selon une source locale » (rapport du 5 juillet 1995, par. 69). Il a égale-
ment été indiqué dans le rapport que, à la fin du mois de juin et au début
du mois de juillet 1995, Sarajevo avait subi d’autres bombardements
aveugles et des attaques à la roquette de la part des forces serbes de Bos-
nie, à la suite desquels de nombreux décès de civils furent signalés (rap-
port du 5 juillet 1995, par. 70).
   247. La commission d’experts des Nations Unies, dans son rapport
final du 27 mai 1994, a fait le récit détaillé de la bataille et du siège de
Sarajevo. Elle a estimé que le nombre de personnes qui, pendant le siège,
avaient été tuées dans la ville de Sarajevo ou qui y étaient portées dispa-
rues s’élevait à près de dix mille (rapport de la commission d’experts,
vol. II, annexe VI, p. 8). Selon les estimations figurant dans un rapport
soumis par l’accusation au TPIY dans l’affaire Galić (IT-98-29-T,
chambre de première instance, jugement du 5 décembre 2003, par. 578-
579), le nombre moyen de civils tués chaque mois est tombé de cent cinq
pour la période allant de septembre à décembre 1992 à soixante-quatre en
1993 et ving-huit pour les six premiers mois de 1994.
   248. Dans le jugement qu’elle a rendu le 5 décembre 2003 en l’affaire
Galić, la chambre de première instance du TPIY a examiné divers inci-
dents survenus dans la région de Sarajevo, tels que l’attaque au mortier
contre le marché de Markale le 5 février 1994, au cours de laquelle

                                                                         105

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  145

soixante personnes avaient été tuées. La majorité de la chambre de pre-
mière instance a estimé que, « durant la période couverte par l’acte d’accu-
sation, les civils habitant les quartiers de Sarajevo tenus par l’ARBiH
[avaient] été la cible de tirs directs ou indiscriminés depuis les territoires
contrôlés par le SRK et qu’au moins des centaines de civils [étaient]
morts et des milliers [avaient été] blessés » (IT-98-29-T, jugement du
5 décembre 2003, par. 591) ; la chambre de première instance a ensuite
conclu : « [p]our résumer, ... les forces du SRK se sont rendues coupables
pendant la période couverte par l’acte d’accusation de chacun des crimes
qui leur sont reprochés dans ce document — crime de terrorisation,
attaques contre des civils, assassinats et actes inhumains » (ibid.,
par. 600).
   249. A cet égard, le défendeur soutient de manière générale que, dans
une guerre civile, il n’est pas toujours possible de distinguer les militaires
des civils. S’il ne nie pas que des crimes ont été commis pendant le siège
de Sarajevo, des crimes qui « pourraient certainement être qualifiés de
crimes de guerre et certains même de crimes contre l’humanité », il ne
reconnaît pas l’existence d’une stratégie consistant à prendre pour
cibles des civils.

La vallée de la Drina
  a) Zvornik
   250. Le demandeur a présenté plusieurs allégations concernant des
meurtres commis dans la région de la vallée de la Drina. S’appuyant sur
le rapport de la commission d’experts, il affirme qu’au moins
deux mille cinq cents Musulmans sont morts à Zvornik entre avril et
mai 1992. La Cour note que les conclusions du rapport de la commission
d’experts sont fondées sur différentes déclarations de témoins et sur le
document déclassifié no 94-11 du département d’Etat des Etats-Unis
d’Amérique (vol. V, annexe X, par. 387 ; vol. IV, annexe VIII, p. 342 et
par. 2884 ; vol. I, annexe III.A, par. 578). En outre, un reportage vidéo
sur les massacres de Zvornik a été présenté au cours de la procédure orale
(extraits du documentaire de la BBC « The Death of Yugoslavia »).
S’agissant d’incidents spécifiques, le demandeur allègue que des soldats
serbes ont exécuté trente-six Musulmans et maltraité vingt-sept enfants
musulmans à l’hôpital local de Zvornik entre le milieu et la fin du mois de
mai 1992.
   251. Le défendeur conteste ces allégations et affirme que les trois
sources citées par le demandeur sont fondées sur le récit d’un seul témoin ;
il considère que les trois rapports cités par le demandeur ne peuvent pas
être invoqués comme preuves devant la Cour. Le défendeur a produit la
déposition faite par un témoin devant un juge d’instruction à Zvornik,
selon laquelle le massacre prétendument perpétré à l’hôpital local de
Zvornik n’aurait jamais eu lieu. La Cour relève qu’aucun des actes
d’accusation dressés par le bureau du procureur du TPIY ne mentionnait
ce prétendu massacre à l’hôpital de Zvornik.

                                                                          106

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                146

  b) Les camps
    i) Le camp de Sušica
   252. Le demandeur invoque par ailleurs les meurtres qui auraient été
perpétrés dans des camps de détention de la région de la vallée de la
Drina. Le rapport de la commission d’experts cite la déclaration d’un
ancien gardien du camp de Sušica ayant personnellement assisté au
meurtre de trois mille Musulmans (vol. IV, annexe VIII, p. 334) et à l’exé-
cution des deux cents détenus survivants (vol. I, annexe IV, p. 31-32).
Dragan Nikolić, le commandant de ce camp, a plaidé coupable devant le
TPIY du meurtre de neuf prisonniers non serbes ; selon les termes du
jugement portant condamnation rendu par le TPIY le 18 décembre 2003,
il « a persécuté les détenus musulmans et non serbes en se livrant sur leur
personne à des assassinats, viols et tortures, comme expressément indiqué
dans l’acte d’accusation » (Nikolić, IT-94-2-S, par. 67).
    ii) Le camp Kazneno-Popravní Dom de Foča
  253. La commission d’experts mentionne en outre dans son rapport de
nombreux meurtres perpétrés au camp Kazneno-Popravní Dom de Foča
(KP Dom de Foča). Les experts ont estimé que le nombre des prisonniers
était tombé de cinq cent soixante-dix à cent trente en deux mois (vol. IV,
annexe VIII, p. 129). Le département d’Etat des Etats-Unis d’Amérique a
rapporté la déclaration d’un témoin qui avait assisté à des exécutions
régulières en juillet 1992 et fait état de la présence de charniers dans ce
camp de KP Dom.
  254. Dans le jugement qu’elle a rendu en l’affaire Krnojelac, la
chambre de première instance du TPIY est parvenue aux conclusions sui-
vantes concernant plusieurs meurtres commis dans ce camp :
       « La chambre de première instance est convaincue au-delà de tout
    doute raisonnable que toutes les personnes figurant sur la liste C
    jointe à l’acte d’accusation, à l’exception de trois d’entre elles, ont
    été tuées au KP Dom. Elle est convaincue que ces personnes ont été
    prises dans cet enchaînement d’événements qu’a connu le KP Dom
    pendant les mois de juin et juillet 1992 et que leur disparition depuis
    lors ne peut raisonnablement s’expliquer que par leur décès, suite
    aux actes ou omissions commis au KP Dom, avec l’intention voulue
    [pour la qualification de meurtre]. » (IT-97-25-T, jugement du
    15 mars 2002, par. 330.)
    iii) Le camp de Batković
   255. En ce qui concerne le camp de détention de Batković, le deman-
deur prétend que de nombreux prisonniers y sont morts des suites des
mauvais traitements infligés par les gardiens serbes. La commission
d’experts cite dans son rapport la déposition d’un témoin indiquant
l’existence d’un charnier à proximité du camp de prisonniers de Batković.
Au moins quinze corps avaient été enterrés près d’une étable et les pri-
sonniers ne connaissaient ni l’identité de ceux qui y avaient été ensevelis

                                                                       107

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   147

ni les circonstances de leur décès (rapport de la commission d’experts,
vol. V, annexe X, p. 9). En outre, la commission souligne dans son rap-
port que
    « les mauvais traitements infligés étaient si violents que de nombreux
    prisonniers sont morts. Un homme a indiqué que pendant son
    séjour, de la mi-juillet à la mi-août, treize prisonniers avaient été bat-
    tus à mort. Un autre prisonnier est décédé d’une gangrène non soi-
    gnée. Cinq autres sont peut-être morts de faim. Vingt prisonniers
    seraient morts avant le mois de septembre. » (Vol. IV, annexe VIII,
    p. 63.)
Le département d’Etat des Etats-Unis d’Amérique a également men-
tionné, dans le Dispatch du 19 avril 1993, que des meurtres avaient été
commis au camp de Batković. Selon un témoin, plusieurs hommes sont
morts du fait des mauvaises conditions de vie dans ce camp et des coups
qu’ils y avaient reçus (Dispatch, 19 avril 1993, vol. 4, no 30, p. 538).
   256. Par ailleurs, le défendeur a souligné que, lorsque le rapporteur
spécial des Nations Unies avait visité le camp de prisonniers de Batković,
il avait relevé : « Les prisonniers ne se sont pas plaints de mauvais traite-
ments et, dans l’ensemble, ils semblaient être en bonne santé » (rapport
du 17 novembre 1992, par. 29). Le demandeur affirme toutefois à ce sujet
qu’« il ne fait aucun doute que le camp qui a été montré à M. Mazowiecki
était un camp « modèle » ».
Prijedor
  a) Kozarac et Hambarine
  257. En ce qui concerne la région de la municipalité de Prijedor, le
demandeur a particulièrement insisté sur le bombardement et les attaques
subis par Kozarac, à 20 kilomètres à l’est de Prijedor, et par Hambarine
en mai 1992. Le demandeur affirme que, après le bombardement, les
forces serbes exécutèrent des personnes à leur domicile et que celles qui
se rendirent furent emmenées dans un stade de football de Kozarac où
quelques hommes pris au hasard furent exécutés. Dans son rapport
(vol. I, annexe III, p. 154-155), la commission d’experts indique que :
       « L’attaque de Kozarac a duré trois jours et a poussé de nombreux
    villageois à fuir dans la forêt alors que les soldats tiraient « sur tout
    ce qui bougeait ». Des survivants ont calculé qu’au moins deux mille
    villageois avaient été tués durant cette période. Les défenses des vil-
    lageois sont tombées le 26 mai...
       Les Serbes donnèrent alors aux villageois dix minutes pour se
    rendre au stade municipal de football. De nombreuses personnes
    cependant furent tuées à leur domicile avant d’avoir la possibilité
    de partir. Un témoin a rapporté que plusieurs milliers de per-
    sonnes voulurent se rendre en portant des drapeaux blancs, mais
    que trois chars serbes ouvrirent le feu sur elles, en tuant un grand
    nombre. »

                                                                          108

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     148

Le défendeur affirme que le nombre des morts est exagéré, qu’« il y a eu
des combats acharnés à Kozarac les 25 et 26 mai et [qu’]il faut naturel-
lement en conclure qu’il y avait des combattants musulmans au nombre
des victimes ».
   258. En ce qui concerne Hambarine, le rapport de la commission
d’experts (vol. I, p. 39) signale que :
         « A la suite d’un incident au cours duquel une poignée à peine de
      soldats serbes furent tués dans des circonstances indéterminées, le
      village d’Hambarine reçut un ultimatum le sommant de livrer un
      policier qui vivait à l’endroit où s’étaient produits les tirs. Le policier
      n’ayant pas été livré, le 23 mai 1992, Hambarine fut pendant plu-
      sieurs heures la cible de bombardements d’artillerie.
         Les tirs venaient de l’aérodrome d’Urije situé juste à l’extérieur de
      la ville de Prijedor. Lorsque les bombardements cessèrent, le village
      fut pris d’assaut par l’infanterie, y compris par des unités paramili-
      taires, qui fouillèrent chaque maison à la recherche des habitants.
      En 1991, Hambarine comptait deux mille quatre cent quatre-vingt-
      dix-neuf habitants. »
Le rapporteur spécial indique, dans son rapport du 17 novembre 1992,
que
      [e]ntre le 23 et le 25 mai, le village musulman d’Hambarine, situé
      à 5 kilomètres au sud de Prijedor, a reçu un ultimatum : toutes les
      armes devaient être livrées à 11 heures au plus tard. Puis, au prétexte
      qu’on avait tiré sur une patrouille serbe, on a commencé à bombar-
      der le village au mortier et des tanks sont apparus, faisant feu sur les
      maisons. Les villageois se sont enfuis à Prijedor. Selon les témoins, il
      y a eu de nombreuses victimes, probablement jusqu’à mille ». (Rap-
      port périodique du 17 novembre 1992, p. 8, par. 17 c).)
Le défendeur, citant l’acte d’accusation dans l’affaire Stakić, affirme que
« onze victimes seulement ont été identifiées » et qu’il est par conséquent
impossible que le nombre total des victimes d’Hambarine ait « atteint
mille personnes ».
   259. La commission d’experts conclut dans son rapport que les 26, 27
et 28 mai, le village musulman de Kozarac avait été attaqué par l’artille-
rie lourde serbe. Elle note en outre :
         « La population, estimée à quinze mille personnes, fut la cible de
      nombreuses exécutions sommaires, le nombre des victimes s’élevant
      peut-être à cinq mille, selon certains témoins. » (Rapport de la com-
      mission d’experts, vol. IV, point 4.)
   260. Le demandeur a également allégué que des meurtres de membres
du groupe protégé ont été perpétrés à Prijedor même. Tant la commission
d’experts que le rapporteur spécial des Nations Unies ont recueilli des
déclarations individuelles de témoins concernant plusieurs cas de
meurtres dans la ville de Prijedor (rapport de la commission d’experts,
vol. I, annexe V, p. 54 et suiv.). En particulier, le rapporteur spécial a
                                                                             109

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   149

recueilli des témoignages « de sources dignes de confiance » indiquant
que deux cents personnes avaient été tuées à Prijedor le 29 mai 1992
(rapport du 17 novembre 1992, par. 17).
   261. Dans l’affaire Stakić, la chambre de première instance du TPIY
a conclu que « nombre de personnes [avaient] été tuées au cours des
attaques menées par l’armée des Serbes de Bosnie contre des villes et des
villages majoritairement [musulmans] dans toute la municipalité de Prije-
dor, [que] plusieurs massacres de Musulmans [avaient] eu lieu » et qu’« il
[se] dégage[ait] un ensemble d’atrocités dont les Musulmans de la muni-
cipalité de Prijedor [avaient] été victimes en 1992, et qui ont été établies
au-delà de tout doute raisonnable » (IT-97-24-T, jugement du
31 juillet 2003, par. 544 et 546). Par ailleurs, dans l’affaire Brdanin, la
chambre de première instance s’est dite convaincue qu’« au moins
quatre-vingts civils musulmans de Bosnie [avaient] été tués lorsque les sol-
dats et policiers serbes de Bosnie [étaient] entrés dans les villages des envi-
rons de Kozarac » (IT-99-36, jugement du 1er septembre 2004, par. 403).
   b) Les camps
      i) Le camp d’Omarska
   262. S’agissant des camps de détention établis dans le secteur de Pri-
jedor, le demandeur a souligné que celui d’Omarska était « sans doute le
plus cruel de Bosnie-Herzégovine ». Le rapport de la commission d’experts
rend compte des déclarations de sept témoins faisant état de mille à
trois mille meurtres (vol. IV, annexe VIII, p. 222). Il relève que

     « [c]ertains prisonniers estiment que, en moyenne, dix à quinze corps
     pouvaient être exposés sur l’herbe chaque matin, quand les premiers
     prisonniers allaient chercher leur ration quotidienne de nourriture.
     Mais d’autres cadavres ont aussi été vus à d’autres endroits et à
     d’autres moments. Certains prisonniers sont morts de leurs blessures
     ou d’autres causes dans les pièces où ils étaient détenus. La vision
     constante de la mort et de la souffrance de codétenus faisait qu’il
     était impossible pour quiconque d’oublier un certain temps sa situa-
     tion. Compte tenu de la durée pendant laquelle Logor Omarska a été
     utilisé, du nombre de prisonniers détenus en plein air et des alléga-
     tions selon lesquelles des cadavres étaient exposés là-bas presque
     chaque matin. »
Les experts concluent dans leur rapport que « toutes les informations
disponibles ... semblent indiquer qu’[Omarska] était avant tout un camp
de la mort » (vol. I, annexe V, p. 80). Le Secrétaire général de l’Organisa-
tion des Nations Unies a également reçu des rapports du Canada, de
l’Autriche et des Etats-Unis contenant des déclarations de témoins sur les
meurtres commis à Omarska.
   263. Le TPIY, dans le jugement rendu par la chambre de première
instance en l’affaire Tadić, a formulé les conclusions suivantes au sujet
d’Omarska : « Le camp d’Omarska est sans doute le plus connu [des

                                                                           110

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   150

camps], celui où les conditions d’existence furent les plus effroyables. »
(IT-94-1-T, jugement du 7 mai 1997, par. 155.) « La chambre de première
instance a entendu trente témoins qui ont survécu aux violences systéma-
tiques qu’ils ont subies à Omarska. Toutes les dépositions parlent des
conditions d’existence effroyables qui régnaient dans le camp, où le
meurtre et la torture étaient monnaie courante. » (Ibid., par. 157.) Dans
l’affaire Stakić, la chambre de première instance a conclu dans son juge-
ment que « plus de cent personnes [avaient] été exécutées à la fin juillet 1992
au camp d’Omarska » et que,
     « [v]ers la fin juillet 1992, quarante-quatre personnes [avaient] été
     emmenées en autocar du camp d’Omarska. On leur a[vait] dit qu’elles
     seraient échangées [vers] Bosanska Krupa. On ne les a plus jamais
     revues. Les cadavres de cinquante-six personnes ont été exhumés à
     Jama Lisac. Ces personnes [avaient], pour la plupart, été tuées par
     balle. » (IT-97-24-T, chambre de première instance, jugement du
     31 juillet 2003, par. 208 et 210.)
Au moins cent vingt personnes détenues à Omarska ont été tuées après
avoir été emmenées en autocar.
        « Les cadavres de certaines de ces personnes emmenées en autocar
     ont, par la suite, été retrouvés à Hrastova Glavica et identifiés. De
     nombreux corps, cent vingt-six, ont été retrouvés dans ce secteur, à
     environ 30 kilomètres de Prijedor. Pour cent vingt et un d’entre eux,
     les experts en médecine légale ont conclu à une mort par balle. »
     (Ibid., par. 212.)
   264. Dans l’affaire Brdanin, la chambre de première instance a, dans
son jugement du 1er septembre 2004, déclaré qu’entre le 28 mai et le
6 août un nombre considérable de personnes avaient été tuées dans le
camp d’Omarska. Elle a ajouté : « Dès fin mai 1992, un camp a été établi
à Omarska où, comme le montrent les éléments de preuve, plusieurs cen-
taines de civils musulmans ou croates de Bosnie originaires de la région
de Prijedor ont été détenus, et où des meurtres ont été commis à grande
échelle. » (IT-99-36-T, chambre de première instance, jugement du 1er sep-
tembre 2004, par. 441.) « La chambre de première instance n’est pas en
mesure d’identifier précisément tous les détenus qui ont été tués au camp
d’Omarska. Elle est toutefois convaincue au-delà de tout doute raison-
nable qu’au moins quatre-vingt-quatorze personnes l’ont été, y compris
celles qui ont disparu. » (Ibid., par. 448.)
     ii) Le camp de Keraterm
   265. Un deuxième camp de détention était établi dans le secteur de Pri-
jedor, celui de Keraterm où, d’après le demandeur, des membres du
groupe protégé auraient également été tués. Plusieurs récits concordants
d’une exécution collective dans la pièce 3 du camp de Keraterm, le matin
du 25 juillet 1992, ont été présentés à la Cour. Ils figurent notamment
dans le Dispatch du département d’Etat des Etats-Unis et dans une lettre

                                                                           111

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  151

du 5 mars 1993 adressée au Secrétaire général de l’Organisation des
Nations Unies par le représentant permanent de l’Autriche auprès de
l’Organisation des Nations Unies. Le rapport de la commission d’experts
fait état de déclarations émanant de trois témoins différents, selon les-
quelles, pendant trois mois, dix détenus avaient été tués chaque jour à
Keraterm (vol. IV, par. 1932 ; voir aussi vol. I, annexe V, par. 445).
   266. Dans l’affaire Sikirica et consorts, la chambre de première ins-
tance du TPIY a conclu, en ce qui concerne le commandant du camp de
Keraterm, que cent soixante à deux cents hommes avaient été tués ou
blessés dans la salle connue sous le nom de pièce 3 (IT-95-8-S, jugement
portant condamnation du 13 novembre 2001, par. 103). Selon le juge-
ment, Sikirica lui-même a reconnu qu’il existait de nombreux éléments
« établissant l’assassinat et le meurtre à Keraterm d’autres individus nom-
mément désignés, pendant ses tours de garde ». Des preuves existaient
également que « d’autres [avaient] été assassinés en raison de leur rang et
de leur position sociale, et de leur appartenance à un groupe ethnique ou
de leur nationalité » (ibid., par. 122). Dans l’affaire Stakić, la chambre de
première instance a conclu que « du 30 avril 1992 au 30 septembre 1992 ...
les meurtres étaient fréquents aux camps d’Omarska, de Keraterm et de
Trnopolje » (IT-97-24-T, jugement du 31 juillet 2003, par. 544).
    iii) Le camp de Trnopolje
  267. Le demandeur soutient en outre qu’il existe des preuves convain-
cantes de meurtres commis dans le camp de Trnopolje, plusieurs récits de
témoins oculaires se corroborant mutuellement. Dans son rapport, la
commission d’experts a conclu que, à Trnopolje, « [l]e régime ... était bien
meilleur qu’à Omarska et à Keraterm, mais tous les détenus y étaient
soumis à des sévices et mal nourris. Les viols, les passages à tabac et les
tortures de tout type et même les meurtres n’[y] étaient pas rares. » (Rap-
port de la commission d’experts, vol. IV, annexe V, p. 10.)
       « C’est au début que la situation avait été la pire à Trnopolje, avec
    le plus grand nombre de meurtres, de viols, et d’autres formes de
    mauvais traitements et de torture...
       Les personnes tuées dans le camp étaient généralement emportées
    peu après par des détenus auxquels les Serbes avaient donné l’ordre
    d’enterrer les cadavres...
       Bien que Logor Trnopolje n’ait pas été un camp de la mort
    comme Logor Omarska ou Logor Keraterm, le qualifier de « camp
    de concentration » n’en est pas moins justifié étant donné les condi-
    tions qui y régnaient. » (Ibid., vol. I, annexe V, p. 88-90.)
   268. En ce qui concerne le nombre des meurtres commis à Trnopolje,
le TPIY a examiné la période du 25 mai au 30 septembre 1992, celle qui
était pertinente en l’affaire Stakić (IT-97-24-T, chambre de première ins-
tance, jugement du 31 juillet 2003, par. 226-227). La chambre de première
instance a constaté que « les meurtres étaient fréquents aux camps

                                                                          112

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                152

d’Omarska, de Keraterm et de Trnopolje ainsi que dans d’autres centres
de détention » (II-97-24-T, par. 544). Dans le jugement rendu en l’affaire
Brdanin, la chambre de première instance a conclu que, pendant la
période allant du 28 mai au mois d’octobre 1992,
    « le camp de Trnopolje a été le théâtre de nombreux meurtres. Un
    certain nombre de détenus sont morts à la suite des coups que leur
    ont infligés les gardiens. D’autres ont été abattus par des gardiens.
    La chambre de première instance [a] également [conclu] qu’au moins
    20 détenus ont été emmenés et tués en dehors du camp. » (IT-99-
    36-T, jugement du 1er septembre 2004, par. 450.)
   269. En réponse aux allégations faisant état de meurtres dans les
camps de détention de la région de Prijedor, le défendeur conteste le
nombre de victimes, mais non la réalité de ces actes. Il soutient qu’à Pri-
jedor les meurtres étaient « commis de manière sporadique, et contre des
individus qui ne constituaient pas une partie substantielle du groupe ». Il
fait en outre observer que les actes perpétrés dans la région de Prijedor
n’ont pas reçu du TPIY la qualification de génocide.
Banja Luka
  Le camp de Manjača
   270. Le demandeur soutient en outre que les meurtres étaient égale-
ment fréquents dans le camp de Manjača, à Banja Luka. La Cour note
que le rapport de la commission d’experts contient de très nombreux
récits de meurtres provenant de témoins des faits (vol. IV, par. 370-376),
et qu’un charnier renfermant cinq cent quarante corps, « probablement »
ceux de prisonniers de Manjača, est mentionné dans un rapport de
Manfred Nowak, l’expert de l’Organisation des Nations Unies sur les
personnes disparues :
       « En septembre 1995, des charniers ont été découverts près de Kra-
    sulje, au nord-ouest de la Bosnie-Herzégovine. Le gouvernement a
    exhumé cinq cent quarante corps de personnes probablement déte-
    nues dans le camp de concentration de Manjača en 1992. En jan-
    vier 1996, un charnier renfermant vingt-sept corps de Musulmans de
    Bosnie a été découvert près de Sanski Most ; les victimes auraient été
    tuées en juillet 1992, lors de leur transfert de Sanski Most au camp de
    concentration de Manjača (près de Banja Luka). » (Nations Unies,
    doc. E/CN.4/1996/36 du 4 mars 1996, par. 52.)
Brčko
  Le camp de Luka
   271. Le demandeur affirme que des membres du groupe protégé ont
aussi été tués dans le camp de Luka et à Brčko. Le rapport de la commis-
sion d’experts confirme ces allégations. Un témoin a indiqué que « les exé-
cutions avaient souvent lieu à 4 heures du matin. Le témoin estime que,
pendant sa première semaine à Luka, plus de deux mille hommes ont été

                                                                       113

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    153

tués et jetés dans la Save » (rapport de la commission d’experts, vol. IV,
annexe VIII, p. 93). Les experts affirment aussi qu’« apparemment,
les meurtres et la torture étaient quotidiens » (ibid., p. 96) et que, selon les
indications reçues,
     « les corps des détenus morts ou mourants étaient souvent emportés
     à la décharge du camp ou derrière les hangars des prisonniers.
     D’autres détenus devaient déplacer les cadavres. Quelquefois, les pri-
     sonniers étaient tués pendant qu’ils portaient les corps à la décharge.
     Les morts étaient aussi emportés et jetés à proximité du commis-
     sariat de police serbe situé sur la route de Majevička Brigada, à
     Brčko. » (Ibid.)
Ces conclusions sont corroborées par la preuve de l’existence d’un char-
nier découvert près du site (rapport de la commission d’experts, vol. IV,
annexe VIII, p. 101, et Dispatch du département d’Etat des Etats-Unis).
   272. Dans l’affaire Jelisić, huit des treize meurtres pour lesquels l’accusé
a plaidé coupable ont été perpétrés dans le camp de Luka et les cinq autres
dans le commissariat de police de Brčko (IT-95-10-T, chambre de pre-
mière instance, jugement du 14 décembre 1999, par. 37-38). Tout en esti-
mant ne pas être « en mesure d’établir de façon précise le nombre de vic-
times imputables à Goran Jelisić pour la période incriminée dans l’acte
d’accusation », la chambre de première instance a « constat[é] en l’espèce
que l’élément matériel du crime de génocide [était] rempli » (ibid., par. 65).
   273. Dans la décision relative à la demande d’acquittement en l’affaire
Milošević, la chambre de première instance a conclu que de nombreux
Musulmans avaient été détenus dans le camp de Luka en mai et en juin 1992
et qu’un grand nombre de meurtres avait été observé par des témoins (IT-
02-54-T, décision relative à la demande d’acquittement, 16 juin 2004,
par. 159, 160-168) ; elle a déclaré que « [l]es conditions de vie et la façon
dont les détenus étaient traités au camp de Luka étaient atroces : sévices,
viols et meurtres y étaient pratique courante » (ibid., par. 159). « Au camp
de Luka ... [l]e témoin a lui-même déplacé une douzaine ou une quinzaine
de cadavres ; il en a vu une centaine, empilés comme du bois de chauffage
au camp de Luka. Tous les jours, un camion frigorifique à viande de
l’entreprise Bimeks de Brčko ramassait les cadavres. » (Ibid., par. 161.)
   274. La Cour note que, dans le jugement rendu le 1er septembre 2004
en l’affaire Brdanin, la chambre de première instance a tiré une conclu-
sion générale concernant les meurtres de civils dans des camps et muni-
cipalités de Banja Luka, Prijedor, Sanski Most, Ključ, Kotor Varoš et
Bosanski Novi, qu’elle a ainsi formulée :
        « En résumé, la chambre de première instance est convaincue au-
     delà de tout doute raisonnable qu’au vu de tous les faits relatés dans
     ce chapitre du jugement que les forces serbes de Bosnie ont tué au
     moins mille six cent soixante-neuf Musulmans de Bosnie et Croates
     de Bosnie, tous des non-combattants. » (IT-99-36-T, jugement du
     1er septembre 2004, par. 465.)

                                                                            114

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  154

Dans des résolutions contemporaines des faits, le Conseil de sécurité et
l’Assemblée générale ont condamné les meurtres de civils commis dans le
cadre du nettoyage ethnique ou se sont déclarés profondément préoccu-
pés par les informations faisant état de massacres (résolution 819 (1993)
du Conseil de sécurité, sixième et septième alinéas du préambule, résolu-
tion 48/153 (1993) de l’Assemblée générale, par. 5 et 6 ; résolution
49/196 (1994) de l’Assemblée générale, par. 6).
   275. La Cour note en outre que plusieurs résolutions condamnent des
incidents particuliers. Entre autres, elles condamnent « les forces serbes de
Bosnie pour leur offensive ininterrompue contre la zone de sécurité de
Goražde, qui s’est soldée par la mort de nombreux civils » (résolution 913
(1994) du Conseil de sécurité, cinquième alinéa du préambule), condam-
nent le nettoyage ethnique « perpétré à Banja Luka, Bijeljina et dans
d’autres zones de la République de Bosnie-Herzégovine tenues par les
forces serbes de Bosnie » (résolution 941 (1994) du Conseil de sécurité,
par. 2), expriment des préoccupations face aux « violations graves du
droit international humanitaire et des droits de l’homme » commises « à
Srebrenica et aux alentours, ainsi que dans les zones de Banja Luka et de
Sanski Most » et notamment aux « informations faisant état de mas-
sacres » (résolution 1019 (1995) du Conseil de sécurité, deuxième alinéa du
préambule) et condamnent « le bombardement aveugle de civils dans les
zones de sécurité de Sarajevo, Tuzla, Bihać et Goražde, ainsi que l’utilisa-
tion de bombes en grappe contre des cibles civiles par les forces serbes de
Croatie et de Bosnie » (résolution 50/193 (1995) de l’Assemblée générale,
par. 5).

                                     *
   276. Sur la base des faits qui viennent d’être exposés, la Cour consi-
dère comme établi par des éléments de preuve irréfutables que des
meurtres ont été perpétrés de façon massive au cours du conflit dans des
zones et des camps de détention précis situés sur l’ensemble du territoire
de la Bosnie-Herzégovine. En outre, les éléments de preuve qui ont été
présentés démontrent que les victimes étaient dans leur grande majorité
des membres du groupe protégé, ce qui conduit à penser qu’elles ont pu
être prises pour cible de manière systématique. La Cour relève que, si le
défendeur a contesté la véracité de certaines allégations, le nombre des
victimes, les motivations des auteurs des meurtres, ainsi que les circons-
tances dans lesquelles ceux-ci ont été commis et leur qualification juri-
dique, il n’a en revanche jamais contesté le fait que des membres du
groupe protégé aient été tués en Bosnie-Herzégovine. La Cour estime
donc qu’il a été démontré par des éléments de preuve concluants que
des meurtres de membres du groupe protégé ont été commis de façon
massive et que l’élément matériel, tel que défini au litt. a) de l’article II
de la Convention, est par conséquent établi. A ce stade de son raison-
nement, la Cour n’est pas tenue de dresser la liste des meurtres commis,
ni même d’établir de manière définitive le nombre total des victimes.

                                                                         115

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  155

   277. Au vu des éléments de preuve qui lui ont été présentés, la Cour
n’est cependant pas convaincue qu’il ait été établi de façon concluante
que les meurtres de masse de membres du groupe protégé ont été commis
avec l’intention spécifique (dolus specialis), de la part de leurs auteurs, de
détruire, en tout ou en partie, le groupe comme tel. Ayant examiné avec
attention les affaires portées devant le TPIY ainsi que les décisions de ses
chambres — citées plus haut —, la Cour fait observer qu’aucune des per-
sonnes déclarées coupables n’a été considérée comme ayant agi avec une
intention spécifique (dolus specialis). Les meurtres brièvement présentés
ci-dessus peuvent constituer des crimes de guerre et des crimes contre
l’humanité, mais la Cour n’a pas compétence pour en juger. Dans l’exer-
cice de la compétence que lui confère la convention sur le génocide, elle
considère qu’il n’a pas été établi par le demandeur que ces meurtres cons-
tituaient des actes de génocide prohibés par la Convention. S’agissant de
la thèse du demandeur selon laquelle l’intention spécifique (dolus specia-
lis) peut être déduite du schéma des actes perpétrés tout au long du
conflit, il convient d’en réserver l’examen, la Cour devant d’abord se pen-
cher sur tous les autres actes de génocide allégués (violations des litt. b)
à e) de l’article II) (voir paragraphe 370 ci-dessous).

                                    *   *

                      5) Le massacre de Srebrenica

   278. Les atrocités commises à Srebrenica et à proximité ne sauraient
être mieux résumées que par le premier paragraphe du jugement rendu
par la chambre de première instance en l’affaire Krstić :
       « Les événements survenus en Bosnie-Herzégovine en juillet 1995
    lors de la prise par les Serbes de Bosnie de l’enclave de Srebrenica,
    déclarée zone de sécurité par l’Organisation des Nations Unies
    (l’« ONU »), sont bien connus dans le monde entier. En dépit d’une
    résolution du Conseil de sécurité de l’ONU selon laquelle l’enclave
    devait être « à l’abri de toute attaque armée et de tout autre acte
    d’hostilité », des unités de l’Armée des Serbes de Bosnie (la « VRS »)
    ont donné l’assaut et pris la ville. En quelques jours, environ
    25 000 Musulmans de Bosnie — pour la plupart des femmes, enfants
    et personnes âgées résidant dans ce secteur — ont été expulsés et,
    dans une atmosphère de terreur, embarqués par les Serbes de Bosnie
    à bord d’autocars bondés qui ont traversé les lignes de confrontation
    pour rejoindre le territoire contrôlé par les Musulmans de Bosnie.
    Les hommes musulmans de Srebrenica en âge de porter les armes
    ont connu un sort différent. Des milliers d’entre eux, qui tentaient de
    fuir le secteur, ont été capturés, détenus dans des conditions inhu-
    maines puis exécutés. Plus de 7000 personnes n’ont jamais été
    revues. » (IT-98-33-T, jugement du 2 août 2001, par. 1, notes de bas
    de page omises.)

                                                                          116

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  156

Le défendeur a contesté le nombre de morts, mais non la teneur de cet
exposé. Il met en revanche en doute l’existence d’une intention spécifique
(dolus specialis) ainsi que la possibilité de lui attribuer les actes dont le
demandeur tire grief. Il appelle également l’attention sur les attaques
menées par l’armée de Bosnie depuis Srebrenica et sur le fait que l’enclave
n’a jamais été démilitarisée. Le défendeur affirme que l’action militaire
engagée par les Serbes de Bosnie l’a été en représailles et dans le cadre
d’une guerre à visée territoriale.
  279. Le demandeur soutient que l’attaque finale lancée contre Srebre-
nica a dû être préparée bien avant le mois de juillet 1995. Il cite un rap-
port du 4 juillet 1994 établi par le commandant de la brigade de Bratu-
nac. Celui-ci mettait en avant l’« objectif final » de la VRS : « une Podrinje
entièrement serbe. Une défaite militaire devra être infligée aux enclaves
de Srebrenica, Žepa et Goražde ». Le rapport poursuivait :
       « Nous devons continuer à armer, entraîner, former et préparer
    l’armée de la Republika Srpska à l’exécution de cette mission cru-
    ciale qui consiste à expulser les Musulmans de l’enclave de Srebre-
    nica. Il n’y aura pour l’enclave de Srebrenica aucun repli, nous
    devons avancer. Nous devons rendre la vie de nos ennemis intenable
    et leur présence dans l’enclave impossible de sorte que, comprenant
    qu’ils ne peuvent pas survivre ici, ils s’en aillent en masse, aussi vite
    que possible. »
Dans l’affaire Blagojević, la chambre de première instance a mentionné
des témoignages indiquant que quelques « membres de la brigade de Bra-
tunac en 1994 ont déclaré que, pour eux, il ne s’agissait pas d’un ordre.
Le témoignage d’autres personnes et certains documents montrent qu’il
s’agissait en fait de la mise en œuvre d’une stratégie. » (IT-02-60-T,
chambre de première instance, jugement du 17 janvier 2005, par. 104,
notes de bas de page omises.) D’après le demandeur, l’« objectif final »
décrit ici consistait à créer une « Podrinje entièrement serbe », confor-
mément au dessein d’établir une région serbe sur 50 kilomètres à l’ouest
de la rivière Drina qui avait été formé lors d’une réunion tenue en avril
ou mai 1991 par l’élite politique et dirigeante de la Yougoslavie. La Cour
fait observer que, comme les objectifs stratégiques de 1992, l’objectif énon-
cé dans le rapport n’envisage pas la destruction des Musulmans de Srebre-
nica, mais leur départ. La chambre n’a accordé aucun poids particulier au
rapport.
   280. Le demandeur, comme la chambre, se réfère à une réunion tenue
le 7 mars 1995 entre le commandant de la Force de protection des
Nations Unies (FORPRONU) et le général Mladić, au cours de laquelle
ce dernier exprima son mécontentement quant au régime de la zone de
sécurité et indiqua qu’il pourrait entreprendre une action militaire contre
les enclaves situées à l’est. Il donna toutefois des assurances concernant la
sécurité de la population bosno-musulmane de ces enclaves. Le lende-
main, le 8 mars 1995, le président Karadžić émit la directive no 7 relative
à de nouvelles opérations, qui est également citée par la chambre et par

                                                                          117

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     157

le demandeur : « « Des opérations de combat planifiées et bien pensées »
doivent créer « une situation insoutenable d’insécurité totale dans laquelle
aucun espoir de survie ou de vie ne sera permis aux habitants des deux
enclaves ». » La chambre chargée de l’affaire Blagojević poursuit en ces
termes :
       « La mission de séparer les enclaves de Srebrenica et de Žepa a été
     confiée au corps de la Drina. Suite à cette directive, le général
     Ratko Mladić a, le 31 mars 1995, communiqué une directive relative
     à de nouvelles opérations, la directive no 7/1, laquelle précisait la
     mission du corps de la Drina. » (IT-02-60-T, p. 38-39, par. 106.)
   281. En ce qui concerne la première de ces directives, le conseil du deman-
deur a posé la question suivante : « Quelle meilleure illustration de l’intention
spécifique (dolus specialis) et destructrice des autorités de Pale ? » Comme
dans le cas du rapport de juillet 1994, la Cour fait observer que l’expulsion
des habitants aurait permis d’atteindre le but de l’opération. Cette observa-
tion est confortée par la conclusion de la chambre d’appel dans l’affaire
Krstić, à savoir que les directives n’étaient pas suffisamment claires pour éta-
blir que les membres de l’état-major principal qui les avaient données étaient
animés d’une intention spécifique (dolus specialis). « De fait, la chambre de
première instance n’a même pas conclu à l’intention génocidaire des auteurs
de ces directives [nos 7 et 7.1], jugeant au contraire que le plan génocidaire
avait vu le jour plus tard. » (IT-98-33-A, arrêt du 19 avril 2004, par. 90.)
   282. Un bataillon néerlandais (le Dutchbat) fut déployé dans la zone
de sécurité de Srebrenica. En janvier 1995, ses effectifs dans cette zone se
chiffraient à six cents hommes environ. En février et tout au long du prin-
temps, la VRS refusa d’autoriser le retour des soldats néerlandais qui
étaient partis en permission, faisant tomber leur nombre d’au moins cent
cinquante personnes, et elle imposa des restrictions à la circulation des
convois internationaux de secours et de ravitaillement qui faisaient route
vers Srebrenica et d’autres enclaves. Il était estimé que, sans nouveau
ravitaillement, environ la moitié de la population de Srebrenica serait à
court de vivres après la mi-juin.
   283. Le 2 juillet, le commandant du corps de la Drina donna l’ordre de
lancer une offensive ; son objectif déclaré à l’égard de Srebrenica était de
réduire « l’enclave à sa zone urbaine ». L’attaque commença le 6 juillet avec
l’explosion de roquettes près du quartier général du Dutchbat à Potočari.
Les 7 et 8 juillet furent relativement calmes en raison des mauvaises condi-
tions météorologiques, mais les bombardements s’intensifièrent aux alen-
tours du 9 juillet. Srebrenica continua à essuyer des bombes jusqu’au
11 juillet, jour de sa chute, les postes d’observation du Dutchbat ayant été
pris par la VRS. Contrairement aux attentes de celle-ci, l’armée de Bosnie-
Herzégovine n’opposa que très peu de résistance (Blagojević, IT-02-60-T,
chambre de première instance, jugement du 17 janvier 2005, par. 125).
Dans son rapport, le Secrétaire général de l’Organisation des Nations Unies
cite une analyse faite par les observateurs militaires des Nations Unies
dans l’après-midi du 9 juillet, qui se concluait en ces termes :

                                                                             118

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    158

    « « l’offensive de l’armée des Serbes de Bosnie se poursuivra jusqu’à
    ce qu’elle parvienne à ses fins. Devant la quasi-absence de réaction
    des Nations Unies, elle pourrait même multiplier ses objectifs et elle
    est désormais en mesure d’envahir l’enclave si elle le souhaite ». Les
    documents obtenus par la suite de sources serbes semblent corrobo-
    rer cette évaluation. Il ressort de ces documents que, au départ, les
    objectifs de l’attaque des Serbes contre Srebrenica étaient limités. Ce
    n’est qu’après avoir progressé avec une facilité inattendue que les
    Serbes ont décidé de prendre la totalité de l’enclave. De hauts res-
    ponsables serbes, civils et militaires, de la zone de Srebrenica ont
    abondé dans le même sens, ajoutant, lors de discussions avec un
    haut fonctionnaire de l’Organisation des Nations Unies, qu’ils
    avaient décidé d’aller jusqu’à Srebrenica lorsqu’ils avaient établi que
    la FORPRONU n’était ni désireuse ni capable de les arrêter. »
    (Nations Unies, doc. A/54/549, par. 264.)
Dans le même sens, la chambre, dans l’affaire Blagojević, indique
que :
       « Au fur et à mesure que se déroulait l’opération, son objectif mili-
    taire était modifié, passant de « réduire l’enclave à la zone urbaine »
    [l’objectif indiqué par le corps de la Drina dans un ordre du 2 juillet] à
    la prise de la ville de Srebrenica et de l’enclave tout entière. La
    chambre de première instance n’a connaissance d’aucune preuve directe
    concernant le moment exact où l’objectif militaire poursuivi a été modi-
    fié. Les preuves démontrent effectivement que le président Karadžić fut
    « informé [le 9 juillet] du succès des opérations de combat menées aux
    environs de Srebrenica ... qui [allaient] leur permettre d’occuper la ville
    même de Srebrenica ». Selon Miroslav Deronjić, le président du conseil
    d’administration de la municipalité de Bratunac, le président Karadžić
    lui aurait dit, le 9 juillet, que deux choix se présentaient concernant
    l’opération, l’un d’eux étant la prise de la ville de Srebrenica dans son
    intégralité. Plus tard dans la journée, le président Karadžić « approuva
    la poursuite des opérations en vue de la prise de Srebrenica ». Au matin
    du 11 juillet, la modification de l’objectif de l’opération « Krivaja 95 »
    était parvenue aux unités sur le terrain et, dans l’après-midi, l’ordre de
    pénétrer dans Srebrenica avait atteint les brigades IKM [postes de com-
    mandement avancé] de Bratunac à Pribićevac ainsi que le colonel Bla-
    gojević. Le 11 juillet, Miroslav Deronjić rendit visite à la brigade IKM
    de Bratunac à Pribićevac. Il s’entretint brièvement avec le colonel Bla-
    gojević au sujet de l’opération Srebrenica. Selon Miroslav Deronjić, la
    VRS venait de recevoir l’ordre de pénétrer dans la ville de Srebrenica. »
    (IT-02-60-T, chambre de première instance, jugement du 17 jan-
    vier 2005, p. 47-48, par. 130.)
   284. La chambre entame ensuite le récit des terribles conséquences de
la chute de Srebrenica. Le 11 juillet, une compagnie du bataillon néerlan-
dais entreprit de diriger les réfugiés vers le quartier général de la FOR-

                                                                           119

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  159

PRONU à Potočari, considéré comme étant le seul endroit où ceux-ci
pourraient être en sécurité. Tous ne se dirigèrent pas vers Potočari ; de
nombreux hommes musulmans allèrent se réfugier dans les bois. La VRS
eut tôt fait de bombarder les réfugiés et de tirer sur eux en dépit de leurs
efforts pour trouver une voie sûre vers Potočari où, suivant les termes
employés par le TPIY, régnait le chaos :
       « La foule massée à l’extérieur de l’enceinte de la FORPRONU
    grossit par milliers dans la journée du 11 juillet. Le soir, le nombre
    de Musulmans de Bosnie qui se trouvaient dans la région environ-
    nante était estimé entre 20 000 et 30 000 et quelque 4000 à 5000 réfu-
    giés occupaient l’enceinte de la FORPRONU.
    b) Les conditions de vie à Potočari
       Les conditions d’hygiène dans Potočari s’étaient complètement
    détériorées. Nombre des réfugiés qui cherchaient un abri au quartier
    général de la FORPRONU étaient blessés. Des soins médicaux
    étaient dispensés dans la mesure du possible ; toutefois, il y avait une
    grave pénurie de fournitures médicales. Par suite du blocage des
    convois humanitaires par la VRS au cours des mois précédents, il n’y
    avait presque pas de denrées fraîches au quartier général du bataillon
    néerlandais. On trouvait de l’eau courante en petite quantité à l’exté-
    rieur de l’enceinte. Entre le 11 et le 13 juillet 1995, la température
    était très élevée, atteignant 35 degrés centigrades, et cette faible ali-
    mentation en eau était insuffisante pour les 20 000 à 30 000 réfugiés
    qui se trouvaient à l’extérieur de l’enceinte de la FORPRONU. »
    (IT-02-60-T, par. 146-147.)
Le Tribunal développe ces points et donne des détails sur certains efforts
déployés par les Serbes de Bosnie et les autorités serbes — c’est-à-dire
l’Assemblée municipale locale, la brigade de Bratunac et le corps de la
Drina —, ainsi que par le HCR pour aider les réfugiés musulmans de
Bosnie (ibid., par. 148).
   285. Selon le rapport du Secrétaire général de 1999, le 10 juillet à
22 h 45, le représentant à Belgrade du représentant spécial du Secrétaire
général appela le représentant spécial pour lui dire qu’il avait vu le pré-
sident Milošević, lequel lui avait répondu qu’il ne fallait pas trop compter
sur lui parce que « les Serbes de Bosnie « ne l’écoutaient pas » » (A/54/549,
par. 292). Le lendemain à 15 heures, le président appela le représentant
spécial et, suivant le même rapport, « indiqu[a] que les soldats du bataillon
néerlandais dans les zones tenues par les Serbes avaient conservé leurs
armes et leur matériel et pouvaient se déplacer librement, ce qui était
faux » (ibid., par. 307). Environ vingt minutes plus tôt, deux avions de
l’OTAN avaient largué deux bombes sur ce qu’ils pensaient être des véhi-
cules serbes remontant du sud en direction de la ville. La réaction de la
VRS est exposée dans le rapport du Secrétaire général :
      « Immédiatement après ce premier déploiement de l’appui aérien rap-
    proché de l’OTAN, l’armée des Serbes de Bosnie a envoyé par radio un

                                                                         120

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      160

    message au bataillon néerlandais. Ils menaçaient de bombarder la ville
    et le PC du bataillon, où des milliers d’habitants avaient commencé à se
    rassembler, ainsi que de tuer les soldats du bataillon néerlandais pris en
    otage si l’OTAN continuait à avoir recours à la force aérienne. Le
    représentant spécial du Secrétaire général se souvient d’avoir reçu alors
    un appel téléphonique du ministre de la défense des Pays-Bas, qui de-
    mandait l’arrêt de l’opération d’appui aérien rapproché parce que les sol-
    dats serbes se trouvaient trop près des troupes néerlandaises, dont la sécu-
    rité serait compromise. Le représentant spécial a estimé qu’il n’avait d’autre
    choix que de faire droit à cette demande. » (A/54/549, par. 306.)
   286. La chambre de première instance dans l’affaire Blagojević relève
que, le 11 juillet à 20 heures, eut lieu une rencontre entre un colonel néer-
landais, le général Mladić et d’autres personnes. Le premier dit qu’il était
venu négocier le retrait des réfugiés et demander pour eux de la nourriture
et des médicaments. Il voulait obtenir l’assurance que la population
musulmane de Bosnie et le bataillon néerlandais seraient autorisés à se
retirer de la région. Le général Mladić déclara qu’il ne visait pas la popu-
lation civile et que l’objectif de la réunion était de trouver un arrange-
ment. Puis il indiqua : « Vous pouvez tous partir, tous rester ou tous mou-
rir ici... Nous pouvons trouver un accord pour mettre un terme à tout ça
et résoudre de manière pacifique les questions de la population civile, de
vos soldats et des militaires musulmans. » (Blagojević, IT-02-60-T,
chambre de première instance, jugement du 17 janvier 2005, par. 150-152.)
Plus tard dans la soirée, au cours d’une deuxième rencontre qui débuta à
23 heures et à laquelle assistait un représentant de la communauté musul-
mane de Bosnie, le général Mladić déclara :
       « « Premièrement, vous devez déposer vos armes et je garantis que
    tous ceux qui déposeront leurs armes vivront. Je vous donne ma parole,
    d’homme et de général, que j’userai de mon influence pour aider la
    population musulmane innocente qui n’est pas la cible des opérations de
    combats menées par la VRS... Pour que je puisse prendre une décision,
    en tant qu’homme et en tant que commandant, il faut que vos représen-
    tants me fassent connaître leur position claire sur la question de savoir si
    vous voulez survivre ... rester ou disparaître. Je suis prêt à recevoir ici, à
    10 heures demain, une délégation de représentants des Musulmans avec
    lesquels je puisse discuter du salut de ceux des vôtres qui proviennent
    de ... l’ancienne enclave de Srebrenica... Nesib [un représentant musul-
    man], l’avenir de votre population est entre vos mains, et pas seulement
    sur ce territoire... Amenez ceux qui peuvent garantir que les armes
    seront déposées et sauvez les vôtres de la destruction. »
       La chambre de première instance conclut, sur la base des obser-
    vations du général Mladić, qu’il ne savait pas que les hommes
    musulmans de Bosnie avaient quitté l’enclave de Srebrenica dans la
    colonne.
       Le général Mladić indiqua également qu’il fournirait les véhicules
    pour transporter les Musulmans de Bosnie hors de Potočari. Les

                                                                             121

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  161

    Musulmans de Bosnie et les Serbes de Bosnie n’étaient pas sur un
    pied d’égalité et Nesib Mandžić avait le sentiment que sa présence
    n’était nécessaire que pour donner le change à la communauté inter-
    nationale. Nesib Mandžić était intimidé par le général Mladić. Aucun
    signe n’annonçait qu’il se passerait quelque chose le lendemain. »
    (IT-02-60-T, p. 58-59, par. 156-158.)
  287. Il y eut une troisième réunion le lendemain matin, le 12 juillet. Le
Tribunal, dans l’affaire Blagojević, en fait le récit suivant :
       « Après que les représentants des Musulmans de Bosnie se furent
    présentés, le général Mladić déclara :
             « Je veux vous aider, mais je veux une totale coopération de
          la part de la population civile parce que votre armée a été vain-
          cue. Il n’est pas nécessaire que les vôtres soient tués, vos maris,
          vos frères ou vos voisins... Comme je l’ai dit hier soir à ce mon-
          sieur, vous pouvez soit survivre soit disparaître. Pour votre sur-
          vie, je demande que tous vos hommes qui ont des armes, même
          ceux qui ont commis des crimes contre notre population, et ils
          sont nombreux, les remettent à la VRS... Vous pouvez choisir
          de rester ou de partir. Si vous souhaitez partir, vous pouvez
          aller où vous voulez. Lorsque les armes auront été déposées,
          chacun ira là où il indiquera qu’il veut aller. La seule chose est
          de trouver l’essence nécessaire. Vous pouvez l’acheter si vous
          en avez les moyens. Sinon, la FORPRONU devra faire venir
          quatre ou cinq camions citernes pour remplir les réservoirs des
          camions... »
       Čamila Omanović [qui faisait partie de la délégation musulmane]
    interpréta cette déclaration comme signifiant que, si la population
    musulmane de Bosnie partait, elle serait sauve, mais que, si elle res-
    tait, elle périrait. Le général Mladić ne répondit pas clairement à la
    question de savoir si la population civile serait transférée en toute
    sécurité hors de l’enclave. Il indiqua que l’on allait contrôler les
    hommes musulmans de Bosnie âgés de seize à soixante-cinq ans pour
    vérifier que des criminels de guerre ne se trouvaient pas parmi eux, et
    affirma qu’après cette opération les hommes seraient ramenés dans
    l’enclave. C’était la première fois qu’une séparation des hommes du
    reste de la population était mentionnée. Les représentants des Musul-
    mans de Bosnie avaient l’impression que « tout avait été préparé à
    l’avance, que les personnes travaillaient ensemble en équipe d’une
    manière organisée » et que « Mladić dirigeait l’organisation ».
       La troisième réunion à l’hôtel Fontana s’acheva sur un accord aux
    termes duquel la VRS transférerait la population civile musulmane
    de Bosnie hors de l’enclave jusqu’au territoire contrôlé par l’armée
    de la Bosnie-Herzégovine, avec l’aide de la FORPRONU afin de
    garantir que le transfert s’effectuerait dans des conditions accep-
    tables. » (Ibid., par. 160-161.)

                                                                         122

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  162

La Cour relève que les comptes rendus des propos tenus lors de ces
réunions proviennent de la transcription d’enregistrements vidéo de
l’époque.
   288. A partir du 12 juillet, la VRS et le MUP de la Republika Srpska
séparèrent de leurs familles les hommes âgés de seize à soixante ou
soixante-dix ans. Les hommes musulmans de Bosnie furent dirigés vers
différents lieux mais la plupart d’entre eux furent envoyés dans une mai-
son particulière (« la maison blanche ») située près du quartier général de
la FORPRONU à Potočari, où ils furent interrogés. Dans l’après-midi du
12 juillet, de nombreux autocars et autres véhicules, certains en prove-
nance de Serbie, arrivèrent à Potočari. Seuls les femmes, les enfants et les
hommes âgés furent autorisés à monter dans les autocars à destination du
territoire contrôlé par l’armée de Bosnie-Herzégovine. Au début, des
véhicules du bataillon néerlandais tentèrent d’escorter les convois, mais la
VRS les arrêta, volant peu après entre seize et dix-huit jeeps appartenant
au bataillon néerlandais ainsi qu’une centaine d’armes légères, ce qui
empêcha d’autres escortes. Nombre des hommes musulmans de Bosnie
venant de Srebrenica et de ses environs, y compris ceux qui avaient tenté
de fuir à travers les bois, furent arrêtés et tués.
   289. Il convient de mentionner également les activités de certaines
unités paramilitaires, les « Bérets rouges » et les « Scorpions », qui, selon
le demandeur, ont participé aux événements survenus à Srebrenica et à
proximité. Le demandeur a soumis à la Cour certains documents démon-
trant selon lui que les « Scorpions » avaient effectivement été envoyés dans
le secteur de Trnovo et y étaient demeurés tout au long de la période per-
tinente. Le défendeur a mis en doute l’authenticité de ces documents (qui
étaient des copies de communications interceptées et non des originaux),
sans jamais la nier formellement. Il n’a pas été contesté que les « Scor-
pions » avaient été redéployés à Trnovo. Au cours de la procédure orale, le
demandeur a présenté un enregistrement vidéo montrant l’exécution par
des paramilitaires de six Musulmans de Bosnie à Trnovo en juillet 1995.
   290. Les chambres de première instance, aussi bien dans l’affaire
Krstić que dans l’affaire Blagojević, ont conclu que les forces serbes de
Bosnie avaient tué plus de sept mille hommes musulmans de Bosnie après
la prise de Srebrenica en juillet 1995 (Krstić, IT-98-33-T, jugement du
2 août 2001, par. 426-427, et Blagojević, IT-02-60-T, jugement du 17 jan-
vier 2005, par. 643). Elles ont conclu dès lors que l’élément matériel du
meurtre visé au litt. a) de l’article II de la Convention était établi. Les
chambres ont également conclu dans les deux cas que les actes des forces
serbes de Bosnie constituaient l’élément matériel d’atteintes graves à
l’intégrité physique ou mentale, au sens du litt. b) de l’article II de la
Convention — à la fois des personnes qui étaient sur le point d’être exé-
cutées et des autres qui avaient été séparées de celles-ci en raison de leur
déplacement forcé et, pour certains survivants, des pertes qu’ils avaient
subies (Krstić, ibid., par. 543, et Blagojević, ibid., par. 644-654).
   291. La Cour est pleinement convaincue que des meurtres au sens du
litt. a) de l’article II de la Convention et des actes à l’origine de graves

                                                                         123

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   163

atteintes à l’intégrité physique ou mentale au sens du litt. b) de l’article II
ont été commis pendant le massacre de Srebrenica. Trois autres aspects
des décisions du TPIY concernant Srebrenica nécessitent toutefois un
examen plus approfondi — l’intention spécifique (dolus specialis), la
date à laquelle cette intention s’est trouvée constituée, et la définition du
groupe au sens de l’article II. Une quatrième question qui n’a pas direc-
tement été soulevée devant le TPIY, mais sur laquelle la Cour doit se pen-
cher, est l’implication éventuelle du défendeur dans ces actes.
   292. La chambre de première instance en l’affaire Krstić a donné un
éclairage sur la question de l’intention. Dans ses conclusions, elle a consi-
déré que les éléments produits devant elle prouvaient son existence. Sous
l’intitulé « Le projet visant à exécuter les hommes musulmans de Bosnie
de Srebrenica », la chambre a conclu que, « après la prise de Srebrenica
en juillet 1995, les Serbes de Bosnie [avaient] conçu et mis en œuvre le
projet d’exécuter le plus grand nombre possible d’hommes musulmans de
Bosnie en âge de combattre qui se trouvaient dans l’enclave » (IT-98-
33-T, jugement du 2 août 2001, par. 87). Toutes les exécutions, a jugé la
chambre, « visaient systématiquement des hommes musulmans de Bosnie
en âge de porter les armes, qu’ils [fussent] civils ou militaires » (ibid.,
par. 546). Bien que, peut-être, « au départ, la VRS n’ait envisagé d’exé-
cuter que les militaires ... [i]l est toutefois patent qu’à un certain moment
il a été décidé de capturer et de tuer tous les hommes musulmans de Bos-
nie, sans distinction. Par la suite, aucun effort n’a été fait pour distinguer
les soldats des civils. » (Ibid., par. 547.) Sous le titre « L’intention de
détruire le groupe », la chambre a examiné les conclusions des Parties
ainsi que les textes, concluant « qu’aux fins de la présente espèce, le géno-
cide d[evait] s’entendre uniquement des actes commis dans le but de
détruire tout ou partie du groupe » (ibid., par. 571 ; les italiques sont dans
l’original). Les actes de génocide ne supposent pas nécessairement la pré-
méditation et l’intention (de détruire un groupe) peut ne devenir le but
recherché qu’en cours d’opération (ibid., par. 572).

        « Les éléments de preuve produits en l’espèce démontrent que les
     massacres étaient planifiés : le nombre et la nature des forces enga-
     gées, l’utilisation par les unités d’un même langage codé pour échan-
     ger des informations sur les massacres, l’ampleur des exécutions et
     les similarités dans les modes d’exécution sont autant d’indices ten-
     dant à établir qu’il avait été décidé de tuer tous les hommes musul-
     mans de Bosnie en âge de porter les armes.
        La chambre de première instance n’a pu déterminer la date précise
     à laquelle il a été décidé de tuer tous les hommes en âge de porter les
     armes. Partant, elle ne saurait conclure que les meurtres commis à
     Potočari les 12 et 13 juillet 1995 s’inscrivaient dans le cadre du projet
     de tuer tous les hommes en âge de porter les armes. Elle est cepen-
     dant convaincue que les exécutions de masse et autres massacres
     commis à partir du 13 juillet faisaient partie intégrante du plan. »
     (Ibid., p. 201, par. 572-573 ; voir également par. 591-598.)

                                                                           124

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      164

   293. La Cour a déjà cité (paragraphe 281) le passage de l’arrêt rendu
dans l’affaire Krstić par la chambre d’appel, dans lequel celle-ci n’avait
pas suivi le procureur qui invoquait des directives données plus tôt au
cours du mois de juillet, et elle rappelle les éléments de preuve relatifs au
nouveau plan adopté par la VRS en cours d’opération, lequel visait la
prise totale de l’enclave. La chambre a également rejeté l’appel interjeté
par le général Krstić contre la conclusion selon laquelle un génocide avait
été commis à Srebrenica. Elle a indiqué que la chambre de première ins-
tance était fondée à conclure que la destruction d’un si grand nombre
d’hommes, un cinquième de l’ensemble de la communauté de Srebrenica,
« entraînerai[t] inévitablement la disparition physique de la population
musulmane de Bosnie à Srebrenica » (IT-98-33-A, chambre d’appel, arrêt
du 19 avril 2004, par. 28-33) et que la chambre — qui était la mieux pla-
cée pour évaluer les éléments de preuve présentés au procès — était aussi
fondée à conclure que la preuve du transfert des femmes et des enfants
l’amenait à constater que des membres de l’état-major principal de la
VRS avaient l’intention de détruire les Musulmans de Bosnie de Srebre-
nica. La chambre d’appel a ainsi conclu cette partie de l’arrêt :

       « Les conditions rigoureuses qui doivent être remplies pour que
    l’on puisse prononcer une déclaration de culpabilité pour génocide
    témoignent de la gravité de ce crime. Ces conditions — la preuve,
    difficile à apporter, d’une intention spécifique, et la démonstration
    que c’était l’ensemble du groupe, ou une partie substantielle de celui-
    ci, qui était voué à l’extinction — écartent le risque que des déclara-
    tions de culpabilité pour génocide soient prononcées à la légère.
    Cependant, lorsque ces conditions sont remplies, le droit ne doit pas
    répugner à désigner le crime commis par son nom. En cherchant à
    éliminer une partie des Musulmans de Bosnie, les forces serbes de
    Bosnie ont commis un génocide. Elles ont œuvré à l’extinction des
    40 000 Musulmans de Bosnie qui vivaient à Srebrenica, un groupe
    qui était représentatif des Musulmans de Bosnie dans leur ensemble.
    Elles ont dépouillé tous les hommes musulmans faits prisonniers, les
    soldats, les civils, les vieillards et les enfants de leurs effets personnels
    et de leurs papiers d’identité, et les ont tués de manière délibérée et
    méthodique du seul fait de leur identité. Les forces serbes de Bosnie
    savaient, quand elles se sont lancées dans cette entreprise génoci-
    daire, que le mal qu’elles causaient marquerait à jamais l’ensemble
    des Musulmans de Bosnie. La chambre d’appel affirme clairement
    que le droit condamne expressément les souffrances profondes et
    durables infligées, et elle donne au massacre de Srebrenica le nom
    qu’il mérite : un génocide. Les responsables porteront le sceau de
    l’infamie qui s’attache à ce crime, et les personnes qui envisageraient
    à l’avenir de commettre un crime aussi odieux seront dès lors mises
    en garde.
       En concluant que des membres de l’état-major principal de la
    VRS étaient animés de l’intention de détruire les Musulmans de Bos-

                                                                             125

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  165

    nie de Srebrenica, la chambre de première instance n’a pas contre-
    venu aux exigences juridiques qui s’attachent au génocide. L’appel
    de la défense sur ce point est rejeté. » (IT-98-33-A, par. 37-38.)
   294. Au sujet de l’une des opinions exprimées par le demandeur, la
chambre de première instance a jugé, en l’affaire Blagojević, que l’inten-
tion spécifique (dolus specialis) existait avant le 12 ou le 13 juillet, date
retenue par la chambre de première instance en l’affaire Krstić. La Cour
a déjà appelé l’attention sur la constatation de cette chambre selon
laquelle, à un moment donné (la chambre n’a pas pu déterminer « le
moment exact »), l’objectif militaire de Srebrenica avait changé, passant
de la prise de « la seule zone urbaine de l’enclave » (mentionnée dans
l’ordre du corps de la Drina du 2 juillet 1995 parfois désigné par le nom
d’opération « Krivaja 95 ») à la prise de la ville de Srebrenica et de
l’enclave dans leur ensemble. Plus loin dans le jugement, sous le titre
« Conclusions : un génocide a-t-il été commis ? », la chambre cite le docu-
ment du 2 juillet :
       « La chambre de première instance est convaincue que les actes
    criminels commis par les forces serbes de Bosnie s’inscrivaient tous
    dans un projet unique prévoyant le génocide des Musulmans de Bos-
    nie de Srebrenica, ainsi qu’il ressort de l’opération « Krivaja 95 »
    dont l’objectif final était d’anéantir l’enclave et, ainsi, sa commu-
    nauté musulmane bosniaque. » (Blagojević, IT-02-60-T, jugement du
    17 janvier 2005, par. 674.)
Et elle poursuit en ne mentionnant plus que les événements — les mas-
sacres et le transfert forcé des femmes et des enfants — qui se déroulèrent
après la chute de Srebrenica, c’est-à-dire quelque temps après le change-
ment d’objectif militaire survenu le 9 ou le 10 juillet. La conclusion rela-
tive à l’intention va dans le même sens :
       « Il ne fait aucun doute pour la chambre de première instance
    que tous ces actes se sont inscrits dans une même opération menée
    avec l’intention de détruire la population musulmane de Bosnie de
    Srebrenica. La chambre de première instance juge que les forces
    serbes de Bosnie non seulement savaient que le meurtre des hommes
    conjugué au déplacement forcé des femmes, des enfants et des per-
    sonnes âgées entraînerait inéluctablement la disparition phy-
    sique de la population musulmane de Srebrenica, en Bosnie, mais
    elles visaient aussi manifestement, par ces actes, à éliminer phy-
    siquement ce groupe. » (Ibid., par. 677.) (Voir également l’en-
    semble des points de la liste du paragraphe 786, à l’exception du pre-
    mier.)
   295. La conclusion de la Cour, confortée par les jugements rendus par
les chambres de première instance dans les affaires Krstić et Blagojević,
est que l’intention requise ne s’est constituée qu’après le changement
d’objectif militaire et la prise de Srebrenica, c’est-à-dire vers le 12 ou le
13 juillet, élément qui pourrait se révéler important pour l’examen de

                                                                         126

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  166

l’exécution par le défendeur des obligations lui incombant en vertu de la
Convention (paragraphe 423 ci-dessous). La Cour ne voit aucune raison
de s’écarter de la conclusion du Tribunal selon laquelle l’intention spéci-
fique (dolus specialis) requise s’est constituée à ce moment-là et à ce
moment-là seulement.
   296. La Cour abordera maintenant le critère de l’article II selon lequel
doit exister l’intention de détruire en tout ou en partie un « groupe » pro-
tégé. Elle rappelle le point de droit qu’elle a développé plus haut, et en
particulier les trois éléments examinés ce faisant : le caractère « substan-
tiel » (qui constitue le critère principal), les facteurs géographiques perti-
nents et les possibilités qu’ils offrent aux criminels, et les éléments emblé-
matiques ou qualitatifs (paragraphes 197-201). La Cour rappelle ensuite
ce qu’elle a dit plus haut au sujet du caractère convaincant des conclu-
sions du TPIY concernant les faits et de l’appréciation qu’il en a donné
(paragraphe 223). Gardant cela à l’esprit, elle en vient à présent aux
conclusions formulées dans l’affaire Krstić (IT-98-33-T, chambre de pre-
mière instance, jugement du 2 août 2001, par. 551-599 ; IT-98-33-A,
chambre d’appel, arrêt du 19 avril 2004, par. 6-22), dans laquelle la
chambre d’appel a fait siennes les conclusions de la chambre de pre-
mière instance dans les termes suivants :
       « En l’espèce, après avoir identifié le groupe protégé comme étant
    le groupe national des Musulmans de Bosnie, la chambre de pre-
    mière instance a conclu que la partie du groupe visée par l’état-major
    principal de la VRS et Radislav Krstić était celle des Musulmans de
    Srebrenica, ou des Musulmans de Bosnie orientale. Cette conclusion
    est dans le droit fil des lignes directrices esquissées plus haut. Avant
    la prise de la ville par les forces de la VRS en 1995, Srebrenica comp-
    tait environ 40 000 Musulmans de Bosnie. Etaient compris dans ce
    chiffre non seulement les habitants musulmans de la municipalité de
    Srebrenica mais aussi de nombreux réfugiés musulmans de la région.
    Si, par rapport à la population musulmane totale de la Bosnie-
    Herzégovine à l’époque des faits, ce nombre est peu élevé, il ne faut
    pas se méprendre sur l’importance de la communauté musulmane de
    Srebrenica. » (IT-98-33-A, arrêt du 19 avril 2004, p. 5, par. 15 ; notes
    de bas de page omises.)
La Cour ne voit pas de raison de s’écarter des conclusions concordantes
de la chambre de première instance et de la chambre d’appel.
   297. La Cour conclut que les actes relevant des litt. a) et b) de l’ar-
ticle II de la Convention commis à Srebrenica l’ont été avec l’intention
spécifique de détruire en partie le groupe des Musulmans de Bosnie-Her-
zégovine comme tel ; et que, en conséquence, ces actes étaient des actes de
génocide, commis par des membres de la VRS à Srebrenica et à proximité
à partir du 13 juillet 1995.


                                    *   *
                                                                          127

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    167

   6) Litt. b) de l’article II : atteinte grave à l’intégrité physique ou
                mentale de membres du groupe protégé

   298. Le demandeur soutient que, en dehors des massacres, la popula-
tion non serbe de Bosnie-Herzégovine a été victime d’atteintes graves et
systématiques à son intégrité. Le demandeur inclut dans cette catégorie
d’actes de génocide la pratique de la terreur, le fait d’infliger des souf-
frances, ainsi que la torture et les humiliations systématiques. En outre, le
demandeur insiste particulièrement sur la question des viols systématiques
de femmes musulmanes commis pendant le conflit, selon lui dans le cadre
d’une campagne de génocide à l’encontre des Musulmans de Bosnie.
   299. Le défendeur ne conteste pas que, en droit, le crime de viol puisse
constituer un acte de génocide, causant une atteinte grave à l’intégrité phy-
sique ou mentale d’une personne. Il conteste toutefois que les viols qui ont
eu lieu sur le territoire de la Bosnie-Herzégovine s’inscrivent dans le cadre
d’un génocide qui y aurait été perpétré. Invoquant le rapport de la com-
mission d’experts, le défendeur soutient que les viols et actes de violences
sexuelles commis n’étaient pas des actes de génocide, mais ont été le fait de
toutes les parties belligérantes, sans intention spécifique (dolus specialis).
   300. La Cour note que les Parties ne sont pas en désaccord quant au
fait que les viols et violences sexuelles peuvent être constitutifs de géno-
cide s’ils s’accompagnent d’une intention spécifique de détruire le groupe
protégé. Elle note également que le TPIR, dans son jugement du 2 sep-
tembre 1998 en l’affaire Akayesu, a dit ce qui suit des viols et violences
sexuelles en tant qu’actes de génocide :
       « En effet, les viols et violences sexuelles constituent indubita-
    blement des atteintes graves à l’intégrité physique et mentale des
    victimes et sont même, selon la chambre, l’un des pires moyens d’at-
    teinte à l’intégrité de la victime, puisque cette dernière est doublement
    attaquée : dans son intégrité physique et dans son intégrité men-
    tale. » (TPIR-96-4-T, chambre de première instance, jugement du
    2 septembre 1998, par. 731.)
Dans le jugement rendu en première instance le 31 juillet 2003 en l’affaire
Stakić, le TPIY a considéré que
    « [l’]atteinte grave à l’intégrité physique ou mentale » sanctionnée par
    l’alinéa b) [du paragraphe 2 de l’article 4 du Statut du TPIY]
    s’entend, en particulier, d’actes de torture, de traitements inhumains
    ou dégradants, de violences sexuelles, y compris les viols, d’interro-
    gatoires accompagnés de violences, de menaces de mort, et d’actes
    portant atteinte à la santé de la victime ou se traduisant par une défi-
    guration ou des blessures. Il n’est pas nécessaire que les dommages
    soient permanents ou irrémédiables. » (IT-97-24-T, chambre de pre-
    mière instance, jugement du 31 juillet 2003, par. 516).
   301. La Cour note en outre que des résolutions du Conseil de sécurité
et de l’Assemblée générale contemporaines des faits évoquent expressé-

                                                                            128

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  168

ment les violences sexuelles. Ces résolutions étaient elles-mêmes fondées
sur des rapports soumis à l’Assemblée générale et au Conseil de sécurité,
notamment les rapports du Secrétaire général, de la commission d’experts,
du rapporteur spécial de la Commission des droits de l’homme,
M. Tadeusz Mazowiecki, et de divers organismes des Nations Unies pré-
sents sur le terrain. L’Assemblée générale a souligné les « souffrances
extraordinaires des victimes de viols et de violences sexuelles » (résolu-
tion A/RES/48/143 (1993), préambule ; résolution 50/192 (1995),
par. 8). Dans sa résolution 48/143 (1993), l’Assemblée générale s’est
dite
    « [a]tterrée par les informations répétées et confirmées faisant état
    de viols et de sévices généralisés dont les femmes et les enfants sont
    victimes dans les zones de conflit armé dans l’ex-Yougoslavie, en
    particulier par le fait que les forces serbes recourent systématique-
    ment à ces pratiques contre les femmes et les enfants musulmans en
    Bosnie-Herzégovine » (quatrième alinéa du préambule).
   302. Dans plusieurs résolutions, le Conseil de sécurité s’est déclaré
alarmé par « la détention et le viol massifs, organisés et systématiques des
femmes », en particulier des femmes musulmanes en Bosnie-Herzégovine
(résolutions du Conseil de sécurité : 798 (1992), deuxième alinéa du
préambule ; 820 (1993), sixième alinéa du préambule ; 827 (1993), troi-
sième alinéa du préambule). En ce qui concerne les autres types d’atteinte
grave, le Conseil de sécurité condamnait dans sa résolution 1034 (1995)
    « dans les termes les plus vifs les violations du droit international
    humanitaire et des droits de l’homme commises par les forces serbes
    de Bosnie et les forces paramilitaires dans les zones de Srebrenica,
    Žepa, Banja Luka et Sanski Most, qui sont décrites dans le rapport
    du Secrétaire général en date du 27 novembre 1995 et qui révèlent
    une politique systématique de violations — exécutions sommaires,
    viols, expulsions massives, détentions arbitraires, travail forcé et
    enlèvements en grand nombre » (par. 2).
Le Conseil de sécurité a parlé de « campagne systématique de terreur » à
Banja Luka, Bijeljina et dans d’autres zones tenues par les forces serbes
de Bosnie (résolution du Conseil de sécurité : 941 (1994), quatrième alinéa
du préambule). Il s’est également déclaré préoccupé par les informations
faisant état de massacres, d’internements illicites et de travail forcé, de
viols et de déportations de civils à Banja Luka et Sanski Most (résolution
du Conseil de sécurité : 1019 (1995), deuxième alinéa du préambule).
   303. L’Assemblée générale a elle aussi condamné des violations spéci-
fiques prenant la forme de tortures, brutalités, viols, disparitions, destruc-
tions de maisons et autres actes ou menaces de violence ayant pour but
de forcer les habitants à quitter leur foyer (résolution de l’Assemblée
générale : 47/147 (1992), par. 4 ; voir aussi résolution de l’Assemblée géné-
rale : 49/10 (1994), quatorzième alinéa du préambule, et résolution de
l’Assemblée générale : 50/193 (1995), par. 2).

                                                                          129

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  169

   304. La Cour passera maintenant à l’examen des allégations spéci-
fiques formulées par le demandeur à ce titre, qui concernent les différents
sites et camps présentés comme le théâtre d’actes à l’origine d’« atteinte[s]
grave[s] à l’intégrité physique ou mentale » au sens de la Convention.
S’agissant des événements de Srebrenica, la Cour a déjà conclu que la
commission de tels actes étaient établis (paragraphe 291 ci-dessus).
La vallée de la Drina
   a) Zvornik
   305. En ce qui concerne la région de la vallée de la Drina, le deman-
deur a appelé l’attention sur les sévices et autres actes à l’origine de
graves atteintes à l’intégrité physique ou mentale commis lors des événe-
ments de Zvornik. Il a notamment présenté à la Cour un rapport sur les
événements de Zvornik fondé sur les récits de témoins oculaires et des
recherches approfondies (Hannes Tretter et consorts, « « Ethnic Clean-
sing » Operations In the Northeast-Bosnian City of Zvornik from April
through June 1992 » [« Opérations de « nettoyage ethnique » dans la ville
de Zvornik, au nord-est de la Bosnie, d’avril à juin 1992 »], rapport de
l’Institut Ludwig Boltzmann pour les droits de l’homme (1994), p. 48). Le
rapport de l’Institut Ludwig Boltzmann fait état d’une politique de ter-
reur, de déplacements forcés, de torture et de viols pendant la prise de
Zvornik entre avril et juin 1992. La commission d’experts indique que
trente-cinq viols commis dans la zone de Zvornik en mai 1992 lui ont été
signalés (vol. V, annexe IX, p. 54).
   b) Foča
   306. D’autres actes à l’origine de graves atteintes à l’intégrité physique
et mentale ont été perpétrés dans la municipalité de Foča. Le demandeur,
en se fondant sur le jugement rendu en l’affaire Kunarac et consorts (IT-
96-23-T et 23/1-T, chambre de première instance, jugement du 22 février
2001, par. 574 et 592), affirme notamment qu’un grand nombre de
femmes ont été violées à plusieurs reprises par des soldats ou policiers
serbes de Bosnie dans la ville de Foča.
   c) Les camps
     i) Le camp de Batković
   307. Le demandeur affirme en outre que les détenus du camp de
Batković étaient fréquemment battus et maltraités. Le rapport de la com-
mission d’experts cite un témoignage indiquant que « des prisonniers ont
été obligés de se livrer à des actes sexuels entre eux et parfois avec des
gardes ». Le rapport poursuit : « Les passages à tabac intervenaient à une
fréquence variant, selon les sources, à raison de un à dix par jour. » (Rap-
port de la commission d’experts, vol. IV, annexe VIII, p. 62, par. 469.)
Des témoignages de seconde main — témoignages individuels rapportés
par la commission d’experts (rapport de la commission d’experts, vol. IV,
annexe VIII, p. 62-63, et annexe X, p. 9) — indiquent que les prisonniers
étaient battus et vivaient dans des conditions effroyables. Ainsi qu’il

                                                                         130

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   170

a été relevé plus haut (paragraphe 256), toutefois, le rapporteur spécial,
M. Mazowiecki, écrivait dans son rapport périodique du 17 novembre
1992 que « [l]es prisonniers ... semblaient être en bonne santé » (p. 13)
mais, selon le demandeur, le camp qui lui avait été montré était un
camp « modèle », de sorte que son impression était faussée. Le départe-
ment d’Etat des Etats-Unis, dans son Dispatch en date du 19 avril 1993
(vol. 4, no 16), signale que les détenus du camp de Batković étaient fré-
quemment battus et maltraités. Il cite notamment les propos de té-
moins rapportant que, « [à] plusieurs reprises, [eux-mêmes] et d’autres
... [avaie]nt été obligés de se déshabiller et de se livrer à des actes sexuels
entre eux et avec les gardes ».
      ii) Le camp de Sušica
    308. Selon le demandeur, des viols et des agressions physiques ont été
commis au camp de Sušica ; il a fait observer que Dragan Nikolić, lors de
son procès devant le TPIY, avait, ainsi qu’il ressort de l’« examen de
l’acte d’accusation dans le cadre de l’article 61 du Règlement de procé-
dure et de preuve » et du « jugement portant condamnation », reconnu
que de nombreuses Musulmanes avaient été violées et victimes de pra-
tiques et insultes dégradantes dans le camp même et au dehors (Nikolić,
IT-94-2-T, jugement portant condamnation du 18 décembre 2003, par. 87-
90) et que plusieurs hommes avaient été torturés dans ce même camp.
      iii) Le camp Kazneno-Popravní Dom de Foča
    309. S’agissant du camp Kazneno-Popravní Dom de Foča, le deman-
deur affirme que celui-ci fut le théâtre de passages à tabac et d’actes de
torture, et que des détenues y furent violées. Le demandeur fonde pour
l’essentiel ses allégations sur le rapport de la commission d’experts et le
Dispatch du département d’Etat des Etats-Unis. Les conclusions de la
commission d’experts reposent elles-mêmes sur des informations tirées
d’un rapport d’Helsinki Watch. Un témoin a déclaré que certains détenus
avaient été battus au KP Dom de Foča (rapport de la commission
d’experts, vol. IV, p. 128-132). Des faits similaires sont rapportés par le
département d’Etat des Etats-Unis. Selon un témoin :
        « Ceux qui administraient le centre ont instillé la peur chez les pri-
     sonniers musulmans en choisissant certains d’entre eux pour les bru-
     taliser. Depuis sa fenêtre, dans la chambre no 13, le témoin a vu des
     prisonniers être fréquemment emmenés dans un bâtiment où des
     passages à tabac avaient lieu. Ce bâtiment était suffisamment proche
     pour qu’il entende les cris de ceux qui y étaient battus. » (Dispatch
     du département d’Etat des Etats-Unis, 19 avril 1993, no 16, p. 262.)
  310. Dans le jugement qu’elle a rendu en l’affaire Kunarac le
22 février 2001, la chambre de première instance du TPIY a fait état des
déclarations de plusieurs témoins concernant les mauvaises conditions
d’existence et la brutalité qui régnaient au KP Dom de Foča. Ces témoi-
gnages semblent confirmer que les hommes et les femmes musulmans des
municipalités de Foča, Gacko et Kalinovik ont été arrêtés, rassemblés

                                                                           131

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   171

puis séparés les uns des autres et emprisonnés ou détenus dans divers
centres de détention comme celui de KP Dom de Foča où certains
ont été tués, violés ou passés à tabac (Kunarac et consorts, IT-96-23-T
et IT-96-23/1-T, chambre de première instance, jugement du 22 février
2001).
Prijedor
  a) La municipalité
   311. La plupart des allégations de violations avancées par le deman-
deur pour la région de Prijedor ont été examinées dans la section du pré-
sent arrêt consacrée aux camps de Prijedor. Cependant, la commission
d’experts mentionne le cas d’une famille dont les neuf membres ont été
retrouvés morts à Stara Rijeka, dans la municipalité de Prijedor, après
avoir manifestement été torturés (vol. V, annexe X, p. 41). La chambre
de première instance du TPIY, dans son jugement en l’affaire Tadić, a
formulé la conclusion de fait suivante concernant l’attaque de deux vil-
lages de la zone de Kozarac, Jaskići et Sivci :

       « Le 14 juin 1992, les deux villages furent attaqués. Le matin, les
    habitants de Sivci entendirent des coups de feu qui se rapprochaient,
    puis des blindés et des soldats serbes pénétrèrent bientôt dans le
    village... On les fit courir, les mains derrière la nuque, jusqu’à un lieu
    de rassemblement situé dans la cour de l’une des maisons. En che-
    min, on leur ordonna à plusieurs reprises de s’arrêter et de s’allonger
    sur la route où ils étaient battus et frappés à coups de pied par les
    soldats, puis ils se relevaient et se remettaient à courir jusqu’à ce que
    le cycle recommence... En tout, quelque 350 hommes, surtout des
    Musulmans mais aussi quelques Croates, furent traités de cette
    façon à Sivci.
       A l’arrivée au point de rassemblement, battus et souvent couverts
    de sang, certains hommes furent sortis du rang et interrogés au sujet
    des autres, ils reçurent des menaces et furent battus à nouveau. Bien-
    tôt arrivèrent des autocars, cinq en tout, et les hommes reçurent
    l’ordre de s’en approcher au pas de course, les mains sur la nuque, et
    de s’y entasser. Ils furent ensuite emmenés au camp de Keraterm.
       Les habitants du petit village de Jaskići, qui comptait à peine
    11 maisons, connurent une expérience analogue le 14 juin 1992, mais
    des villageois furent tués. Comme Sivci, Jaskići avait accueilli des
    réfugiés après l’assaut sur Kozarac, mais le 14 juin 1992, beaucoup
    de ces réfugiés étaient partis vers d’autres villages. Dans l’après-midi
    du 14 juin 1992, on entendit des coups de feu, des soldats serbes arri-
    vèrent à Jaskići et ils ordonnèrent aux hommes de sortir de chez eux
    et de se rassembler dans la rue du village, les mains sur la nuque ; on
    les obligea à s’allonger et ils furent roués de coups. » (IT-94-1-T,
    chambre de première instance, jugement du 7 mai 1997, par. 346-
    348.)

                                                                          132

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     172

  b) Les camps
     i) Le camp d’Omarska
   312. Ainsi que cela a été indiqué ci-dessus s’agissant des meurtres (para-
graphe 262), le demandeur a été en mesure de présenter des preuves abon-
dantes et convaincantes de sévices corporels constitutifs d’atteintes graves à
l’intégrité physique infligés dans le camp d’Omarska. Le rapport de la com-
mission d’experts contient des récits de témoins sur la « maison blanche » où
étaient infligés des sévices corporels, commis des viols, des actes de torture
et, à l’occasion, des exécutions, et sur la « maison rouge » qui servait aux exé-
cutions (vol. IV, annexe VIII, p. 207-222). Ces récits d’exécutions sadiques
sont corroborés par des communications des Etats-Unis au Secrétaire géné-
ral. L’élément de preuve le plus convaincant et le plus fiable est certainement
la partie factuelle du jugement du TPIY dans l’affaire Tadić (IT-94-1-T,
chambre de première instance, jugement du 7 mai 1997). Se fondant sur les
déclarations de trente témoins, la chambre de première instance a, dans
cette décision, formulé des conclusions concernant les interrogatoires, les
passages à tabac, les viols, ainsi que les tortures et humiliations infligées à
des prisonniers musulmans dans le camp d’Omarska (voir notamment ibid.,
par. 155-158, 163-167). La chambre s’est déclarée convaincue au-delà de
tout doute raisonnable que plusieurs victimes avaient été maltraitées et bat-
tues par Tadić et souffraient de lésions permanentes, et que Tadić avait
contraint un prisonnier à mutiler les organes génitaux d’un autre prisonnier
(ibid., par. 194-206). Le TPIY a également conclu dans d’autres affaires que
des actes de mauvais traitements et de torture, ainsi que des viols et des vio-
lences sexuelles, avaient été commis dans le camp d’Omarska : c’est le cas
notamment dans le jugement du 2 novembre 2001 en l’affaire Kvočka et
consorts (IT-98-30/1-T, chambre de première instance, jugement, par. 21-50
et 98-108), confirmé en appel, dans celui du 1er septembre 2004 en l’affaire
Brdanin (IT-99-36-T, chambre de première instance, jugement, par. 515-517)
et dans celui du 31 juillet 2003 en l’affaire Stakić (IT-97-24-T, chambre
de première instance, jugement, par. 229-336).
     ii) Le camp de Keraterm
   313. Le demandeur a également renvoyé à des preuves de sévices et de
viols au camp de Keraterm. Plusieurs témoignages reproduits dans le
rapport de la commission d’experts (vol. IV, annexe VIII, p. 225, 231,
233, 238) sont corroborés par des récits de témoins rapportés par la mis-
sion permanente de l’Autriche auprès de l’Organisation des Nations Unies
et par Helsinki Watch. L’attention de la Cour a été appelée sur plusieurs
jugements du TPIY, qui donnent aussi des informations sur les graves
sévices corporels, les viols et les violences sexuelles qui ont eu lieu dans ce
camp. Dans son jugement du 1er septembre 2004 en l’affaire Brdanin, la
chambre de première instance du TPIY a ainsi indiqué que
     « [l]es détenus étaient battus à leur arrivée au camp de Keraterm...
     Les sévices étaient infligés à l’aide de bâtons, de battes de base-ball,
     de câbles électriques et de matraques...

                                                                             133

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   173

       Parfois, les sévices étaient à ce point violents qu’ils occasionnaient
    des blessures graves ou entraînaient la mort. Les coups et les humi-
    liations étaient souvent infligés sous les yeux d’autres détenus. Des
    détenues ont été violées au camp de Keraterm. » (IT-99-36-T,
    chambre de première instance, jugement du 1er septembre 2004,
    par. 851-852.)
La chambre de première instance, dans son arrêt du 31 juillet 2003 en
l’affaire Stakić, a estimé que
    « les détenus du camp de Keraterm [avaie]nt été terriblement moles-
    tés. Il s’avère que beaucoup d’entre eux ont été battus quotidienne-
    ment. Jusqu’à la mi-juillet, la plupart de ces sévices se sont produits
    la nuit. Après l’arrivée des détenus de Brdo, vers le 20 juillet 1992, il
    n’y a « plus eu de règle », des sévices étant infligés tant le jour que la
    nuit, par les gardiens et d’autres qui venaient au camp, dont certains
    en uniforme militaire. Aucune exaction n’a été commise dans les
    pièces puisque les gardiens n’y entraient pas. Ils faisaient générale-
    ment sortir les détenus, de jour comme de nuit, pour les brutaliser. »
    (IT-97-24-T, chambre de première instance, jugement, par. 237.)

La chambre a également jugé qu’existaient des preuves convaincantes
d’autres sévices et de viols perpétrés au camp de Keraterm (ibid., par. 238-
241).
   Dans son jugement en l’affaire Kvočka et consorts, la chambre de pre-
mière instance a dit que, en sus des conditions de vie « abjectes » auxquel-
les les détenus de Keraterm étaient soumis, nombre d’entre eux avaient
été « impitoyablement pass[é]s à tabac » et « des femmes ... violées » (IT-
98-30/1-T, chambre de première instance, jugement du 2 novembre 2001,
par. 114).
    iii) Le camp de Trnopolje
   314. Des éléments de preuve démontrant que des brutalités et des viols
ont été commis dans le camp de Trnopolje ont été présentés à la Cour. Le
viol de trente à quarante détenues, le 6 juin 1992, est mentionné dans le
rapport de la commission d’experts (vol. IV, annexe VIII, p. 251-253)
ainsi que dans une publication du département d’Etat des Etats-Unis. La
chambre de première instance du TPIY a conclu, dans le jugement rendu
en l’affaire Tadić, que des sévices avaient été infligés dans le camp de
Trnopolje et que, « [p]arce que la plupart des femmes et des jeunes filles se
trouvaient dans ce camp, le viol y était plus fréquent que dans les autres »
(IT-94-1-T, jugement du 7 mai 1997, par. 172-177 (par. 175)). Ces conclu-
sions relatives aux sévices et aux viols sont corroborées par d’autres déci-
sions telles que le jugement rendu en l’affaire Stakić, dans lequel il est
indiqué que,
    « même si l’ampleur des sévices [était] moindre au camp de Trnopolje
    qu’à celui d’Omarska, ils y étaient monnaie courante. Les soldats

                                                                          134

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 174

    serbes frappaient les détenus avec des battes de base-ball, des barres
    de fer, des crosses de fusils, leurs mains, leurs pieds, ou tout ce qui
    leur tombait sous la main. Les détenus qui étaient emmenés pour
    être interrogés revenaient souvent couverts de bleus ou blessés » (IT-
    97-24-T, chambre de première instance, jugement du 31 juillet 2003,
    par. 242) ;

la chambre de première instance a par ailleurs indiqué que, ayant entendu
le témoignage d’une victime, elle était convaincue, au-delà de tout doute
raisonnable, que « des viols [avaie]nt bel et bien été commis au camp de
Trnopolje » (ibid., par. 244). La chambre de première instance est parve-
nue à des conclusions similaires dans son jugement en l’affaire Brdanin
(IT-99-36-T, 1er septembre 2004, par. 513-514 et 854-857).

Banja Luka
  Le camp de Manjača
   315. S’agissant du camp de Manjača, à Banja Luka, le demandeur
soutient qu’il fut le théâtre de passages à tabac, d’actes de torture et de
viols. Il se fonde essentiellement sur les déclarations de témoins citées
dans le rapport de la commission d’experts (vol. IV, annexe VIII, p. 50-
54). Celles-ci sont corroborées par la déposition faite le 9 août 1995 par
un ancien prisonnier au cours d’une audition devant le Select Committee
on Intelligence du Sénat américain et par un témoignage rapporté dans le
mémoire du demandeur (département d’Etat des Etats-Unis, Dispatch du
2 novembre 1992, p. 806). Dans sa décision relative à la demande d’acquit-
tement rendue le 16 juin 2004 en l’affaire Milošević, la chambre de pre-
mière instance a reproduit la déclaration d’un témoin indiquant

    « avoir été battu par la police militaire à coups de gourdins, de
    câbles, de battes ou autres objets similaires au camp de Manjača. Les
    hommes étaient enfermés dans de petites étables dénudées et surpeu-
    plées, dépourvues d’installations sanitaires. Au camp, les détenus
    recevaient une quantité insuffisante de nourriture et d’eau. [On leur
    rasait] la tête et [ils] étaient violemment battus pendant les interro-
    gatoires. » (IT-02-54-T, chambre de première instance, décision rela-
    tive à la demande d’acquittement, 16 juin 2004, par. 178.)

   316. Le demandeur renvoie au rapport de la commission d’experts, qui
fait état d’informations selon lesquelles le camp de Manjača accueillait un
nombre limité de femmes et celles-ci y avaient été « violées à plusieurs
reprises » pendant leur séjour. Des prisonniers musulmans avaient égale-
ment été forcés de violer des détenues (rapport de la commission d’experts,
vol. IV, annexe VIII, p. 53-54). Le défendeur souligne que le jugement
rendu en l’affaire Brdanin par la chambre de première instance a conclu
qu’il n’a pas été prouvé que les détenus avaient été soumis à des « actes
sexuels dégradants » à Manjača.

                                                                        135

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    175

Brčko
  Le camp de Luka
   317. Le demandeur soutient que des actes de tortures, des viols et des
passages à tabac se sont produits dans le camp de Luka (Brčko). Le rap-
port de la commission d’experts contient de nombreux récits de témoins,
y compris celui d’un garde local contraint de commettre un viol (vol. IV,
annexe VIII, p. 93-97). Le récit des viols est corroboré par de multiples
sources (département d’Etat des Etats-Unis, Dispatch du 19 avril 1993).
La Cour relève en particulier les conclusions que le TPIY a formulées
dans l’affaire Češić au sujet d’actes perpétrés par l’accusé dans le camp de
Luka. Dans l’accord sur le plaidoyer qu’il a conclu, l’accusé a reconnu
avoir commis des actes graves, notamment avoir battu des détenus
et contraint deux frères musulmans à avoir des relations sexuelles
entre eux (IT-95-10/1-S, jugement portant condamnation du 11 mars
2004, par. 8-17). Ces conclusions sont corroborées par des déclara-
tions de témoins ainsi que par le plaidoyer de culpabilité dans l’affaire
Jelisić.
   318. Le défendeur ne nie pas que les camps en Bosnie-Herzégovine
étaient « contraires au droit humanitaire et le plus souvent contraires au
droit de guerre », mais il argue que les conditions n’étaient pas, dans
tous les camps, telles que le demandeur les a décrites. Il affirme qu’a seule-
ment été démontrée « l’existence de faits graves, commis dans une
situation particulièrement compliquée, dans un conflit armé, dans une
guerre civile et fratricide », mais pas l’intention spécifique (dolus specialis)
requise.

                                         *
   319. Ayant soigneusement examiné les éléments de preuve qui lui ont
été soumis et pris note de ceux soumis au TPIY, la Cour estime établi par
des preuves parfaitement concluantes que des membres du groupe pro-
tégé ont, au cours du conflit, et en particulier dans les camps de déten-
tion, été systématiquement victimes de mauvais traitements, de passages
à tabac, de viols et d’actes de torture généralisés ayant causé une atteinte
grave à leur intégrité physique et mentale. Les conditions requises pour
permettre de conclure à l’existence de l’élément matériel, tel que défini au
litt. b) de l’article II de la Convention, sont dès lors remplies. La Cour
estime toutefois, sur la base des éléments de preuve dont elle dispose,
qu’il n’a pas été établi de façon concluante que ces atrocités, encore
qu’elles aussi puissent être constitutives de crimes de guerre et de crimes
contre l’humanité, ont été commises avec l’intention spécifique (dolus
specialis) de détruire le groupe protégé, en tout en en partie, requise aux
fins d’établir la commission d’un génocide.

                                     *       *
                                                                            136

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   176

    7) Litt. c) de l’article II : soumission intentionnelle du groupe à
   des conditions d’existence devant entraîner sa destruction physique
                             totale ou partielle

   320. Le litt. c) de l’article II de la convention sur le génocide vise la
soumission intentionnelle du groupe à des conditions d’existence devant
entraîner sa destruction physique totale ou partielle. A cet égard, le deman-
deur fait d’abord état d’une politique des forces serbes de Bosnie qui aurait
consisté à encercler les civils du groupe protégé dans des villages, des villes
ou des régions entières avant de bombarder ces zones et d’y interdire tout
approvisionnement afin d’affamer la population. Le demandeur soutient
ensuite que les forces serbes de Bosnie ont tenté de déporter et d’expulser le
groupe protégé des zones qu’elles occupaient. Enfin, il allègue que les
forces serbes de Bosnie ont tenté de faire disparaître toutes traces de culture
du groupe protégé en détruisant les biens historiques, religieux et culturels.
   321. Le défendeur soutient que les événements invoqués par le deman-
deur se sont déroulés dans un contexte de guerre qui affectait la popula-
tion dans son ensemble, quelle que fût son origine. Selon lui, « il est
évident que dans tout conflit armé les conditions de vie de la population
civile se détériorent ». Le défendeur estime que, compte tenu de la guerre
civile qui se déroulait en Bosnie-Herzégovine et entraînait des conditions
de vie inhumaines pour l’ensemble de la population vivant sur le terri-
toire de cet Etat, « il est impossible de parler d’une soumission volontaire
du seul groupe musulman ou du seul groupe des non-Serbes aux condi-
tions de vie pouvant provoquer sa destruction ».
   322. La Cour examinera successivement les éléments de preuve concer-
nant les trois allégations formulées par le demandeur : encerclement, bom-
bardement et privation de nourriture ; déportations et expulsions ; destruc-
tion du patrimoine historique, religieux et culturel. Elle se penchera
également sur les éléments de preuve présentés au sujet des conditions de
vie dans les camps de détention dont il a longuement déjà été question
ci-dessus (paragraphes 252 à 256, 262 à 273, 307 à 310 et 312 à 318).
Encerclement, bombardements et privation de nourriture
   323. Le principal incident invoqué par le demandeur à cet égard est le
siège de Sarajevo par les forces serbes de Bosnie. Le conflit armé a éclaté
à Sarajevo au début du moins d’avril 1992, après la reconnaissance par la
Communauté européenne de la Bosnie-Herzégovine en tant qu’Etat indé-
pendant. La commission d’experts a estimé qu’à Sarajevo, entre le début
du mois d’avril 1992 et le 28 février 1994, outre celles qui avaient été tuées
ou portées disparues (paragraphe 247 ci-dessus), cinquante-six mille per-
sonnes avaient été blessées (rapport de la commission d’experts, vol. II,
annexe VI, p. 8). La commission a en outre estimé que, « sur toute la durée
du siège, la ville avait été frappée par trois cent vingt-neuf impacts d’obus
par jour en moyenne, avec un maximum de trois mille sept cent soixante-
dix-sept le 22 juillet 1993 » (ibid.). Dans son rapport du 28 août 1992,
le rapporteur spécial a noté que

                                                                           137

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  177

    « [l]a ville est bombardée régulièrement... Des francs-tireurs tirent sur
    des civils innocents...
       Les civils vivent en permanence dans l’anxiété, ne quittant demeu-
    res ou abris que lorsqu’ils y sont forcés... Les réseaux publics d’ali-
    mentation en électricité et en eau ne fonctionnent plus. Les produits
    alimentaires et les autres biens de première nécessité sont rares, car
    l’approvisionnement dépend du pont aérien organisé par le Haut
    Commissariat des Nations Unies pour les réfugiés et protégé par la
    FORPRONU. » (Rapport du 28 août 1992, par. 17-18.)
   324. La Cour relève que, par les résolutions qu’il a adoptées le 16 avril
et le 6 mai 1993, le Conseil de sécurité a déclaré Sarajevo, ainsi que Tuzla,
Žepa, Goražde, Bihać et Srebrenica, « zone[s] de sécurité » devant être à
l’abri de toute attaque armée et de tout autre acte d’hostilité et entière-
ment accessibles à la FORPRONU et aux organisations humanitaires
internationales (résolutions 819 du 16 avril 1993 et 824 du 6 mai 1993).
Cependant, ces résolutions n’ont pas été respectées par les parties au
conflit. Dans son rapport du 26 août 1993, le rapporteur spécial a noté
que
    « [d]epuis le mois de mai 1993, l’approvisionnement de Sarajevo en
    électricité, en eau et en gaz a pratiquement cessé ... une large part des
    dommages causés aux réseaux d’approvisionnement ont été délibé-
    rés, comme l’attestent les ingénieurs de la Force de protection des
    Nations Unies, qui ont tenté de les remettre en état. Les membres
    des équipes de réparation ont été la cible tant des Serbes de
    Bosnie que des forces gouvernementales. » (Rapport du 26 août 1993,
    par. 6.)
Il a également constaté que les convois de vivres et de carburant du HCR
avaient été « arrêtés ou attaqués par les forces serbes de Bosnie et les
forces croates de Bosnie et parfois également par les forces gouverne-
mentales » (rapport du 26 août 1993, par. 15). La commission d’experts
a elle aussi indiqué que « le blocus de l’aide humanitaire avait été un
instrument important dans le siège » (rapport de la commission d’experts,
annexe VI, p. 17). Selon le rapporteur spécial, les bombardements et les
tirs de tireurs isolés visant la population civile ont continué, et se
sont même intensifiés, tout au long des années 1994 et 1995 (rapport
du 4 novembre 1994, par. 27-28 ; rapport du 16 janvier 1995, par. 13 ;
rapport du 5 juillet 1995, par. 67-70). Le rapporteur spécial a indiqué
que
    « toutes les parties [étaient] coupables d’avoir employé la force mili-
    taire contre la population civile de Sarajevo et les opérations de
    secours qui s’y déroul[aient]. Toutefois, on ne saurait ignorer le fait
    que la responsabilité principale incomb[ait] aux forces serbes [de
    Bosnie], étant donné que c’[étaient] elles qui [avaient] adopté comme
    tactique le siège de la ville. » (Rapport du 17 novembre 1992, par. 42.)

                                                                         138

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  178

  325. La Cour note que, en l’affaire Galić, la chambre de première ins-
tance du TPIY a jugé que les forces serbes (le SRK) avaient mené une
campagne de tirs isolés et de bombardements contre la population civile
de Sarajevo (Galić, IT-98-29-T, jugement du 5 décembre 2003, par. 583).
Elle s’est déclarée
    « convaincue, au vu des éléments de preuve versés au dossier, que ...
    les civils habitant les quartiers de Sarajevo tenus par l’ARBiH [avaient]
    été la cible de tirs directs ou indiscriminés depuis les territoires
    contrôlés par le SRK et qu’au moins des centaines de civils [étaient]
    morts et des milliers blessés » (ibid., par. 591).
Ces conclusions ont été confirmées ensuite par la chambre d’appel (Galić,
IT-98-29-A, arrêt du 30 novembre 2006, par. 107-109). Le TPIY a égale-
ment jugé que les bombes qui le 5 février 1994 avaient frappé le marché
de Markale, et fait soixante morts et plus de cent quarante blessés, pro-
venaient de derrière les lignes des Serbes de Bosnie et que ce bombarde-
ment visait délibérément des civils (ibid., par. 333 et 335, et Galić, IT-98-
29-T, chambre de première instance, jugement du 5 décembre 2003,
par. 496).
   326. Le défendeur soutient que les zones de sécurité proclamées par le
Conseil de sécurité n’avaient pas été complètement désarmées par l’armée
bosniaque. Par exemple, selon la déposition faite en l’affaire Galić par le
commandant adjoint du corps de l’armée de Bosnie couvrant la zone de
Sarajevo, l’armée bosniaque avait déployé quarante-cinq mille soldats à
Sarajevo. Le défendeur a également appelé l’attention sur d’autres témoi-
gnages présentés en ladite affaire selon lesquels certains militaires de
l’armée bosniaque étaient vêtus en civil et l’armée bosniaque utilisait des
bâtiments civils pour y établir ses bases, ainsi que des lieux publics pour
installer ses chars et son artillerie. De plus, le défendeur relève que, dans
son ouvrage intitulé Fighting for Peace, le général Rose a indiqué que du
matériel militaire avait été installé à proximité de populations civiles,
notamment dans l’enceinte de l’hôpital de Sarajevo et que « [l]es Bos-
niaques avaient de toute évidence choisi ce lieu afin d’y attirer les tirs
des Serbes, dans l’espoir que le carnage qui s’ensuivrait leur permettrait
de continuer à s’attirer le soutien de la communauté internatio-
nale » (Michael Rose, Fighting for Peace, 1998, p. 254).
   327. Le demandeur met également en avant des éléments de preuve qui
ressortent du siège d’autres villes de Bosnie-Herzégovine. Ainsi, s’agis-
sant de Goražde, le rapporteur spécial a indiqué que l’enclave avait été
bombardée et que les convois d’aide humanitaire s’en étaient vu refuser
l’accès pendant deux mois. Bien que des vivres aient été parachutés, ils
étaient insuffisants (rapport du 5 mai 1992, par. 42). Dans un rapport
ultérieur, le rapporteur spécial a noté que, à partir du printemps 1994, la
ville avait subi une offensive militaire des forces serbes de Bosnie, au
cours de laquelle des objectifs civils, dont l’hôpital, avaient été pris pour
cibles et l’approvisionnement en eau avait été coupé (rapport du
10 juin 1994, par. 7-12). Les convois humanitaires étaient harcelés, ce

                                                                          139

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  179

harcèlement prenant notamment la forme de l’arrestation de membres de
la FORPRONU et de vol de matériel (rapport du 19 mai 1994, par. 17 et
suiv.). Des événements similaires se sont produits à Bihać, Tuzla, Cerska
et Maglaj (Bihać : rapport du rapporteur spécial du 28 août 1992, par. 20 ;
rapport du Secrétaire général en application de la résolution 959 (1994),
par. 17 ; rapport du rapporteur spécial du 16 janvier 1995, par. 12 ; Tuzla :
rapport du Secrétaire général en application des résolutions 844 (1993),
836 (1993) et 776 (1992), par. 2-4 ; rapport du rapporteur spécial du
5 juillet 1995 ; Cerska : rapport du rapporteur spécial du 5 mai 1993,
par. 8-17 ; Maglaj : rapport du rapporteur spécial du 17 novembre 1993,
par. 93).
   328. La Cour considère que la quasi-totalité des incidents rapportés
par le demandeur a été établie par les éléments de preuve disponibles. Elle
tient compte de l’affirmation selon laquelle l’armée bosniaque pourrait
avoir provoqué des attaques des forces serbes de Bosnie contre des zones
civiles, mais elle ne considère pas que les attaques en question, même si
elles étaient avérées, puissent en être d’une quelconque manière justifiées.
Se fondant sur un examen attentif des éléments de preuve présentés par
les Parties, la Cour conclut que les forces serbes ont délibérément visé des
membres civils du groupe protégé à Sarajevo ainsi que dans d’autres
villes. Toutefois, réservant la question de savoir si de tels actes sont en
principe susceptibles d’entrer dans le champ d’application du litt. c) de
l’article II de la Convention, la Cour constate qu’elle ne dispose
pas de suffisamment de preuves établissant que les actes allégués ont été
commis avec l’intention spécifique de détruire le groupe protégé en tout
ou en partie. Le TPIY a par exemple conclu, dans l’affaire Galić, que
    « les attaques dirigées contre des civils ont été innombrables mais
    qu’elles n’étaient pas en permanence d’une intensité suffisante pour
    donner à penser qu’il s’agissait d’une tentative de la part du SRK
    d’exterminer la population civile ou d’en obtenir la diminution par
    une guerre d’usure... La seule conclusion qu[e la majorité] peut rai-
    sonnablement tirer au vu des éléments de preuve versés au dossier est
    que le but principal de la campagne était d’inspirer à la population
    une peur extrême. » (Galić, IT-98-29-T, chambre de première ins-
    tance, jugement du 5 décembre 2003, par. 593.)
Ces conclusions n’ont pas été infirmées par la décision rendue le 30 no-
vembre 2006 par la chambre d’appel (Galić, IT-98-29-A, arrêt : voir, par
exemple, par. 107-109, 335 et 386-390). Le rapporteur spécial de la Com-
mission des droits de l’homme des Nations Unies a estimé qu’« [u]ne
autre tactique utilisée pour forcer les Musulmans et les Croates à fuir
consist[ait] à assiéger une ville, en bombardant les centres habités par la
population civile et en coupant l’approvisionnement en denrées alimen-
taires et autres denrées essentielles » (rapport du 28 août 1992, par. 17).
La Cour conclut dès lors qu’il n’a pas été établi de façon concluante que
les actes ont été commis avec l’intention spécifique (dolus specialis) de
détruire en tout ou en partie le groupe protégé.

                                                                         140

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     180

Déportations et expulsions

   329. Le demandeur affirme que des déportations et des expulsions ont
eu lieu de manière systématique sur l’ensemble du territoire de la Bosnie-
Herzégovine. S’agissant de Banja Luka, le rapporteur spécial a relevé
que, à partir de la fin du mois de novembre 1993, « de plus en plus nom-
breux [étaient] les propriétaires qui [avaient] repris possession de leurs
appartements, expulsant sommairement les locataires musulmans et
croates », et qu’« un « office du logement » a[vait] été créé ... [qui] choisi[s-
sait] des logements pour les Serbes déplacés, expuls[ait] les occupants mu-
sulmans et croates et se rétribu[ait] pour ses services avec les biens aban-
donnés par les personnes expulsées » (rapport du 21 février 1994, par. 8).
Dans un rapport daté du 21 avril 1995 et consacré à la situation à
Banja Luka, le rapporteur spécial a indiqué que, depuis le début de la
guerre, la population musulmane locale avait diminué de 90 % (rapport
du 21 avril 1995, par. 4). Il a noté que le travail forcé imposé par les auto-
rités de facto de Banja Luka ainsi que « la virulence de la campagne de
violence » avaient « incité quasiment tous les non-Serbes à chercher à
quitter la région de Banja Luka » (rapport du 21 avril 1995, par. 24-29).
Ceux qui quittaient Banja Luka étaient obligés de verser de l’argent et de
renoncer par écrit à tout droit sur leur logement, sans possibilité de rem-
boursement (rapport du 21 avril 1995, par. 26). « Souvent, les déplace-
ments qui touch[ai]ent un grand nombre de personnes [étaient] très bien
organisés : les déplacés [étaient] transportés en autocars vers la frontière
croate. » (Rapport du 4 novembre 1994, par. 23.) Selon le rapporteur spé-
cial, « en un seul jour seulement, 460 Musulmans et Croates ont été
déplacés » (ibid.).
   330. S’agissant de Bijeljina, le rapporteur spécial a relevé que, entre la
mi-juin et le 17 septembre 1994, quelque quatre mille sept cents non-
Serbes avaient été déplacés des régions de Bijeljina et de Janja. Il a noté
que nombre des personnes déplacées, « par force ou de leur propre gré,
[avaient] été harcelées et dévalisées par les forces serbes de Bosnie char-
gées d’organiser le déplacement » (rapport du 4 novembre 1994, par. 21).
Ces rapports ont été corroborés par ceux émanant d’organisations non
gouvernementales fondés sur des dépositions de témoins recueillies sur le
terrain (Amnesty International, « Bosnia and Herzegovina : Living for the
Day — Forced Expulsions from Bijeljina and Janja », décembre 1994,
p. 2).
   331. En ce qui concerne Zvornik, la commission d’experts, s’appuyant
sur une étude de l’Institut Ludwig Boltzmann pour les droits de l’homme
fondée sur une analyse de cinq cents entretiens avec des personnes ayant
fui la zone, a indiqué qu’une campagne systématique de déportations
avait eu lieu (rapport de la commission d’experts, vol. I, annexe IV, p. 55
et suiv.). Dans cette étude, il a été noté que les Musulmans de Bosnie
avaient obtenu un tampon officiel sur leurs cartes d’identité indiquant un
changement de domicile en contrepartie du transfert de leurs biens à un
« office pour l’échange des maisons », ce qui est devenu par la suite une

                                                                             141

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   181

condition indispensable pour pouvoir quitter la ville (Institut Lud-
wig Boltzmann pour les droits de l’homme, « « Opération de nettoyage
ethnique » dans la ville de Zvornik, au nord-est de la Bosnie, d’avril
à juin 1992 », p. 28-29). Selon cette même étude, les déportations de
Musulmans de Bosnie ont débuté en mai-juin 1992, les intéressés étant
emmenés en autocar à Mali Zvornik et, de là, jusqu’à la ville bosniaque
de Tuzla ou à Subotica, à la frontière entre la Serbie et la Hongrie (ibid.,
p. 28 et 35-36). Le rapport du 10 février 1993 du rapporteur spécial
confirme ce récit en indiquant que l’on a « ordonné [aux déportés de
Zvornik], parfois sous la menace d’un fusil, de monter dans des bus et des
camions, puis dans des trains », et que, munis de passeports yougoslaves,
ils ont été ensuite emmenés à la frontière hongroise pour y être admis en
tant que réfugiés (rapport du 10 février 1993, par. 99).
   332. Selon la chambre de première instance du TPIY, dans son exa-
men des actes d’accusation en l’affaire Karadžić et Mladić, « des milliers
de civils ont été expulsés ou déportés illégalement en d’autres lieux à l’inté-
rieur et à l’extérieur de la République de Bosnie-Herzégovine » et « [c]es
expulsions ont eu pour effet l’élimination totale ou partielle de Musul-
mans et de Croates bosniaques de certaines régions de Bosnie-Herzégo-
vine occupées par les Serbes bosniaques ». La chambre a également indi-
qué que, « dans les municipalités de Prijedor, de Foča, de Vlasenica, de
Brčko et de Bosanski Šamac, pour ne citer que celles-ci, la population non
serbe, à l’origine majoritaire, a[vait] été systématiquement exterminée ou
expulsée par la force et l’intimidation » (Karadžić et Mladić, IT-95-5-R61
et IT-95-18-R61, examen des actes d’accusation dans le cadre de l’ar-
ticle 61 du Règlement de procédure et de preuve, 11 juillet 1996, par. 16).
   333. Le défendeur soutient que des déplacements de populations
peuvent être nécessaires conformément aux obligations énoncées à l’ar-
ticle 17 et au paragraphe 2 de l’article 49 de la convention de Genève
relative à la protection des personnes civiles en temps de guerre, par
exemple si la sécurité de la population ou d’impérieuses raisons militaires
l’exigent. Il ajoute que le déplacement de populations a toujours été
un moyen de règlement de certains conflits et cite un certain nombre
d’exemples historiques de déplacements forcés de populations à la
suite d’un conflit armé. Le défendeur soutient également que l’expulsion
d’un groupe ne peut en soi être qualifiée de génocide, mais que, selon
le jugement rendu par le TPIY dans l’affaire Stakić, « [i]l faut faire
clairement le départ entre la destruction physique et la simple dissolution
d’un groupe » et que « [l]’expulsion d’un groupe ou d’une partie d’un
groupe ne saurait à elle seule constituer un génocide » (Stakić, IT-97-24-T,
chambre de première instance, jugement du 31 juillet 2003, par. 519).
   334. La Cour considère qu’il existe des éléments de preuve convain-
cants et concluants qui montrent que des déportations et des expulsions
de membres du groupe protégé ont eu lieu en Bosnie-Herzégovine. S’agis-
sant de l’argument du défendeur selon lequel, en temps de guerre, ces
déportations ou expulsions pourraient être justifiées par les dispositions
de la convention de Genève ou relever des moyens habituels de règlement

                                                                           142

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  182

d’un conflit, la Cour fera observer que pareille justification ne pourrait
être acceptée si l’intention spécifique (dolus specialis) était prouvée.
Cependant, à supposer même que les déportations et expulsions puissent
être considérées comme relevant du litt. c) de l’article II de la convention
sur le génocide, la Cour ne saurait conclure, sur la base des preuves qui
lui ont été soumises, qu’il a été établi de façon concluante que ces dépor-
tations et expulsions ont été menées avec l’intention de détruire le groupe
protégé en tout ou en partie (voir paragraphe 190 ci-dessus).
Destruction du patrimoine historique, religieux et culturel
   335. Le demandeur affirme que, tout au long du conflit en Bosnie-
Herzégovine, les forces serbes se sont livrées à une destruction délibérée
de biens historiques, religieux et culturels du groupe protégé, en vue de
l’« élimination de toute trace de son existence même ».
   336. Dans l’affaire Tadić, le TPIY a jugé que « [l]es symboles culturels
et religieux ... non serbes [avaient] été la cible des destructions » dans la
région de Banja Luka (Tadić, IT-94-1-T, chambre de première instance,
jugement du 7 mai 1997, par. 149). De plus, lors de son examen des actes
d’accusation de Karadžić et de Mladić, la chambre de première instance
a indiqué que,
    « sur toute l’étendue du territoire de la Bosnie-Herzégovine placé
    sous leur contrôle, les forces serbes bosniaques se sont employées à
    une destruction quasi systématique du patrimoine culturel musul-
    man et catholique, et notamment des édifices sacrés. Selon les esti-
    mations chiffrées fournies à l’audience par le témoin-expert, le
    Dr Kaiser, un total de 1123 mosquées, 504 églises catholiques et
    5 synagogues ont été détruites ou endommagées, pour l’essentiel en
    l’absence d’actions militaires ou après leur cessation.
       Ainsi en est-il de la destruction de tout l’héritage islamique et
    catholique dans la zone de Banja Luka, démographiquement domi-
    née par les Serbes, et dont le point de combat le plus proche se trou-
    vait à plusieurs dizaines de kilomètres de là : les mosquées et les
    églises ont été totalement détruites. Certaines mosquées ont été
    détruites à l’explosif, les ruines terrassées et déversées dans les dépo-
    toirs publics afin d’éliminer tout vestige de la présence musulmane.
       En dehors des églises et des mosquées, d’autres symboles religieux
    et culturels tels que des cimetières et des monastères ont été la cible
    des attaques. » (Karadžić et Mladić, examen des actes d’accusation
    dans le cadre de l’article 61 du Règlement de procédure et de preuve,
    11 juillet 1996, par. 15.)
Dans l’affaire Brdanin, la chambre de première instance s’est déclarée
« convaincue au-delà de tout doute raisonnable que les forces serbes de
Bosnie [avaient] délibérément endommagé des bâtiments et des édifices
consacrés tant à la religion catholique qu’à la religion musulmane dans
les municipalités en question » (Brdanin, IT-99-36-T, jugement du 1er sep-
tembre 2004, par. 640 et 658). Sur la base des constatations relatives à un

                                                                         143

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  183

certain nombre d’incidents survenus dans diverses régions de Bosnie-
Herzégovine, la chambre de première instance a conclu qu’« une campagne
de dévastation des édifices consacrés à la religion a[vait] eu lieu pendant
toute la durée du conflit », mais qu’elle « s’[était] intensifiée durant
l’été 1992 », et que cette période limitée dans le temps de destruction à
une échelle importante « montr[ait] le caractère ciblé, contrôlé et délibéré
de la dévastation » (Brdanin, IT-99-36-T, par. 642-657). La chambre de
première instance a ainsi indiqué que la mosquée de la ville de Bosanska
Krupa avait été minée par les forces serbes de Bosnie en avril 1992, que
deux mosquées de Bosanski Petrovac avaient été détruites par les forces
serbes de Bosnie en juillet 1992 et que les mosquées de Staro Šipovo,
Bešnjevo et Pljeva l’avaient été le 7 août 1992 (ibid., par. 644, 647 et 656).
   337. La commission d’experts a aussi constaté que des monuments
religieux, notamment des mosquées et des églises, avaient été détruits par
les forces serbes de Bosnie (rapport de la commission d’experts, vol. I,
annexe IV, p. 5, 9, 21 et suiv.). Dans son rapport sur la région de Prije-
dor, la commission a constaté qu’au moins cinq mosquées de la ville de
Prijedor, ainsi que leurs dépendances, avaient été détruites, et indiqué
qu’il était affirmé que les seize mosquées de la région de Kozarac avaient
toutes été détruites et que pas une seule mosquée, ni aucun autre édifice
religieux musulman, n’était demeuré intact dans la région de Prijedor
(rapport de la commission d’experts, vol. I, annexe V, p. 106). Le rapport
indique que ces édifices « n’auraient pas été profanés, endommagés ni
détruits à des fins militaires ou à l’occasion d’opérations militaires en tant
que telles », mais que, au contraire, « la plupart des destructions [avaient]
été dues à des opérations ultérieures de dynamitage » (ibid.).
   338. Le rapporteur spécial a constaté que, durant le conflit, « nombre
de mosquées, d’églises et d’autres sites religieux, y compris des cimetières
et des monastères, [avaient] été détruits ou profanés » (rapport du
17 novembre 1992, par. 26). Il a particulièrement souligné « la destruction
et la profanation systématiques des mosquées et des églises catholiques
dans les zones [alors] ou précédemment sous [le] contrôle [des S]erbe[s de
Bosnie] » (rapport du 17 novembre 1992, par. 26).
   339. La Bosnie-Herzégovine a appelé à déposer en tant qu’expert
M. András Riedlmayer, qui avait effectué, à la demande du procureur du
TPIY dans l’affaire Milošević, une enquête de terrain sur la destruction
du patrimoine culturel dans dix-neuf municipalités de Bosnie-Herzégo-
vine, et avait par la suite mené une étude dans sept autres municipalités
dans le cadre de deux autres affaires soumises au TPIY (« Destruction of
Cultural Heritage in Bosnia-Herzegovina 1992-1996 : A Post-war Survey
of Selected Municipalities », Milošević, IT-02-54-T, pièce no P486). Dans
le rapport qu’il a établi pour les besoins de l’affaire Milošević, M. Riedl-
mayer a obtenu des documents concernant trois cent quatre-vingt-douze
sites, grâce, dans 60 % des cas, à des visites directes sur place et, dans les
40 % restants, à l’examen et à la compilation de photographies et d’infor-
mations émanant d’autres sources jugées fiables, corroborées par d’autres
éléments d’information (rapport Riedlmayer, p. 5).

                                                                          144

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  184

  340. Dans le rapport établi par M. Riedlmayer, il est dit que, sur les
deux cent soixante-dix-sept mosquées sur lesquelles avait porté l’étude,
aucune n’était restée intacte, et que cent trente-six avaient été pratique-
ment, voire entièrement, détruites (rapport Riedlmayer, p. 9-10). Il est
conclu que
    « ces monuments [avaient] manifestement été endommagés à la suite
    d’attaques dirigées précisément contre eux, et non à l’occasion des
    combats. En attestent les dommages dus à des explosions indiquant
    que des charges avaient été placées à l’intérieur des mosquées ou des
    cages d’escalier des minarets ; de nombreuses mosquées [avaient] été
    incendiées. Dans un certain nombre de villes, dont, notamment,
    Bijeljina, Janja (municipalité de Bijeljina), Foča, Banja Luka, Sanski
    Most, Zvornik, la destruction des mosquées [avait] eu lieu alors que
    le secteur se trouvait sous le contrôle des forces serbes, à des moments
    où aucune action militaire n’était menée dans les environs immé-
    diats. » (Ibid., p. 11.)
Il est aussi constaté que, après la destruction des mosquées,
    les décombres [de mosquées] étaient déblayés et les sites nivelés au
    moyen d’un équipement lourd, et tous les matériaux de construction
    enlevés du site... Il exist[ait] des exemples particulièrement bien
    documentés de cette pratique, notamment la destruction, dans la
    ville de Bijeljina, de cinq mosquées qui [avaient] été entièrement
    rasées ; de deux mosquées dans la ville de Janja (municipalité de
    Bijeljina) ; de douze mosquées et quatre monuments funéraires à
    Banja Luka et de trois mosquées dans la ville de Brčko. » (Ibid.,
    p. 12.)
Enfin, le rapport indique que les sites des mosquées qui avaient été rasées
avaient été « transformés en décharges publiques, arrêts d’autobus, aires
de stationnement, ateliers de réparation automobile ou marchés aux
puces » (ibid., p. 14) ; par exemple, un complexe d’appartements et de
commerces avait été construit sur le site de la mosquée Zamlaz à Zvornik
et une nouvelle église serbe orthodoxe sur celui de la mosquée détruite de
Divic (ibid., p. 14).
   341. Le rapport de M. Riedlmayer, sa déposition devant la Cour et
d’autres sources concordantes décrivent dans le détail la destruction du
patrimoine culturel et religieux du groupe protégé dans de nombreux
endroits de Bosnie-Herzégovine. Par exemple, il ressort des éléments de
preuve soumis à la Cour que douze des quatorze mosquées de Mostar
avaient été détruites ou endommagées et, d’après ce que l’on peut déduire
de la trajectoire des tirs dirigés contre le minaret, que leur destruction ou
les dégâts qu’elles avaient subis avaient été causés de manière délibérée
(Conseil de l’Europe, Rapport d’information : la destruction par la guerre
du patrimoine culturel de la Croatie et de la Bosnie-Herzégovine, Assem-
blée parlementaire, doc. 6756, 2 février 1993, par. 129 et 155). A Foča, les
quatorze mosquées historiques de la ville auraient été détruites par les

                                                                         145

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  185

forces serbes. A Banja Luka, les seize mosquées que comptait la ville, y
compris les deux plus grandes, la mosquée Ferhadija (construite en 1578)
et la mosquée Arnaudija (construite en 1587), avaient toutes été détruites
par les forces serbes (département d’Etat des Etats-Unis, Bureau of
Public Affairs, Dispatch, 26 juillet 1993, vol. 4, no 30, p. 547-548 ; « War
Crimes in Bosnia-Herzegovina : UN Cease-Fire Won’t Help Banja
Luka », Human Rights Watch/Helsinki Watch, juin 1994, vol. 6, no 8,
p. 15-16 ; Humanitarian Law Centre, Spotlight Report, no 14, août 1994,
p. 143-144).
   342. La Cour relève que des archives et bibliothèques ont aussi été
prises pour cible durant la guerre en Bosnie-Herzégovine. Le 17 mai 1992,
l’Institut d’études orientales de Sarajevo a été frappé par des bombes
incendiaires et réduit en cendres, entraînant la perte de deux cent mille
documents, dont une collection de plus de cinq mille manuscrits musul-
mans (rapport Riedlmayer, p. 18 ; Conseil de l’Europe, Assemblée parle-
mentaire, deuxième rapport d’information sur les dommages de guerre
causés au patrimoine culturel en Croatie et en Bosnie-Herzégovine,
doc. 6869, 17 juin 1993, p. 11, annexe 38). Le 25 août 1992, la Biblio-
thèque nationale de Bosnie a été bombardée et environ 1,5 million de
volumes ont été détruits (rapport Riedlmayer, p. 19). La Cour observe
que, même si le défendeur estime que l’origine des tirs contre ces institu-
tions n’a pas été établie avec certitude, des éléments de preuve indiquent
que l’Institut d’études orientales de Sarajevo et la Bibliothèque natio-
nale avaient été bombardés à partir des positions serbes.
   343. La Cour relève que, lors du contre-interrogatoire de M. Riedl-
mayer, le conseil du défendeur a souligné que les municipalités étudiées
dans le rapport de M. Riedlmayer ne représentaient que vingt-cinq pour
cent du territoire de la Bosnie-Herzégovine. Le conseil du défendeur a
aussi mis en doute la méthodologie suivie par M. Riedlmayer pour éla-
borer son rapport. Cependant, après avoir attentivement examiné le rap-
port de M. Riedlmayer et après avoir entendu sa déposition, la Cour
considère que les conclusions de M. Riedlmayer constituent des éléments
de preuve convaincants en ce qui concerne la destruction du patrimoine
historique, culturel et religieux en Bosnie-Herzégovine, bien qu’elles
concernent une zone géographique limitée.
   344. A la lumière de ce qui précède, la Cour estime qu’il existe des
preuves concluantes attestant la destruction délibérée du patrimoine his-
torique, culturel et religieux du groupe protégé durant la période en ques-
tion. La Cour prend note de la conclusion du demandeur selon laquelle la
destruction d’un tel patrimoine « a été une composante essentielle de la
politique de nettoyage ethnique » et a constitué une « volonté d’effacer
toute trace de l’existence même » des Musulmans de Bosnie. Elle estime
toutefois que la destruction du patrimoine historique, culturel et religieux
ne peut pas être considérée comme une soumission intentionnelle du
groupe à des conditions d’existence devant entraîner sa destruction phy-
sique. Bien qu’une telle destruction puisse être d’une extrême gravité, en
ce qu’elle vise à éliminer toute trace de la présence culturelle ou religieuse

                                                                          146

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  186

d’un groupe, et puisse être contraire à d’autres normes juridiques, elle
n’entre pas dans la catégorie des actes de génocide énumérés à l’article II
de la Convention. A cet égard, la Cour relève que, lors de son examen du
projet de convention, la Sixième Commission de l’Assemblée générale a
décidé de ne pas faire figurer le génocide culturel sur la liste des actes
punissables. En outre, la CDI a par la suite confirmé cette approche, indi-
quant :
      « Il ressort clairement des travaux préparatoires de la convention ...
    que la destruction dont il s’agit est la destruction matérielle d’un
    groupe déterminé par des moyens soit physiques, soit biologiques, et
    non pas la destruction de l’identité nationale, linguistique, religieuse,
    culturelle ou autre de ce groupe. » (Rapport de la CDI sur les tra-
    vaux de sa quarante-huitième session, Annuaire de la CDI, 1996,
    vol. II, deuxième partie, p. 48, par. 12.)
En outre, le TPIY a adopté une approche similaire en l’affaire Krstić,
précisant que, même en droit international coutumier, « en dépit de[s]
développements récents », la définition du génocide était limitée aux actes
visant à la destruction physique ou biologique d’un groupe (Krstić,
IT-98-33-T, chambre de première instance, jugement du 2 août 2001,
par. 580). La Cour conclut que la destruction du patrimoine historique,
religieux et culturel ne peut pas être considérée comme un acte de géno-
cide au sens de l’article II de la convention sur le génocide. Dans le même
temps, elle souscrit à la remarque formulée en l’affaire Krstić selon
laquelle « la destruction physique ou biologique s’accompagne souvent
d’atteintes aux biens et symboles culturels et religieux du groupe pris
pour cible, atteintes dont il pourra légitimement être tenu compte pour
établir l’intention de détruire le groupe physiquement » (ibid.).

Les camps
   345. La Cour note que le demandeur a présenté des preuves solides
relatives aux conditions de vie dans les camps de détention ; bon nombre
de ces preuves ont déjà été analysées dans les sections portant sur les
litt. a) et b) de l’article II. La Cour examinera brièvement les éléments de
preuve soumis par le demandeur concernant les conditions de vie dans les
principaux camps.
  a) La vallée de la Drina
    i) Le camp de Sušica
  346. Dans le jugement portant condamnation rendu en l’affaire Dra-
gan Nikolić, le commandant du camp de Sušica, le TPIY a jugé que
celui-ci avait soumis les détenus à des conditions inhumaines en les pri-
vant d’une alimentation adéquate, d’eau, de soins médicaux, de literie et
de toilettes (Nikolić, IT-94-2-S, jugement portant condamnation,
18 décembre 2003, par. 69).

                                                                         147

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  187

    ii) Le camp Kazneno-Popravní Dom de Foča
  347. Dans l’affaire Krnojelac, la chambre de première instance du
TPIY a formulé les conclusions suivantes concernant les conditions qui
existaient dans le camp :
       « [L]es conditions de vie des détenus non serbes au KP Dom
    étaient terribles et déplorables, et ... beaucoup en ont conservé des
    séquelles physiques et psychologiques durables. Les non-Serbes
    étaient constamment enfermés dans leur cellule ou cachot, excepté à
    l’heure des repas et des corvées, et se trouvaient dans des cellules sur-
    peuplées bien que la prison ne fût pas pleine. En raison de ce sur-
    peuplement, il n’y avait pas de lits ni même de matelas pour tous, et
    le nombre de couvertures était insuffisant. Les conditions d’hygiène
    étaient désastreuses. On ne pouvait au mieux se laver ou prendre une
    douche, sans eau chaude, que de manière irrégulière. Il n’y avait pas
    suffisamment de produits d’hygiène et de toilette. Les cellules où les
    non-Serbes étaient détenus n’étaient pas assez chauffées durant le
    rude hiver de l’année 1992. On s’était délibérément gardé d’installer
    des appareils de chauffage, les vitres cassées n’étaient pas remplacées
    et les habits que les détenus confectionnaient avec des couvertures
    pour combattre le froid étaient confisqués. Les détenus non serbes
    recevaient des rations de famine, ce qui a entraîné chez eux des
    pertes de poids considérables et d’autres problèmes de santé.
    Après avril 1992, ils ont été privés de visites et ne pouvaient donc
    plus compléter les maigres rations et les quelques produits d’hygiène
    qui leur étaient distribués. » (Krnojelac, IT-97-25-T, jugement du
    15 mars 2002, par. 440.)
  b) Prijedor
    i) Le camp d’Omarska
   348. Dans le jugement qu’elle a rendu en l’affaire Kvočka et consorts,
la chambre de première instance du TPIY, s’appuyant sur les récits de
détenus, a décrit comme suit les conditions d’existence difficiles dans ce
camp :
       « Les détenus vivaient dans des conditions inhumaines et dans un
    climat de violence psychique et physique extrême qui régnait partout
    dans le camp. Les actes d’intimidation, d’extorsion, les passages à
    tabac et la torture y étaient pratique courante. L’arrivée de nou-
    veaux détenus, les interrogatoires, les repas, les passages aux toi-
    lettes, chacune de ces occasions était un nouveau motif pour maltrai-
    ter les détenus. Des personnes étrangères au camp y pénétraient et
    étaient autorisées à agresser les détenus au hasard et à leur guise...
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       La chambre de première instance conclut que les détenus rece-
    vaient de la nourriture de piètre qualité, qui était souvent avariée ou
    immangeable, en raison des fortes chaleurs et des pénuries d’électri-

                                                                         148

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 188

    cité survenues durant l’été 1992. Les quantités étaient tout à fait
    insuffisantes. D’anciens détenus ont déclaré qu’une grave famine
    régnait dans le camp : la plupart d’entre eux ont perdu entre 25 et
    35 kilos durant leur séjour à Omarska ; d’autres bien davantage en-
    core. » (Kvočka et sonsorts, IT-98-30/1-T, chambre de première
    instance, jugement du 2 novembre 2001, par. 45 et 55.)
    ii) Le camp de Keraterm
  349. Dans son jugement en l’affaire Stakić, la chambre de première
instance, s’appuyant sur de multiples récits de témoins, a décrit comme
suit les conditions d’existence au camp de Keraterm :

       « Les détenus dormaient sur des palettes de bois utilisées pour le
    transport des marchandises, ou à même le béton dans une grande
    pièce de stockage. Les gens étaient entassés et devaient souvent
    dormir les uns sur les autres. En juin 1992, la pièce 1 qui, selon les
    déclarations de témoin, était légèrement plus grande que la
    salle d’audience 2 du Tribunal international (98,6 mètres carrés),
    accueillait trois cent vingt personnes, et ce nombre a continué d’aug-
    menter. Les détenus recevaient un repas quotidien composé de deux
    fines tranches de pain et d’une sorte de ragoût. Il n’y avait pas assez
    de rations pour les détenus. Bien que chaque jour des familles aient
    tenté de leur faire parvenir de la nourriture et des vêtements, il était
    rare qu’elles y parviennent. Les détenus pouvaient voir leurs familles
    venir au camp et repartir les mains vides ; donc, selon toute proba-
    bilité, quelqu’un à l’entrée du camp prenait les vivres et empêchait
    qu’ils soient distribués aux prisonniers. » (Stakić, IT-97-24-T,
    chambre de première instance, jugement du 31 juillet 2003,
    par. 163.)
    iii) Le camp de Trnopolje
  350. S’agissant de Trnopolje, la chambre de première instance, dans le
jugement qu’elle a rendu en l’affaire Stakić, a décrit comme suit les
conditions dans ce camp, en notant qu’elles étaient légèrement meilleures
qu’à Omarska ou à Keraterm :

       « Les détenus recevaient de la nourriture au moins une fois par
    jour, et, pendant un certain temps, leurs familles ont pu leur appor-
    ter des vivres. Toutefois, la quantité de nourriture était insuffisante
    et les détenus avaient souvent faim. En outre, l’eau manquait et les
    toilettes étaient dans un état déplorable. La majorité des détenus
    passait la nuit dehors. Certains se fabriquaient des abris de fortune à
    l’aide de couvertures et de sacs en plastique. Si mauvaises qu’elles
    fussent à l’évidence, les conditions de vie au camp de Trnopolje
    n’étaient pas aussi épouvantables que dans les camps d’Omarska et
    de Keraterm. » (Ibid., par. 190.)

                                                                        149

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 189

  c) Banja Luka
    Le camp de Manjača
  351. Selon les conclusions de la chambre de première instance du
TPIY dans le jugement portant condamnation en l’affaire Plavšić,
    « les conditions sanitaires à Manjača étaient « catastro-
    phiques ... inhumaines et particulièrement cruelles » : il n’y avait
    absolument aucune hygiène. Il faisait froid à l’intérieur des bâtiments
    et les prisonniers dormaient à même le sol en béton. Les détenus
    devaient faire leurs besoins dans l’enceinte du camp ou, la nuit, dans
    un seau posé à côté de la porte de la cellule. Ils manquaient d’eau et
    le peu qu’on leur donnait était pollué. Adil Draganović a déclaré
    que, durant les trois premiers mois de sa détention, les détenus du
    camp de Manjača souffraient de la faim ; le peu de nourriture qui y
    était distribué était de mauvaise qualité. Les détenus recevaient deux
    maigres repas par jour, généralement composés d’une demi-tasse de
    thé qui ressemblait davantage à de l’eau chaude et d’une tranche de
    pain si fine qu’on y voyait au travers. Deux mille cinq cents hommes
    devaient se partager 90 miches de pain, chacune découpée en 20 ou
    40 tranches. La plupart des détenus ont perdu de 20 à 30 kilo-
    grammes pendant leur détention à Manjača. Selon le témoin, sans
    l’arrivée des représentants du CICR et du Haut Commissariat
    des Nations Unies pour les réfugiés (le « HCR »), les détenus
    seraient morts de faim. » (Plavšić, IT-00-39-S et 40/1-S, jugement
    portant condamnation du 27 février 2003, par. 48.)
  d) Bosanski Šamac
  352. Dans son jugement dans l’affaire Simić, la chambre de première
instance a conclu que
    « les conditions d’emprisonnement dans les centres de détention de
    Bosanski Šamac étaient inhumaines. Les détenus étaient humiliés et
    avilis. L’obligation de chanter des chants tchetniks et le fait d’être
    traité d’oustachi ou de balija sont les manifestations de ces violences
    verbales et humiliations qui étaient infligées aux détenus. Ces der-
    niers manquaient d’espace, de nourriture et d’eau. Ils vivaient dans
    des conditions insalubres et n’avaient pas un accès adéquat à des
    soins médicaux. Ces conditions de détention épouvantables, les trai-
    tements cruels et inhumains infligés sous la forme de sévices corpo-
    rels et les actes de torture ont causé d’intenses souffrances physiques,
    portant ainsi atteinte aux fondements mêmes de la dignité humaine...
    [Ce traitement était] fondé sur l’appartenance ethnique non serbe des
    détenus. » (Simić, IT-95-9-T, jugement du 17 octobre 2003, par. 773 ;
    les italiques sont dans l’original.)
  353. Le défendeur ne nie pas que les conditions régnant dans les camps
en Bosnie-Herzégovine aient été contraires au droit humanitaire et le plus
souvent contraires au droit de la guerre. Il note cependant que, bien

                                                                        150

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  190

qu’un certain nombre de camps de détention tenus par les Serbes en Bos-
nie-Herzégovine aient fait l’objet d’enquêtes et de procédures au TPIY,
aucune condamnation pour génocide n’a été prononcée en raison des
actes criminels qui avaient pu y être commis. Au sujet du camp de Man-
jača en particulier, le défendeur souligne que l’envoyé spécial du Secré-
taire général de l’Organisation des Nations Unies a visité le camp en 1992
et a constaté qu’il était dirigé correctement, et qu’une organisation huma-
nitaire musulmane qui a aussi visité le camp a trouvé que les « conditions
matérielles étaient mauvaises, surtout en termes d’hygiène, mais
[qu’]aucun signe de mauvais traitement ou d’exécution de prisonniers n’a
été observé ».
   354. Sur la base des éléments qui lui ont été présentés, la Cour consi-
dère qu’il a été prouvé de façon convaincante et concluante que des
conditions de vie terribles étaient imposées aux détenus des camps. Les
éléments de preuve produits ne lui ont cependant pas permis de conclure
que ces actes relevaient d’une intention spécifique (dolus specialis) de
détruire le groupe protégé, en tout ou en partie. La Cour relève à cet
égard que dans aucune des affaires concernant l’un des camps cités plus
haut le TPIY n’est parvenu à la conclusion que l’accusé avait agi avec
une telle intention spécifique (dolus specialis).

                                   *   *
   8) Litt. d) de l’article II : imposition de mesures visant à entraver
                les naissances au sein du groupe protégé
   355. Le demandeur a avancé plusieurs arguments pour montrer que
des mesures visant à entraver les naissances avaient été imposées en viola-
tion du litt. d) de l’article II de la convention sur le génocide. Première-
ment, le demandeur a soutenu que
    « la séparation forcée des hommes et des femmes musulmans de Bos-
    nie-Herzégovine, telle qu’elle a systématiquement été opérée lors de
    la prise des différentes municipalités par les forces serbes ... a, selon
    toute vraisemblance, entraîné une diminution des naissances au sein
    du groupe, en raison de leur absence de contacts physiques pendant
    de longs mois ».
La Cour note qu’aucune preuve n’a été produite à l’appui de cette affir-
mation.
   356. Deuxièmement, le demandeur a affirmé que les viols et violences
sexuelles commis sur des femmes ont entraîné des traumatismes phy-
siques qui ont altéré les fonctions reproductives des victimes et, dans cer-
tains cas, entraîné leur stérilité. Cependant, le seul élément de preuve
produit par le demandeur est l’acte d’accusation en l’affaire Gagović,
dans lequel le procureur du TPIY a déclaré qu’un témoin ne pouvait plus
avoir d’enfants en raison des violences sexuelles qu’elle avait subies
(Gagović et consorts, IT-96-23-I, acte d’accusation du 26 juin 1996,

                                                                         151

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  191

par. 7.10). De l’avis de la Cour, un acte d’accusation établi par le procu-
reur ne constitue pas un élément de preuve convaincant (voir plus haut,
paragraphe 217). La Cour relève en outre que l’affaire Gagović n’est pas
passée en jugement en raison du décès de l’accusé.
   357. Troisièmement, le demandeur a invoqué des violences sexuelles
contre les hommes, qui auraient empêché ceux-ci par la suite de procréer.
A l’appui de cette affirmation, le demandeur a indiqué que, dans l’affaire
Tadić, la chambre de première instance avait conclu que, au camp
d’Omarska, les gardes avaient obligé un Musulman de Bosnie à arracher
avec les dents les testicules d’un autre (Tadić, IT-94-1-T, jugement du
7 mai 1997, par. 198). Le demandeur a également cité un article du jour-
nal Le Monde rendant compte d’une étude de l’Organisation mondiale de
la santé et de l’Union européenne sur les violences sexuelles infligées aux
hommes pendant le conflit en Bosnie-Herzégovine, selon laquelle les vio-
lences sexuelles contre les hommes auraient presque toujours été accom-
pagnées de propos avertissant la victime qu’elle ne pourrait plus conce-
voir d’enfants musulmans. L’article du Monde citait aussi une déclaration
du président d’une organisation non gouvernementale, le Centre médical
pour les droits de l’homme, selon laquelle près de cinq mille hommes non
serbes auraient été victimes de violences sexuelles. La Cour note cepen-
dant que l’article du Monde n’est qu’une source secondaire. En outre, les
conclusions de l’étude de l’Organisation mondiale de la santé et de
l’Union européenne n’avaient qu’un caractère préliminaire, et rien n’in-
dique comment le Centre médical pour les droits de l’homme est par-
venu au chiffre de cinq mille hommes victimes de violences sexuelles.
   358. Quatrièmement, le demandeur a soutenu que les viols et violences
sexuelles contre les hommes et les femmes entraînaient des traumatismes
psychologiques qui empêchaient les victimes de nouer des relations et de
fonder une famille. A cet égard, il a signalé que, dans l’affaire Akayesu, le
TPIR avait considéré que « le viol peut être une mesure visant à entraver
les naissances lorsque la personne violée refuse subséquemment de pro-
créer » (Akayesu, ICTR-96-4-T, chambre de première instance, jugement
du 2 septembre 1998, par. 508). La Cour relève cependant que le deman-
deur n’a pas produit d’élément prouvant que c’était le cas pour les
femmes de Bosnie-Herzégovine.
   359. Cinquièmement, le demandeur a avancé que les femmes musul-
manes de Bosnie qui avaient été victimes de violences sexuelles risquaient
d’être rejetées par leur mari ou de ne pas pouvoir trouver de mari. A nou-
veau, la Cour relève qu’aucune preuve n’a été produite à l’appui de cet
argument.
   360. Le défendeur considère que le demandeur « n’allègue aucun fait,
n’avance aucun argument sérieux, ne soumet aucune preuve » de ses allé-
gations selon lesquelles les viols étaient commis en vue d’entraver les
naissances au sein d’un groupe, et il note que la thèse du demandeur
selon laquelle le nombre des naissances au sein du groupe protégé avait
baissé n’est soutenue par aucune information concernant le taux de nata-
lité en Bosnie-Herzégovine, ni avant, ni après la guerre.

                                                                         152

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   192

   361. Ayant examiné avec soin les arguments des Parties, la Cour consi-
dère que les éléments de preuve qui lui ont été soumis par le demandeur
ne lui permettent pas de conclure que les forces serbes de Bosnie ont com-
mis des actes susceptibles d’être considérés comme des mesures visant à
entraver les naissances dans le groupe protégé au sens du litt. d) de
l’article II de la Convention.

                                    *   *
9) Litt. e) de l’article II : transfert forcé d’enfants du groupe protégé à
                                un autre groupe
   362. Le demandeur affirme que les viols étaient utilisés « comme un
moyen de perturber l’équilibre démographique par la fécondation de
femmes musulmanes avec le sperme d’hommes serbes », en d’autres
termes, qu’il s’agissait de « viols procréatifs ». Le demandeur soutient que
les enfants nés à la suite de ces « grossesses forcées » ne seraient pas consi-
dérés comme faisant partie du groupe protégé, et considère que l’inten-
tion des violeurs était de transférer les enfants à naître vers le groupe des
Serbes de Bosnie.
   363. A titre de preuve, le demandeur cite un certain nombre de sources
dont les suivantes. Dans l’acte d’accusation dans l’affaire Gagović et
consorts, le procureur a allégué que l’un des témoins avait été violé par
deux soldats serbes de Bosnie et que « [c]es deux auteurs de sévices lui ont
dit qu’elle donnerait naissance à des bébés serbes » (Gagović et consorts,
IT-96-23-I, acte d’accusation du 26 juin 1996, par. 9.3). Cependant,
comme elle l’a déjà fait au paragraphe 356 ci-dessus, la Cour relève qu’un
acte d’accusation ne saurait constituer une preuve convaincante aux fins
de la présente espèce et que l’affaire Gagović n’est pas passée en juge-
ment. Le demandeur a également cité le rapport de la commission
d’experts indiquant qu’une femme avait été détenue et violée quotidien-
nement par trois ou quatre soldats, « qui lui disaient qu’elle donnerait
naissance à un petit Tchetnik » (rapport de la commission d’experts,
vol. I, p. 59, par. 248).
   364. Le demandeur a aussi invoqué la conclusion formulée par la
chambre de première instance lors de l’examen de l’acte d’accusation
dans les affaires Karadžić et Mladić, selon laquelle « certains camps
étaient spécialement consacrés aux viols dans le but de procréation forcée
d’enfants serbes, les femmes étant souvent détenues jusqu’à ce qu’il fût
trop tard pour avorter » et « il apparaît que l’objectif de nombreux viols
était la fécondation forcée » (Karadžić et Mladić, IT-95-5-R61 et IT-95-
18-R61, examen de l’acte d’accusation dans le cadre de l’article 61 du
Règlement de procédure et de preuve, 11 juillet 1996, par. 64). La Cour
note cependant que cette conclusion de la chambre de première instance
ne reposait que sur le témoignage d’un amicus curiae et sur l’incident sus-
mentionné rapporté par la commission d’experts (ibid., par. 64, note de
bas de page 154).

                                                                           153

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 193

   365. Enfin, le demandeur a déclaré que, dans l’affaire Kunarac, la
chambre de première instance du TPIY a conclu que, après avoir violé
l’un des témoins, l’accusé lui avait dit qu’« elle aurait un bébé serbe dont
elle ne saurait jamais qui était le père » (Kunarac et consorts, IT-96-23-T
et IT-96-23/1-T, jugement du 22 février 2001, par. 583).
   366. Le défendeur fait observer que les femmes musulmanes qui avaient
été violées donnaient naissance à leurs bébés en territoire musulman et
que ces bébés n’auraient donc pas été élevés par des Serbes, mais au
contraire par des Musulmans. En conséquence, selon lui, il ne peut être
prétendu que les enfants aient été transférés d’un groupe vers un autre.
   367. La Cour, sur la base de ce qui précède, considère que les éléments
qui lui ont été soumis par le demandeur ne permettent pas d’établir l’exis-
tence d’une quelconque politique de grossesses forcées, pas plus que d’un
objectif consistant à transférer les enfants du groupe protégé vers un
autre groupe au sens du litt. e) de l’article II de la Convention.

                                   *   *
 10) Allégation selon laquelle un génocide aurait été commis en dehors
                       de la Bosnie-Herzégovine
   368. Dans ses conclusions finales figurant dans la réplique, le deman-
deur a allégué que le défendeur avait violé les obligations lui incombant
en vertu de la convention sur le génocide « en détruisant partiellement, et
en tentant de détruire totalement, des groupes nationaux, ethniques ou
religieux, notamment mais non exclusivement sur le territoire de la Bos-
nie-Herzégovine, en particulier la population musulmane » (les italiques
sont de la Cour). Le demandeur a consacré une section de sa réplique à la
thèse selon laquelle des actes de génocide attribuables au défendeur
auraient également été perpétrés sur le territoire de la RFY ; ces actes
seraient similaires à ceux commis sur le territoire bosniaque, et les élé-
ments constitutifs d’une « politique de nettoyage ethnique » auraient éga-
lement été présents sur le territoire de la RFY. Cette thèse d’un génocide
commis en RFY n’a pas été défendue par le demandeur lors de la procé-
dure orale ; néanmoins, l’allégation susmentionnée ayant été maintenue
dans les conclusions finales présentées à l’issue des audiences, la Cour est
tenue de l’examiner. Le demandeur a avancé que cette politique génoci-
daire visait non seulement des civils de Bosnie-Herzégovine, mais aussi
des Albanais, des Musulmans du Sandjak, des Croates, des Hongrois
ainsi que d’autres minorités ; il n’a toutefois établi aucun fait propre à
convaincre la Cour du bien-fondé de cette allégation. La Cour a déjà
indiqué (voir plus haut paragraphe 196) qu’aux fins d’établir le génocide
le groupe visé devait être défini de manière positive, et non comme celui
des « non-Serbes ».
   369. Dans son argumentation, le demandeur n’a pas traité séparément
la question de la nature de l’intention spécifique (dolus specialis) suppo-
sée avoir présidé aux actes qui ont été commis en RFY et dont il tire

                                                                        154

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   194

grief. Il ne semble pas affirmer que certaines actions attribuables au
défendeur et commises sur le territoire de la RFY l’ont été avec une
intention spécifique (dolus specialis), propre ou limitée à ce territoire au
sens où l’objectif aurait été d’éliminer la présence des non-Serbes en RFY
même. La Cour estime, en tout état de cause, que les éléments de preuve
présentés n’étayent aucunement une telle allégation. Le demandeur a
cherché à convaincre la Cour de l’existence d’actes systématiques consti-
tuant, selon lui, la preuve d’une intention spécifique (dolus specialis) qui
aurait motivé les actions des forces serbes en Bosnie-Herzégovine et qui
se serait traduite par la destruction des Musulmans de Bosnie sur ce ter-
ritoire ; ces mêmes actes systématiques se retrouveraient, est-il soutenu,
dans le traitement des Musulmans de Bosnie dans les camps créés en
RFY, ledit traitement venant donc étayer la thèse générale. Le deman-
deur a souligné que le traitement infligé à ces Musulmans de Bosnie avait
été le même que celui infligé à leurs compatriotes en Bosnie-Herzégovine.
La Cour en vient donc maintenant à la question de savoir si l’intention
spécifique (dolus specialis) peut être déduite, comme l’affirme le deman-
deur, du schéma des actions menées à l’encontre des Musulmans de Bos-
nie pris dans leur ensemble.

                                   *   *
 11) La question des actes réputés démontrer l’intention de commettre
                             le génocide
   370. A la lumière de son examen des preuves factuelles qui lui ont été
soumises au sujet des atrocités commises en Bosnie-Herzégovine
entre 1991 et 1995, la Cour est parvenue à la conclusion que, sauf en ce
qui concerne les événements de juillet 1995 à Srebrenica, l’intention
requise pour que le génocide soit constitué n’a pas été démontrée de
manière concluante en rapport avec chaque incident particulier. Le
demandeur s’appuie toutefois sur l’existence alléguée d’un plan global
tendant à commettre le génocide, plan qui transparaîtrait d’un ensemble
d’actes génocidaires ou potentiellement génocidaires répondant à un
schéma et commis sur tout le territoire à l’encontre de personnes identi-
fiées dans chaque cas par leur appartenance à un groupe spécifique. Au
sujet du comportement des Serbes dans les divers camps (décrits plus
haut aux paragraphes 252 à 256, 262 à 273, 307 à 310 et 312 à 318), par
exemple, le demandeur soutient que « [l]’intention des Serbes de com-
mettre un génocide devient particulièrement claire au vu des pratiques en
vigueur dans les camps, parce qu’elles présentent une similitude frap-
pante sur tout le territoire de la Bosnie-Herzégovine ». Appelant l’atten-
tion sur les similitudes entre les actes attribués aux Serbes en Croatie et
les événements survenus ultérieurement, au Kosovo par exemple, le
demandeur fait valoir que
    « il n’est pas surprenant que les prises de contrôle, ainsi que les pertes
    en vies humaines et les destructions de biens culturels qui suivirent,

                                                                          155

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  195

    présentent les mêmes caractéristiques de 1991 à 1999. Ces actes s’ins-
    crivent dans le cadre d’un seul et même projet ... consist[ant] simple-
    ment et concrètement à détruire en totalité ou en partie le groupe
    non serbe, dès lors que ce groupe, qui se caractérise par son origine
    ethnique et sa religion, p[eut] être considéré comme un obstacle à
    l’idée d’un Etat unique pour tous les Serbes. »
   371. La Cour note que cet argument du demandeur passe de l’inten-
tion des personnes qui auraient commis les prétendus actes de génocide
dont il est tiré grief à l’intention d’une autorité supérieure, au sein de la
VRS ou de la Republika Srpska, ou au niveau du gouvernement du
défendeur lui-même. A défaut d’une déclaration officielle traduisant une
telle intention, le demandeur soutient que l’intention spécifique (dolus
specialis) dont étaient animés ceux qui déterminaient le cours des événe-
ments ressort clairement de la constance des pratiques observées, en par-
ticulier dans les camps, qui montrent que l’on est en présence d’un
schéma d’actes commis « dans un cadre institutionnel organisé ». Toute-
fois, selon le demandeur, la « décision relative aux objectifs stratégiques »
promulguée le 12 mai 1992 par Momčilo Krajišnik, président de l’Assem-
blée nationale de la Republika Srpska, et publiée au Journal officiel de la
Republika Srpska, pourrait se rapprocher de la déclaration officielle d’un
plan global ; la Cour examinera tout d’abord l’importance que pourrait
avoir cette décision dans ce contexte. La traduction anglaise des objectifs
stratégiques présentée par les Parties à l’audience, extraite du rapport du
témoin-expert Donia dans l’affaire Milošević jugée par le TPIY, pièce
no 537, peut se rendre en français comme suit :
   « DÉCISION RELATIVE AUX OBJECTIFS STRATÉGIQUES DU PEUPLE SERBE
                          EN BOSNIE-HERZÉGOVINE

       Les objectifs stratégiques, c’est-à-dire les priorités du peuple serbe
     de Bosnie-Herzégovine, sont :
     1. La séparation [du peuple serbe] des deux autres communautés
        ethniques et sa constitution en Etat.
     2. L’établissement d’un corridor entre la Semberija et la Krajina.
     3. L’établissement d’un corridor dans la vallée de la Drina, c’est-à-
        dire la suppression de la frontière constituée par la Drina entre
        les Etats serbes.
     4. L’établissement d’une frontière suivant l’Una et la Neretva.
     5. La partition de la ville de Sarajevo en un secteur musulman et un
        secteur serbe et la mise en place d’autorités étatiques véritables
        dans chacun d’entre eux.
     6. L’ouverture d’un accès à la mer pour la Republika Srpska. »
La Cour note que ce document n’émanait pas du Gouvernement du
défendeur. Cela étant, des preuves soumises à la Cour sous forme d’inter-
ceptions d’échanges entre Milošević, président de la Serbie, et Karadžić,
président de la Republika Srpska, suffisent à démontrer que les objectifs
définis traduisaient leur position commune.

                                                                         156

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     196

   372. Les Parties ont attiré l’attention de la Cour sur des déclarations
du président Karadžić à l’Assemblée, qui semblent donner deux interpré-
tations contradictoires — la première le jour de la publication de la déci-
sion et la seconde, deux ans plus tard — du premier objectif, le plus
important. La première fois, il a, selon le demandeur, déclaré : « Il serait
infiniment préférable de trouver une solution politique à cette situation.
Le mieux serait de pouvoir immédiatement signer une trêve et fixer les
frontières, même si nous sommes un peu perdants. » Deux ans plus tard,
il disait (d’après la traduction anglaise de son discours fournie par le
demandeur) :
       « Nous savons avec certitude que nous devrons renoncer à quelque
     chose. Cela ne fait aucun doute si nous voulons atteindre notre pre-
     mier objectif stratégique : expulser nos ennemis — les Croates et les
     Musulmans — de chez eux par la force des armes, de sorte que nous
     ne vivions plus ensemble [avec eux] dans un même Etat. »
Le défendeur conteste la traduction anglaise, affirmant que l’objectif
déclaré n’était pas de « chasser les ennemis de force de leurs maisons »
mais de « libérer la maison des ennemis ». Les objectifs de 1992 ne com-
prennent pas l’élimination de la population musulmane de Bosnie. Les
propos de 1994 — même dans la traduction qu’en donne le deman-
deur —, aussi choquants soient-ils, n’impliquent pas nécessairement
l’intention de détruire, en tout ou en partie, la population musulmane des
enclaves. La thèse du demandeur ne cadre pas avec le fait que l’un des
principaux mobiles de nombreux dirigeants serbes de Bosnie — créer un
Etat serbe plus vaste, si nécessaire par une guerre de conquête — n’exi-
geait pas nécessairement la destruction des Musulmans de Bosnie ni
d’autres communautés, mais leur expulsion. Les objectifs de 1992, en par-
ticulier le premier d’entre eux, pouvaient être atteints par le déplacement
de populations et l’acquisition de territoire — actes dont le défendeur a
reconnu l’illicéité (au moins pour le second), puisqu’ils auraient porté
atteinte à l’inviolabilité des frontières et à l’intégrité territoriale d’un Etat
qui venait d’être reconnu sur le plan international. Il est d’ailleurs signi-
ficatif que, dans les instances dans lesquelles les objectifs stratégiques
avaient été invoqués par le procureur, le TPIY ne les a pas qualifiés de
« génocidaires » (voir Brdanin, IT-99-36-T, chambre de première ins-
tance, jugement du 1er septembre 2004, par. 303, et Stakić, IT-97-24-T,
chambre de première instance, jugement du 31 juillet 2003, par. 546-561
(notamment par. 548)). De l’avis de la Cour, les objectifs stratégiques
de 1992 ne permettent pas d’établir l’intention spécifique.
   373. Pour en venir maintenant à l’argument du demandeur selon
lequel le schéma même des atrocités commises — sur une très longue
période, à l’encontre de nombreuses communautés, ciblant les Musul-
mans et aussi les Croates de Bosnie — démontre l’intention nécessaire, la
Cour ne peut se rallier à une proposition aussi large. Le dolus specialis,
l’intention spécifique de détruire le groupe en tout ou en partie, doit être
établi en référence à des circonstances précises, à moins que l’existence

                                                                             157

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   197

d’un plan général tendant à cette fin puisse être démontrée de manière
convaincante ; pour qu’une ligne de conduite puisse être admise en tant
que preuve d’une telle intention, elle devrait être telle qu’elle ne puisse
qu’en dénoter l’existence.
  374. En outre, et cela aussi est significatif, cette thèse n’est pas conforme
aux conclusions du TPIY sur le génocide ni aux décisions du procureur,
parmi lesquelles celles de ne pas inclure le chef de génocide dans des actes
d’accusation où il aurait éventuellement pu le faire et de conclure des
accords sur le plaidoyer, comme dans les affaires Plavšić et Sikirica (IT-
00-40 et IT-95-8), par lesquels les accusations de génocide ont été retirées.
Ces décisions du procureur du TPIY et du Tribunal peuvent être utile-
ment énumérées ici. En ce qui concerne les poursuites engagées devant le
TPIY pour génocide et crimes connexes, une distinction peut être établie
entre les cas suivants :

a) les accusés déclarés coupables de chefs liés au génocide en rapport
   avec les événements de juillet 1995 à Srebrenica : affaire Krstić (IT-
   98-33) (déclaré coupable de génocide en première instance, puis seu-
   lement de complicité (« aiding and abetting ») de génocide en appel) et
   affaire Blagojević (IT-02-60) (a interjeté appel après avoir été déclaré
   coupable de complicité de génocide (pour avoir « aidé et encouragé »
   sa commission) ; cet appel est actuellement pendant) ;
b) les accusés ayant conclu un accord sur le plaidoyer, en vertu duquel
   ils ont plaidé coupable de crimes contre l’humanité moyennant le
   retrait des chefs liés au génocide : Obrenović (IT-02-60/2) et
   Momir Nikolić (IT-02-60/1) ;
c) les personnes déclarées non coupables de chefs liés au génocide
   concernant des événements survenus dans d’autres localités : Krajiš-
   nik (paragraphe 219 ci-dessus) (affaire en instance d’appel), Jelisić
   (IT-95-10) (affaire jugée), Stakić (IT-97-24) (affaire jugée), Brdanin
   (IT-99-36) (affaire en instance d’appel) et Sikirica (IT-95-8) (affaire
   jugée) ;
d) un accord sur le plaidoyer, dans lequel des chefs liés au génocide se
   rapportant à des événements survenus dans d’autres localités ont été
   retirés : Plavšić (IT-00-39 et 40/1) (accord sur le plaidoyer), Župljanin
   (IT-99-36) (retrait des chefs liés au génocide) et Mejakić (IT-95-4)
   (retrait des chefs liés au génocide) ;
e) la personne accusée de génocide et de crimes connexes en rapport
   avec les événements survenus à Srebrenica et ailleurs et décédée au
   cours de la procédure : Milošević (IT-02-54) ;
f) les personnes accusées de génocide ou de crimes connexes en rapport
   avec les événements survenus ailleurs et décédées avant l’ouverture de
   la procédure ou au cours de celle-ci : Kovačević et Drljača (IT-97-24)
   et Talić (IT-99-36/1) ;
g) les personnes accusées de génocide et de crimes connexes en rapport
   avec les événements survenus à Srebrenica et ailleurs et non encore
   jugées : Karadžić et Mladić (IT-95-5/18) ; et

                                                                           158

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   198

h) les personnes accusées de génocide et de crimes connexes en rapport
   avec les événements survenus à Srebrenica et non encore jugées :
   Popović, Beara, Drago Nikolić, Borovčanin, Pandurević et Trbić
   (IT-05/88/1) et Tolimir (IT-05-88/2).
   375. Dans un certain nombre d’autres affaires se rapportant aux évé-
nements de Srebrenica (juillet 1995), les personnes concernées n’ont pas
été accusées de génocide ni d’actes connexes : Erdemović (IT-96-22)
(affaire jugée), Jokić (IT-02-60) (affaire en instance d’appel), Miletić et
Gvero (IT-05-88, constituant une partie de l’affaire Popović et consorts
visée au paragraphe 374 h) ci-dessus), Perišić (IT-04-81) (affaire pen-
dante) et Stanišić et Simatović (IT-03-69) (affaire pendante).
   376. La Cour est déjà parvenue plus haut à la conclusion que — sous
réserve du cas de Srebrenica — le demandeur n’a pas établi que l’une
quelconque des amples et graves atrocités présentées comme constituant
des violations des litt. a) à e) de l’article II de la convention sur le géno-
cide aurait été accompagnée de l’intention spécifique (dolus specialis)
nécessaire de la part de ses auteurs. Elle conclut aussi que le demandeur
n’a pas établi l’existence de cette intention de la part du défendeur, pas
plus sur le fondement d’un plan concerté que sur celui d’une ligne de
conduite systématique qui, au vu des faits examinés ci-dessus, ne pourrait
que dénoter l’existence d’une telle intention. Toutefois, ayant conclu
(paragraphe 297 ci-dessus) que, dans le cas particulier des massacres de
Srebrenica en juillet 1995, des actes de génocide avaient été commis dans
le cadre d’opérations menées par des membres de la VRS, la Cour exa-
minera à présent la question de savoir si ces actes sont attribuables au
défendeur.

                                    * * *

   VII. LA QUESTION DE LA RESPONSABILITÉ DU DÉFENDEUR EN CE QUI
   CONCERNE LES ÉVÉNEMENTS DE SREBRENICA, EN VERTU DU LITT. a)
         DE L’ARTICLE III DE LA CONVENTION SUR LE GÉNOCIDE

                     1) La prétendue reconnaissance
  377. La Cour commencera par relever que, selon le demandeur, le
défendeur aurait en fait reconnu qu’un génocide avait été commis à Sre-
brenica, et en aurait accepté la responsabilité juridique. Le demandeur a
appelé l’attention sur la déclaration officielle ci-après, faite par le Conseil
des ministres du défendeur le 15 juin 2005, à la suite de la diffusion, sur
une chaîne de télévision de Belgrade, le 2 juin 2005, d’un enregistrement
vidéo montrant l’exécution de six prisonniers musulmans de Bosnie près
de Srebrenica par une unité paramilitaire (paragraphe 289 ci-dessus). La
déclaration se lit comme suit :
       « Les auteurs des tueries de Srebrenica et ceux qui ont ordonné et
     organisé le massacre ne représentaient ni la Serbie ni le Monténégro,

                                                                           159

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  199

    mais un régime antidémocratique de terreur et de mort, contre lequel
    la grande majorité des citoyens de Serbie-et-Monténégro ont opposé
    la plus vive résistance.
       Notre condamnation ne s’arrête pas aux exécutants directs. Nous
    demandons que soient poursuivis tous ceux qui, non seulement à
    Srebrenica mais aussi ailleurs, ont commis, organisé ou ordonné des
    crimes de guerre.
       Des criminels ne sauraient être traités en héros. Toute protection des
    criminels de guerre, quelle qu’en soit la raison, est aussi un crime. »
Le demandeur prie la Cour de dire que cette déclaration « s’analyse ... en
une « sorte d’aveu » et qu’elle a ... une valeur probante déterminante
quant à l’imputabilité à l’Etat yougoslave du massacre de Srebrenica ».

   378. Il incombe à la Cour de déterminer la responsabilité du défendeur
à raison de tout acte de génocide qui pourrait être établi. La Cour peut à
cette fin prendre en considération toute déclaration, de quelque partie
qu’elle émane, en rapport avec les questions en cause et portée à son atten-
tion (voir Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil
1974, p. 263 et suiv., par. 32 et suiv., et Essais nucléaires (Nouvelle-
Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 465 et suiv., par. 27 et
suiv. ; Différend frontalier (Burkina Faso/République du Mali), arrêt,
C.I.J. Recueil 1986, p. 573-574, par. 38-39) et peut leur attribuer tout effet
juridique qu’elle juge approprié. Toutefois, en la présente espèce, la décla-
ration du 15 juin 2005 apparaît à la Cour comme étant de nature politique ;
de toute évidence, rien ne permet de conclure qu’elle était censée constituer
une reconnaissance, laquelle aurait eu un effet juridique en contradiction
totale avec les conclusions présentées par le défendeur devant la Cour, tant
à l’époque de la déclaration que plus tard. La Cour ne considère donc pas
que cette déclaration du 15 juin 2005 puisse l’aider à se prononcer sur les
questions qui lui sont soumises en l’espèce.

                                    *   *
                      2) Le critère de responsabilité
   379. Compte tenu des conclusions qui précèdent, il y a lieu à présent
pour la Cour de rechercher si la responsabilité internationale du défen-
deur est susceptible d’être engagée, à un titre ou à un autre, en liaison
avec les massacres commis dans la région de Srebrenica à la période
considérée, lesquels, pour les raisons qui ont été exposées, sont constitu-
tifs du crime de génocide au sens de la Convention. A cette fin, la Cour
pourra être appelée à examiner successivement les trois questions sui-
vantes. En premier lieu, il convient de se demander si les actes de géno-
cide commis pourraient être attribués au défendeur en application des
règles du droit international coutumier de la responsabilité internationale
des Etats ; cela revient à se demander si ces actes ont été commis par des
personnes ou des organes dont le comportement est attribuable, dans le cas

                                                                          160

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     200

particulier des événements de Srebrenica, à l’Etat défendeur. En deuxième
lieu, la Cour devra rechercher si des actes de la nature de ceux qui sont
mentionnés à l’article III de la Convention, autres que le génocide lui-
même, ont été commis par des personnes ou des organes dont le compor-
tement est attribuable à l’Etat défendeur, selon ces mêmes règles du droit
de la responsabilité internationale. Il s’agit des actes visés aux litt. b) à e)
de l’article III, parmi lesquels figure la complicité de génocide. Enfin, il y
aura lieu pour la Cour de se prononcer sur la question de savoir si l’Etat
défendeur a respecté sa double obligation de prévenir et de punir le géno-
cide, découlant de l’article premier de la Convention.
   380. Ces trois questions doivent être abordées dans l’ordre qui vient
d’être indiqué, en raison des liens qui existent entre elles, et qui sont tels
que la réponse donnée à l’une d’elles peut avoir un effet sur la pertinence
ou sur la portée des autres. Ainsi, si et dans la mesure où l’examen de la
première question conduit à la conclusion que certains actes de génocide
sont attribuables à l’Etat défendeur, il serait superflu de rechercher si,
pour les mêmes faits, la responsabilité de ce dernier serait susceptible
d’être engagée aussi au titre des litt. b) à e) de l’article III de la Conven-
tion. Même s’il n’est pas théoriquement impossible que puissent être
attribués à un même Etat, au regard des mêmes faits, à la fois l’acte de
génocide (visé au litt. a) de l’article III) et des actes d’entente en vue de
commettre le génocide (art. III, litt. b)) ou d’incitation directe et
publique à commettre le génocide (art. III, litt. c)), il ne serait guère utile,
si les conditions d’attribution sont remplies au regard du litt. a), d’établir
judiciairement qu’elles le sont aussi au regard des litt. b)) et c)), la
responsabilité au titre du litt. a) absorbant les deux autres. Quant à l’éven-
tualité de retenir cumulativement, à l’égard d’un même Etat et pour les
mêmes faits, une responsabilité découlant de l’attribution à cet Etat d’actes
qualifiés de « génocide » (art. III, litt. a)), de « tentative de génocide »
(art. III, litt. d)) et de « complicité dans le génocide » (art. III, litt. e)),
elle est exclue parce que logiquement et juridiquement impossible.
   381. En revanche, il n’est pas douteux que, si la Cour devait estimer
que l’Etat défendeur ne saurait se voir attribuer des actes constitutifs de
génocide au sens de l’article II et du litt. a) de l’article III de la Conven-
tion, elle ne serait pas dispensée pour autant de rechercher si la respon-
sabilité du défendeur n’est pas susceptible d’être engagée néanmoins sur
le fondement de l’attribution audit défendeur des actes, ou de certains des
actes, visés aux litt. b) à e) de l’article III. En particulier, il est clair que
des actes de complicité dans le génocide pourraient être attribués à un
Etat auquel pourtant aucun acte de génocide ne serait attribuable selon
les règles de la responsabilité internationale des Etats, sur le contenu des-
quelles on reviendra un peu plus loin.
   382. En outre, la question de savoir si le défendeur a correctement exé-
cuté ses obligations de prévention et de punition du génocide ne se pose
pas dans les mêmes termes selon le sens des réponses données aux deux
questions précédentes. C’est seulement si la Cour répond par la négative
aux deux premières questions qu’elle devra se demander si le défendeur a,

                                                                             161

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  201

pour l’ensemble des faits constitutifs de génocide, satisfait à son obliga-
tion de prévention. Si en effet un Etat est reconnu responsable d’un acte
de génocide (en raison de ce que cet acte a été commis par une personne
ou un organe dont le comportement lui est attribuable), ou de l’un des
autres actes visés à l’article III de la Convention (pour la même raison), la
question de savoir s’il a respecté son obligation de prévention au regard
des mêmes faits se trouve dépourvue d’objet, car un Etat ne saurait, par
construction logique, avoir satisfait à l’obligation de prévenir un géno-
cide auquel il aurait activement participé. En revanche, il va sans dire, et
les Parties n’en disconviennent pas, que l’absence de responsabilité d’un
Etat à raison de l’un quelconque des actes mentionnés aux litt. a) à e) de
l’article III de la Convention n’implique en rien que sa responsabilité ne
puisse pas être recherchée sur le fondement de la violation de l’obligation
de prévention du génocide et des autres actes visés à l’article III.
   383. Enfin, il convient de préciser que si, comme il vient d’être dit, la
responsabilité d’un Etat à raison de l’un des actes susvisés prive d’objet la
question de savoir si, pour les mêmes faits, cet Etat a satisfait à son obli-
gation de prévention, elle ne rend pas pour autant nécessairement super-
flue la question de savoir s’il a satisfait à son obligation de punition à
l’égard des auteurs des faits en question. Il est en effet parfaitement pos-
sible que la responsabilité internationale d’un Etat soit engagée à la fois à
raison d’un acte de génocide (ou de complicité dans le génocide, d’incita-
tion à commettre le génocide ou de l’un quelconque des autres actes énu-
mérés à l’article III) commis par une personne ou un organe dont le
comportement lui est attribuable, et à raison de la violation par cet Etat
de son obligation de punir l’auteur dudit acte : il s’agirait là de deux faits
internationalement illicites distincts attribuables à cet Etat, susceptibles
d’être retenus cumulativement à sa charge comme fondements de sa res-
ponsabilité internationale.
   384. Les liens existant entre les trois questions énoncées plus haut
(paragraphe 379) ayant été ainsi précisés, il convient à présent pour la
Cour d’examiner la première d’entre elles. Il s’agit de savoir si sont attri-
buables à l’Etat défendeur, en tout ou en partie, les massacres commis à
Srebrenica au cours de la période considérée, constitutifs du crime de
génocide au sens de l’article II et du litt. a) de l’article III de la Conven-
tion. Cette question, en vérité, se décompose en deux volets que la Cour
doit considérer successivement. Il y a lieu, d’abord, de se demander si les
actes commis à Srebrenica l’ont été par des organes de l’Etat défendeur,
c’est-à-dire par des personnes ou entités dont le comportement est néces-
sairement attribuable à ce dernier, parce qu’elles sont les instruments
mêmes de son action. Il y aura lieu ensuite, en cas de réponse négative à
la question précédente, de se demander si les actes en cause ont été com-
mis par des personnes qui, bien que ne constituant pas des organes de
l’Etat défendeur, ont agi cependant sur les instructions ou les directives
ou sous le contrôle de ce dernier.

                                    *   *
                                                                          162

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    202

3) La question de l’attribution du génocide de Srebrenica au défendeur
              à raison du comportement de ses organes
   385. La première de ces deux questions renvoie à la règle bien établie,
et qui constitue l’une des pierres angulaires du droit de la responsabilité
internationale, selon laquelle le comportement de tout organe de l’Etat
est considéré comme un fait de l’Etat selon le droit international, et
engage par suite la responsabilité dudit Etat s’il constitue une violation
d’une obligation internationale qui s’impose à ce dernier. Cette règle, qui
relève du droit international coutumier, est énoncée à l’article 4 de la CDI
sur la responsabilité de l’Etat dans les termes suivants :
                                     « Article 4
                      Comportement des organes de l’Etat
       1. Le comportement de tout organe de l’Etat est considéré comme
     un fait de l’Etat d’après le droit international, que cet organe exerce
     des fonctions législative, exécutive, judiciaire ou autres, quelle que
     soit la position qu’il occupe dans l’organisation de l’Etat, et quelle
     que soit sa nature en tant qu’organe du gouvernement central ou
     d’une collectivité territoriale de l’Etat.
       2. Un organe comprend toute personne ou entité qui a ce statut
     d’après le droit interne de l’Etat. »
   386. L’application de cette règle au cas d’espèce conduit à se demander
d’abord si les actes constitutifs de génocide commis à Srebrenica l’ont été
par des « personnes ou entités » ayant le caractère d’organes de la Répu-
blique fédérale de Yougoslavie (selon le nom du défendeur à l’époque des
faits) en vertu du droit interne, tel qu’il était alors en vigueur, de cet Etat.
Force est de constater qu’aucun élément ne permet de répondre affirma-
tivement à cette question. Il n’a pas été établi que l’armée de la RFY ait
participé aux massacres, ni que les dirigeants politiques de cet Etat aient
participé à la préparation, à la planification ou, à quelque titre que ce soit,
à l’exécution de ces massacres. Il existe, certes, de nombreuses preuves
d’une participation, directe ou indirecte, de l’armée officielle de la RFY,
conjointement avec les forces armées des Serbes de Bosnie, à des opéra-
tions militaires en Bosnie-Herzégovine au cours des années précédant les
événements de Srebrenica. Cette participation a été à plusieurs reprises
dénoncée par les organes politiques des Nations Unies qui ont demandé à
la RFY d’y mettre fin (voir, par exemple, les résolutions du Conseil de
sécurité 752 (1992), 757 (1992), 762 (1992), 819 (1993), 838 (1993)). Mais il
n’est pas établi qu’une telle participation ait eu lieu dans le cadre des mas-
sacres commis à Srebrenica (voir aussi plus haut paragraphes 278 à 297).
Par ailleurs, ni la Republika Srpska ni la VRS ne constituaient des
organes de jure de la RFY, en ce sens qu’ils ne possédaient pas, en vertu
du droit interne de cet Etat, le statut d’organes de celui-ci.
   387. Le demandeur a cependant affirmé que tous les officiers de la
VRS, y compris le général Mladić, avaient continué de relever de l’admi-
nistration militaire de la RFY, et que, jusqu’en 2002, leur solde leur avait

                                                                            163

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  203

été versée par Belgrade ; il soutient en conséquence que ces officiers
étaient des « organes de jure de [la RFY] ... destinés par la hiérarchie à
servir en Bosnie-Herzégovine, auprès de la VRS ». Sur ce fondement, il a
également été avancé par le demandeur que, en sus de leur service dans
les rangs de la VRS, ces officiers continuaient de servir dans ceux de la VJ
et étaient donc des organes de jure du défendeur (paragraphe 238 ci-des-
sus). Le défendeur affirme toutefois que le 30e centre du personnel à Bel-
grade ne s’occupait « sur le plan administratif » que de certains officiers de
la VRS — ainsi les questions telles que celles de leurs soldes, de leurs pro-
motions et de leurs pensions étaient-elles traitées depuis la RFY (para-
graphe 238 ci-dessus) —, et qu’il n’a pas été établi avec certitude que le
général Mladić ait été l’un d’entre eux. Le demandeur a montré que la
promotion de Mladić, le 24 juin 1994, au grade de général de corps
d’armée avait été traitée à Belgrade ; pour le défendeur, néanmoins, cette
procédure n’était qu’une simple confirmation, à des fins administratives,
d’une promotion décidée par les autorités de la Republika Srpska.
   388. La Cour relève tout d’abord qu’aucune preuve n’a été apportée
démontrant que le général Mladić ou l’un quelconque des autres officiers
qui relevaient du 30e centre du personnel étaient, au regard du droit
interne du défendeur, des officiers de l’armée du défendeur — un organe
de jure de celui-ci. Il n’a pas non plus été établi de manière concluante
que le général Mladić ait été l’un des officiers concernés ; quand bien
même cela aurait-il été le cas, la Cour ne pense pas que le général Mladić
aurait dû pour autant être considéré comme ayant constitué un organe de
la RFY aux fins de l’application des règles relatives à la responsabilité de
l’Etat. Il ne fait aucun doute que la RFY fournissait un soutien considé-
rable, notamment financier, à la Republika Srpska (cf. paragraphe 241
ci-dessus) et que le versement de soldes et autres prestations à certains
officiers de la VRS constitua l’une des formes de ce soutien, mais cela ne
faisait pas pour autant automatiquement de ces officiers des organes de la
RFY. Ces officiers étaient nommés à leur commandement par le prési-
dent de la Republika Srpska et étaient soumis à l’autorité politique de
celle-ci. En l’absence de preuve du contraire, ces officiers doivent être
considérés comme ayant reçu leurs ordres de la Republika Srpska, ou de
la VRS, et non de la RFY. L’expression « organe de l’Etat », au sens du
droit international coutumier et de l’article 4 des articles de la CDI,
s’applique à toutes les personnes ou entités qui entrent dans l’organisa-
tion de l’Etat et qui agissent en son nom (cf. le commentaire de la CDI
relatif à l’article 4, par. 1). C’est cependant au nom des autorités serbes de
Bosnie — et en particulier de la Republika Srpska —, et non de la RFY,
que les officiers de la VRS, y compris le général Mladić, étaient, dans
l’exercice de leurs fonctions, appelés à agir. Ils exerçaient certaines pré-
rogatives de puissance publique de la Republika Srpska. La situation
particulière du général Mladić, ou de tout autre officier de la VRS pré-
sent à Srebrenica et qui aurait pu relever « sur le plan administratif » de
Belgrade, n’est donc pas de nature à conduire la Cour à modifier la
conclusion à laquelle elle est parvenue au paragraphe précédent.

                                                                          164

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  204

   389. La question se pose également de savoir si le défendeur peut être
tenu pour responsable des actes commis par les « Scorpions » dans la
région de Srebrenica. A cet égard, la Cour se penchera sur la question de
savoir s’il a été établi que les « Scorpions » étaient un organe de jure du
défendeur. Les Parties sont divisées sur la question du moment où les
« Scorpions » ont été intégrés aux forces du défendeur. Le demandeur
affirme que cette intégration résulte d’un décret de 1991 (lequel n’a pas
été produit en tant qu’annexe). Le défendeur avance que « ces règlements
n’[avaient] de pertinence que pour la guerre de Croatie en 1991 » et qu’il
n’a été fourni aucun élément prouvant qu’ils étaient encore en vigueur
en 1992 en Bosnie-Herzégovine. La Cour fait observer que, même si
l’Etat unitaire de Yougoslavie était à l’époque en voie de désintégration,
c’est le statut des « Scorpions » à la mi-1995 qui est pertinent aux fins de
la présente espèce. Dans deux des documents interceptés soumis par le
demandeur (documents dont l’authenticité a été mise en doute — voir
paragraphe 289 ci-dessus), les « Scorpions » sont présentés comme rele-
vant du « MUP de Serbie » et comme étant une « unité ... du ministère
serbe de l’intérieur ». Le défendeur a désigné les auteurs de ces commu-
nications, Ljubiša Borovčanin et Savo Cvjetinović, comme étant « de
hauts responsables des forces de police de la Republika Srpska ». La
Cour relève qu’aucune de ces communications n’était adressée à Bel-
grade. Au vu de ces éléments, elle n’est pas en mesure de conclure que les
« Scorpions » étaient, à la mi-1995, des organes de jure du défendeur. De
plus, la Cour relève qu’en tout état de cause les actes d’un organe mis par
un Etat à la disposition d’une autre autorité publique ne peuvent être
considérés comme des actes de l’Etat en question si cet organe agit pour
le compte de l’autorité publique à la disposition de laquelle il se trouve.
   390. Mais l’Etat demandeur développe son argumentation au-delà du
seul examen du statut des personnes ayant commis les actes de génocide
en cause selon le droit interne du défendeur ; il prétend, en outre, que la
Republika Srpska et la VRS, ainsi que les milices paramilitaires connues
sous les noms de « Scorpions », « Bérets rouges », « Tigres » et « Aigles
blancs », doivent être considérées, en dépit de leur statut apparent, comme
ayant été, notamment à l’époque considérée, des « organes de fait » de la
RFY, de telle sorte que l’ensemble de leurs actes, et notamment les mas-
sacres de Srebrenica, devraient être regardés comme attribuables à la
RFY, tout comme s’il s’agissait d’organes de cet Etat selon le droit
interne de celui-ci, la réalité devant l’emporter sur l’apparence. Le défen-
deur rejette cette thèse et soutient que les entités en question n’étaient pas
des organes de fait de la RFY.
   391. La première question que soulève une telle argumentation est de
savoir si un Etat peut, en principe, se voir attribuer les comportements de
personnes — ou de groupes de personnes — qui, sans avoir le statut légal
d’organes de cet Etat, agissent en fait sous un contrôle tellement étroit de
ce dernier qu’ils devraient être assimilés à des organes de celui-ci aux fins
de l’attribution nécessaire à l’engagement de la responsabilité de l’Etat
pour fait internationalement illicite. En vérité, la Cour a déjà abordé cette

                                                                          165

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      205

question, et lui a donné une réponse de principe, dans son arrêt du
27 juin 1986 en l’affaire des Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique) (fond,
arrêt, C.I.J. Recueil 1986, p. 62-64). Au paragraphe 109 de cet arrêt, la
Cour a indiqué qu’il lui appartenait de
     « déterminer si les liens entre les contras et le Gouvernement des
     Etats-Unis étaient à tel point marqués par la dépendance d’une part
     et l’autorité de l’autre qu’il serait juridiquement fondé d’assimiler les
     contras à un organe du Gouvernement des Etats-Unis ou de les
     considérer comme agissant au nom de ce gouvernement » (p. 62).
Puis, examinant les faits à la lumière des informations dont elle disposait,
la Cour a relevé qu’« il n’[était] pas clairement établi que [les Etats-Unis]
exer[çai]ent en fait sur les contras dans toutes leurs activités une autorité
telle qu’on [pût] considérer les contras comme agissant en leur nom »
(par. 109), avant de conclure que « les éléments dont [elle] dispos[ait] ... ne
suffis[ai]ent pas à démontrer [la] totale dépendance [des contras] par rap-
port à l’aide des Etats-Unis », si bien qu’« il lui [était] ... impossible d’assi-
miler, juridiquement parlant, la force contra aux forces des Etats-Unis »
(p. 63, par. 110).
   392. Il résulte des passages précités que, selon la jurisprudence de la
Cour, une personne, un groupe de personnes ou une entité quelconque
peuvent être assimilés — aux fins de la mise en œuvre de la responsabilité
internationale — à un organe de l’Etat même si une telle qualification ne
résulte pas du droit interne, lorsque cette personne, ce groupe ou cette
entité agit en fait sous la « totale dépendance » de l’Etat, dont il n’est, en
somme, qu’un simple instrument. En pareil cas, il convient d’aller au-delà
du seul statut juridique, pour appréhender la réalité des rapports entre la
personne qui agit et l’Etat auquel elle se rattache si étroitement qu’elle en
apparaît comme le simple agent : toute autre solution permettrait aux
Etats d’échapper à leur responsabilité internationale en choisissant d’agir
par le truchement de personnes ou d’entités dont l’autonomie à leur
égard serait une pure fiction.
   393. Cependant, une telle assimilation aux organes de l’Etat de per-
sonnes ou d’entités auxquelles le droit interne ne confère pas ce statut ne
peut que rester exceptionnelle ; elle suppose, en effet, que soit établi un
degré particulièrement élevé de contrôle de l’Etat sur les personnes ou
entités en cause, que l’arrêt précité de la Cour a caractérisé précisément
comme une « totale dépendance ». Il reste à rechercher si, en la présente
affaire, les personnes ou entités qui ont commis les actes de génocide de
Srebrenica possédaient, avec la RFY, à la date des faits, des liens tels
qu’on puisse les regarder comme ayant été placées sous la totale dépen-
dance de cet Etat : c’est à cette condition seulement qu’on pourrait les
assimiler à des organes du défendeur aux fins de la mise en œuvre de la
responsabilité internationale de ce dernier.
   394. A cette question, la Cour ne peut répondre que par la négative. A
la date pertinente, c’est-à-dire en juillet 1995, ni la Republika Srpska ni la

                                                                              166

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    206

VRS ne pouvaient être regardées comme de simples instruments d’action
de la RFY, dépourvus de réelle autonomie. Certes, au cours des années
précédentes, les liens politiques, militaires et logistiques entre les autorités
fédérales de Belgrade et celles de Pale, entre l’armée yougoslave et la
VRS, avaient été puissants et étroits (voir plus haut le paragraphe 238) et
ces liens étaient sans nul doute demeurés forts. Mais ils n’étaient pas tels,
en tout cas à la période considérée, que les structures politiques et mili-
taires des Serbes de Bosnie dussent être assimilées à des organes de la
RFY. Il est même apparu, à cette époque, des divergences entre les res-
ponsables yougoslaves et les dirigeants des Serbes de Bosnie quant à cer-
tains choix stratégiques qui témoignaient, à tout le moins, d’une relative,
mais réelle, marge d’autonomie de la part de ceux-ci. De même, le très
important appui accordé par le défendeur à la Republika Srpska, appui
sans lequel celle-ci n’aurait pu « mener ses activités militaires et parami-
litaires les plus cruciales ou les plus significatives » (C.I.J. Recueil 1986,
p. 63, par. 111), n’impliquait pas une totale dépendance de la Republika
Srpska à l’égard du défendeur.
   395. La Cour en vient maintenant à la question de savoir si les « Scor-
pions » agissaient en fait dans une situation de totale dépendance vis-à-vis
du défendeur. Aucun élément l’indiquant n’a été présenté à la Cour. Celle-ci
relève également que lorsqu’il a été demandé au général Dannatt, lors de
son audition, sous le contrôle et l’autorité de qui les groupes paramilitaires
venant de Serbie opéraient, celui-ci a répondu qu’ils « devaient avoir été
sous le commandement de Mladić et avoir fait partie de la chaîne de com-
mandement de la VRS ». Les Parties ont renvoyé la Cour à l’affaire Stanišić
et Simatović (IT-03-69, affaire pendante). Bien que les défendeurs ne soient
pas accusés de génocide en ladite affaire, celle-ci pourrait se révéler perti-
nente aux fins de préciser le statut des « Scorpions » en tant qu’éventuels
agents du MUP de Serbie. La Cour ne peut cependant tirer d’autres conclu-
sions dans la mesure où cette affaire n’en est qu’au stade de l’accusation. A
cet égard, la Cour rappelle qu’elle ne peut former son opinion que sur la
base des informations qui ont été portées à sa connaissance au moment où
elle statue, et qui résultent des écritures et de leurs annexes, ainsi que des
plaidoiries présentées par les Parties lors de la procédure orale.
   La Cour conclut donc que les actes de génocide commis à Srebrenica
ne peuvent être attribués au défendeur en tant qu’ils auraient été le fait de
ses organes ou de personnes ou entités totalement dépendantes de lui, et
que, partant, ces actes n’engagent pas, sur ce fondement, sa responsabi-
lité internationale.

                                     *   *
4) La question de l’attribution du génocide de Srebrenica au défendeur
            à raison de ses instructions ou de son contrôle
  396. La Cour doit à présent se demander, ainsi qu’il a été annoncé plus
haut (paragraphe 384), si les massacres de Srebrenica ont été commis par

                                                                            167

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  207

des personnes qui, bien que n’ayant pas la qualité d’organes de l’Etat
défendeur, agissaient sur les instructions ou les directives ou sous le
contrôle de celui-ci. C’est ce que soutient le demandeur à titre subsidiaire ;
le défendeur nie qu’il en ait été ainsi.
   397. La Cour croit devoir insister, à ce stade de son raisonnement, sur
le fait que la question qui vient d’être énoncée ne se confond aucunement
avec celles qui ont été examinées jusqu’à présent. Elle ne se confond pas,
cela va de soi, avec celle de savoir si les personnes ayant commis les actes
de génocide avaient la qualité d’organes de l’Etat défendeur selon le droit
interne de ce dernier. Mais elle ne se confond pas non plus, malgré cer-
taines apparences, avec celle de savoir si ces personnes devaient être assi-
milées en fait à des organes de l’Etat, même si elles n’avaient pas un tel
statut selon le droit interne de celui-ci. La réponse à cette dernière ques-
tion dépend, comme il a été expliqué, de celle de savoir si ces personnes
étaient placées à l’égard de l’Etat dans une relation de totale dépendance,
au point qu’elles ne pourraient qu’être assimilées à des organes de ce der-
nier, dont l’ensemble des actes accomplis en cette qualité seraient attri-
buables à l’Etat aux fins de la responsabilité internationale. Ayant
répondu par la négative, la Cour en vient à présent à une question d’une
tout autre nature : celle de savoir si, dans les circonstances particulières
des événements de Srebrenica, les auteurs des actes de génocide ont agi
selon les instructions ou sous la direction ou le contrôle du défendeur. Si
la réponse à cette question se trouvait être affirmative, il n’en résulterait
nullement que les auteurs des actes en cause devraient être qualifiés
d’organes de la RFY, ou assimilés à de tels organes. Il en résulterait seu-
lement que la responsabilité internationale de la RFY serait engagée à
raison du comportement de ceux de ses propres organes qui ont donné les
instructions ou exercé le contrôle ayant entraîné la commission d’actes
contraires à ses obligations internationales. En d’autres termes, il n’est
plus question à présent de rechercher si les personnes ayant directement
commis le génocide agissaient en tant qu’organes de la RFY, ou pour-
raient être assimilées à de tels organes — question à laquelle il a déjà été
répondu par la négative. Il s’agit de se demander si des organes de la
RFY — ayant sans conteste cette qualité selon le droit interne de cet
Etat — ont pu être à l’origine du génocide en donnant des instructions
aux auteurs de celui-ci ou en exerçant une direction ou un contrôle et si,
par conséquent, le comportement des organes du défendeur, en étant la
cause de la commission d’actes contraires à ses obligations internatio-
nales, a constitué une violation de celles-ci.
   398. A cet égard, la règle pertinente, qui appartient au droit coutumier
de la responsabilité internationale, est énoncée à l’article 8 des articles de
la CDI sur la responsabilité de l’Etat dans les termes suivants :
                               « Article 8
          Comportement sous la direction ou le contrôle de l’Etat
      Le comportement d’une personne ou d’un groupe de personnes est
    considéré comme un fait de l’Etat d’après le droit international si

                                                                          168

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    208

     cette personne ou ce groupe de personnes, en adoptant ce compor-
     tement, agit en fait sur les instructions ou les directives ou sous le
     contrôle de cet Etat. »
   399. La disposition doit se comprendre à la lumière de la jurispru-
dence de la Cour sur ce point, et en particulier de l’arrêt de 1986 en
l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), cité ci-dessus (para-
graphe 391). Dans cet arrêt, après avoir, ainsi qu’il a été dit plus haut, écar-
té la thèse selon laquelle les contras étaient assimilables à des organes des
Etats-Unis parce qu’ils auraient été placés sous la « totale dépendance »
de ceux-ci, la Cour a ajouté que la responsabilité du défendeur pourrait
cependant être engagée s’il était prouvé qu’il avait lui-même « ordonné ou
imposé la perpétration des actes contraires aux droits de l’homme et au
droit humanitaire allégués par l’Etat demandeur » (C.I.J. Recueil 1986,
p. 64, par. 115), ce qui l’a conduite à l’importante conclusion suivante :
       « Pour que la responsabilité juridique de ces derniers [les Etats-
     Unis] soit engagée, il devrait en principe être établi qu’ils avaient le
     contrôle effectif des opérations militaires ou paramilitaires [menées
     par les contras] au cours desquelles les violations en question se
     seraient produites. » (Ibid., p. 65.)
    400. Le critère ainsi défini se distingue de celui — exposé plus haut —
qui permet d’assimiler à un organe d’un Etat une personne ou une entité
à laquelle le droit interne ne confère pas ce statut. D’une part, il n’est plus
nécessaire ici de démontrer que les personnes ayant accompli les actes
prétendument contraires au droit international étaient en général placées
sous la « totale dépendance » de l’Etat défendeur ; il convient de prouver
que ces personnes ont agi selon les instructions ou sous le « contrôle effec-
tif » de ce dernier. Mais, d’autre part, il est nécessaire de démontrer que ce
« contrôle effectif » s’exerçait, ou que ces instructions ont été données, à
l’occasion de chacune des opérations au cours desquelles les violations
alléguées se seraient produites, et non pas en général, à l’égard de
l’ensemble des actions menées par les personnes ou groupes de personnes
ayant commis lesdites violations.
    401. Le demandeur, il est vrai, a fait valoir que le crime de génocide,
lequel peut être constitué par un grand nombre d’actes isolés plus ou
moins séparés dans le temps et dans l’espace, est d’une nature particu-
lière. Celle-ci, argue-t-il, justifierait, entre autres conséquences, que le
« contrôle effectif » de l’Etat dont la responsabilité est recherchée soit
apprécié non point au regard de chacun de ces actes particuliers, mais au
regard de l’ensemble des opérations conduites par les auteurs directs du
génocide. De l’avis de la Cour, cependant, aucune particularité du géno-
cide ne justifie qu’elle s’écarte du critère dégagé dans l’arrêt rendu en
l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique) (voir paragraphe 399 ci-
dessus). En l’absence d’une lex specialis expresse, les règles relatives à

                                                                            169

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     209

l’attribution d’un comportement internationalement illicite à un Etat
sont indépendantes de la nature de l’acte illicite en question. Le génocide
sera regardé comme attribuable à l’Etat si et dans la mesure où les actes
matériels, constitutifs du génocide, commis par des organes ou des per-
sonnes autres que ses propres agents l’ont été, en tout ou en partie, selon
les instructions ou sous la direction ou le contrôle effectif de cet Etat.
Ainsi se présente aujourd’hui le droit international coutumier en la
matière, tel que reflété par les articles de la CDI sur la responsabilité de
l’Etat.
   402. La Cour note toutefois que le demandeur a également contesté le
bien-fondé de l’application au cas d’espèce du critère adopté dans l’arrêt
relatif aux Activités militaires et paramilitaires et appelé l’attention sur
l’arrêt rendu le 15 juillet 1999 par la chambre d’appel du TPIY en
l’affaire Tadić (IT-94-1-A, arrêt du 15 juillet 1999). Dans cette dernière,
la chambre s’est écartée de la jurisprudence de la Cour en l’affaire des
Activités militaires et paramilitaires : elle a jugé que le critère adéquat,
pertinent selon elle à la fois pour qualifier le conflit armé en Bosnie-
Herzégovine d’international et pour attribuer à la RFY les actes commis
par les Serbes de Bosnie au regard du droit de la responsabilité interna-
tionale, était celui du « contrôle global » exercé sur ceux-ci par celle-là, cri-
tère qu’elle a jugé satisfait en l’espèce (sur ce point, voir ibid., par. 145).
En d’autres termes, la chambre d’appel a été d’avis que la responsabilité
internationale de la RFY pourrait être engagée à raison des actes commis
par les Serbes de Bosnie, sur le fondement du contrôle global exercé par
elle sur la Republika Srpska et la VRS, sans qu’il soit nécessaire de prou-
ver que chaque opération au cours de laquelle auraient été commis des
actes contraires au droit international a été menée sur les instructions ou
sous le contrôle effectif de la RFY.
   403. La Cour, bien qu’ayant attentivement examiné les arguments
développés par la chambre d’appel au soutien de la conclusion qui pré-
cède, n’est pas en mesure d’adhérer à cette doctrine. Tout d’abord, elle
observe que le TPIY n’était pas appelé dans l’affaire Tadić, et qu’il n’est
pas appelé en règle générale, à se prononcer sur des questions de respon-
sabilité internationale des Etats, sa juridiction étant de nature pénale et
ne s’exerçant qu’à l’égard des individus. Le Tribunal s’est donc, dans
l’arrêt précité, intéressé à une question dont l’examen n’était pas néces-
saire pour l’exercice de sa juridiction. Ainsi qu’il a été dit plus haut, la
Cour attache la plus haute importance aux constatations de fait et aux
qualifications juridiques auxquelles procède le TPIY afin de statuer sur la
responsabilité pénale des accusés qui lui sont déférés et, dans la présente
affaire, tient le plus grand compte des jugements et arrêts du TPIY se
rapportant aux événements qui forment la trame du différend. La situa-
tion n’est pas la même en ce qui concerne les positions adoptées par le
TPIY sur des questions de droit international général qui n’entrent pas
dans son domaine spécifique de compétence, et dont la résolution n’est
d’ailleurs pas toujours nécessaire au jugement des affaires pénales qui lui
sont soumises.

                                                                             170

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   210

   404. Tel est le cas de la doctrine énoncée dans l’arrêt Tadić précité.
Pour autant que le critère du « contrôle global » soit utilisé aux fins de
déterminer si un conflit armé présente ou non un caractère international,
ce qui était la seule question que la chambre d’appel avait à résoudre, il
se peut parfaitement qu’il soit pertinent et adéquat : la Cour ne croit
cependant pas opportun de prendre parti sur ce point dans la présente
affaire, puisqu’elle n’est pas dans la nécessité de le trancher pour les
besoins du présent arrêt. En revanche, le critère du « contrôle global » a
été présenté par le TPIY comme ayant aussi vocation à s’appliquer dans
le droit de la responsabilité internationale aux fins de déterminer — ce
que la Cour est tenue de faire en l’espèce — dans quels cas un Etat est
responsable des actes commis par des unités paramilitaires, forces armées
ne faisant pas partie de ses organes officiels. A cet égard, il n’emporte pas
la conviction.
   405. Il convient d’abord d’observer qu’aucune nécessité logique ne
conduit à adopter forcément le même critère pour résoudre les deux
questions sus-énoncées, qui sont d’une nature très différente : le degré
et la nature de l’implication d’un Etat dans un conflit armé se déroulant
sur le territoire d’un autre Etat, exigé pour que ledit conflit soit qualifié
d’international, pourraient fort bien, sans contradiction logique, être
différents de ceux qui sont exigés pour que la responsabilité de cet Etat
soit engagée à raison de tel acte particulier commis au cours du conflit
en cause.
   406. Il faut ensuite remarquer que le critère du « contrôle global » pré-
sente le défaut majeur d’étendre le champ de la responsabilité des Etats
bien au-delà du principe fondamental qui gouverne le droit de la respon-
sabilité internationale, à savoir qu’un Etat n’est responsable que de son
propre comportement, c’est-à-dire de celui des personnes qui, à quelque
titre que ce soit, agissent en son nom. Tel est le cas des actes accomplis
par ses organes officiels, et aussi par des personnes ou entités qui, bien
que le droit interne de l’Etat ne les reconnaisse pas formellement comme
tels, doivent être assimilés à des organes de l’Etat parce qu’ils se trouvent
placés sous sa dépendance totale. En dehors de ces cas, les actes commis
par des personnes ou groupes de personnes — qui ne sont ni des organes
de l’Etat ni assimilables à de tels organes — ne peuvent engager la res-
ponsabilité de l’Etat que si ces actes, à supposer qu’ils soient internatio-
nalement illicites, lui sont attribuables en vertu de la norme de droit
international coutumier reflétée dans l’article 8 précité (paragraphe 398).
Tel est le cas lorsqu’un organe de l’Etat a fourni les instructions, ou
donné les directives, sur la base desquelles les auteurs de l’acte illicite ont
agi ou lorsqu’il a exercé un contrôle effectif sur l’action au cours de
laquelle l’illicéité a été commise. A cet égard, le critère du « contrôle glo-
bal » est inadapté, car il distend trop, jusqu’à le rompre presque, le lien
qui doit exister entre le comportement des organes de l’Etat et la respon-
sabilité internationale de ce dernier.
   407. C’est donc à la lumière de sa jurisprudence établie que la Cour
recherchera si le défendeur a engagé sa responsabilité au titre de la règle

                                                                           171

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                 211

de droit international coutumier énoncée à l’article 8 des articles de la
CDI sur la responsabilité de l’Etat.

                                    *
   408. Le défendeur a souligné qu’aucune des décisions définitives ren-
dues par les chambres du TPIY en relation avec le génocide de Srebrenica
n’avait conclu à l’implication d’aucun de ses dirigeants. Sans contester
cette affirmation, le demandeur relève que le TPIY n’a pas été saisi de
cette question. La Cour observe que le TPIY ne s’est en effet pas,
jusqu’ici, directement prononcé, dans des décisions définitives, sur la
question de savoir si ces dirigeants pourraient encourir une responsabilité
de ce chef. La Cour note que le rapport du Secrétaire général de l’Orga-
nisation des Nations Unies ne conclut pas à une implication directe du
président Milošević dans le massacre. La Cour a déjà mentionné les
contacts que ce dernier avait eus avec l’Organisation des Nations Unies
les 10 et 11 juillet (paragraphe 285). Le 14 juillet, selon le rapport du
Secrétaire général,
    « le négociateur de l’Union européenne, M. Bildt, s’est rendu à Bel-
    grade pour rencontrer le président Milošević. Les entretiens ont eu
    lieu à Dobanovci, le pavillon de chasse dans les environs de Belgrade
    où M. Bildt avait rencontré le président Milošević et le général Mla-
    dić une semaine auparavant. Selon le compte rendu qu’il a publié de
    cette deuxième rencontre, M. Bildt a demandé instamment au prési-
    dent Milošević de donner immédiatement au Haut Commissariat des
    Nations Unies pour les réfugiés la possibilité de venir en aide à la
    population de Srebrenica et au Comité international de la Croix-
    Rouge la possibilité de commencer à enregistrer ceux qui étaient
    traités par l’armée des Serbes de Bosnie comme des prisonniers de
    guerre. Il a insisté aussi pour que les soldats néerlandais soient auto-
    risés à partir quand ils le voudraient. Il a ajouté que la communauté
    internationale ne tolérerait pas que Goražde soit attaquée et que le
    « feu vert » devrait être donné pour que l’accès aux enclaves soit libre
    et sans entrave. Il a demandé en outre que la route de Kiseljak à
    Sarajevo (« route Swan ») soit ouverte à tous les transports non mili-
    taires. Le président Milošević a semblé accéder à toutes ces de-
    mandes, mais a aussi fait valoir qu’il n’était pas maître de la situa-
    tion. Il aurait aussi expliqué, au début de la réunion, que toute l’af-
    faire avait été provoquée par l’escalade des offensives lancées par les
    [M]usulmans à partir de l’enclave, en violation de l’accord de
    démilitarisation de 1993.
       Quelques heures après le début de l’entretien, le général Mladić est
    arrivé à Dobanovci. M. Bildt a noté que le général Mladić accédait
    de bonne grâce à la plupart des demandes concernant Srebrenica,
    mais qu’il rejetait certaines des dispositions concernant les autres
    enclaves, en particulier Sarajevo. Finalement, après l’intervention du
    président Milošević, un accord de principe a, semble-t-il, été conclu.

                                                                        172

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    212

     Il a été décidé qu’une autre réunion aurait lieu le lendemain pour
     confirmer les dispositions arrêtées. M. Bildt s’était déjà entendu avec
     M. Stoltenberg et M. Akashi [le représentant spécial du Secrétaire
     général] pour qu’ils le rejoignent à Belgrade. Il a demandé en outre
     que le commandant de la FORPRONU vienne aussi à Belgrade
     pour mettre au point certains détails d’ordre militaire avec le général
     Mladić. » (Nations Unies, doc. A/54/549, par. 372-373.)
  409. Le 19 juillet, compte tenu de la réunion de Belgrade, M. Akashi
avait bon espoir que le président Milošević et le général Mladić feraient
preuve d’une certaine flexibilité. Le commandant de la FORPRONU ren-
contra Mladić le 19 juillet et, tout au long de la réunion, resta en contact
avec M. Bildt, lequel menait des négociations parallèles avec le président
Milošević à Belgrade. Mladić donna sa version des événements des jours
précédents (ses soldats avaient « achevé l’opération de façon correcte » ;
quelques « « petits incidents malencontreux » avaient eu lieu »). Le com-
mandant de la FORPRONU et Mladić signèrent alors un accord qui pré-
voyait ce qui suit :
        « Accès, dès le lendemain, du Comité international de la Croix-
     Rouge à tous les « centres de réception » où étaient détenus les
     hommes et jeunes garçons de Srebrenica ;
        Autorisation donnée au HCR et au convoi d’aide humanitaire de
     se rendre à Srebrenica ;
        Evacuation des blessés de Potočari, ainsi que de l’hôpital de Bra-
     tunac ;
        Restitution des armes et du matériel du bataillon néerlandais saisis
     par l’armée des Serbes de Bosnie ;
        Transfert du bataillon néerlandais hors de l’enclave à partir de
     l’après-midi du 21 juillet, après évacuation des femmes, enfants et
     personnes âgées demeurés sur place qui souhaitaient quitter les lieux.
        Après la signature de cet accord, le représentant spécial du Secré-
     taire général [écrivit] au président Milošević en lui rappelant que
     l’accord autorisant le Comité international de la Croix-Rouge à se
     rendre à Srebrenica n’avait toujours pas été honoré. Un peu plus
     tard, le représentant spécial du Secrétaire général [redit] par ailleurs
     la même chose au téléphone au président Milošević. » (Ibid., par. 392.)
   410. Les Parties ont soumis à la Cour d’autres éléments de preuve ten-
dant à étayer ou au contraire à réfuter le fait que le défendeur aurait eu la
maîtrise des événements survenus à Srebrenica et dans ses environs en
juillet 1995, qu’il aurait participé à ces événements, qu’il aurait été impliqué
dans leur déroulement ou qu’il les aurait influencés. Le défendeur cite deux
rapports importants établis sept ans après les événements, qui relèvent tous
deux du domaine public et sont facilement accessibles. Le premier, Srebre-
nica — a « Safe » Area [Srebrenica — une zone de « sécurité »], publié en 2002
par l’Institut néerlandais pour la documentation sur la guerre, est le fruit
d’un travail de longue haleine mené par une équipe d’experts. Le défendeur

                                                                            173

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    213

a appelé l’attention sur le fait qu’il ne contient aucun élément indiquant que
les dirigeants de la RFY auraient été impliqués dans la planification de
l’attaque ou l’incitation au meurtre de non-Serbes, non plus que d’éléments
de preuve concrets établissant que l’armée yougoslave aurait fourni une
assistance aux forces armées de la Republika Srpska avant l’attaque, ou
indiquant que le Gouvernement de Belgrade aurait eu à l’avance connais-
sance de celle-ci. Le défendeur cite également le passage suivant tiré du
point 10 de la conclusion du rapport, point relatif aux « meurtres de masse »
et aux « exécutions » survenus après la chute de Srebrenica : « Aucun élément
n’indique qu’il existait un quelconque lien politique ou militaire avec Bel-
grade et, dans le cas de ce meurtre collectif, un tel lien est hautement impro-
bable. » Le défendeur observe en outre que, en réponse à cette affirmation, le
demandeur se contente de relever que « le rapport reconnaît lui-même qu’il
n’est pas exhaustif », et que la Cour a eu connaissance d’éléments de preuve
qui n’avaient pas été utilisés par les auteurs.
   411. S’agissant de ces affirmations du défendeur, la Cour fera observer
que les auteurs du rapport concluent effectivement que Belgrade avait
connaissance de l’intention d’attaquer Srebrenica. Ils relèvent que le ren-
seignement militaire néerlandais et d’autres services de renseignement occi-
dentaux ont conclu que les opérations de juillet 1995 avaient été menées en
coordination avec Belgrade (troisième partie, chap. 7, sect. 7). Aux fins de
la présente espèce, plus important est toutefois le fait que les auteurs disent
qu’« il n’existe aucun élément de preuve qui donnerait à penser qu’il y a eu
participation du personnel militaire yougoslave ou du département de la
sécurité d’Etat (RDB) à des préparatifs en vue des exécutions. De fait, des
éléments de preuve existent qui étayent plutôt le point de vue contraire... »
(Quatrième partie, chap. 2, sect. 20.) Cela vient à l’appui du contenu du
passage tiré du point 10 de la conclusion du rapport que le défendeur a
cité, passage précédé de cette phrase : « Tout porte à croire qu’il y a eu une
décision prise directement au niveau de l’état-major de la VRS. »
   412. Le second rapport, Balkan Battlegrounds, établi par la CIA et
également publié en 2002, parvient, dans son volume I intitulé « La pos-
sibilité d’une implication yougoslave », à la conclusion suivante :


        « On n’a pu trouver aucune preuve qui permette de conclure à
     l’implication de l’armée ou des forces de sécurité de Belgrade dans les
     atrocités qui se sont déroulées après la prise de Srebrenica. S’il semble
     que la VJ ou le RDB (le département de la sécurité d’Etat serbe) aient
     peut-être fourni des éléments pour la bataille de Srebrenica, rien n’in-
     dique en revanche que des forces dirigées par Belgrade aient été impli-
     quées dans aucun des massacres qui ont eu lieu par la suite. Les témoi-
     gnages de survivants restituent les événements de manière peut-être
     imparfaite, et certains détails ont pu être omis. Les récits et autres élé-
     ments de preuve disponibles donnent à penser que seules les forces
     serbes de Bosnie ont participé aux atrocités et aux exécutions qui ont sui-
     vi la conquête militaire de Srebrenica. » (Balkan Battlegrounds, p. 353.)

                                                                            174

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  214

En réponse, le demandeur cite un passage antérieur mentionnant des
informations qui « donnent à penser » que des soldats de la VJ et, peut-
être, des éléments du département de la sécurité d’Etat serbe ont pu par-
ticiper à la bataille de Srebrenica — comme l’indique d’ailleurs la
deuxième phrase de l’extrait cité par le défendeur. Cet extrait est formulé
en termes soigneusement pesés et, fait significatif, n’indique en rien que le
défendeur aurait participé aux atrocités qui ont suivi le conflit, lesquelles
font l’objet de condamnations liées au génocide. Le conseil du défendeur
a également cité des extraits de la déposition faite au procès Milošević
par le commandant adjoint du bataillon néerlandais, au cours de laquelle,
interrogé par l’accusé sur le point précité de la conclusion du rapport des
Pays-Bas, l’officier a répondu :
       « Personnellement, je n’ai eu aucune preuve indiquant que l’opéra-
    tion aurait été lancée en coopération avec Belgrade. Et je répète que
    j’ai lu toutes sortes de rapports, d’avis, de documents dans lesquels
    toutes sortes de scénarios étaient analysés, etc. Je répète que je ne
    dispose d’aucune preuve indiquant que cette action, je parle de l’at-
    taque sur l’enclave, aurait été lancée en coopération avec Belgrade. »
   Les autres éléments de preuve sur lesquels s’appuie le demandeur
concernent l’influence, plutôt que le contrôle, exercée ou non par le pré-
sident Milošević sur les autorités de Pale. Il s’agit pour l’essentiel des
dépositions faites par lord Owen et le général Wesley Clark lors du pro-
cès Milošević, ainsi que de publications de lord Owen. Ces éléments ne
fournissent pas une base factuelle suffisante pour établir une responsabi-
lité du défendeur à raison de ses instructions ou de son contrôle.

                                    *   *
 5) Conclusion quant à la responsabilité des événements de Srebrenica
   au titre du litt. a) de l’article III de la convention sur le génocide
   413. A la lumière des informations dont elle dispose, la Cour constate,
ainsi qu’il a été dit plus haut, qu’il n’a pas été établi que les massacres de
Srebrenica aient été commis par des personnes ou des entités ayant la
qualité d’organes du défendeur (voir plus haut paragraphe 395). Elle
constate également qu’il n’a pas été établi que ces massacres aient été
commis selon les instructions ou les directives d’organes de l’Etat défen-
deur, ni que ce dernier ait exercé un contrôle effectif sur les opérations au
cours desquelles ces massacres, qui, ainsi qu’il a été indiqué plus haut au
paragraphe 297, sont constitutifs du crime de génocide, ont été perpétrés.
   Le demandeur n’a pas prouvé l’existence d’instructions émanant des
autorités fédérales de Belgrade, ou de tout autre organe de la RFY, ten-
dant à ce que les massacres soient commis, et encore moins établi que de
telles instructions aient été données avec l’intention spécifique (dolus spe-
cialis) qui caractérise le crime de génocide, ce qui serait nécessaire pour
que la responsabilité du défendeur soit retenue à ce titre. Tout semble

                                                                          175

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  215

indiquer, au contraire, que la décision de tuer la population masculine
adulte de la communauté musulmane de Srebrenica a été prise par des
membres de l’état-major de la VRS, mais sans qu’il y ait eu instructions
ou contrôle effectif de la part de la RFY.
   Quant aux meurtres commis par les milices paramilitaires « Scorpions »,
notamment à Trnovo (paragraphe 289 ci-dessus), même si l’on admet
qu’ils ont été un élément du génocide commis dans la région de Srebre-
nica, ce qui ne paraît pas clairement établi à la lumière des décisions ren-
dues, à ce jour, par le TPIY (voir notamment la décision de la chambre
de première instance du 12 avril 2006 dans l’affaire Stanišić et Simatović,
IT-03-69), il n’a pas été prouvé qu’ils aient eu lieu sur les instructions ou
sous le contrôle des organes de la RFY.
   414. Enfin, la Cour constate qu’aucun des cas d’attribution à un Etat
d’un comportement déterminé, autres que ceux visés aux articles 4 et 8 de
la CDI sur la responsabilité de l’Etat, ne correspond aux circonstances de
l’espèce pour ce qui est d’une éventuelle attribution au défendeur du
génocide de Srebrenica. La Cour ne se considère pas comme tenue de
trancher à ce stade la question de savoir si les articles de la CDI sur la
responsabilité de l’Etat relatifs à l’attribution, autres que les articles 4
et 8, expriment l’état du droit international coutumier ; force est en effet
de constater qu’aucun n’est applicable en la présente affaire. Les actes
constitutifs du génocide n’ont pas été commis par des personnes ou enti-
tés qui, bien que n’étant pas des organes de la RFY, auraient été habili-
tées par cet Etat à exercer des prérogatives de puissance publique (art. 5) ;
ils ne l’ont pas été par des organes mis à la disposition du défendeur par
un autre Etat (art. 6) ; ils ne l’ont pas été par des personnes exerçant en
fait des prérogatives de puissance publique du fait de l’absence ou de la
carence des autorités officielles du défendeur (art. 9) ; enfin, le défendeur
n’a pas reconnu et adopté comme étant le sien le comportement des
auteurs des actes de génocide (art. 11).
   415. La Cour conclut de tout ce qui précède que les actes des per-
sonnes ayant commis un génocide à Srebrenica ne peuvent être attribués
au défendeur selon les règles du droit international de la responsabilité
des Etats, de telle sorte que la responsabilité internationale du défen-
deur n’est pas engagée à ce titre.

                                   * * *

 VIII. LA QUESTION DE LA RESPONSABILITÉ, S’AGISSANT DE SREBRENICA,
   À RAISON D’ACTES ÉNUMÉRÉS AUX LITT. b) À e) DE L’ARTICLE III
                   DE LA CONVENTION SUR LE GÉNOCIDE


   416. La Cour en vient à présent à la deuxième des questions énoncées
ci-dessus au paragraphe 379, à savoir la question relative à une éventuelle
responsabilité du défendeur à raison de l’un des actes connexes au géno-
cide énumérés à l’article III de la Convention. Ces actes sont les suivants :

                                                                         176

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   216

l’entente en vue de commettre le génocide (art. III, litt. b)), l’incitation
directe et publique à commettre le génocide (art. III, litt. c)), la tentative
de génocide (art. III, litt. d)) — bien qu’aucun grief ne soit formulé sous
ce chef dans les conclusions finales exposées par le demandeur en la pré-
sente espèce — et la complicité dans le génocide (art. III, litt. e)). Pour les
raisons déjà exprimées (voir plus haut, paragraphe 380), la Cour est tenue
de se prononcer sur cette question dès lors qu’elle a répondu par la néga-
tive à la question précédente, celle de la responsabilité du défendeur dans
la commission du génocide lui-même.
   417. L’examen des faits de l’espèce fait ressortir que les litt. b) et c) de
l’article III sont dépourvus de pertinence dans la présente affaire. Il n’est
pas établi que des organes de la RFY, ou des personnes agissant selon les
instructions ou sous le contrôle effectif de cet Etat, auraient commis des
actes qualifiables d’« entente en vue de commettre le génocide » (art. III,
litt. b)) ou d’« incitation directe et publique à commettre le génocide »
(art. III, litt. c)), si l’on considère uniquement, comme il convient de le
faire, les événements de Srebrenica. En ce qui concerne le litt. b), ce qui
a été exposé plus haut au sujet de l’attribution au défendeur des actes de
génocide, à savoir le fait que les massacres ont été commis par des per-
sonnes et groupes de personnes (notamment la VRS) n’ayant pas le
caractère d’organes du défendeur, et n’ayant pas non plus agi selon les
instructions ou sous le contrôle effectif de celui-ci, suffit à exclure sa res-
ponsabilité à cet égard. En ce qui concerne le litt. c), aucune des infor-
mations portées à la connaissance de la Cour ne permet de tenir pour
établi que des organes du défendeur, ou des personnes agissant selon ses
instructions ou sous son contrôle effectif, auraient incité directement et
publiquement à commettre le génocide de Srebrenica, pas plus, d’ailleurs,
qu’il n’est prouvé que de tels organes ou personnes auraient incité à com-
mettre des actes de génocide ailleurs sur le territoire de la Bosnie-Herzé-
govine. La Cour ne doit retenir à cet égard que des éléments de preuve
précis et incontestables, qui font manifestement défaut.
   418. Plus délicate est la question de savoir s’il est possible de retenir, à
la charge des organes du défendeur ou de personnes agissant selon ses
instructions ou sous son contrôle effectif, des actes susceptibles d’être
caractérisés comme une « complicité dans le génocide », au sens du litt. e)
de l’article III.
   Cette question appelle quelques observations préliminaires.
   419. En premier lieu, la question de la « complicité » doit être distinguée
de celle, déjà examinée et à laquelle il a été répondu par la négative, de
savoir si les auteurs des actes de génocide commis à Srebrenica ont agi sur
les instructions ou les directives ou sous la direction ou le contrôle effectif
des organes de la RFY. Il est vrai que, dans certains systèmes nationaux
de droit pénal, le fait d’adresser des instructions ou des ordres à des per-
sonnes afin que celles-ci commettent un acte criminel est considéré comme
caractérisant la complicité dans la commission de cet acte. Dans le contexte
particulier de l’application du droit de la responsabilité internationale en
matière de génocide, cependant, s’il était établi qu’un acte de génocide a

                                                                           177

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    217

été commis sur les instructions ou les directives d’un Etat, la conclusion
qu’il conviendrait d’en tirer serait que le génocide est attribuable à l’Etat,
qui en serait responsable en application de la règle rappelée plus haut
(paragraphe 398), et aucune question de « complicité » ne se poserait à cet
égard. Mais, comme il a été dit, tel n’est pas le cas en l’espèce.
   En revanche, la « complicité » au sens litt. e) de l’article III de la
Convention englobe sans nul doute la fourniture de moyens destinés à
permettre ou à faciliter la commission du crime ; c’est sur cet aspect que la
Cour doit donc concentrer son attention. A cet égard, il y a lieu de relever
que si la « complicité » est, comme telle, une notion absente de l’actuelle
terminologie du droit de la responsabilité internationale, elle se rapproche
d’une catégorie qui est présente dans les règles coutumières qui composent
le droit de la responsabilité des Etats, celle de l’« aide ou assistance » four-
nie par un Etat à la commission d’un fait illicite par un autre Etat.
   420. A cet égard, il y a lieu de se référer aux articles de la CDI sur la
responsabilité de l’Etat, dans lesquels est exprimée la règle coutumière
suivante :
                                    « Article 16
       Aide ou assistance dans la commission du fait internationalement
                                      illicite
        L’Etat qui aide ou assiste un autre Etat dans la commission du fait
     internationalement illicite par ce dernier est internationalement res-
     ponsable pour avoir agi de la sorte dans le cas où :
     a) Ledit Etat agit en connaissance des circonstances du fait inter-
        nationalement illicite ; et
     b) Le fait serait internationalement illicite s’il était commis par cet
        Etat. »
Bien que cette disposition ne soit pas directement pertinente en la pré-
sente affaire, puisqu’elle vise une situation caractérisée par une relation
entre deux Etats, situation qui n’est pas celle de l’espèce, elle n’est cepen-
dant pas sans intérêt. En effet, la Cour n’aperçoit pas de raison d’établir
une différence substantielle entre la « complicité dans le génocide » au
sens du litt. e) de l’article III de la Convention et l’« aide ou assistance »
d’un Etat à la commission d’un acte illicite par un autre Etat au sens de
l’article 16 précité — une fois écartée l’hypothèse de la fourniture d’ins-
tructions ou de directives ou de l’exercice d’un contrôle effectif, dont les
effets vont, dans le droit de la responsabilité internationale, au-delà de la
complicité. En d’autres termes, pour déterminer si le défendeur est res-
ponsable de « complicité dans le génocide » au sens du litt. e) de l’ar-
ticle III, ce qu’il lui appartient maintenant de faire, la Cour doit recher-
cher si des organes de l’Etat défendeur, ou des personnes agissant selon
ses instructions ou directives ou sous son contrôle effectif, ont prêté « aide
ou assistance » à la commission du génocide de Srebrenica, en un sens
qui ne diffère pas de manière sensible de celui que possèdent ces notions
dans le droit général de la responsabilité internationale.

                                                                            178

               APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                     218

   421. Avant de procéder à l’examen des faits, une dernière observation
s’impose. Elle concerne le lien entre l’intention spécifique (dolus specia-
lis) qui caractérise le crime de génocide et les mobiles qui poussent le
complice (au sens de la personne fournissant aide et assistance aux
auteurs directs du crime) à agir ainsi : la question se pose de savoir si la
qualification de complicité suppose que le complice partage lui-même
l’intention spécifique (dolus specialis) de l’auteur principal. Mais quelle
que soit la réponse que l’on donne à cette question, il n’est pas douteux
que le comportement d’un organe ou d’une personne qui fournit aide ou
assistance à l’auteur du crime de génocide ne peut être qualifié de com-
plicité dans le génocide que si, à tout le moins, cet organe ou cette per-
sonne agit en connaissance de cause, c’est-à-dire, notamment, connaît
l’existence de l’intention spécifique (dolus specialis) qui anime l’auteur
principal. Si cette condition n’est pas remplie, cela suffit pour écarter la
qualification de complicité. La Cour va donc d’abord examiner si cette
dernière condition est remplie en l’espèce. C’est seulement si elle répond à
cette question de fait par l’affirmative qu’elle aura besoin d’examiner et
de trancher la question de droit énoncée plus haut.
   422. La Cour n’a pas été convaincue par les éléments de preuve éma-
nant du demandeur que les conditions exposées plus haut se trouvent
réunies. Sans doute l’aide considérable fournie sur les plans politique,
militaire et financier par la RFY à la Republika Srpska et à la VRS, com-
mencée bien avant les tragiques événements de Srebrenica, s’est-elle pour-
suivie pendant ces événements. En ce sens, il n’est guère douteux que les
atrocités de Srebrenica ont pu être commises, au moins en partie, avec les
moyens dont les auteurs de ces actes disposaient en conséquence de la
politique générale d’aide et d’assistance menée par la RFY en leur faveur.
Toutefois, la Cour n’a d’autre tâche que d’établir la responsabilité juri-
dique du défendeur ; des conditions bien particulières doivent pour ce
faire être réunies. Or, l’une d’entre elles fait défaut : il n’a, en effet, pas été
établi de manière indiscutable, par l’argumentation développée entre les
Parties, que les autorités de la RFY auraient fourni — et continué à four-
nir — leur aide et leur assistance aux chefs de la VRS qui ont décidé et
exécuté le génocide, à un moment où elles auraient été clairement cons-
cientes qu’un génocide était sur le point, ou en train, d’être commis, c’est-
à-dire que des massacres étaient non seulement sur le point, ou en train,
d’être perpétrés, mais qu’ils l’étaient avec l’intention spécifique, de la part
de leurs auteurs, caractérisant le génocide, c’est-à-dire l’intention de
détruire en tout ou en partie un groupe humain comme tel.
   423. Il est sans doute déterminant, à cet égard, de relever qu’il n’a pas
été démontré de façon concluante que la décision d’éliminer physique-
ment la population masculine adulte de la communauté musulmane de
Srebrenica ait été, au moment où elle a été prise, portée à la connaissance
des autorités de Belgrade, et que la Cour a conclu (paragraphe 295 ci-
dessus) que cette décision avait été prise peu avant son exécution maté-
rielle, laquelle s’est déroulée sur une très brève période (entre le 13 et le
16 juillet 1995 pour l’essentiel), malgré le nombre exceptionnellement

                                                                              179

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   219

élevé des victimes. Dans ces conditions, il n’a pas été établi de façon
concluante que la RFY ait fourni, au moment crucial, une aide aux
auteurs du génocide en pleine conscience de ce que cette aide serait
employée à commettre un génocide.
   424. La Cour conclut de ce qui précède que la responsabilité interna-
tionale du défendeur n’est pas engagée à raison d’actes de complicité de
génocide énumérés au litt. e) de l’article III de la Convention. Au vu de
cette conclusion et de celles formulées ci-dessus relativement aux autres
litt. de l’article III, la responsabilité internationale du défendeur n’est pas
engagée sur le terrain de l’article III dans son ensemble.

                                    * * *
      IX. LA RESPONSABILITÉ POUR MANQUEMENT AUX OBLIGATIONS
                  DE PRÉVENIR ET DE PUNIR LE GÉNOCIDE


   425. La Cour aborde à présent la troisième et dernière des questions
énoncées plus haut au paragraphe 379 : l’Etat défendeur a-t-il respecté ses
obligations de prévenir et de punir le génocide, telles qu’elles découlent de
l’article premier de la Convention ?
   En dépit des liens évidents qui existent entre l’obligation de prévenir le
génocide et celle d’en punir les auteurs, il s’agit bien, de l’avis de la Cour,
de deux obligations distinctes, quoique reliées entre elles, qui doivent être
examinées successivement.
   426. Il est vrai que l’article premier de la Convention, par sa rédaction
même, fait ressortir le lien étroit entre prévention et punition, dans les
termes suivants : « Les Parties contractantes confirment que le génocide,
qu’il soit commis en temps de paix ou en temps de guerre, est un crime du
droit des gens, qu’elles s’engagent à prévenir et à punir. » Il est vrai aussi
que l’une des manières les plus efficaces de prévenir la commission d’actes
criminels, en général, est de prévoir des sanctions pénales à l’encontre des
personnes qui viendraient à commettre de tels actes, et d’appliquer effec-
tivement ces sanctions à ceux qui auraient commis les actes dont on
cherche à éviter le renouvellement. Il est vrai enfin que, alors que la
Convention comporte, dans les articles qui suivent l’article premier
précité, des dispositions plus ou moins détaillées concernant l’obligation
de répression (les articles III à VII), elle ne revient sur l’obligation
de prévenir, au-delà de son affirmation de principe à l’article premier,
qu’à l’article VIII, aux termes duquel
     « [t]oute Partie contractante peut saisir les organes compétents de
     l’Organisation des Nations Unies afin que ceux-ci prennent, confor-
     mément à la Charte des Nations Unies, les mesures qu’ils jugent
     appropriées pour la prévention et la répression des actes de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III ».
   427. Pour autant, on ne saurait en déduire que l’obligation de préven-
tion n’aurait pas d’existence juridique propre, qu’elle serait en quelque

                                                                           180

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  220

sorte absorbée par l’obligation de répression, qui serait la seule, par suite,
dont l’exécution serait susceptible d’être examinée par la Cour. L’obliga-
tion pour chaque Etat contractant de prévenir le génocide revêt une por-
tée normative et un caractère obligatoire. Elle ne se confond pas avec
l’obligation de punition, elle ne peut pas non plus être regardée comme
une simple composante de cette dernière. Elle a sa propre portée, qui va
au-delà du cas particulier envisagé à l’article VIII précité, celui de la sai-
sine des organes compétents des Nations Unies tendant à ce que ceux-ci
prennent les mesures qu’ils jugent adéquates : même une fois ces organes
saisis, s’ils le sont, les Etats parties à la Convention ne sont pas pour
autant déchargés de l’obligation de mettre en œuvre, chacun dans la
mesure de ses capacités, les moyens propres à prévenir la survenance d’un
génocide, dans le respect de la Charte des Nations Unies et des décisions
prises, le cas échéant, par les organes compétents de l’Organisation.
   C’est pourquoi la Cour examinera d’abord la manière dont le défen-
deur s’est acquitté de son obligation de prévention avant de rechercher ce
qu’il en est de l’obligation de répression.

                 1) L’obligation de prévenir le génocide
   428. En ce qui concerne l’obligation de prévenir le génocide, la Cour
croit devoir commencer par les remarques liminaires et précisions sui-
vantes, venant s’ajouter aux observations qui précèdent.
   429. En premier lieu, la convention sur le génocide n’est pas le seul ins-
trument international à prévoir l’obligation pour les Etats parties de
prendre certaines mesures afin de prévenir les actes qu’il vise à interdire.
Bien d’autres instruments comportent une obligation similaire, sous des
formes diverses : ainsi, notamment, de la convention contre la torture et
autres peines et traitements cruels, inhumains ou dégradants du 10 dé-
cembre 1984 (art. 2) ; de la convention sur la prévention et la répression
des infractions contre les personnes jouissant d’une protection internatio-
nale, y compris les agents diplomatiques, du 14 décembre 1973 (art. 4) ;
de la convention sur la sécurité du personnel des Nations Unies et du per-
sonnel associé du 9 décembre 1994 (art. 11) ; de la convention internatio-
nale pour la répression des attentats terroristes à l’explosif du 15 décembre
1997 (art. 15). Le contenu de l’obligation de prévention varie d’un ins-
trument à l’autre, selon le libellé des dispositions pertinentes et en fonc-
tion de la nature même des actes qu’il s’agit de prévenir.
   La Cour n’entend pas, à l’occasion de la présente affaire, établir par sa
décision une jurisprudence générale qui serait applicable à tous les cas où
un instrument conventionnel, ou toute autre norme obligatoire, com-
porte, à la charge des Etats, une obligation de prévenir certains actes.
Encore moins entend-elle déterminer s’il existe, au-delà des textes appli-
cables à des domaines spécifiques, une obligation générale, à la charge
des Etats, de prévenir la commission par d’autres personnes ou entités
qu’eux-mêmes des actes contraires à certaines normes du droit interna-
tional général. La Cour se bornera donc à déterminer la portée spécifique

                                                                          181

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  221

de l’obligation de prévention figurant dans la convention sur le génocide,
et pour autant qu’une telle détermination soit nécessaire à la décision à
rendre sur le différend à elle soumis. Cela ne la dispensera pas, naturel-
lement, de se référer, en tant que de besoin, à des règles de droit dont la
portée dépasse le seul domaine couvert par la Convention.
   430. En deuxième lieu, il est clair que l’obligation dont il s’agit est une
obligation de comportement et non de résultat, en ce sens que l’on ne
saurait imposer à un Etat quelconque l’obligation de parvenir à empê-
cher, quelles que soient les circonstances, la commission d’un génocide :
l’obligation qui s’impose aux Etats parties est plutôt celle de mettre en
œuvre tous les moyens qui sont raisonnablement à leur disposition en vue
d’empêcher, dans la mesure du possible, le génocide. La responsabilité
d’un Etat ne saurait être engagée pour la seule raison que le résultat
recherché n’a pas été atteint ; elle l’est, en revanche, si l’Etat a manqué
manifestement de mettre en œuvre les mesures de prévention du génocide
qui étaient à sa portée, et qui auraient pu contribuer à l’empêcher. En la
matière, la notion de « due diligence », qui appelle une appréciation in
concreto, revêt une importance cruciale. Plusieurs paramètres entrent en
ligne de compte quand il s’agit d’apprécier si un Etat s’est correctement
acquitté de l’obligation en cause. Le premier d’entre eux est évidemment
la capacité, qui varie grandement d’un Etat à l’autre, à influencer effec-
tivement l’action des personnes susceptibles de commettre, ou qui sont en
train de commettre, un génocide. Cette capacité est elle-même fonction,
entre autres, de l’éloignement géographique de l’Etat considéré par rap-
port au lieu des événements, et de l’intensité des liens politiques et de tous
ordres entre les autorités dudit Etat et les acteurs directs de ces événe-
ments. Par ailleurs, la capacité d’influence de l’Etat doit être évaluée aussi
selon des critères juridiques, puisqu’il est clair que chaque Etat ne peut
déployer son action que dans les limites de ce que lui permet la légalité
internationale ; de ce point de vue, la capacité d’influence dont dispose un
Etat peut varier selon la position juridique qui est la sienne à l’égard des
situations et des personnes concernées par le risque, ou la réalité, du
génocide. Peu importe, en revanche, que l’Etat dont la responsabilité est
recherchée allègue, voire qu’il démontre, que s’il avait mis en œuvre les
moyens dont il pouvait raisonnablement disposer, ceux-ci n’auraient pas
suffi à empêcher la commission du génocide. Une telle circonstance,
d’ailleurs généralement difficile à prouver, est sans pertinence au regard
de la violation de l’obligation de comportement dont il s’agit. Il en va
d’autant plus ainsi qu’on ne saurait exclure que les efforts conjugués de
plusieurs Etats, dont chacun se serait conformé à son obligation de pré-
vention, auraient pu atteindre le résultat — empêcher la commission d’un
génocide — que les efforts d’un seul d’entre eux n’auraient pas suffi à
obtenir.
   431. En troisième lieu, la responsabilité d’un Etat pour violation de
l’obligation de prévenir le génocide n’est susceptible d’être retenue que si
un génocide a effectivement été commis. C’est seulement au moment où
l’acte prohibé (le génocide ou l’un quelconque des autres actes énumérés

                                                                          182

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  222

à l’article III de la Convention) a commencé à être commis que la viola-
tion d’une obligation de prévention est constituée. A cet égard, la Cour
rappelle une règle générale du droit de la responsabilité internationale des
Etats, que la CDI a énoncée au paragraphe 3 de l’article 14 de ses articles
sur la responsabilité de l’Etat :
      «. . . . . . . . . . . . . . . . . . . . . . . . . . . .
      3. La violation d’une obligation internationale requérant de l’Etat
    qu’il prévienne un événement donné a lieu au moment où l’événe-
    ment survient et s’étend sur toute la période durant laquelle l’événe-
    ment continue et reste non conforme à cette obligation. »
Cela ne signifie évidemment pas que l’obligation de prévenir le génocide
ne prend naissance qu’au moment où le génocide commence à être per-
pétré, ce qui serait absurde, puisqu’une telle obligation a précisément
pour objet d’empêcher, ou de tenter d’empêcher, la survenance d’un tel
acte. En réalité, l’obligation de prévention et le devoir d’agir qui en est le
corollaire prennent naissance, pour un Etat, au moment où celui-ci a
connaissance, ou devrait normalement avoir connaissance, de l’existence
d’un risque sérieux de commission d’un génocide. Dès cet instant, l’Etat
est tenu, s’il dispose de moyens susceptibles d’avoir un effet dissuasif à
l’égard des personnes soupçonnées de préparer un génocide, ou dont on
peut raisonnablement craindre qu’ils nourrissent l’intention spécifique
(dolus specialis), de mettre en œuvre ces moyens, selon les circonstances.
Pour autant, si ni le génocide ni aucun des autres actes énumérés à l’ar-
ticle III de la Convention n’est finalement mis à exécution, la responsabi-
lité de l’Etat qui se sera abstenu d’agir alors qu’il l’aurait pu ne pourra
pas être recherchée a posteriori, faute que soit survenu l’événement en
l’absence duquel la violation de l’obligation de prévention n’est pas cons-
tituée, selon la règle ci-dessus énoncée.
   En l’espèce, il en résulte que la Cour ne devra examiner le comporte-
ment du défendeur au regard de son obligation de prévention qu’en
liaison avec les massacres de Srebrenica, puisqu’il s’agit des seuls actes à
propos desquels elle a considéré comme établie la commission d’un géno-
cide en la présente affaire.
   432. Enfin, en quatrième lieu, la Cour croit particulièrement important
d’insister sur les différences qui existent entre les conditions auxquelles
peut être constatée la violation par un Etat de l’obligation de pré-
venir le génocide — au sens de l’article premier de la Convention — et
celles qui sont exigées pour que l’Etat soit tenu pour responsable de
« complicité dans le génocide » — au sens du litt. e) de l’article III —,
dont il a été précédemment question. Ces différences sont principale-
ment au nombre de deux ; elles sont d’une importance telle qu’elles inter-
disent d’assimiler d’aucune manière les deux catégories de violation con-
sidérées.
   D’une part, la complicité suppose toujours, ainsi qu’il a été dit plus
haut, une action positive tendant à fournir aide ou assistance aux auteurs
principaux du génocide, alors que la violation de l’obligation de préven-

                                                                          183

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    223

tion résulte de la simple abstention de prendre et de mettre en œuvre les
mesures adéquates pour empêcher la commission du génocide. En d’autres
termes, la complicité se produit par action, la violation de l’obligation de
prévenir se produit par omission ; ce qui ne fait que traduire l’idée que la
prohibition du génocide et des autres actes énumérés à l’article III, parmi
lesquels la complicité, met à la charge des Etats une obligation négative
— celle de ne pas commettre les actes prohibés — tandis que le devoir de
prévention met à la charge des Etats des obligations positives — faire de
leur mieux pour que ces actes ne se produisent pas.
   D’autre part, comme il a également été dit plus haut, la complicité ne
peut être retenue à la charge d’un Etat que si, à tout le moins, ses organes
étaient conscients qu’un génocide était sur le point, ou en train, d’être
commis, et que l’aide ou l’assistance fournie par lui, à partir du moment
où cette conscience a été acquise, aux auteurs des actes criminels ou à
ceux qui seraient sur le point de les commettre, permettrait, ou rendrait
plus facile, la commission de ces actes. Autrement dit, le complice doit
avoir apporté un soutien en pleine connaissance de cause à la perpétra-
tion du génocide. En revanche, un Etat peut être considéré comme ayant
violé son obligation de prévention même s’il n’avait pas acquis la certi-
tude, au moment où il aurait dû agir mais s’en est abstenu, qu’un géno-
cide était sur le point, ou en train, d’être commis : il suffit, pour que sa
responsabilité internationale soit susceptible d’être engagée à ce titre,
qu’il ait eu connaissance, ou eût dû normalement avoir connaissance, de
l’existence d’un risque sérieux de commission d’actes de génocide. Comme
il apparaîtra plus loin, cette dernière différence pourrait se révéler déci-
sive dans la présente affaire aux fins d’apprécier les responsabilités encou-
rues par le défendeur.
   433. A la lumière des considérations qui précèdent, la Cour en vient à
présent à l’examen des faits de l’espèce. Pour les raisons exposées plus
haut (paragraphe 431), elle limitera son examen au comportement de la
RFY à l’égard des massacres de Srebrenica.
   434. La Cour constate d’abord qu’à l’époque considérée la RFY se
trouvait, à l’égard des Serbes de Bosnie qui ont conçu et exécuté le géno-
cide de Srebrenica, dans une position d’influence qui n’était comparable à
celle d’aucun des autres Etats parties à la convention sur le génocide, en
raison de la puissance des liens politiques, militaires et financiers entre,
d’une part, la RFY et, de l’autre, la Republika Srpska et la VRS, liens
qui, s’ils s’étaient alors quelque peu distendus par rapport à la période
précédente, étaient cependant demeurés très forts.
   435. En deuxième lieu, la Cour ne peut manquer de relever que la
RFY était, à la date pertinente, soumise à des obligations très spécifiques
du fait des deux ordonnances en indication de mesures conservatoires
rendues par la Cour en 1993. En particulier, dans son ordonnance du
8 avril 1993, la Cour a notamment indiqué que, bien qu’elle ne fût pas, à
ce stade très précoce de la procédure, habilitée à « conclure définitivement
sur les faits ou leur imputabilité » (C.I.J. Recueil 1993, p. 22, par. 44), elle
estimait la RFY tenue de

                                                                            184

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                       224

     « veiller à ce qu’aucune des unités militaires, paramilitaires ou unités
     armées irrégulières qui pourraient relever de son autorité ou bénéfi-
     cier de son appui, ni aucune organisation ou personne qui pour-
     raient se trouver sous son pouvoir, son autorité, ou son influence ne
     commettent le crime de génocide, ne s’entendent en vue de commettre
     ce crime, n’incitent directement et publiquement à le commettre ou ne
     s’en rendent complices... » (C.I.J. Recueil 1993, p. 24, par. 52, point A. 2)).
L’emploi par la Cour, dans le passage précité, du terme « influence » est
particulièrement révélateur de ce que l’ordonnance ne visait pas seule-
ment les personnes ou entités dont le comportement était attribuable à la
RFY, mais aussi toutes celles avec lesquelles l’Etat défendeur entretenait
des liens étroits et sur lesquelles il pouvait exercer une certaine influence.
Bien que les deux questions soient en principe distinctes, et que la
seconde doive être examinée ci-après, il n’est pas possible, en appréciant
la manière dont le défendeur s’est acquitté de son obligation de préven-
tion au sens de la Convention, de s’abstenir de tenir compte de l’obliga-
tion qui s’imposait aussi à lui, quoique sur un fondement différent, de
mettre en œuvre les mesures conservatoires indiquées par la Cour.
   436. En troisième lieu, la Cour rappelle que, même si elle n’a pas non
plus jugé que les informations dont disposaient les autorités de Belgrade
indiquaient de manière certaine l’imminence du génocide (raison pour
laquelle la complicité dans le génocide n’a pas été retenue ci-dessus : para-
graphe 424), ces dernières ne pouvaient pas ne pas être conscientes du
risque sérieux qui existait à cet égard dès lors que les forces de la VRS avaient
décidé de prendre possession de l’enclave de Srebrenica. Parmi d’autres
documents comportant des informations suggérant nettement qu’une telle
conscience existait, il y a lieu de faire mention du rapport, déjà cité, du
Secrétaire général de l’Organisation des Nations Unies (voir plus haut
paragraphes 283 et 285) établi conformément à la résolution 53/35 de
l’Assemblée générale sur « la chute de Srebrenica » (Nations Unies, doc. A/
54/549), qui relate la visite à Belgrade, le 14 juillet 1995, du négociateur de
l’Union européenne, M. Bildt, auprès de Milošević. M. Bildt avait, en
substance, fait part à ce dernier de ses très graves inquiétudes et lui avait
     « demandé instamment ... de donner immédiatement au Haut Com-
     missariat des Nations Unies pour les réfugiés la possibilité de venir en
     aide à la population de Srebrenica et au Comité international de la
     Croix-Rouge la possibilité de commencer à enregistrer ceux qui étaient
     traités par les Serbes de Bosnie comme des prisonniers de guerre ».
  437. Le demandeur a appelé l’attention sur un certain nombre d’élé-
ments de preuve mentionnés par le général Wesley Clark au cours de la
déposition par celui-ci faite devant le TPIY dans l’affaire Milošević. Le
général Clark a évoqué en ces termes une conversation qu’il avait eue avec
M. Milošević dans le cadre des négociations pour les accords de Dayton :
       « Je suis allé voir Milošević. Je lui ai posé la question suivante : « Si
     vous avez une si grande influence sur ces Serbes [de Bosnie], comment

                                                                               185

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      225

    avez-vous pu permettre au général Mladić de tuer toutes ces per-
    sonnes à Srebrenica ? » Il m’a regardé. Il avait une expression très grave
    sur le visage. Il a observé une pause avant de répondre et m’a dit : « Eh
    bien, général, je lui ai dit de ne pas le faire, mais il ne m’a pas écouté. »
    Et c’était dans le contexte de toute la publicité qui était faite à
    l’époque autour du massacre de Srebrenica. » (Milošević, IT-02-54-T,
    compte rendu d’audiences du 16 décembre 2003, p. 30494-30495.)

Dans sa déposition devant le TPIY, le général Clark a émis l’opinion
selon laquelle les circonstances indiquaient que Milošević avait eu connais-
sance à l’avance de ce qui allait être une « opération militaire accompa-
gnée d’un massacre » (ibid., p. 30497). Les documents du TPIY font appa-
raître que Milošević a nié avoir jamais fait la déclaration évoquée par le
général Clark, mais la chambre de première instance n’en a pas moins
retenu le témoignage de ce dernier dans la décision du 16 juin 2004 par
laquelle elle a rejeté la demande d’acquittement (Milošević, IT-02-54-T,
décision relative à la demande d’acquittement, 16 juin 2004, par. 280).
   438. Compte tenu de leur indéniable pouvoir d’influence, et des infor-
mations dont elles disposaient, faisant état de graves préoccupations, les
autorités fédérales yougoslaves auraient dû, de l’avis de la Cour, faire de
leur mieux pour tenter d’éviter que ne se produisent les tragiques événe-
ments qui s’annonçaient, et dont l’ampleur était sinon prévisible avec cer-
titude, du moins soupçonnable. Les dirigeants de la RFY, et au premier
chef le président Milošević, n’ignoraient rien, en effet, du climat particu-
lièrement haineux qui régnait entre les Serbes de Bosnie et les Musulmans
dans la région de Srebrenica. Comme l’a fait observer plus haut la Cour
au paragraphe 423, il n’a pas été démontré que la décision d’éliminer
physiquement l’ensemble de la population masculine adulte de la com-
munauté musulmane de Srebrenica avait été portée à l’attention des auto-
rités de Belgrade. Néanmoins, compte tenu de toute la préoccupation qui
était celle de la communauté internationale au sujet de ce qui risquait de
se produire à Srebrenica et compte tenu des propres observations de
Milošević à Mladić, qui montraient clairement que le danger qui mena-
çait était connu et semblait être d’une nature qui pouvait donner à penser
qu’existait une intention de commettre le génocide si rien n’était fait pour
parer ce danger, il devait être clair qu’existait un sérieux risque de géno-
cide à Srebrenica. Or, le défendeur n’a établi l’existence d’aucune initia-
tive à des fins préventives, d’aucune action de sa part visant à éviter les
atrocités qui ont été commises. Force est de conclure que les organes du
défendeur n’ont rien fait pour prévenir les massacres de Srebrenica, pré-
tendant être impuissants à cette fin, ce qui ne cadre guère avec ce que l’on
sait de leur pouvoir d’influence sur la VRS. Comme il a été dit plus haut,
il n’est pas nécessaire, pour que la violation de l’obligation de prévention
soit retenue à la charge d’un Etat, qu’il soit prouvé que cet Etat avait le
pouvoir d’empêcher certainement le génocide ; il suffit qu’il ait eu des
moyens d’agir en ce sens, et qu’il se soit manifestement abstenu de les
mettre en œuvre.

                                                                             186

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  226

   Tel est le cas en l’espèce. La Cour conclut donc de ce qui précède que
le défendeur a violé son obligation de prévenir le génocide de Srebrenica,
et a ainsi engagé sa responsabilité internationale.

                                    *   *
                 2) L’obligation de réprimer le génocide
   439. La Cour aborde à présent la question du respect, par le défen-
deur, de son obligation de punir le crime de génocide découlant de l’ar-
ticle premier et des autres dispositions pertinentes de la Convention.
   440. Dans son cinquième chef de conclusions, la Bosnie-Herzégovine
prie la Cour de dire et juger :
       « 5. Que la Serbie-et-Monténégro a violé et continue de violer les
    obligations qui lui incombent en vertu de la convention pour la pré-
    vention et la répression du crime de génocide en manquant et en
    continuant à manquer à son obligation de punir les actes de géno-
    cide ou autres actes prohibés par la convention pour la prévention et
    la répression du crime de génocide et en manquant et en continuant
    à manquer à son obligation de transférer au Tribunal pénal pour
    l’ex-Yougoslavie les personnes accusées de génocide ou d’autres
    actes prohibés par la convention et de coopérer pleinement avec ledit
    Tribunal. »
  441. Ce chef de conclusions se réfère implicitement à l’article VI de la
Convention, aux termes duquel :
       « Les personnes accusées de génocide ou de l’un quelconque des
    autres actes énumérés à l’article III seront traduites devant les tribu-
    naux compétents de l’Etat sur le territoire duquel l’acte a été com-
    mis, ou devant la cour criminelle internationale qui sera compétente
    à l’égard de celles des Parties contractantes qui en auront reconnu la
    juridiction. »
   442. La Cour rappelle d’abord que le génocide de Srebrenica dont elle
a constaté ci-dessus la commission n’a pas été perpétré sur le territoire de
l’Etat défendeur. Elle en déduit qu’on ne saurait faire grief à ce dernier de
n’avoir pas poursuivi devant ses propres tribunaux les personnes accusées
d’avoir participé, soit comme auteurs principaux, soit comme complices,
au génocide de Srebrenica, ou d’avoir commis l’un des autres actes men-
tionnés à l’article III de la Convention en liaison avec le génocide de Sre-
brenica. Quand bien même le droit interne de la Serbie attribuerait com-
pétence aux tribunaux répressifs de cet Etat pour juger les personnes
concernées, et même dans la mesure où un tel jugement serait compatible
avec les autres obligations internationales de la Serbie, notamment son
obligation de coopération avec le TPIY, sur laquelle la Cour reviendra
ci-après, on ne saurait déduire de l’article VI précité une obligation de
traduire devant les tribunaux de la Serbie les auteurs du génocide de Sre-

                                                                         187

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   227

brenica. L’article VI n’oblige les Etats contractants qu’à instituer et exer-
cer une compétence pénale territoriale ; s’il n’interdit certes pas aux Etats
de conférer à leurs tribunaux pénaux, en matière de génocide, une com-
pétence fondée sur d’autres critères que le lieu de commission du crime
compatibles avec le droit international, en particulier la nationalité de
l’accusé, il ne leur impose pas d’agir ainsi.
   443. C’est donc sur l’obligation de coopération avec la « cour crimi-
nelle internationale » mentionnée par la disposition précitée, qui s’impose
aux Etats parties, que la Cour doit concentrer son attention. Il est cer-
tain, en effet, que dès lors qu’une telle juridiction a été créée, l’article VI
oblige les Etats contractants « qui en auront reconnu la juridiction » à
coopérer avec elle, ce qui implique qu’ils procèdent à l’arrestation des
personnes accusées de génocide se trouvant sur leur territoire — même si
le crime dont elles sont accusées a été commis hors de celui-ci — et que,
à défaut de les traduire devant leurs propres juridictions, ils les défèrent
devant la cour internationale compétente pour les juger.
   444. Afin de déterminer si le défendeur a respecté ses obligations à cet
égard, la Cour doit d’abord répondre à deux questions préalables : le
TPIY constitue-t-il une « cour criminelle internationale » au sens de
l’article VI précité ? Le défendeur doit-il être regardé comme ayant
« reconnu la juridiction » de ce tribunal, au sens de cette disposition ?

   445. A la première question, la Cour estime que la réponse doit être
indubitablement affirmative. La notion de « cour criminelle internatio-
nale » au sens de l’article VI doit s’entendre au moins de toute juridiction
pénale internationale créée après l’adoption de la Convention (à la date
de laquelle une telle juridiction n’existait pas) à vocation potentiellement
universelle et compétente pour juger les auteurs d’un génocide ou de l’un
quelconque des autres actes énumérés à l’article III. Peu importe, à cet
égard, la nature de l’instrument juridique en vertu duquel cette juridiction
est créée. Sans doute les rédacteurs de la convention sur le génocide envi-
sageaient-ils une création par voie conventionnelle : un indice clair en ce
sens est fourni par la référence à « celles des Parties contractantes qui ...
auront reconnu la juridiction » de la cour criminelle internationale. Mais
il serait contraire à l’objet de cette disposition d’interpréter restrictive-
ment la notion de « cour criminelle internationale » afin d’en exclure une
juridiction qui, comme cela est le cas du TPIY, a été créée en vertu d’une
résolution du Conseil de sécurité des Nations Unies adoptée en applica-
tion du chapitre VII de la Charte. La Cour n’a découvert aucun élément
permettant de penser qu’une telle hypothèse était envisagée par les rédac-
teurs de la Convention, mais on ne saurait leur prêter l’intention d’avoir
voulu l’exclure.
   446. La question de savoir si le défendeur doit être regardé comme
ayant « reconnu la juridiction » du TPIY au sens de l’article VI doit être,
en conséquence, traduite dans les termes suivants : le défendeur est-il sou-
mis à l’obligation de reconnaître la juridiction du TPIY et de coopérer
avec ce tribunal en vertu de la résolution du Conseil de sécurité ayant

                                                                           188

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                   228

créé celui-ci, ou d’une autre norme de droit international ? Dans l’affir-
mative, il faudrait en conclure que la coopération avec le TPIY constitue,
pour le défendeur, à la fois une obligation découlant de la résolution en
question et de la Charte des Nations Unies, ou d’une autre norme de
droit international obligeant le défendeur à coopérer, et une obligation
découlant de sa qualité de partie à la convention sur le génocide, cette
dernière étant évidemment la seule directement pertinente en l’espèce.
   447. La Cour est seulement tenue de déterminer, pour les besoins de la
présente affaire, si, à partir de la commission du génocide de Srebrenica
en juillet 1995, la RFY était tenue à une obligation de coopération avec le
TPIY et, dans l’affirmative, sur quel fondement. A cet effet, il suffit de
constater que cet Etat était en tout cas tenu de coopérer avec le TPIY au
plus tard à partir du 14 décembre 1995, date de la signature et de l’entrée
en vigueur des accords de Dayton, conclus entre la Bosnie-Herzégovine, la
Croatie et la RFY. En effet, l’annexe 1-A de ce traité, à laquelle l’article II
de ce dernier confère un caractère obligatoire pour les parties, prévoit que
celles-ci doivent coopérer pleinement, notamment, avec le TPIY. Ainsi, à
compter du 14 décembre 1995 au plus tard, et au moins sur le fondement
des accords de Dayton, la RFY doit être considérée comme ayant « reconnu
la juridiction » du TPIY au sens de l’article VI de la Convention. Ce cons-
tat suffit à la Cour aux fins du jugement de la présente affaire, puisqu’elle
est appelée à se prononcer sur le respect par le défendeur de son obligation
découlant de l’article VI de la Convention en liaison avec le génocide de
Srebrenica, à partir de la commission de ce génocide et jusqu’à l’heure
actuelle, et que le demandeur n’invoque aucun manquement à l’obligation
de coopération qui se serait spécifiquement produit entre juillet et dé-
cembre 1995. De même, la Cour n’est pas tenue de décider si, entre 1995
et 2000, l’obligation de coopération de la RFY pouvait reposer également
sur d’autres fondements juridiques que les accords de Dayton. Il va sans
dire que l’admission de la RFY comme Membre de l’Organisation des
Nations Unies en 2000 a donné à son obligation de coopération une base
supplémentaire : mais si le fondement légal de l’obligation dont il s’agit
s’est trouvé de ce fait conforté, la portée de ladite obligation n’en a pas été
affectée pour autant. Il n’y a donc pas lieu de distinguer, aux fins d’appré-
cier la manière dont le défendeur s’est acquitté de son obligation au titre de
l’article VI de la Convention, entre la période antérieure et la période pos-
térieure à son admission comme Membre de l’Organisation des
Nations Unies, en tout cas à partir du 14 décembre 1995.
   448. Examinant à présent les faits de l’espèce, la question à laquelle la
Cour doit répondre est celle de savoir si le défendeur a pleinement coo-
péré avec le TPIY, notamment en procédant à l’arrestation et à la remise
de toute personne qui, accusée de génocide devant ce tribunal en raison
des massacres de Srebrenica, se trouverait sur son territoire. A cet égard,
la Cour observe tout d’abord qu’au cours de la procédure orale le défen-
deur a affirmé que l’obligation de coopération avait été respectée à partir
du changement de régime politique à Belgrade en 2000, admettant ainsi
implicitement que tel n’avait pas été le cas au cours de la période anté-

                                                                           189

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  229

rieure. Le comportement des organes de la RFY avant le changement de
régime engage cependant la responsabilité internationale du défendeur
tout autant que celui de ses dirigeants politiques depuis cette date. En
outre, la Cour ne peut manquer d’accorder un certain poids à des infor-
mations nombreuses et concordantes donnant à penser que le général
Mladić, poursuivi pour génocide devant le TPIY en tant que l’un des
principaux responsables des massacres de Srebrenica, s’est trouvé sur le
territoire du défendeur au moins à plusieurs moments et pendant des
durées importantes ces dernières années, et qu’il s’y trouve peut-être
encore à l’heure actuelle, sans que les autorités serbes aient déployé les
moyens que l’on peut raisonnablement estimer être à leur disposition
pour déterminer le lieu exact de sa résidence et procéder à son arresta-
tion. En particulier, les conseils du demandeur ont fait état pendant les
audiences de déclarations récentes faites par le ministre des affaires étran-
gères du défendeur, reproduites dans la presse internationale en avril 2006,
et selon lesquelles les services de renseignements de cet Etat connaissaient
le lieu de résidence de Mladić en Serbie, mais s’abstenaient de le commu-
niquer aux autorités qui seraient compétentes pour ordonner son arresta-
tion, en raison du fait que certains membres de ces services seraient
demeurés favorables au fugitif. L’authenticité et l’exactitude de ces décla-
rations n’ont à aucun moment été contestées par le défendeur.
   449. Dans ces conditions, il paraît suffisamment établi aux yeux de la
Cour que le défendeur a manqué à son obligation de pleine coopération
avec le TPIY. Ce manquement constitue une violation par le défendeur
de ses devoirs en qualité de partie aux accords de Dayton et de Membre
de l’Organisation des Nations Unies et, en conséquence, une violation de
ses obligations au titre de l’article VI de la convention sur le génocide.
Sans doute la Cour n’est-elle pas compétente dans la présente affaire
pour sanctionner une violation par le défendeur de ses obligations autres
que celles qui résultent de la Convention. Mais, étant compétente pour
sanctionner la violation de l’article VI en tant qu’il oblige les Etats à co-
opérer avec la « cour criminelle internationale », il lui appartient de cons-
tater, à cette fin, que les conditions d’une telle violation sont réunies. Au
nombre de ces conditions, figure celle selon laquelle l’Etat dont la res-
ponsabilité est recherchée doit avoir « reconnu la juridiction » de ladite
« cour criminelle internationale », ce qui conduit la Cour à constater que
le défendeur était tenu par d’autres instruments internationaux que la
Convention à coopérer avec la juridiction dont il s’agit, et qu’il a manqué
à son devoir de coopération. Sur ce point, les conclusions du demandeur
relatives à la violation, par le défendeur, des articles I et VI de la Conven-
tion doivent donc être accueillies.
   450. Il résulte de l’ensemble des développements qui précèdent que le
défendeur a manqué à la fois à ses obligations, découlant de la Conven-
tion, de prévenir et de punir le génocide, et qu’à ce titre sa responsabilité
internationale est engagée.

                                   * * *
                                                                          190

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  230

X. LA QUESTION DE LA RESPONSABILITÉ POUR NON-RESPECT DES ORDONNANCES
    EN INDICATION DE MESURES CONSERVATOIRES RENDUES PAR LA COUR

   451. Dans son septième chef de conclusions, la Bosnie-Herzégovine
prie la Cour de dire et juger :
        « 7. Qu’en ne respectant pas les ordonnances en indication de
     mesures conservatoires rendues par la Cour le 8 avril 1993 et le
     13 septembre 1993, la Serbie-et-Monténégro a violé les obligations
     internationales qui sont les siennes et est tenue de verser à la Bosnie-
     Herzégovine, à raison de cette dernière violation, une indemnisation
     symbolique dont le montant sera déterminé par la Cour. »
   452. La Cour observe que ses « ordonnances indiquant des mesures
conservatoires au titre de l’article 41 [du Statut] ont un caractère obli-
gatoire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2001, p. 506, par. 109). Bien que la Cour n’ait eu l’occasion de pro-
céder à un tel constat que dans un arrêt postérieur aux ordonnances rendues
par elle dans le cadre du présent différend, le caractère obligatoire desdites
ordonnances n’en est pas altéré pour autant, puisque, dans l’arrêt précité, la
Cour s’est bornée à attribuer aux dispositions du Statut le sens et la portée
qu’elles possédaient dès l’origine. Elle rappelle que l’objet des mesures
conservatoires est de protéger les droits de chacune des parties en attendant
la décision finale de la Cour. Les ordonnances en indication de mesures
conservatoires rendues par la Cour les 8 avril et 13 septembre 1993 créaient
des obligations juridiques que les deux Parties étaient appelées à respecter.
   453. Dans le dispositif de son ordonnance du 8 avril 1993, au para-
graphe 52, la Cour a indiqué les mesures conservatoires suivantes :
        « A. 1) . . . . . . . . . . . . . . . . . . . . . . . . .
        Le Gouvernement de la République fédérative de Yougoslavie
     (Serbie et Monténégro) doit immédiatement, conformément à l’enga-
     gement qu’il a assumé aux termes de la convention pour la préven-
     tion et la répression du crime de génocide du 9 décembre 1948,
     prendre toutes les mesures en son pouvoir afin de prévenir la com-
     mission du crime de génocide ;
        2) . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Le Gouvernement de la République fédérative de Yougoslavie
     (Serbie et Monténégro) doit en particulier veiller à ce qu’aucune des
     unités militaires, paramilitaires ou unités armées irrégulières qui
     pourraient relever de son autorité ou bénéficier de son appui, ni
     aucune organisation ou personne qui pourraient se trouver sous son
     pouvoir, son autorité, ou son influence ne commettent le crime de
     génocide, ne s’entendent en vue de commettre ce crime, n’incitent
     directement et publiquement à le commettre ou ne s’en rendent com-
     plices, qu’un tel crime soit dirigé contre la population musulmane
     de Bosnie-Herzégovine, ou contre tout autre groupe national, eth-
     nique, racial ou religieux ;
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                                                                          191

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  231

       B. . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Le Gouvernement de la République fédérative de Yougoslavie
    (Serbie et Monténégro) et le Gouvernement de la République de
    Bosnie-Herzégovine doivent ne prendre aucune mesure et veiller à ce
    qu’il n’en soit prise aucune, qui soit de nature à aggraver ou étendre
    le différend existant sur la prévention et la répression du crime de
    génocide, ou à en rendre la solution plus difficile. »
   454. Dans le dispositif de son ordonnance du 13 septembre 1993, la
Cour a réaffirmé les mesures précitées.
   455. Il résulte de l’ensemble des écritures et des plaidoiries orales du
demandeur que celui-ci ne fait pas grief au défendeur de ne pas avoir res-
pecté la mesure prescrite au point B précité, et que ses conclusions por-
tent exclusivement sur les mesures énoncées aux alinéas 1) et 2) du point
A. C’est donc dans cette seule mesure que la Cour examinera la question
de savoir si le défendeur s’est pleinement acquitté de son obligation de
respecter les mesures ordonnées par la Cour.
   456. Cette question trouve sa réponse dans les motifs du présent arrêt
relatifs aux autres chefs de conclusions soumis à la Cour par le deman-
deur. Il résulte de ces chefs de conclusions que, en ce qui concerne les mas-
sacres de Srebrenica en juillet 1995, le défendeur n’a pas respecté son
obligation, indiquée au paragraphe 52, joint A. 1), de l’ordonnance du
8 avril 1993 et réaffirmée par l’ordonnance du 13 septembre 1993, de
« prendre toutes les mesures en son pouvoir afin de prévenir la commission
du crime de génocide ». Il n’a pas non plus respecté la mesure indiquée au
paragraphe 52, point A. 2), de l’ordonnance du 8 avril 1993 et réaffirmée
par l’ordonnance du 13 septembre 1993, en tant que ladite mesure lui
imposait de « veiller à ce qu’aucune ... organisation ou personne qui pour-
raient se trouver sous ... son influence ne commettent le crime de génocide ».
   457. En revanche, le surplus du septième chef de conclusions du deman-
deur, en tant qu’il fait grief au défendeur de n’avoir pas respecté les me-
sures conservatoires indiquées, doit être rejeté pour les motifs exposés
plus haut à propos des autres chefs de conclusions du demandeur (para-
graphes 415 et 424).
   458. En ce qui concerne la demande tendant à ce que la Cour décide
que le défendeur est tenu de verser au demandeur, à raison de la violation
constatée, une indemnisation symbolique dont elle est priée de déterminer
le montant, la Cour constate que la question de la réparation du dom-
mage subi par le demandeur du fait de la violation par le défendeur d’une
partie des ordonnances en indication de mesures conservatoires se confond
avec celle de la réparation du dommage subi du fait de la violation des
obligations correspondantes résultant de la convention sur le génocide.
Elle sera donc traitée ci-après, dans le cadre de l’examen du sixième chef
de conclusions du défendeur, en ses points b) et c) qui sont relatifs à la
réparation financière qui, selon le demandeur, lui est due par le défendeur.

                                   * * *
                                                                          192

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  232

                   XI. LA QUESTION DE LA RÉPARATION

   459. Ayant ainsi conclu que le défendeur avait manqué de se confor-
mer aux obligations que lui impose la Convention en matière de préven-
tion et de répression du crime de génocide, la Cour en vient à la question
de la réparation. Le demandeur, dans ses conclusions finales, prie la Cour
de dire que le défendeur
    « doit réparer les conséquences de ses actes internationalement illi-
    cites et que, par suite de la responsabilité internationale encourue à
    raison des violations ... de la convention pour la prévention et la
    répression du crime de génocide, [il] est ten[u] de payer à la Bosnie-
    Herzégovine, et cette dernière est fondée à recevoir, en son nom
    propre et comme parens patriae, pleine réparation pour le préjudice
    et les pertes causés » (chef de conclusions 6 b)).
Le demandeur prie également la Cour de dire que le défendeur
    « doit immédiatement prendre des mesures efficaces pour s’acquitter
    pleinement de l’obligation qui lui incombe, en vertu de la convention
    pour la prévention et la répression du crime de génocide, de punir les
    actes de génocide ou autres actes prohibés par la convention, de
    transférer au Tribunal pénal pour l’ex-Yougoslavie les personnes
    accusées de génocide ou d’autres actes prohibés par la convention et
    de coopérer pleinement avec ledit Tribunal » (chef de conclusions
    6 a)),
et qu’il « est ten[u] de fournir des garanties et assurances spécifiques de
non-répétition des faits illicites qui lui sont reprochés, les formes de ces
garanties et assurances devant être déterminées par la Cour » (chef de
conclusions 6 d)). En formulant ces conclusions, et en particulier celle
relative à la réparation, le demandeur postulait toutefois que la Cour
retiendrait non seulement la partie de sa réclamation ayant trait à l’obli-
gation de prévention et de répression, mais aussi l’affirmation selon
laquelle le défendeur avait violé l’obligation principale lui incombant de
ne pas commettre de génocide, de même que les obligations connexes
imposées par la Convention en matière de complicité, d’entente et d’inci-
tation, ainsi que l’allégation selon laquelle le défendeur avait prêté aide et
assistance à la commission d’un génocide. La Cour doit à présent exami-
ner quel est le type de réparation approprié pour les autres violations de
la Convention qui ont été alléguées à l’encontre du défendeur et qu’elle a
jugées établies, à savoir celles qui concernent les obligations de préven-
tion et de répression.
   460. Le principe régissant le choix du mode de la réparation due à rai-
son d’un acte internationalement illicite consiste, ainsi qu’énoncé par la
Cour permanente de Justice internationale en l’affaire de l’Usine de
Chorzów, en ceci que « la réparation doit, autant que possible, effacer
toutes les conséquences de l’acte illicite et rétablir l’état qui aurait vrai-
semblablement existé si ledit acte n’avait pas été commis » (C.P.J.I.

                                                                          193

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    233

série A n° 17, p. 47 ; voir aussi l’article 31 des articles de la CDI sur la
responsabilité de l’Etat). Dans les circonstances de la présente espèce, il
n’apparaît pas opportun, ainsi que le reconnaît le demandeur, de prier la
Cour de dire que le défendeur est tenu à une obligation de restitutio in
integrum. Dans la mesure où la restitution est impossible, comme l’a dit
la Cour dans l’affaire relative au Projet Gabčíkovo-Nagymaros (Hongrie/
Slovaquie), « [i]l est une règle bien établie du droit international, qu’un
Etat lésé est en droit d’être indemnisé, par l’Etat auteur d’un fait
internationalement illicite, des dommages résultant de celui-ci »
(C.I.J. Recueil 1997, p. 81, par. 152 ; cf. Conséquences juridiques de l’édi-
fication d’un mur dans le territoire palestinien occupé, avis consultatif,
C.I.J. Recueil 2004, p. 198, par. 152-153 ; voir également l’article 36 des
articles de la CDI sur la responsabilité de l’Etat). Il convient donc de
déterminer, d’une part, les conséquences du manquement du défendeur
aux obligations lui incombant, en vertu de la convention sur le génocide,
de prévenir et de punir la commission du crime de génocide en Bosnie-
Herzégovine, et, d’autre part, le dommage que ce manquement peut être
réputé avoir causé.
   461. La Cour a conclu que les autorités du défendeur ne pouvaient pas
ignorer le risque sérieux de génocide qui prévalait après la décision de la
VRS de prendre le contrôle de l’enclave de Srebrenica et que, compte
tenu du pouvoir qu’avaient ces autorités d’influer sur le cours des événe-
ments, il y a lieu de conclure que le défendeur avait les moyens d’agir
pour chercher à prévenir le génocide et qu’il s’est manifestement abstenu
de les employer (paragraphe 438). Dans cette mesure, il a donc manqué
de se conformer à l’obligation de prévention lui incombant en vertu de la
Convention. L’obligation de prévenir la perpétration du crime de géno-
cide s’impose, en vertu de la convention sur le génocide, à tout Etat partie
ayant, dans une situation donnée, les moyens de contribuer à réfréner
dans une quelconque mesure la commission de ce crime. Pour parvenir à
une telle conclusion, la Cour n’a pas eu besoin de se prononcer sur la
question de savoir si les actes de génocide commis à Srebrenica se seraient
néanmoins produits si le défendeur avait mis en œuvre, comme il aurait
dû le faire, les moyens dont il disposait. La raison en est que, comme il a
été expliqué plus haut, l’obligation de prévenir le génocide impose à
l’Etat un devoir d’agir qui n’est pas conditionné par la certitude que l’ac-
tion entreprise parviendrait effectivement à empêcher la commission des
actes de génocide, ni même par la probabilité d’un tel résultat. Il ne
résulte donc pas des motifs par lesquels la Cour a constaté ci-dessus que
le défendeur avait violé son obligation de prévention que les terribles
souffrances engendrées par le génocide commis à Srebrenica n’auraient
pas été subies si ladite violation n’avait pas eu lieu.
   462. La Cour ne saurait cependant s’en tenir là. Appelée, à présent, à
statuer sur la demande de réparation, elle doit rechercher si et dans quelle
mesure le dommage invoqué par le demandeur est la conséquence du com-
portement illicite du défendeur, de telle sorte que ce dernier serait tenu de le
réparer, conformément au principe de droit international coutumier men-

                                                                            194

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                      234

tionné plus haut. Dans ce contexte, la question qui vient d’être évoquée, et
qui est celle de savoir si le génocide de Srebrenica aurait eu lieu dans l’hypo-
thèse où le défendeur aurait employé, pour essayer de l’empêcher, tous les
moyens dont il disposait, devient directement pertinente quand il s’agit de
délimiter l’étendue de l’obligation de réparation incombant au défendeur en
conséquence de l’illicéité de son comportement. Il s’agit en effet de recher-
cher s’il existe un lien de causalité suffisamment direct et certain entre le fait
illicite, à savoir la violation par le défendeur de l’obligation de prévenir le
génocide, et le préjudice subi par le demandeur, consistant en dommages de
tous ordres, matériels et moraux, provoqués par les actes de génocide. Un
tel lien de causalité ne pourrait être regardé comme établi que si la Cour
était en mesure de déduire de l’ensemble de l’affaire, avec un degré suffisant
de certitude, que le génocide de Srebrenica aurait été effectivement empêché
si le défendeur avait adopté un comportement conforme à ses obligations
juridiques. Force est toutefois de constater que tel n’est pas le cas. Ainsi
qu’il a été relevé plus haut, le défendeur disposait indubitablement de
moyens d’influence non négligeables à l’égard des autorités politiques et
militaires des Serbes de Bosnie, qu’il aurait pu, et par conséquent dû, mettre
en œuvre en vue d’essayer d’empêcher les atrocités ; il n’a cependant pas été
démontré que, dans le contexte particulier de ces événements, ces moyens
eussent été suffisants pour atteindre le résultat que le défendeur aurait dû
rechercher. La Cour ne pouvant donc regarder comme établie l’existence
d’un lien de causalité entre la violation par le défendeur de son obligation
de prévention et les dommages entraînés par le génocide de Srebrenica,
l’indemnisation n’apparaît pas comme la forme appropriée de réparation
qu’appelle la violation de l’obligation de prévenir le génocide.
    463. Il est néanmoins clair que le demandeur est en droit de recevoir une
réparation sous forme de satisfaction, qui pourrait on ne peut plus oppor-
tunément, ainsi que l’a suggéré le demandeur lui-même, revêtir la forme
d’une déclaration dans le présent arrêt indiquant que le défendeur a man-
qué de se conformer à l’obligation que lui impose la Convention de préve-
nir le crime de génocide. De même que dans l’affaire du Détroit de Corfou
(Royaume-Uni c. Albanie), la Cour considère qu’une déclaration de cette
nature « constitue en elle-même une satisfaction appropriée » (fond, arrêt,
C.I.J. Recueil 1949, p. 35, 36), et, comme dans cette affaire, elle fera figu-
rer cette déclaration dans le dispositif de son arrêt. Le demandeur a admis
que le manquement en question ne correspondait plus à la réalité
d’aujourd’hui, et a en conséquence retiré la demande qu’il avait formulée
dans sa réplique tendant à ce que la Cour déclare que le défendeur « a violé
et continue de violer la Convention » (les italiques sont de la Cour).
    464. La Cour en vient maintenant à la question de la réparation
qu’appelle la violation, par le défendeur, de l’obligation qui lui incombe,
en vertu de la Convention, de punir les actes de génocide ; invoquant, à
cet égard, l’existence d’une violation continue, le demandeur maintient,
entre autres, sa demande tendant à obtenir une déclaration en ce sens.
Ainsi que noté ci-dessus (paragraphe 440), il inclut dans ce cadre le man-
quement à l’obligation « de transférer au Tribunal pénal pour l’ex-You-

                                                                              195

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    235

goslavie les personnes accusées de génocide ou d’autres actes prohibés
par la convention et de coopérer pleinement avec ledit Tribunal » ; or, la
Cour a conclu que, sur ce point, le défendeur avait en effet violé l’ar-
ticle VI de la Convention (voir plus haut paragraphe 449). Une déclaration
à cet effet constitue par conséquent, comme dans le cas de la violation de
l’obligation de prévenir le génocide, une forme de satisfaction appropriée.
Cependant, le demandeur prie à cet égard la Cour de déclarer plus pré-
cisément que
     « la Serbie-et-Monténégro doit immédiatement prendre des mesures
     efficaces pour s’acquitter pleinement de l’obligation qui lui incombe,
     en vertu de la convention pour la prévention et la répression du crime
     de génocide, de punir les actes de génocide ou autres actes prohibés
     par la convention, de transférer au Tribunal pénal pour l’ex-Yougo-
     slavie les personnes accusées de génocide ou d’autres actes prohibés
     par la convention et de coopérer pleinement avec ledit Tribunal ».
   465. Des conclusions qu’elle a formulées ci-dessus sur la question de
l’obligation de répression prévue par la Convention, il ressort clairement
que la Cour tient pour établi que le défendeur doit encore, pour honorer
les engagements qu’il a contractés aux termes des articles premier et VI de
la convention sur le génocide, s’acquitter de certaines obligations en
matière de transfert au TPIY de personnes accusées de génocide, notam-
ment en ce qui concerne le général Ratko Mladić (paragraphe 448). La
Cour inclura donc une déclaration ainsi libellée dans le dispositif du pré-
sent arrêt, déclaration constituant, selon elle, une satisfaction appropriée.
   466. Dans ses conclusions finales, le demandeur prie également la
Cour de dire « que la Serbie-et-Monténégro est tenue de fournir des
garanties et assurances spécifiques de non-répétition des faits illicites qui
lui sont reprochés, les formes de ces garanties et assurances devant être
déterminées par la Cour ». Telle que formulée, cette conclusion porte sur
la totalité des faits illicites, à savoir les violations de la convention sur le
génocide attribuées par le demandeur au défendeur, couvrant ainsi la vio-
lation alléguée de l’obligation incombant au défendeur de ne pas lui-
même commettre de génocide, ainsi que des obligations connexes énon-
cées par la Convention relativement à la complicité, à l’entente et à
l’incitation. Cette conclusion doit être écartée dans la mesure où ces allé-
gations l’ont été. Demeure toutefois la question de l’opportunité d’ordon-
ner au défendeur de fournir des garanties et assurances de non-répétition
s’agissant des violations des obligations de prévenir et de punir le géno-
cide qui ont été établies. La Cour prend note des arguments avancés à
l’audience par le conseil du demandeur à l’appui de cette conclusion, les-
quels ont trait, pour l’essentiel, à « des faits récents [, qui] ne laissent pas
d’être inquiétants[,] quant à la disparition réelle des mouvements appe-
lant au génocide en Serbie-et-Monténégro ». Elle considère que ces indi-
cations ne constituent pas des motifs suffisants pour solliciter des garan-
ties de non-répétition. Le demandeur a également évoqué à cet égard la
question du non-respect des mesures conservatoires, mais ce point a déjà

                                                                            196

              APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                    236

été examiné (paragraphes 451 à 458), et sera mentionné ci-dessous. Dans
ces circonstances, la Cour estime que la déclaration visée au para-
graphe 465 ci-dessus est suffisante aux fins de l’obligation de répression
qui continue d’incomber au défendeur, et ne considère donc pas que
cette affaire soit de celles où il serait indiqué pour la Cour d’ordonner
que soient fournies des garanties de non-répétition.
   467. Enfin, le demandeur a présenté le chef de conclusions suivant :
       « [E]n ne respectant pas les ordonnances en indication de mesures
     conservatoires rendues par la Cour le 8 avril 1993 et le 13 sep-
     tembre 1993, la Serbie-et-Monténégro a violé les obligations inter-
     nationales qui sont les siennes et est tenue de verser à la Bosnie-Her-
     zégovine, à raison de cette dernière violation, une indemnisation
     symbolique dont le montant sera déterminé par la Cour. »
Les mesures conservatoires indiquées par la Cour dans son ordonnance
du 8 avril 1993 et répétées dans l’ordonnance du 13 septembre 1993 por-
taient spécifiquement sur l’obligation incombant au défendeur de « pré-
venir la commission du crime de génocide » et sur certaines mesures « en
particulier » qu’il s’agissait de prendre à cet effet (C.I.J. Recueil 1993,
p. 24, par. 52, point A. 1) et 2)).
   468. Aux termes de l’article 41 du Statut, les mesures conservatoires
sont indiquées « en attendant l’arrêt définitif » en l’affaire, de sorte que les
mesures indiquées en 1993 deviendront caduques dès le prononcé du pré-
sent arrêt (cf. Anglo-Iranian Oil Co. (Royaume-Uni c. Iran), exceptions
préliminaires, arrêt, C.I.J. Recueil 1952, p. 114 ; Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984,
p. 442, par. 112). Toutefois, ainsi qu’il a déjà été relevé (voir plus haut
paragraphe 452), les ordonnances en indication de mesures conserva-
toires rendues par la Cour au titre de l’article 41 du Statut ont un carac-
tère obligatoire, et leur objet est de protéger les droits de chacune des
parties en attendant la décision finale en l’affaire.
   469. La Cour a conclu ci-dessus (paragraphe 456), en ce qui concerne
les massacres commis à Srebrenica en juillet 1995, que le défendeur
n’avait pas pris les mesures qui auraient satisfait aux exigences des alinéas
1) et 2) du point A du paragraphe 52 de l’ordonnance rendue le 8 avril
1993 (exigences réaffirmées dans l’ordonnance du 13 septembre 1993). La
Cour estime toutefois, aux fins de la réparation, que le non-respect, par le
défendeur, des mesures conservatoires indiquées se rattache, ou vient
s’ajouter, à ses violations des obligations matérielles en matière de pré-
vention et de répression que lui imposait la Convention. La Cour ne juge
donc pas opportun de faire droit à la demande de la Bosnie-Herzégovine
tendant à ce que soit ordonnée une indemnisation symbolique à ce titre.
Elle fera toutefois figurer, dans le dispositif du présent arrêt, à titre de
satisfaction, une déclaration indiquant que le défendeur a manqué de se
conformer aux mesures conservatoires indiquées par la Cour dans ses
ordonnances.

                                                                            197

                  APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)            237

   470. La Cour relève en outre que l’une des mesures conservatoires
indiquées dans l’ordonnance du 8 avril et réaffirmées dans celle du
13 septembre 1993 s’adressait aux deux Parties. Les conclusions de la
Cour formulées aux paragraphes 456 à 457 et 469 sont sans préjudice de
la question de savoir si le demandeur a lui aussi manqué de se conformer
aux ordonnances portant mesures conservatoires.

                                    * * *
                               XII. DISPOSITIF

  471. Par ces motifs,
  LA COUR,
  1) par dix voix contre cinq,
   Rejette les exceptions contenues dans les conclusions finales du défen-
deur suivant lesquelles la Cour n’a pas compétence ; et dit qu’elle a com-
pétence, sur la base de l’article IX de la convention pour la prévention et
la répression du crime de génocide, pour statuer sur le différend porté
devant elle le 20 mars 1993 par la République de Bosnie-Herzégovine ;

          me
  POUR : M   Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Owa-
    da, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna,
    juges ; M. Mahiou, juge ad hoc ;
  CONTRE : MM. Ranjeva, Shi, Koroma, Skotnikov, juges ; M. Kreća, juge ad
    hoc ;
  2) par treize voix contre deux,
   Dit que la Serbie n’a pas commis de génocide, par l’intermédiaire de
ses organes ou de personnes dont les actes engagent sa responsabilité au
regard du droit international coutumier, en violation des obligations qui
lui incombent en vertu de la convention pour la prévention et la répres-
sion du crime de génocide ;
             me
  POUR : M   Higgins, président ; MM. Ranjeva, Shi, Koroma, Owada, Simma,
    Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ;
    M. Kreća, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; M. Mahiou, juge ad hoc ;

  3) par treize voix contre deux,
   Dit que la Serbie n’a pas participé à une entente en vue de commettre
le génocide, ni n’a incité à commettre le génocide en violation des obli-
gations qui lui incombent en vertu de la convention pour la prévention et
la répression du crime de génocide ;
           me
  POUR : M    Higgins, président ; MM. Ranjeva, Shi, Koroma, Owada, Simma,
    Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ;
    M. Kreća, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; M. Mahiou, juge ad hoc ;


                                                                        198

                  APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)             238

  4) par onze voix contre quatre,
  Dit que la Serbie ne s’est pas rendue complice de génocide en violation
des obligations qui lui incombent en vertu de la convention pour la pré-
vention et la répression du crime de génocide ;
             me
  POUR : M  Higgins, président ; MM. Ranjeva, Shi, Koroma, Owada, Simma,
    Tomka, Abraham, Sepúlveda-Amor, Skotnikov, juges ; M. Kreća, juge ad
    hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Keith, Bennouna, juges ;
    M. Mahiou, juge ad hoc ;
  5) par douze voix contre trois,
   Dit que, s’agissant du génocide commis à Srebrenica en juillet 1995, la
Serbie a violé l’obligation de prévenir le génocide prescrite par la conven-
tion pour la prévention et la répression du crime de génocide ;

           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Owada, Simma, Abraham, Keith, Sepúlveda-Amor,
    Bennouna, juges ; M. Mahiou, juge ad hoc ;
  CONTRE : MM. Tomka, Skotnikov, juges ; M. Kreća, juge ad hoc ;

  6) par quatorze voix contre une,
   Dit que la Serbie a violé les obligations qui lui incombent en vertu de la
convention pour la prévention et la répression du crime de génocide en ne
transférant pas Ratko Mladić, accusé de génocide et de complicité de
génocide, au Tribunal pénal international pour l’ex-Yougoslavie pour y
être jugé, et en ne coopérant donc pas pleinement avec ledit Tribunal ;

          me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-
    Amor, Bennouna, Skotnikov, juges ; M. Mahiou, juge ad hoc ;
  CONTRE : M. Kreća, juge ad hoc ;

  7) par treize voix contre deux,
  Dit que la Serbie a violé l’obligation qui lui incombait de se conformer
aux mesures conservatoires ordonnées par la Cour les 8 avril et 13 sep-
tembre 1993 en la présente affaire, en ne prenant pas toutes les mesures
qui étaient en son pouvoir pour prévenir le génocide commis à Srebrenica
en juillet 1995 ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-
    Amor, Bennouna, juges ; M. Mahiou, juge ad hoc ;
  CONTRE : M. Skotnikov, juge ; M. Kreća, juge ad hoc ;

  8) par quatorze voix contre une,
   Décide que la Serbie doit prendre immédiatement des mesures effec-
tives pour s’acquitter pleinement de l’obligation qui lui incombe, en vertu

                                                                         199

                APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  239

de la convention pour la prévention et la répression du crime de génocide,
de punir les actes de génocide définis à l’article II de la Convention ou les
autres actes prohibés par l’article III de la Convention, de transférer les
personnes accusées de génocide ou de l’un quelconque de ces autres actes
au Tribunal pénal international pour l’ex-Yougoslavie, et de coopérer
pleinement avec ledit Tribunal ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-
    Amor, Bennouna, Skotnikov, juges ; M. Mahiou, juge ad hoc ;
  CONTRE : M. Kreća, juge ad hoc ;

  9) par treize voix contre deux,
   Dit que, s’agissant des violations des obligations visées aux points 5
et 7 ci-dessus, les conclusions formulées par la Cour sous ces points cons-
tituent une satisfaction appropriée et qu’il n’y a pas lieu en l’espèce
d’ordonner que soient versées des indemnités, ni, en ce qui concerne la
violation visée au point 5, que soient fournies des assurances et garanties
de non-répétition.
           me
  POUR : M    Higgins, président ; MM. Ranjeva, Shi, Koroma, Owada, Simma,
    Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ;
    M. Kreća, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; M. Mahiou, juge ad hoc.


   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-six février deux mille sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la Bosnie-Herzégovine et
au Gouvernement de la Serbie.


                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




  M. le juge AL-KHASAWNEH, vice-président, joint à l’arrêt l’exposé de
son opinion dissidente ; MM. les juges RANJEVA, SHI et KOROMA joignent
à l’arrêt l’exposé de leur opinion dissidente commune ; M. le juge RAN-
JEVA joint à l’arrêt l’exposé de son opinion individuelle ; MM. les juges
SHI et KOROMA joignent une déclaration commune à l’arrêt ; MM. les
juges OWADA et TOMKA joignent à l’arrêt les exposés de leur opinion indi-
viduelle ; MM. les juges KEITH, BENNOUNA et SKOTNIKOV joignent des

                                                                            200

             APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)                  240

déclarations à l’arrêt ; M. le juge ad hoc MAHIOU joint à l’arrêt l’exposé de
son opinion dissidente ; M. le juge ad hoc KREC  uA joint à l’arrêt l’exposé
de son opinion individuelle.

                                                        (Paraphé) R.H.
                                                        (Paraphé) Ph.C.




                                                                         201

